Exhibit 10.3

EXECUTION VERSION

 

 

 

$1,175,000,000

AMENDED AND RESTATED SECURED SUPERPRIORITY

DEBTOR-IN-POSSESSION CREDIT AGREEMENT

among

MOTORS LIQUIDATION COMPANY

(f/k/a GENERAL MOTORS CORPORATION)

a Debtor and Debtor-in-Possession under Chapter 11 of the Bankruptcy Code,

as the Borrower,

THE GUARANTORS

and

THE LENDERS PARTIES HERETO FROM TIME TO TIME

Dated as of July 10, 2009

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1 DEFINITIONS 1.1    Defined Terms    2 1.2    Other
Definitional Provisions    23 1.3    Conversion of Foreign Currencies    24
SECTION 2 AMOUNT AND TERMS OF THE LOANS 2.1    Loans    24 2.2    [Intentionally
Omitted]    24 2.3    Repayment of Loans; Evidence of Debt    24 2.4    Optional
Prepayments    25 2.5    [Intentionally Omitted]    25 2.6    Interest Rates and
Payment Dates/Fee Payment Dates/Fees    25 2.7    Computation of Interest and
Fees    26 2.8    Inability to Determine Interest Rate; Illegality    26 2.9   
Treatment of Borrowings and Payments; Evidence of Debt    27 2.10    Indemnity
   27 2.11    Superpriority Nature of Obligations and Lenders’ Liens    28 2.12
   Taxes    28 SECTION 3 REPRESENTATIONS AND WARRANTIES 3.1    Existence    30
3.2    [Intentionally Omitted]    31 3.3    [Intentionally Omitted]    31 3.4   
[Intentionally Omitted]    31 3.5    Action, Binding Obligations    31 3.6   
Approvals    31 3.7    [Intentionally Omitted]    31 3.8    Investment Company
Act    31 3.9    [Intentionally Omitted]    31 3.10    Chief Executive Office;
Chief Operating Office    31 3.11    Location of Books and Records    31 3.12   
[Intentionally Omitted]    31

 

-i-



--------------------------------------------------------------------------------

          Page 3.13    [Intentionally Omitted]    32 3.14    Expense Policy   
32 3.15    Subsidiaries    32 3.16    Capitalization    32 3.17    Fraudulent
Conveyance    32 3.18    USA PATRIOT Act    32 3.19    Embargoed Person    33
3.20    Use of Proceeds    33 3.21    Representations Concerning the Collateral
   34 3.22    [Intentionally Omitted]    35 3.23    [Intentionally Omitted]   
35 3.24    Lien Priority    35 3.25    [Intentionally Omitted]    35 3.26   
[Intentionally Omitted]    35 3.27    [Intentionally Omitted]    36 3.28   
Excluded Collateral    36 3.29    Mortgaged Real Property    36 3.30   
[Intentionally Omitted]    36 3.31    The Final Order    36 3.32    Wind-Down
Budget    36 SECTION 4 CONDITIONS PRECEDENT 4.1    Conditions to Effectiveness
   36 SECTION 5 AFFIRMATIVE COVENANTS 5.1    Financial Statements    39 5.2   
Notices; Reporting Requirements    40 5.3    Existence    42 5.4    Payments of
Taxes    42 5.5    Use of Proceeds    43 5.6    Maintenance of Existence;
Payment of Obligations; Compliance with Law    43 5.7    Further Identification
of Collateral    43 5.8    Defense of Title    43 5.9    Preservation of
Collateral    44 5.10    Maintenance of Papers, Records and Files    44 5.11   
Maintenance of Licenses    44 5.12    Payment of Obligations    44 5.13    OFAC
   45 5.14    Investment Company    45 5.15    Further Assurances    45

 

-ii-



--------------------------------------------------------------------------------

          Page 5.16    Executive Privileges and Compensation    45 5.17   
Aircraft    47 5.18    Restrictions on Expenses    47 5.19    Employ American
Workers Act    47 5.20    Internal Controls; Recordkeeping; Additional Reporting
   47 5.21    Waivers    48 5.22    [Intentionally Omitted]    49 5.23   
Additional Guarantors    49 5.24    Provide Additional Information    49 5.25   
Inspection of Property; Books and Records; Discussions    49 5.26    Governance
of Borrower    50 SECTION 6 NEGATIVE COVENANTS 6.1    Prohibition on Fundamental
Changes    51 6.2    Lines of Business    51 6.3    Transactions with Affiliates
   51 6.4    Limitation on Liens    52 6.5    Restricted Payments    52 6.6   
Amendments to Transaction Documents    52 6.7    Changes in Fiscal Periods    53
6.8    Negative Pledge    53 6.9    Indebtedness    53 6.10    Investments    53
6.11    Action Adverse to the Collateral    53 6.12    Limitation on Sale of
Assets    53 6.13    [Intentionally Omitted]    53 6.14    JV Agreements    53
6.15    Swap Agreements    53 6.16    Clauses Restricting Subsidiary
Distributions    54 6.17    Sale/Leaseback Transactions    54 6.18   
[Intentionally Omitted]    54 6.19    Modification of Organizational Documents
   54 SECTION 7 EVENTS OF DEFAULT 7.1    Events of Default    55 7.2    Remedies
upon Event of Default    57

 

-iii-



--------------------------------------------------------------------------------

          Page SECTION 8 MISCELLANEOUS 8.1    Amendments and Waivers    58 8.2
   Notices    59 8.3    No Waiver; Cumulative Remedies    61 8.4    Survival of
Representations and Warranties    61 8.5    Payment of Expenses    61 8.6   
Successors and Assigns; Participations and Assignments    62 8.7    Adjustments;
Set-off    63 8.8    Counterparts    64 8.9    Severability    64 8.10   
Integration    64 8.11    Governing Law    64 8.12    Submission to
Jurisdiction; Waivers    65 8.13    Acknowledgments    65 8.14    Release of
Guaranties    65 8.15    Confidentiality    66 8.16    Waivers of Jury Trial   
66 8.17    USA PATRIOT Act    66 8.18    Orders    67 8.19    Effect of
Amendment and Restatement of the Existing Credit Agreement    67 8.20    New GM
Equity Interests    67

 

-iv-



--------------------------------------------------------------------------------

          Page SCHEDULES:       1.1A    Outstanding Amounts of Tranche C Term
Loans    1.1B    Guarantors    1.1C    Mortgaged Property    1.1D    Pledgors   
1.1E    [Intentionally Omitted]    1.1F    [Intentionally Omitted]    1.1G   
Certain Excluded Subsidiaries    3.3    [Intentionally Omitted]    3.10    Chief
Executive Office and Chief Operating Office    3.11    Location of Books and
Records    3.15    Subsidiaries    3.16    Ownership of North American Group
Members    3.21    Jurisdictions and Recording Offices    3.25    [Intentionally
Omitted]    3.26    [Intentionally Omitted]    3.28    Excluded Collateral   
EXHIBITS:       A    Form of Amended and Restated Guaranty and Security
Agreement    B-1    Form of Secretary’s Certificate    B-2    Form of Officer’s
Certificate    C    Form of Assignment and Assumption    D-1    Form of Waiver
for the Loan Parties    D-2    Form of Waiver of SEO to Treasury    D-3    Form
of Consent and Waiver of SEO to Borrower    D-4    Form of Waiver of Senior
Employee to Treasury    D-5    Form of Consent and Waiver of Senior Employee to
Borrower    E    Form of Legal Opinion of Weil, Gotshal & Manges LLP    F   
Form of Compliance Certificate    G    Form of Amended and Restated Note    H   
[Intentionally Omitted]    I    Form of Environmental Agreement    J    Form of
Amended and Restated Mortgage    K    [Intentionally Omitted]    L    Form of
Amended and Restated Equity Pledge Agreement   

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT
(this “Agreement”), dated as of July 10, 2009, by and among MOTORS LIQUIDATION
COMPANY (f/k/a General Motors Corporation), a Delaware corporation and a debtor
and debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy
Code (as defined below) (the “Borrower”), the Guarantors (as defined below), and
the several lenders from time to time parties to this Agreement (the “Lenders”).

W I T N E S S E T H:

WHEREAS, on June 1, 2009 (the “Petition Date”), the Borrower, Saturn, LLC, a
Delaware limited liability company, Saturn Distribution Corporation, a Delaware
corporation, and Chevrolet-Saturn of Harlem, Inc., a Delaware corporation (each
an “Initial Debtor” and collectively, the “Initial Debtors”) filed voluntary
petitions in the Bankruptcy Court (as defined below) for relief, and commenced
cases (each an “Initial Case” and collectively, the “Initial Cases”) under the
Bankruptcy Code and have continued in the possession of their assets and in the
management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, on June 3, 2009, the Borrower entered into the Secured Superpriority
Debtor-In-Possession Credit Agreement, among the Borrower, the guarantors party
thereto and the Lenders (the “Existing Credit Agreement”);

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders provided the
Borrower with (i) term loans in an aggregate amount equal to $32,125,000,000
(the “Tranche B Term Loans”) and (ii) term loans in an aggregate amount equal to
$1,175,000,000 (the “Tranche C Term Loans”);

WHEREAS, on June 25, 2009, the Bankruptcy Court entered the Final Order pursuant
to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Final Order”) approving the terms and
conditions of the Existing Credit Agreement and the Loan Documents (as defined
in the Existing Credit Agreement);

WHEREAS, on July 5, 2009, the Bankruptcy Court entered the Wind-Down Order
pursuant to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Wind-Down Order”) approving the
amendment to the Existing Credit Agreement to provide the Debtors with
post-petition, wind-down financing;

WHEREAS, pursuant to the Master Transaction Agreement (as defined below), on
July 10, 2009 the Treasury (as defined below) exchanged a portion of its
Tranche B Term Loans in an amount equal to $25,052,511,395 together with its
Additional Notes (as defined in the Existing Credit Agreement) and its rights
under the Existing UST Term Loan Agreement including the Warrant Note (as
defined in the Existing UST Loan Agreement as defined below) and the Additional
Notes (as defined in the Existing UST Loan Agreement) to New CarCo (as defined
below) in exchange for common and preferred Capital Stock (as defined below) of
New CarCo;



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Master Transaction Agreement, on July 10, 2009 the
Canadian Lender exchanged a portion of its Tranche B Term Loans in an amount
equal to $3,010,805,085 together with its Additional Notes to New CarCo in
exchange for common and preferred Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement and in accordance with the
Section 363 Sale Order (as defined below), the Borrower sold to New CarCo
certain of its assets and property, and New CarCo assumed certain liabilities of
the Borrower and its Subsidiaries (as defined below), including a portion of the
Treasury’s Tranche B Term Loans in an aggregate amount equal to $7,072,488,605
pursuant to the Assignment and Assumption Agreement, dated as of the date hereof
(the “New CarCo Assignment and Assumption”), between the Borrower and New CarCo
(collectively, and together with the other transactions contemplated by the
Transaction Documents, the “Related Section 363 Transactions”);

WHEREAS, after giving effect to the Related Section 363 Transactions, the
remaining obligations of the Borrower to the Lenders are comprised solely of the
Tranche C Term Loans; and

WHEREAS, the Borrower has requested, and the Lenders have agreed, to amend and
restate the portion of the Existing Credit Agreement relating to the Tranche C
Term Loans on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein, the parties hereto agree that on the Effective Date, as provided in
Section 8.19, the Existing Credit Agreement shall be amended and restated in its
entirety as follows:

SECTION 1

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Effective Rate in effect on such day plus  1/ 2 of 1% and
(c) the three month Eurodollar Rate (for the avoidance of doubt after giving
effect to the provisos in the definition thereof) plus 1.00%; provided that, in
the event the Required Lenders shall have determined that adequate and
reasonable means do not exist for ascertaining the calculation of clause (c),
such calculation shall be replaced with the last available calculation of the
three month Eurodollar Rate plus 1.00%. Any change in the ABR due to a change in
the Prime Rate, the Federal Funds Effective Rate or the three month Eurodollar
Rate shall be effective as of the opening of business on the effective day of
such change in the Prime Rate, the Federal Funds Effective Rate or the three
month Eurodollar Rate, respectively.

 

-2-



--------------------------------------------------------------------------------

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Additional Guarantor”: as defined in Section 5.23.

“Administrative/Priority Claim Payment Amount”: any positive amount equal to the
difference between $200,000,000 and the aggregate amount paid or payable (or
specifically reserved for payment as such) to satisfy all of the administrative
and priority claims comprising the Administrative/Priority Claim Tranche.

“Administrative/Priority Claim Payment Date”: the first Business Day after which
the administrative and priority claims that comprise the Administrative/Priority
Claim Tranche are satisfied in full or otherwise finalized so that no such
claims remain outstanding and unsatisfied, but in no case later than the date on
which a liquidation plan with respect to the Debtors is approved by the
Bankruptcy Court and declared effective.

“Administrative/Priority Claim Tranche”: an amount under the Wind-Down Budget up
to $200,000,000 that was allocated as of the Effective Date to cover anticipated
(i) administrative claims related to contract rejections by the Debtors and
(ii) priority claims against the Debtors, each as further described in the
Wind-Down Budget. The description of the administrative and priority claims that
are to be set forth in the Wind-Down Budget shall reflect such categories,
provisions and assumptions such that a good faith estimate, as of the Effective
Date, of the sum of the obligations arising from the claims referenced in
clauses (i) and (ii) above shall be at least equal to $200,000,000.

“Affiliate”: with respect to any Person, any other Person which, directly or
indirectly, controls, is controlled by, or is under common control with, such
Person. For purposes of this Agreement, “control” (together with the correlative
meanings of “controlled by” and “under common control with”) means possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract, or otherwise. For the avoidance of doubt, pension plans
of a Person and entities holdings the assets of such plans, shall not be deemed
to be Affiliates of such Person.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s aggregate but unpaid
principal amount of such Lender’s Loans at such time to the sum of the aggregate
but unpaid principal amount of all Lenders’ Loans at such time.

“Agreement”: as defined in the preamble hereto.

“Anti-Money Laundering Laws”: as defined in Section 3.18(d).

“Applicable Law”: as to any Person, all laws (including common law), statutes,
regulations, ordinances, treaties, judgments, decrees, injunctions, writs and
orders of any court, governmental agency or authority and rules, regulations,
orders, directives, licenses and permits of any Governmental Authority
applicable to such Person or its property or in respect of its operations.

 

-3-



--------------------------------------------------------------------------------

“Applicable Margin”: (A) 2.0% per annum in the case of ABR Loans and (B) 3.0%
per annum in the case of Eurodollar Loans.

“Assignee”: as defined in Section 8.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit C.

“Bankruptcy Code”: the United States Bankruptcy Code, 11 U.S.C. Section 101 et
seq.

“Bankruptcy Court”: the United States Bankruptcy Court for the Southern District
of New York (together with the District Court for the Southern District of New
York, where applicable).

“Bankruptcy Exceptions”: limitations on, or exceptions to, the enforceability of
an agreement against a Person due to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or the application of general equitable principles,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

“Bankruptcy Rules”: the Federal Rules of Bankruptcy Procedure and local rules of
the Bankruptcy Court, each as amended, and applicable to the Cases.

“Benefitted Lender”: as defined in Section 8.7(a).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the recitals.

“Business Day”: any day other than a Saturday, Sunday or other day on which
banks in New York City or Ottawa, Ontario, Canada are permitted to close;
provided, however, that when used in connection with a Eurodollar Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London Interbank market.

“Canadian Lender”: Export Development Canada, a corporation established pursuant
to the laws of Canada, and its successors and assigns.

“Canadian Lender Consortium Members”: each of the Export Development Canada, the
Government of Canada and the Government of Ontario.

 

-4-



--------------------------------------------------------------------------------

“Canadian Post-Sale Facility”: the Amended and Restated Loan Agreement, dated as
of the Effective Date, by and among General Motors of Canada Limited, as
borrower, the other loan parties thereto, and the Canadian Lender.

“Canadian PV Loan Agreement”: the Loan Agreement, dated as of the Effective
Date, by and among New CarCo, as borrower, the other loan parties thereto, and
the Canadian Lender.

“Capital Lease Obligations”: for any Person, all obligations of such Person to
pay rent or other amounts under a lease of (or other agreement conveying the
right to use) Property to the extent such obligations are required to be
classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP, and, for purposes of this Agreement, the amount of such
obligations shall be the capitalized amount thereof, determined in accordance
with GAAP.

“Capital Stock”: any and all equity interests, including any shares of stock,
membership or partnership interests, participations or other equivalents whether
certificated or uncertificated (however designated) of a corporation, limited
liability company, partnership or any other entity, and any and all similar
ownership interests in a Person and any and all warrants or options to purchase
any of the foregoing.

“Carve-Out”: as defined in the Orders.

“Cases”: the Initial Cases and each other case of a Debtor filed with the
Bankruptcy Court and joined with the Initial Cases.

“Cash Equivalents”: (a) Dollars, or money in other currencies received in the
ordinary course of business, (b) securities with maturities of one (1) year or
less from the date of acquisition issued or fully guaranteed or insured by the
United States or Canadian government or any agency thereof, (c) securities with
maturities of one (1) year or less from the date of acquisition issued or fully
guaranteed by any state, province, commonwealth or territory of the United
States or Canada, by any political subdivision or taxing authority of any such
state, commonwealth or territory or by any foreign government, the securities of
which state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least “A” by S&P or “A” by
Moody’s or equivalent rating, (d) demand deposit, certificates of deposit and
time deposits with maturities of one (1) year or less from the date of
acquisition and overnight bank deposits of any commercial bank, supranational
bank or trust company having capital and surplus in excess of $500,000,000,
(e) repurchase obligations with respect to securities of the types (but not
necessarily maturity) described in clauses (b) and (c) above, having a term of
not more than 90 days, of banks (or bank holding companies) or subsidiaries of
such banks (or bank holding companies) and non-bank broker-dealers listed on the
Federal Reserve Bank of New York’s list of primary and other reporting dealers
(“Repo Counterparties”), which Repo Counterparties have capital, surplus and
undivided profits aggregating in excess of $500,000,000 (or the foreign
equivalent thereof) and which Repo Counterparties or their parents (if the Repo
Counterparties are not rated) will at the time of the transaction be rated “A-1”
by S&P (or such similar equivalent rating) or higher by at least one nationally
recognized statistical rating organization, (f) commercial paper rated at least
A-1 or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s
and in either case maturing within one (1) year after the day of acquisition,
(g) short-term marketable securities of comparable credit quality, (h) shares of
money market mutual or similar funds which invest at

 

-5-



--------------------------------------------------------------------------------

least 95% in assets satisfying the requirements of clauses (a) through (g) of
this definition (except that such assets may have maturities of 13 months or
less), and (i) in the case of a Foreign Subsidiary, substantially similar
investments, of comparable credit quality, denominated in the currency of any
jurisdiction in which such Person conducts business.

“Change of Control”: with respect to the Borrower, the acquisition, after the
Closing Date, by any other Person, or two or more other Persons acting in
concert other than the Permitted Holders, the Lenders or any Affiliate of the
Lenders, of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of outstanding shares of voting stock of the Borrower at any time
if after giving effect to such acquisition such Person or Persons owns twenty
percent (20%) or more of such outstanding voting stock.

“Closing Date”: June 3, 2009.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property and assets of the Loan Parties of every kind or type
whatsoever, including tangible, intangible, real, personal or mixed, whether now
owned or hereafter acquired or arising, wherever located, all property of the
estates of each Debtor within the meaning of section 541 of the Bankruptcy Code
(including avoidance actions arising under Chapter 5 of the Bankruptcy Code and
applicable state law except avoidance actions against the Prepetition Senior
Facilities Secured Parties (as defined in the Final Order)), all property
pledged to secure the Obligations under each Collateral Document (other than the
Orders) and all proceeds, rents and products of the foregoing other than
Excluded Collateral. For the avoidance of doubt, the proceeds of the Tranche C
Term Loans constitute Collateral.

“Collateral Documents”: means, collectively, the Orders, the Guaranty, the
Equity Pledge Agreement, each Mortgage, collateral assignment, security
agreement, pledge agreement or similar agreements delivered to the Lenders to
secure the Obligations. The Collateral Documents (other than the Orders) shall
supplement, and shall not limit, the grant of Collateral pursuant to the Orders.

“Committee”: any statutory committee appointed in the Cases.

“Compensation Regulations”: as defined in Section 5.16(a)(i).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit F, for the immediately prior calendar month
and on a cumulative basis from the Petition Date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: as defined in the definition of “Affiliate”.

 

-6-



--------------------------------------------------------------------------------

“Controlled Affiliate”: as defined in Section 3.18(a).

“Convention”: as defined in Section 2.12(d).

“Debtor”: each of the Initial Debtors and, subject to the written consent of the
Required Lenders, each other Subsidiary of the Initial Debtors to the extent
that (i) such Subsidiary files with the Bankruptcy Court, (ii) such case is
joined with the Cases and (iii) such Subsidiary is subject, by order of the
Bankruptcy Court, to the previously issued orders relating to the Cases
(including the Orders).

“Debtor Successor”: with respect to any Debtor, (i) a “liquidating trust,”
within the meaning of Treas. Reg. § 301.7701-4, to which such Debtor’s assets
are distributed, or (ii) any other entity established for the sole purpose of
liquidating the assets of such Debtor.

“Default”: any event, that with the giving of notice, the lapse of time, or
both, would become an Event of Default.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: on any date of determination, (a) with respect to any
amount denominated in Dollars, such amount and (b) with respect to an amount
denominated in any other currency, the equivalent in Dollars of such amount as
determined by the Treasury in accordance with normal banking industry practice
using the Exchange Rate on the date of determination of such equivalent. In
making any determination of the Dollar Equivalent, the Treasury shall use the
relevant Exchange Rate in effect on the date on which a Dollar Equivalent is
required to be determined pursuant to the provisions of this Agreement. As
appropriate, amounts specified herein as amounts in Dollars shall include any
relevant Dollar Equivalent amount.

“Dollars” and “$”: the lawful money of the United States.

“Domestic 956 Subsidiary”: any U.S. Subsidiary substantially all of the value of
whose assets consist of equity of one or more Foreign 956 Subsidiaries for U.S.
federal income tax purposes.

“Domestic Subsidiary”: any Subsidiary that is organized or existing under the
laws of the United States or Canada or any state, province, commonwealth or
territory of the United States or Canada.

“EAWA”: the Employ American Workers Act (Section 1611 of Division A, Title XVI
of the American Recovery and Reinvestment Act of 2009), Public Law No. 111-5,
effective as of February 17, 2009, as may be amended and in effect from time to
time.

“EESA”: the Emergency Economic Stabilization Act of 2008, Public Law
No. 110-343, effective as of October 3, 2008, as amended by Section 7000 et al.
of Division A, Title VII of the American Recovery and Reinvestment Act of 2009,
Public Law No. 111-5, effective as of February 17, 2009, as may be further
amended and in effect from time to time.

 

-7-



--------------------------------------------------------------------------------

“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date shall not be later than the
date on which the Related Section 363 Transactions are consummated.

“EISA”: the Energy Independence and Security Act of 2007, Public Law
No. 110-140, effective as of January 1, 2009, as may be amended and in effect
from time to time.

“Embargoed Person”: as defined in Section 3.19.

“Environmental Agreement”: the Environmental Agreement dated as of the date
hereof, executed by the Loan Parties for the benefit of the Lenders,
substantially in the form of Exhibit I.

“Environmental Laws”: any and all foreign, Federal, state, provincial, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or natural
resources, as now or may at any time hereafter be in effect.

“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.

“Environmental Tranche”: an amount under the Wind-Down Budget up to $500,000,000
that was allocated as of the Effective Date to cover anticipated environmental
related expenses and claims.

“Equity Pledge Agreement”: the Amended and Restated Equity Pledge Agreement
dated as of the date hereof, made by each Pledgor in favor of the Lenders,
substantially in the form of Exhibit L.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System; provided that
the Eurocurrency Reserve Requirements shall be $0 with respect to the Canadian
Lender.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of

 

-8-



--------------------------------------------------------------------------------

such Interest Period appearing on page LIBOR01 of the Reuters screen as of
11:00 a.m. (London time) two Business Days prior to the beginning of such
Interest Period. In the event that such rate does not appear on such page of the
Reuters screen (or otherwise on such screen), the Eurodollar Base Rate shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Treasury or, in the
absence of such availability, by reference to the rate at which a reference
institution selected by the Treasury is offered Dollar deposits at or about
11:00 a.m. (New York City time) two Business Days prior to the beginning of such
Interest Period in the interbank eurodollar market where its eurodollar and
foreign currency and exchange operations are then being conducted for delivery
on the first day of such Interest Period for the number of days comprised
therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

  Eurodollar Base Rate     1.00 – Eurocurrency Reserve Requirements  

; provided that, in no event shall the Eurodollar Rate be less than 2.00%.

“Event of Default”: as defined in Section 7.1 .

“Exchange Act”: the Securities and Exchange Act of 1934, as amended.

“Exchange Rate”: for any day with respect to any currency (other than Dollars),
the rate at which such currency may be exchanged into Dollars, as set forth at
11:00 a.m. (New York time) on such day on the applicable Bloomberg currency page
with respect to such currency. In the event that such rate does not appear on
the applicable Bloomberg currency page, the Exchange Rate with respect to such
currency shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the Treasury and
the Borrower or, in the absence of such agreement, such Exchange Rate shall
instead be the spot rate of exchange of a reference institution selected by the
Treasury in the London Interbank market or other market where such reference
institution’s foreign currency exchange operations in respect of such currency
are then being conducted, at or about 11:00 a.m. (New York time) on such day for
the purchase of Dollars with such currency, for delivery two Business Days
later; provided, however, that if at the time of any such determination, for any
reason, no such spot rate is being quoted, the Treasury may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

“Excluded Collateral”: as defined in Schedule 3.28. For the avoidance of doubt,
Excluded Collateral shall at all times include the New GM Equity Interests and
tax refunds due to Canadian subsidiaries.

 

-9-



--------------------------------------------------------------------------------

“Excluded Subsidiary”: (i) any JV Subsidiary in which any Loan Party owns less
than 80% of the voting or economic interest, (ii) any U.S. Subsidiary of the
Borrower listed as one of the “Domestic Entities” on Annex 1 to Schedule 3.28
other than the Loan Parties listed therein, (iii) any Subsidiary of the Borrower
existing on the Closing Date that the Borrower does not Control as of the
Closing Date (including, without limitation, dealerships wholly owned by the
Borrower that are operated by a third party pursuant to an agreement in effect
on the Petition Date), (iv) [intentionally omitted] and (v) any Subsidiary set
forth on Schedule 1.1G as such Schedule 1.1G may be amended from time to time
with the consent of the Required Lenders.

“Executive Order”: as defined in Section 3.19.

“Existing Agreements”: the agreements of the Loan Parties and their Subsidiaries
in effect on the Closing Date and any extensions, renewals and replacements
thereof so long as any such extension, renewal and replacement could not
reasonably be expected to have a material adverse effect on the rights and
remedies of the Lenders under any of the Loan Documents.

“Existing Credit Agreement”: as defined in the recitals.

“Existing UST Term Loan Agreement”: the Loan and Security Agreement, dated as of
December 31, 2008, between the Borrower and the Treasury.

“Expense Policy”: the Borrower’s comprehensive written policy on excessive or
luxury expenditures maintained and implemented in accordance with the Treasury
regulations contained in 31 C.F.R. Part 30.

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank, N.A. from three
federal funds brokers of recognized standing selected by it (or, if JPMorgan
Chase Bank, N.A. is no longer receiving such quotations for any reason, the
average of such quotations received by a reference institution selected by the
Lender).

“Final Order”: as defined in the recitals.

“Foreign Assets Control Regulations”: as defined in Section 3.19.

“Foreign 956 Subsidiary”: any Non-U.S. Subsidiary of the Borrower that is a
“controlled foreign corporation” as defined in Code Section 957.

“Foreign Subsidiary”: any Subsidiary that is not a Domestic Subsidiary.

“Funding Office”: the office of each Lender specified in Schedule 1.1A or such
other office as may be specified from time to time by such Lender as its funding
office by written notice to the Borrower.

 

-10-



--------------------------------------------------------------------------------

“GAAP”: generally accepted accounting principles as in effect from time to time
in the United States.

“Governmental Authority”: any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
or any federal, state or municipal court, in each case whether of the United
States or a foreign jurisdiction.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee Obligation”: as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise), provided that the term
“Guarantee Obligation” shall not include (i) endorsements for collection or
deposit in the ordinary course of business, or (ii) obligations to make
servicing advances for delinquent taxes and insurance, or other obligations in
respect of a Mortgaged Property, to the extent required by the Lenders. The
amount of any Guarantee Obligation of a Person shall be deemed to be an amount
equal to the stated or determinable amount of the primary obligation in respect
of which such Guarantee Obligation is made or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof as determined by
such Person in good faith. The terms “Guarantee” and “Guaranteed” used as verbs
shall have correlative meanings.

“Guarantor”: each Person listed on Schedule 1.1B and each other Person that
becomes an Additional Guarantor.

“Guaranty”: the Amended and Restated Guaranty and Security Agreement dated as of
the date hereof, executed and delivered by the Borrower and each Guarantor,
substantially in the form of Exhibit A.

“Indebtedness”: for any Person: (a) obligations created, issued or incurred by
such Person for borrowed money (whether by loan, the issuance and sale of debt
securities or the sale of Property to another Person subject to an understanding
or agreement, contingent or otherwise, to repurchase such Property from such
Person); (b) obligations of such Person to pay the deferred purchase or
acquisition price of Property or services; (c) indebtedness of others of the
type referred to in clauses (a), (b), (d), (e), (f), (g) and (i) of this
definition secured by a Lien on the Property of such Person, whether or not the
respective indebtedness so secured has been assumed by such Person;
(d) obligations (contingent or otherwise) of such Person in respect of letters
of credit or similar instruments issued or accepted by banks and other financial
institutions for the account of such Person; (e) Capital Lease Obligations of
such Person; (f) obligations of such Person under repurchase agreements or like
arrangements; (g) indebtedness of others of the type referred to in clauses (a),
(b), (d), (e), (f), (h) and (i) of this definition guaranteed by such Person;
(h) all obligations of such Person incurred in connection with the acquisition
or carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner unless the terms of such
indebtedness expressly provide that such Person is not liable therefor; (j) the
liquidation value of all redeemable preferred Capital Stock of such Person; and
(k) any other indebtedness of such Person evidenced by a note, bond, debenture
or similar instrument.

 

-11-



--------------------------------------------------------------------------------

“Indemnified Liabilities”: as defined in Section 8.5.

“Indemnitee”: as defined in Section 8.5.

“Initial Case”: as defined in the recitals.

“Initial Debtors”: as defined in the recitals.

“Interest Payment Date”: (a) as to any ABR Loan, the first day of each March,
June, September and December to occur while such Loan is outstanding and the
final maturity date of such Loan, (b) as to any Eurodollar Loan, the last day of
such Interest Period, and (c) as to any Loan, the date of any repayment or
prepayment made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (i) initially, the period
commencing on the Borrowing Date (as defined in the Existing Credit Agreement)
with respect to such Loan and ending three months thereafter; and
(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Loan and ending three months thereafter;
provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(A) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(B) any Interest Period that would otherwise extend beyond the Maturity Date
shall end on the Maturity Date; and

(C) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period.

“Interim Order”: the Interim Order entered June 2, 2009 by the Bankruptcy Court
pursuant to Bankruptcy Code sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (a) approving this Agreement and
authorizing the Loan Parties to obtain Postpetition financing pursuant thereto,
(b) granting related Liens and Superpriority Claims, (c) granting adequate
protection to certain Prepetition secured parties, and (d) scheduling a final
hearing.

“Investments”: as defined in Section 6.10.

“JV Agreement”: each partnership or limited liability company agreement (or
similar agreement) between a North American Group Member or one of its
Subsidiaries and the relevant JV Partner as the same may be amended, restated,
supplemented or otherwise modified from time to time, in accordance with the
terms hereof.

 

-12-



--------------------------------------------------------------------------------

“JV Partner”: each Person party to a JV Agreement that is not a Loan Party or
one of its Subsidiaries.

“JV Subsidiary”: any Subsidiary of a Group Member which is not a Wholly Owned
Subsidiary and as to which the business and management thereof is jointly
controlled by the holders of the Capital Stock therein pursuant to customary
joint venture arrangements.

“Lenders”: as defined in the preamble hereto.

“Lien”: any mortgage, pledge, security interest, lien or other charge or
encumbrance (in the nature of a security interest), including the lien or
retained security title of a conditional vendor, upon or with respect to any
property or assets.

“Loan Documents”: this Agreement, the Notes, the Environmental Agreement, the
Collateral Documents and each post-closing letter or agreement now and hereafter
entered into among the parties hereto.

“Loan Parties”: the Borrower, each Guarantor and the Pledgors.

“Loans”: as defined in Section 2.1.

“Master Transaction Agreement”: that certain Amended and Restated Master Sale
and Purchase Agreement, dated as of June 26, 2009, among New CarCo and the
sellers party thereto.

“Material Adverse Effect”: a material adverse effect on (a) the business,
operations, property, condition (financial or otherwise) or prospects of the
Borrower and its Subsidiaries (taken as a whole), (b) the ability of the Loan
Parties (taken as a whole) to perform any of their obligations under any of the
Loan Documents to which they are a party, (c) the validity or enforceability in
any material respect of any of the Loan Documents to which the Loan Parties are
a party, (d) the rights and remedies of the Lenders under any of the Loan
Documents, or (e) the Collateral (taken as a whole); provided that, (w) the
taking of any action by the Borrower and its Subsidiaries, including the
cessation of production, pursuant to and in accordance with the Wind-Down
Budget, (x) the filing of the Cases, and (y) any sale pursuant to any Related
Section 363 Transaction or any other action taken pursuant to the Orders, shall
not be taken into consideration.

“Material Environmental Amount”: $50,000,000.

“Maturity Date”: the first date on which the earlier of the following shall have
occurred (which date may be extended by the Lenders in their sole discretion in
accordance with Section 8.1): (a) the effective date of a plan of liquidation
confirmed by the Bankruptcy Court with respect to the Cases that is not
reasonably satisfactory to the Treasury; provided that any objection from the
Treasury that such plan is not reasonably satisfactory to the Treasury will not
be based on the Disposition of Excluded Collateral under such plan and (b) the
first date on which each of the following shall have occurred (i) all claims
against the Debtors have been

 

-13-



--------------------------------------------------------------------------------

resolved such that there are no remaining disputed claims, (ii) all assets of
the Debtors (other than remaining cash) have been liquidated and (iii) all
distributions on account of allowed claims have been made, and all other actions
that are required under the plan of liquidation (other than the dissolution of
the last remaining Debtor) have been completed. On the Maturity Date arising
under clause (b) above, the plan administrator or other individual or entity
charged with administering the liquidation plan shall be entitled to retain a de
minimis amount of funds to complete the dissolution of the last remaining
Debtor. As used in this definition, references to a Debtor includes its Debtor
Successor.

“Moody’s”: Moody’s Investors Service, Inc. and its successors.

“Mortgage”: each of the mortgages and deeds of trust made by the Borrower or any
Guarantor in favor of, or for the benefit of, the Lenders, substantially in the
form of Exhibit J, taking into consideration the law and jurisdiction in which
such mortgage or deed of trust is to be recorded or filed, to the extent
applicable.

“Mortgaged Property”: each property listed on Schedule 1.1C, as to which the
Lenders shall be granted a Lien pursuant to the Orders or the Mortgages.

“New CarCo”: General Motors Company (formerly known as NGMCO, Inc.), a Delaware
corporation and successor-in-interest to Vehicle Acquisition Holdings, LLC.

“New CarCo Assignment and Assumption”: as defined in the recitals.

“New GM Equity Interests”: any stock, warrants, options or other equity
interests of New CarCo or any of its Subsidiaries issued to or held by any
Debtor (or any of its Subsidiaries) pursuant to the Related Section 363
Transactions, including any (i) subsequent dividends, payment or other
distribution thereon, and (ii) proceeds received or receivable upon any
Disposition thereof.

“Non-Debtor”: each Subsidiary of the Borrower that is not a Debtor.

“Non-Excluded Taxes”: as defined in Section 2.12(a).

“Non-U.S. Lender”: as defined in Section 2.12(d).

“Non-U.S. Subsidiary”: any Subsidiary of any Loan Party that is not a U.S.
Subsidiary.

“North American Group Members”: collectively, the Loan Parties and each Domestic
Subsidiary of a Loan Party that is not an Excluded Subsidiary.

“Notes”: as defined in Section 4.1(a)(vi) and any promissory notes issued in
connection with an assignment contemplated by Section 2.3(b).

 

-14-



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to any Loan Party,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of any Loan
Party to any Lender, whether direct or indirect, absolute or contingent, due or
to become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses (including, without limitation, all fees, charges and
disbursements of counsel to any Lender that are required to be paid by any Loan
Party pursuant hereto) or otherwise.

“OFAC”: the Office of Foreign Assets Control of the Treasury.

“Orders”: the Interim Order, the Final Order and the Wind-Down Order.

“Other Foreign 956 Subsidiary”: any Non-U.S. Subsidiary substantially all of the
value of whose assets consist of equity of one or more Foreign 956 Subsidiaries
for U.S. federal income tax purposes.

“Other Taxes”: any and all present or future stamp or documentary taxes and any
other excise or property taxes, intangible or mortgage recording taxes, charges
or similar levies imposed by the United States or any taxing authority thereof
or therein arising from any payment made, or from the execution, delivery or
enforcement of, or otherwise with respect to this Agreement or any other Loan
Document.

“Participant”: as defined in Section 8.6(c).

“Permitted Holders”: any holder of any Capital Stock of the Borrower as of the
Closing Date.

“Permitted Indebtedness”:

(a) Indebtedness created under any Loan Document;

(b) [intentionally omitted];

(c) trade payables, if any, in the ordinary course of its business;

(d) Indebtedness existing on the Petition Date and any refinancings, refundings,
renewals or extensions thereof (without any increase, or any shortening of the
maturity, of any principal amount thereof);

(e) intercompany Indebtedness of a North American Group Member in the ordinary
course of business; provided that, the right to receive any repayment of such
Indebtedness (other than Indebtedness meeting the criteria of clause (d) above,
or any extensions, renewals, exchanges or replacements thereof) shall be
subordinated to the Lenders’ rights to receive repayment of the Obligations;

 

-15-



--------------------------------------------------------------------------------

(f) [intentionally omitted];

(g) [intentionally omitted];

(h) Swap Agreements permitted pursuant to Section 6.15 that are not entered into
for speculative purposes;

(i) Indebtedness with respect to (x) letters of credit, bankers’ acceptances and
similar instruments issued in the ordinary course of business, including letters
of credit, bankers’ acceptances and similar instruments in respect of the
financing of insurance premiums, customs, stay, performance, bid, surety or
appeal bonds and similar obligations, completion guaranties, “take or pay”
obligations in supply agreements, reimbursement obligations regarding workers’
compensation claims, indemnification, adjustment of purchase price and similar
obligations incurred in connection with the acquisition or Disposition of any
business or assets, and sales contracts, coverage of long-term counterparty risk
in respect of insurance companies, purchasing and supply agreements, rental
deposits, judicial appeals and service contracts and (y) appeal, bid,
performance, surety, customs or similar bonds issued for the account of any Loan
Party in the ordinary course of business;

(j) Indebtedness incurred in the ordinary course of business in connection with
cash management and deposit accounts and operations, netting services, employee
credit card programs and similar arrangements and Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

(k) any guarantee by any Loan Party of Permitted Indebtedness; and

(l) Indebtedness entered into under Section 136 of EISA.

“Permitted Investments”:

(a) any Investment in Cash Equivalents;

(b) any Investment by a Loan Party in the Borrower, another Loan Party, or a
Pledged Entity that is a Domestic Subsidiary;

(c) [intentionally omitted];

(d) any Investment (i) existing on the Effective Date, or (ii) consisting of any
extension, modification or renewal of any Investment existing on the Closing
Date; provided that the amount of any such Investment is not increased through
such extension, modification or renewal;

(e) [intentionally omitted];

(f) [intentionally omitted];

 

-16-



--------------------------------------------------------------------------------

(g) [intentionally omitted];

(h) any Investment otherwise permitted under this Agreement;

(i) Investments in Indebtedness of, or Investments guaranteed by, Governmental
Authorities, in connection with industrial revenue, municipal, pollution
control, development or other bonds or similar financing arrangements;

(j) [intentionally omitted];

(k) Trade Credit;

(l) [intentionally omitted];

(m) Investments (i) received in satisfaction or partial satisfaction of
delinquent accounts and disputes with customers or suppliers in the ordinary
course of business, or (ii) acquired as a result of foreclosure of a Lien
securing an Investment or the transfer of the assets subject to such Lien in
lieu of foreclosure;

(n) commercial transactions in the ordinary course of business with the Borrower
or any of its Subsidiaries to the extent such transactions would constitute an
Investment;

(o) conveyance of Collateral in an arm’s-length transaction to a Subsidiary that
is not a Loan Party or an Affiliate of the Borrower for non-cash consideration
consisting of Trade Credit or other Property to become Collateral having a fair
market value equal to or greater than the fair market value of the conveyed
Collateral; and

(p) Investments after the Effective Date in (i) dealerships of the Borrower and
its Subsidiaries in the United States in an aggregate amount not exceeding
$2,500,000 and (ii) General Motors Strasbourg, S.A. in an aggregate amount not
exceeding $7,500,000.

“Permitted Liens”: with respect to any Property of any North American Group
Member:

(a) Liens created under the Loan Documents;

(b) Liens on Property of a North American Group Member existing on the date
hereof (including Liens on Property of a North American Group Member pursuant to
Existing Agreements; provided that such Liens shall secure only those
obligations and any permitted refinancing that they secure on the date hereof);

(c) [intentionally omitted];

(d) Liens for taxes and utility charges not yet due or that are being contested
in good faith, by proper proceedings diligently pursued, and as to which
adequate reserves have been provided;

 

-17-



--------------------------------------------------------------------------------

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or that are being contested in compliance with
Section 5.8;

(f) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the proceeds thereof;

(g) Liens securing Swap Agreements permitted pursuant to Section 6.15;

(h) Liens created in the ordinary course of business in favor of banks and other
financial institutions over balances of any accounts held at such banks or
financial institutions or over investment property held in a securities account,
as the case may be, to facilitate the operation of cash pooling, cash management
or interest set-off arrangements;

(i) customary Liens in favor of trustees and escrow agents, and netting and
set-off rights, banker’s liens and the like in favor of counterparties to
financial obligations and instruments, including, without limitation, Swap
Agreements permitted pursuant to Section 6.15;

(j) Liens securing Indebtedness incurred under Section 136 of EISA;

(k) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment or other insurance and other social
security laws or regulations;

(l) deposits to secure the performance of bids, trade contracts (other than for
Indebtedness), leases (other than Capital Lease Obligations), statutory
obligations, surety, customs and appeal bonds, performance bonds and other
obligations of a like nature, or to secure the payment of import or customs
duties, in each case incurred in the ordinary course of business;

(m) zoning and environmental restrictions, easements, licenses, encroachments,
covenants and servitudes, rights-of-way, restrictions on use of real property or
groundwater, institutional controls and other similar encumbrances or deed
restrictions incurred in the ordinary course of business that, in the aggregate,
are not substantial in amount and do not materially detract from the value of
the property subject thereto or interfere with the ordinary conduct of the
business of any North American Group Member;

(n) [intentionally omitted];

(o) judgment Liens securing judgments;

(p) any Lien consisting of rights reserved to or vested in any Governmental
Authority by statutory provision;

 

-18-



--------------------------------------------------------------------------------

(q) Liens securing Indebtedness described in clauses (d) and (e) of the
definition of Permitted Indebtedness;

(r) pledges or deposits made to secure reimbursement obligations in respect of
letters of credit issued to support any obligations or liabilities described in
clauses (k) or (l) of this definition;

(s) [intentionally omitted];

(t) [intentionally omitted]; and

(u) other Liens created or assumed in the ordinary course of business of the
North American Group Member; provided that the obligations secured by all such
Liens shall not exceed the principal amount of $10,000,000.

“Person”: any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

“Petition Date”: as defined in the recitals hereto.

“Pledged Entity”: a Subsidiary of a Loan Party whose Capital Stock is subject to
a security interest in favor of the Lenders pursuant to the Orders or the
Collateral Documents.

“Pledgors”: the parties set forth on Schedule 1.1D and each other Person that
makes a pledge in favor of the Lenders under the Equity Pledge Agreement.

“Postpetition”: when used with respect to any agreement or instrument, any claim
or proceeding or any other matter, shall refer to an agreement or instrument
that was entered into or became effective, a claim or proceeding that first
arose or was first instituted, or another matter that first occurred, after the
commencement of the Cases.

“Prepetition”: when used with respect to any agreement or instrument, any claim
or proceeding or any other matter, shall refer to an agreement or instrument
that was entered into or became effective, a claim or proceeding that arose or
was instituted, or another matter that occurred, prior to the Petition Date.

“Prepetition Payment”: a payment (by way of adequate protection or otherwise) of
principal or interest or otherwise on account of any Prepetition Indebtedness or
trade payables or other Prepetition claims against any Debtor.

“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. (or if JPMorgan Chase Bank, N.A. is no longer
announcing such a rate for any reason, another reference institution selected by
the Lender) as its prime rate in effect at its principal office in New York City
(the Prime Rate not being intended to be the lowest rate of interest charged by
JPMorgan Chase Bank, N.A. in connection with extensions of credit to borrowers).

 

-19-



--------------------------------------------------------------------------------

“Prohibited Jurisdiction”: any country or jurisdiction, from time to time, that
is the subject of a prohibition order (or any similar order or directive),
sanctions or restrictions promulgated or administered by any Governmental
Authority of the United States.

“Prohibited Person”: any Person:

(a) subject to the provisions of the Executive Order;

(b) that is owned or controlled by, or acting for or on behalf of, any person or
entity that is subject to the provisions of the Executive Order;

(c) with whom a Lender is prohibited from dealing or otherwise engaging in any
transaction by any terrorism or money laundering law, including the Executive
Order;

(d) who commits, threatens or conspires to commit or supports “terrorism” as
defined in the Executive Order;

(e) that is named as a “specially designated national and blocked person” on the
most current list published by the OFAC at its official website,
http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf or at any
replacement website or other replacement official publication of such list; or

(f) who is an Affiliate or affiliated with a Person listed above.

“Property”: any right or interest in or to property (other than tax refunds due
to Canadian subsidiaries) of any kind whatsoever, whether real, personal or
mixed and whether tangible or intangible.

“Quarterly Report”: as defined in Section 5.1(f).

“Records”: all books, instruments, agreements, customer lists, credit files,
computer files, storage media, tapes, disks, cards, software, data, computer
programs, printouts and other computer materials and records generated by other
media for the storage of information maintained by any Person with respect to
the business and operations of the Loan Parties and the Collateral.

“Register”: as defined in Section 8.6(b).

“Regulation D”: Regulation D of the Board as in effect from time to time.

“Related Section 363 Transactions”: as defined in the recitals.

“Required Lenders”: at any time, Lenders with Loans constituting a majority of
the Loans of all Lenders.

“Requirements of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court of
competent jurisdiction or other Governmental Authority, in each case applicable
to and binding upon such Person and any of its property, and to which such
Person and any of its property is subject.

 

-20-



--------------------------------------------------------------------------------

“Responsible Officer”: as to any Person, the chief executive officer or, with
respect to financial matters (including without limitation those matters set
forth in Sections 5.1(f) and 5.2(h)), the chief financial officer, treasurer or
assistant treasurer of such Person, an individual so designated from time to
time by such Person’s board of directors or, for the purposes of Section 5.2
only (other than Sections 5.1(f) and 5.2(h)), to include the secretary or an
assistant secretary of the Borrower, or, in the event any such officer is
unavailable at any time he or she is required to take any action hereunder,
Responsible Officer shall mean any officer authorized to act on such officer’s
behalf as demonstrated by a certificate or corporate resolution (or equivalent);
provided that the Lenders are notified in writing of the identity of such
Responsible Officer.

“Restricted Payments”: as defined in Section 6.5.

“S&P”: Standard & Poor’s Ratings Services and its successors.

“Sale/Leaseback Transaction”: as defined in Section 6.17.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Section 363 Sale Order”: an order of the Bankruptcy Court approving the Related
Section 363 Transactions in form and substance substantially in the form
attached to the Transaction Documents or otherwise satisfactory to the Required
Lenders.

“Senior Employee”: any of the 25 most highly compensated employees (including
the SEOs) of the Loan Parties, as determined pursuant to the rules set forth in
31 C.F.R. Part 30.

“SEO”: a Senior Executive Officer as defined in the EESA and any interpretation
of such term by the Treasury thereunder, including the rules set forth in
31 C.F.R. Part 30.

“Special Inspector General of the Troubled Asset Relief Program”: The Special
Inspector General of the Troubled Asset Relief Program, as contemplated by
Section 121 of the EESA.

“Specified Benefit Plan”: any employee benefit plan within the meaning of
section 3(3) of ERISA and any other plan, arrangement or agreement which
provides for compensation, benefits, fringe benefits or other remuneration to
any employee, former employee, individual independent contractor or director,
including any bonus, incentive, supplemental retirement plan, golden parachute,
employment, individual consulting, change of control, bonus or retention
agreement, whether provided directly or indirectly by any Group Member or
otherwise.

 

-21-



--------------------------------------------------------------------------------

“Subsidiary”: with respect to any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall
have or shall have the right to have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person. Unless otherwise qualified, all references
to a “Subsidiary” or “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Superpriority Claim”: a claim against the Borrower or any other Debtor in any
of the Cases pursuant to section 364(c)(1) of the Bankruptcy Code having
priority over any or all administrative expenses including administrative
expenses specified in sections 503 and 507 of the Bankruptcy Code, whether or
not such claim or expenses may become secured by a judgment lien or other
non-consensual lien, levy or attachment.

“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or any of
its Subsidiaries shall be a “Swap Agreement.”

“Taxes”: as defined in Section 2.12(a).

“Trade Credit”: accounts receivable, trade credit or other advances extended to,
or investment made in, customers, suppliers, including intercompany, in the
ordinary course of business.

“Trading With the Enemy Act”: as defined in Section 3.19.

“Tranche B Term Loan”: as defined in the recitals.

“Tranche C Term Loan”: as defined in the recitals.

“Transaction Documents”: each of, and collectively, (i) the Master Transaction
Agreement, (ii) the Section 363 Sale Order, (iii) the Transition Services
Agreement and (iv) the related manufacturing agreements, asset purchase
agreements, organizational documents, finance support agreements and all other
related documentation, each as amended, supplemented or modified from time to
time in accordance with Section 6.6.

“Transferee”: any Assignee or Participant.

 

-22-



--------------------------------------------------------------------------------

“Transition Services Agreement”: the Transition Services Agreement, dated as of
the date hereof, among the Borrower, the other Initial Debtors, and New CarCo,
substantially in the form of Exhibit T to the Master Transaction Agreement.

“Treasury”: The United States Department of the Treasury.

“Uniform Commercial Code”: the Uniform Commercial Code as in effect from time to
time in the State of New York.

“United States”: the United States of America.

“USA PATRIOT Act”: as defined in Section 3.18(d).

“U.S. Subsidiary”: any Subsidiary of any Loan Party that is organized or
existing under the laws of the United States or any state thereof or the
District of Columbia.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wind-Down”: the sale or shutdown of certain businesses and properties of the
Debtors and the Subsidiaries thereof.

“Wind-Down Budget”: the budget, in form and substance consistent with the budget
provided by the Company prior to the Effective Date and satisfactory to the
Required Lenders, setting forth in reasonable detail all anticipated receipts
and disbursements of the Borrower and certain of its U.S. Subsidiaries on a
calendar year basis, as amended by each Quarterly Report delivered pursuant to
Section 5.1(f).

“Wind-Down Order”: as defined in the recitals.

1.2. Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to Group Members not defined in Section 1.1 and accounting terms partly
defined in Section 1.1, to the extent not defined, shall have the respective
meanings given to them under GAAP, (ii) the words “include,” “includes” and
“including” shall be deemed to be followed by the phrase “without limitation,”
(iii) the word “incur” shall be construed to mean incur, create, issue, assume,
become liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (vi) references to any Person shall include its successors and
assigns.

 

-23-



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole (including
the Schedules and Exhibits hereto) and not to any particular provision of this
Agreement (or the Schedules and Exhibits hereto), and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3. Conversion of Foreign Currencies. (a) For purposes of this Agreement and
the other Loan Documents, with respect to any monetary amounts in a currency
other than Dollars, the Dollar Equivalent thereof shall be determined based on
the Exchange Rate in effect at the time of such determination (unless otherwise
explicitly provided herein).

(b) The Treasury may set up appropriate rounding off mechanisms or otherwise
round-off amounts hereunder to the nearest higher or lower amount in whole
Dollar or cent to ensure amounts owing by any party hereunder or that otherwise
need to be calculated or converted hereunder are expressed in whole Dollars or
in whole cents, as may be necessary or appropriate.

SECTION 2

AMOUNT AND TERMS OF THE LOANS

2.1. Loans. On the Effective Date, the Lenders made the Tranche C Term Loans in
Dollars to the Borrower in the aggregate principal amount of $1,175,000,000 (the
“Loans”). The Loans shall be non-recourse to the Borrower and the Guarantors and
recourse only to the Collateral. The Loans may from time to time be Eurodollar
Loans or, solely in the circumstances specified in Section 2.8, ABR Loans. Loans
repaid or prepaid may not be reborrowed.

2.2. [Intentionally Omitted].

2.3. Repayment of Loans; Evidence of Debt. (a) The Loans shall be payable on the
Maturity Date; provided that, upon the Administrative/Priority Claim Payment
Date, the portion of the Loans equal to the Administrative/Priority Claim
Payment Amount as of such date shall be due. Except as otherwise expressly
provided herein, the repayment of the Loans shall, subsequent to the closing of
the Related Section 363 Transactions, be subject to claims against the Debtors’
estates that have priority under Sections 503(b) or 507(a) of the Bankruptcy
Code, including costs and expenses of administration that are attendant to the
formulation and confirmation of a liquidating chapter 11 plan, whether incurred
prior or subsequent to the consummation of the Related Section 363 Transactions,
in an aggregate amount up to $1,175,000,000, or such larger amount as approved
by the Lenders.

 

-24-



--------------------------------------------------------------------------------

(b) Pursuant to Section 4.1(a), the Borrower shall execute and deliver the Notes
on the Effective Date. Following any assignment of the Loans pursuant to
Section 8.6, the Borrower agrees that, upon the request of any Lender, the
Borrower shall promptly execute and deliver to such Lender Notes reflecting the
Loans assigned and the Loans retained by such Lender, if any.

2.4. Optional Prepayments. (a) The Borrower may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to each Lender no later than 12:00 noon (New York
City time) three Business Days prior to the date such prepayment is requested to
be made, which notice shall specify the date of such prepayment, the aggregate
amount of such prepayment and such Lender’s Aggregate Exposure Percentage of
such payment; provided that, if a Loan is prepaid on any day other than the last
day of the Interest Period applicable thereto, the Borrower shall also pay any
amounts owing pursuant to Section 2.10. If any such notice is given, the amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to such date on the amount prepaid and shall be
applied as provided in Section (b). Partial prepayments of Loans shall be in an
aggregate principal amount of $20,000,000 or a whole multiple thereof or, if
less, the entire principal amount thereof then outstanding.

(b) Unless the Required Lenders shall otherwise agree, amounts to be applied in
connection with prepayments made pursuant to Section 2.4 shall be applied,
(i) first, to pay accrued and unpaid interest on, and expenses in respect of,
the Loans, and (ii) second, to repay the Loans. Any such prepayment shall be
accompanied by a notice to each Lender specifying the aggregate amount of such
prepayment and such Lender’s Aggregate Exposure Percentage of such prepayment.

2.5. [Intentionally Omitted].

2.6. Interest Rates and Payment Dates/Fee Payment Dates/Fees. (a) Each
Eurodollar Loan shall bear interest for each day during each Interest Period
with respect thereto at a rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin.

(b) Each ABR Loan shall bear interest at a rate per annum equal to the ABR plus
the Applicable Margin.

(c) [Intentionally Omitted].

(d) At any time any Event of Default shall have occurred and be continuing,
(i) all outstanding Loans shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section 2.6 plus 5% per annum, which, in the sole discretion
of the Treasury, may be the rate of interest then applicable to ABR Loans, and
(ii) all other outstanding Obligations shall bear interest at 5% above the rate
per annum equal to the rate of interest then applicable to ABR Loans.

(e) [Intentionally Omitted].

 

-25-



--------------------------------------------------------------------------------

(f) Interest shall be payable in arrears on each Interest Payment Date, provided
that, interest on the Loans shall not be payable in cash on each Interest
Payment Date but shall instead be added to the principal of the Loans on each
Interest Payment Date and shall be payable in cash on the Maturity Date.

2.7. Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-) day year for the actual days
elapsed. The Treasury shall, as soon as practicable, and promptly, notify the
Borrower and the other Lenders of each determination of a Eurodollar Rate. Any
change in the interest rate on a Loan resulting from a change in the ABR or the
Eurocurrency Reserve Requirements shall become effective as of the opening of
business on the day on which such change becomes effective. The Treasury shall,
as soon as practicable, and promptly, notify the Borrower and the other Lenders
of the effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Treasury pursuant to any
provision of this Agreement shall be conclusive and binding on the Borrower and
the Lenders in the absence of manifest error. The Treasury shall, at the request
of the Borrower, deliver to the Borrower a statement showing the quotations used
by the Treasury in determining any interest rate pursuant to Section 2.7(a).

2.8. Inability to Determine Interest Rate; Illegality. (a) If prior to the first
day of any Interest Period:

(i) any Lender shall have determined (which determination shall be conclusive
and binding upon the Borrower) that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, or

(ii) any Lender shall have determined that the Eurodollar Rate determined or to
be determined for such Interest Period will not adequately and fairly reflect
the cost to such Lender (as conclusively certified by such Lender) of making or
maintaining their affected Loans during such Interest Period;

such Lender shall give telecopy or telephonic notice thereof to the Borrower and
the other Lenders as soon as practicable thereafter. If such notice is given
pursuant to clause (i) or (ii) of this Section 2.8(a) in respect of Eurodollar
Loans, then (1) any Eurodollar Loans requested to be made on the first day of
such Interest Period shall be made by the affected Lenders as ABR Loans, and
(2) any outstanding Eurodollar Loans of the affected Lender, shall be converted,
on the last day of the then-current Interest Period, to ABR Loans. Until such
relevant notice has been withdrawn by such Lender, no further Eurodollar Loans
by the affected Lenders shall be made or continued as such, nor shall the
Borrower have the right to convert ABR Loans to Eurodollar Loans.

 

-26-



--------------------------------------------------------------------------------

(b) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, such Lender
shall give notice thereof to the Borrower describing the relevant provisions of
such Requirement of Law, following which, (i) in the case of Eurodollar Loans,
(A) the commitment of such Lender hereunder to make Eurodollar Loans and
continue such Eurodollar Loans as such and (B) such Lender’s outstanding
Eurodollar Loans shall be converted automatically on the last day of the then
current Interest Periods with respect to such Loans (or within such earlier
period as shall be required by law) to ABR Loans. If any such conversion or
prepayment of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 2.10.

2.9. Treatment of Borrowings and Payments; Evidence of Debt. (a) [Intentionally
Omitted].

(b) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective outstanding principal amounts of the Loans then held by the Lenders.
Amounts paid on account of the Loans may not be reborrowed.

(c) [Intentionally Omitted].

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 3:00 p.m. (New York
City time) on the due date thereof to the Lenders at their respective Funding
Offices, in Dollars and in immediately available funds. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

2.10. Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of
Eurodollar Loans after the Borrower has given a notice requesting the same in
accordance with the provisions of this Agreement, (b) default by the Borrower in
making any prepayment after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement or (c) the making of a
prepayment of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto. Such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest that would have accrued on the
amount so prepaid, or not so borrowed, for the period from the date of such
prepayment or of such failure to borrow to the last day of such Interest Period
(or, in the case of a failure to borrow the Interest Period that would have
commenced on the date of

 

-27-



--------------------------------------------------------------------------------

such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section 2.10 submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error and shall be payable within 30 days of receipt of any
such notice. The agreements in this Section 2.10 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.

2.11. Superpriority Nature of Obligations and Lenders’ Liens. The priority of
Lenders’ Liens on the Collateral owned by the Loan Parties shall be set forth in
the Final Order entered with respect to the Cases.

2.12. Taxes. (a) All payments made by the Borrower under this Agreement or any
other Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereinafter imposed, levied, collected, withheld or assessed by any
Governmental Authority (collectively, “Taxes”), except for any deduction or
withholding required by law. If the Borrower is required to withhold any
Non-Excluded Taxes from any amounts payable to any Lender (i) the Borrower shall
make such deductions and shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Laws and (ii) the amounts
so payable to such Lender shall be increased to the extent necessary to pay to
such Lender such additional amounts as may be necessary so that the Lender
receives, free and clear of all such Non-Excluded Taxes, a net amount equal to
the amount it would have received from the Borrower under this Agreement or any
other Loan Document if no such deduction or withholding had been made. For
purposes of this Agreement or any other Loan Document, “Non-Excluded Taxes” are
withholding Taxes imposed by the United States or any taxing authority thereof
or therein on payments made by the Borrower under this Agreement or any other
Loan Document other than (a) withholding Taxes imposed on any Lender as a result
of a present or former connection between such Lender and the jurisdiction of
the United States or any taxing authority thereof or therein imposing such Tax
(other than any such connection arising solely from such Lender having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document), (b) any branch profits taxes imposed
by the United States, (c) any withholding Taxes that exist on the date the
Lender becomes a Lender or that arise as a result of a change in status of the
Lender as a Governmental Authority which is an agency of the Canadian federal
government that is exempt from withholding under the Convention as in effect on
the date the Lender becomes a Lender, and (d) withholding Taxes that could be
eliminated or reduced by the Lender providing tax forms, certifications, or
other documentation.

(b) In addition, the Borrower shall pay any Other Taxes over to the relevant
Governmental Authority in accordance with Applicable Law.

 

-28-



--------------------------------------------------------------------------------

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter, the Borrower shall send to the Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof (or if an official receipt is not
available, such other evidence of payment as shall be reasonably satisfactory to
such Lender). If the Borrower fails to pay any Non-Excluded Taxes or Other Taxes
required to be paid by the Borrower when due to the appropriate taxing authority
or fails to remit to the Lender the required receipts or other required
documentary evidence, in each case after receiving at least five days’ advance
written notice from the Lender, the Borrower shall indemnify the Lender, as the
case may be, for any incremental taxes, Non-Excluded Taxes or Other Taxes,
interest, additions to tax, expenses or penalties that may become payable by any
Lender, as the case may be, as a result of such failure. The indemnification
payments under this Section 2.12(c) shall be made within 30 days after the date
such Lender, as the case may be, makes a written demand therefor (together with
a reasonably detailed calculation of such amounts).

(d) Each Lender (or any Transferee) (other than the United States government
(including the Treasury)) that either (i) is not incorporated under the laws of
the United States, any state thereof, or the District of Columbia or (ii) whose
name does not include “Incorporated,” “Inc.,” “Corporation,” “Corp.,” “P.C.,”
“insurance company,” or “assurance company” (a “Non-U.S. Lender”) shall deliver
to the Borrower, so long as such Lender is legally entitled to do so, two
originals of either U.S. Internal Revenue Service Form W-9, Form W-8BEN, Form
W-8EXP, Form W-8ECI, or in the case of a Non-U.S. Lender claiming exemption from
U.S. federal withholding tax under Section 871(h) or 881(c) of the Code with
respect to payment of “portfolio interest”, a Form W-8BEN (along with a
statement as to certain requirements in order to claim an exemption for
“portfolio interest” reasonably acceptable to the Borrower), or Form W-8IMY
(with applicable attachments), or any subsequent versions thereof or successors
thereto, properly completed and duly executed by such Non-U.S. Lender claiming a
complete exemption from (or reduced rate of) United States federal withholding
tax on all payments by the Borrower under this Agreement or any other Loan
Document. In addition, each Lender shall provide any other U.S. tax forms (with
applicable attachments) as will reduce or eliminate United States federal
withholding tax on payments by the Borrower under this Agreement or any other
Loan Document. For the avoidance of doubt, the Canadian Lender shall provide a
Form W-8BEN claiming exemption from withholding under the Convention between the
United States of America and Canada with respect to Taxes on Income and on
Capital (the “Convention”) on the Closing Date. Each Lender (other than the
United States government (including the Treasury)) shall provide the appropriate
documentation under this clause (d) at the following times (i) prior to the
first payment date after becoming a party to this Agreement, (ii) upon a change
in circumstances or upon a change in law, in each case, requiring or making
appropriate a new or additional form, certificate or documentation, (iii) upon
or before the expiration, obsolescence or invalidity of any documentation
previously provided to the Borrower and (iv) upon reasonable request by the
Borrower. If a Lender is entitled to an exemption from or a reduction of any
non-U.S. withholding Tax under the laws of any jurisdiction imposing such Tax on
any payments made by the Borrower under this Agreement, then the Lender shall
deliver to the Borrower, at the time or times prescribed by Applicable Law and
as reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by Applicable Law as will permit such payments to be
made without withholding or at a reduced rate, provided that the Lender is
legally entitled to complete, execute and deliver such documentation and without
material adverse consequences to the Lender.

 

-29-



--------------------------------------------------------------------------------

(e) If any Lender determines, in its sole good faith discretion, that it has
received a refund, credit or other tax benefit in respect of any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 2.12, it shall pay over such refund to the Borrower (but only to the
extent of Non-Excluded Taxes or Other Taxes paid by the Borrower plus any
interest thereon paid by the relevant Governmental Authority with respect to
such refund), net of all out of pocket third-party expenses of the Lender
related to claiming such refund or credit, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund) within 30 days of the date of such receipt.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, upon the request of the Lender, as the case may be, the Borrower
agrees to repay any amount paid over to the Borrower by such Lender pursuant to
the immediately preceding sentence if such Lender, as the case may be, is
required to repay such amount to such Governmental Authority. This paragraph
shall not be construed to (i) interfere with the rights of any Lender to arrange
its tax affairs in whatever manner it sees fit, (ii) obligate any Lender to
claim any tax refund, (iii) require any Lender to make available its tax returns
(or any other information relating to its taxes or any computation with respect
thereof which it deems in its sole discretion to be confidential) to the
Borrower or any other Person, or (iv) require any Lender to do anything that
would in its sole discretion prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

(f) Each Lender that is an Assignee shall be bound by this Section 2.12.

(g) The agreements contained in this Section 2.12 shall survive the termination
of this Agreement or any other Loan Document and the payments contemplated
hereunder or thereunder.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement, each Loan Party represents
to the Lenders, with respect to itself and each of its Subsidiaries that is a
North American Group Member, in each case subject to the Wind-Down, the Orders,
the Related Section 363 Transactions, the Cases, the Bankruptcy Code and all
orders of the Bankruptcy Court issued in connection with the Cases, that as of
the Effective Date:

3.1. Existence. Each North American Group Member (a) is a corporation, limited
partnership or limited liability company duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
all requisite corporate or other power, and has all governmental licenses,
authorizations, consents and approvals, necessary to own its assets and carry on
its business as now being or as proposed to be conducted, except where the lack
of such licenses, authorizations, consents and approvals would not be reasonably
likely to have a Material Adverse Effect, (c) is qualified to do business and is
in good standing in all other jurisdictions in which the nature of the business
conducted by it makes such qualification necessary, except where failure so to
qualify would not be reasonably likely (either individually or in the aggregate)
to have a Material Adverse Effect, and (d) is in compliance in all material
respects with all Requirements of Law.

 

-30-



--------------------------------------------------------------------------------

3.2. [Intentionally Omitted].

3.3. [Intentionally Omitted].

3.4. [Intentionally Omitted].

3.5. Action, Binding Obligations. (i) Each North American Group Member has all
necessary corporate or other power, authority and legal right to execute,
deliver and perform its obligations under each of the Loan Documents to which it
is a party; (ii) the execution, delivery and performance by each North American
Group Member of each of the Loan Documents to which it is a party has been duly
authorized by all necessary corporate or other action on its part; and
(iii) each Loan Document has been duly and validly executed and delivered by
each North American Group Member party thereto and constitutes a legal, valid
and binding obligation of all of the North American Group Members party thereto,
enforceable against such North American Group Members in accordance with its
terms, subject to the Bankruptcy Exceptions.

3.6. Approvals. Except as required under applicable state and federal bankruptcy
rules, no authorizations, approvals or consents of, and no filings or
registrations with, any Governmental Authority, or any other Person, are
necessary for the execution, delivery or performance by each North American
Group Member of the Loan Documents to which it is a party for the legality,
validity or enforceability thereof, except with respect to North American Group
Members other than the Debtors for filings and recordings or other actions in
respect of the Liens pursuant to the Collateral Documents, unless the same has
already been obtained and provided to the Lenders.

3.7. [Intentionally Omitted].

3.8. Investment Company Act. None of the Loan Parties is required to register as
an “investment company”, or is a company “controlled” by a Person required to
register as an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended. No Loan Party is subject to any Federal or
state statute or regulation which limits its ability to incur Indebtedness.

3.9. [Intentionally Omitted].

3.10. Chief Executive Office; Chief Operating Office. The chief executive office
and the chief operating office on the Closing Date for each North American Group
Member is located at the location set forth on Schedule 3.10 hereto.

3.11. Location of Books and Records. The location where the North American Group
Members keep their books and records including all Records relating to their
business and operations and the Collateral are located in the locations set
forth in Schedule 3.11.

3.12. [Intentionally Omitted].

 

-31-



--------------------------------------------------------------------------------

3.13. [Intentionally Omitted].

3.14. Expense Policy. The Borrower has taken steps necessary to ensure that
(a) the Expense Policy conforms to the requirements set forth herein and (b) the
Borrower and its Subsidiaries are in compliance with the Expense Policy.

3.15. Subsidiaries. All of the Subsidiaries of each Loan Party at the date
hereof are listed on Schedule 3.15, which schedule sets forth the name and
jurisdiction of formation of each of their Subsidiaries and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by each Loan
Party or any of their Subsidiaries except as set forth on Schedule 3.15.

3.16. Capitalization. One hundred percent (100%) of the issued and outstanding
Capital Stock of each North American Group Member (other than Borrower) is owned
by the Persons listed on Schedule 3.16 and, to the knowledge of each Loan Party,
such Capital Stock are owned by such Persons, free and clear of all Liens other
than Permitted Liens. No Loan Party has issued or granted any options or rights
with respect to the issuance of its respective Capital Stock which is presently
outstanding except as set forth on Schedule 3.16 hereto.

3.17. Fraudulent Conveyance. Each North American Group Member acknowledges that
it will benefit from the Loans contemplated by this Agreement. No North American
Group Member is incurring Indebtedness or transferring any Collateral with any
intent to hinder, delay or defraud any of its creditors.

3.18. USA PATRIOT Act. (a) No North American Group Member nor any of its
respective Affiliates over which it exercises management control (a “Controlled
Affiliate”) is a Prohibited Person, and such Controlled Affiliates are in
compliance with all applicable orders, rules, regulations and recommendations of
OFAC.

(b) No North American Group Member nor any of its members, directors, officers,
employees, parents, Subsidiaries or Affiliates: (1) is subject to U.S. or
multilateral economic or trade sanctions currently in force; (2) is owned or
controlled by, or act on behalf of, any governments, corporations, entities or
individuals that are subject to U.S. or multilateral economic or trade sanctions
currently in force; or (3) is a Prohibited Person or is otherwise named,
identified or described on any blocked persons list, designated nationals list,
denied persons list, entity list, debarred party list, unverified list,
sanctions list or other list of individuals or entities with whom U.S. persons
may not conduct business, including but not limited to lists published or
maintained by OFAC, lists published or maintained by the U.S. Department of
Commerce, and lists published or maintained by the U.S. Department of State.

(c) None of the Collateral is traded or used, directly or indirectly by a
Prohibited Person or is located or organized (in the case of a Pledged Entity)
in a Prohibited Jurisdiction.

(d) Each North American Group Member has established an anti-money laundering
compliance program as required by all applicable anti-money laundering laws and
regulations, including without limitation the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (the “USA PATRIOT Act”) (collectively, the
“Anti-Money Laundering Laws”).

 

-32-



--------------------------------------------------------------------------------

3.19. Embargoed Person. As of the date hereof and at all times throughout the
term of any Loan, (a) none of any North American Group Member’s funds or other
assets constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq. (the “Trading With the Enemy Act”), any of the foreign
assets control regulations of the United States Treasury Department (31 C.F.R.,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or regulations promulgated thereunder or executive
order relating thereto (which for the avoidance of doubt shall include but shall
not be limited to (i) Executive Order No. 13224, effective as of September 24,
2001 and relating to Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)) (the “Executive Order”) and (ii) the USA PATRIOT Act), with the result
that the investment in the Borrower (whether directly or indirectly), is
prohibited by law or any Loan made by the Lenders is in violation of law
(“Embargoed Person”); (b) no Embargoed Person has any interest of any nature
whatsoever in it with the result that the investment in it (whether directly or
indirectly), is prohibited by law or any Loan is in violation of law; (c) none
of its funds have been derived from any unlawful activity with the result that
the investment in it (whether directly or indirectly), is prohibited by law or
any Loans is in violation of law; and (d) neither it nor any of its Affiliates
(i) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(ii) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person”. For purposes of determining whether
or not a representation with respect to any indirect ownership is true or a
covenant is being complied with under this Section 3.19, no North American Group
Member shall be required to make any investigation into (i) the ownership of
publicly traded stock or other publicly traded securities or (ii) the ownership
of assets by a collective investment fund that holds assets for employee benefit
plans or retirement arrangements.

3.20. Use of Proceeds. (a) The proceeds of the Loans shall be used (i) as
permitted in the Wind-Down Order or (ii) to finance working capital needs and
other general corporate purposes incurred in connection with the Wind-Down,
including the payment of expenses associated with the administration of the
Cases; provided that, the North American Group Members may not prepay
Indebtedness without the prior written consent of the Required Lenders.

(b) Notwithstanding anything to the contrary herein, none of the proceeds of the
Loans shall be used in connection with (i) any investigation (including
discovery proceedings), initiation or prosecution of any claims, causes of
action, adversary proceedings or other litigation against any Lender, (ii) the
initiation or prosecution of any claims, causes of action, adversary proceedings
or other litigation against any Lender, any of their respective affiliates or
other Canadian Lender Consortium Member with respect to any loans or other
financial accommodations made to any North American Group Member prior to the
Petition Date, or (iii) any loans, advances, extensions of credit, dividends or
other investments to any person not a North American Group Member; provided,
however, that the limitations set forth in this Section 3.20(b) shall not
preclude the use of the proceeds of the Loans in connection

 

-33-



--------------------------------------------------------------------------------

with any claims, causes of action, adversary proceedings or other litigations
against any Governmental Authority (excluding the Canadian Lender Consortium
Members) with respect to the imposition or administration of any Tax laws or
Environmental Laws. For the avoidance of doubt, the limitations set forth in
Section 3.20(b)(i) and (ii) above, shall not limit the use of proceeds with
respect to any of the actions and claims described in such clauses against any
Governmental Authority that is not (x) a Lender or (y) a Canadian Lender
Consortium Member.

(c) The North American Group Members are the ultimate beneficiaries of this
Agreement and the proceeds of Loans to be received hereunder. The use of the
Loans will comply with all Applicable Laws, including Anti-Money Laundering
Laws. No portion of any Loan is to be used, for the “purpose of purchasing or
carrying” any “margin stock” as such terms are used in Regulations U and X of
the Board, as amended, and the Borrower is not engaged in the business of
extending credit to others for such purpose.

3.21. Representations Concerning the Collateral. Each Loan Party represents and
warrants to the Lenders:

(a) No Loan Party has assigned, pledged, conveyed, or encumbered any Collateral
to any other Person (other than Permitted Liens) and immediately prior to the
pledge of any such Collateral, a Loan Party was the sole owner of such
Collateral and had good and marketable title thereto, free and clear of all
Liens (other than Permitted Liens), and no Person, other than the Lenders has
any Lien (other than Permitted Liens) on any Collateral. No security agreement,
financing statement, equivalent security or lien instrument or continuation
statement covering all or any part of the Collateral which has been signed by
any Loan Party or which any Loan Party has authorized any other Person to sign
or file or record, is on file or of record with any public office, except such
as may have been filed by or on behalf of a Loan Party in favor of the Lenders
pursuant to the Loan Documents or in respect of applicable Permitted Liens.

(b) The provisions of the Loan Documents are effective to create in favor of the
Lenders a valid security interest in all right, title, and interest of each Loan
Party in, to and under the Collateral, subject only to applicable Permitted
Liens.

(c) Upon the entry and effectiveness of the Orders and the filing of financing
statements on Form UCC-1 naming the Lenders as “Secured Parties” and each Loan
Party as “Debtor”, and describing the Collateral, in the jurisdictions and
recording offices listed on Schedule 3.21 attached hereto, the security
interests granted in the Collateral pursuant to the Collateral Documents will
constitute perfected first priority security interests under the Uniform
Commercial Code in all right, title and interest of the applicable Loan Party
in, to and under such Collateral, which can be perfected by filing under the
Uniform Commercial Code, in each case, subject to applicable Permitted Liens and
as provided in Section 3.24.

(d) Each Loan Party has and will continue to have the full right, power and
authority, to pledge the Collateral, subject to Permitted Liens, and the pledge
of the Collateral may be further assigned without any requirement.

 

-34-



--------------------------------------------------------------------------------

3.22. [Intentionally Omitted].

3.23. [Intentionally Omitted].

3.24. Lien Priority. (a) On and after the Closing Date, and the entry of the
Orders and after giving effect thereto and the filing of financing statements on
Form UCC-1 naming the Lenders as “Secured Parties” and each Loan Party as
“Debtor”, and describing the Collateral, in the jurisdictions and recording
offices listed on Schedule 3.21 attached hereto subject to the Permitted Liens,
the provisions of the Loan Documents are effective to create in favor of the
Lenders, legal, valid and perfected Liens on and security interests (having the
priority provided for herein and in the Orders) in all right, title and interest
in the Collateral, enforceable against each Loan Party that owns an interest in
such Collateral and any other Person.

(b) On and after the entry of the Orders and after giving effect thereto and the
filing of financing statements on Form UCC-1 naming the Lenders as “Secured
Parties” and each Loan Party as “Debtor”, and describing the Collateral, in the
jurisdictions and recording offices listed on Schedule 3.21 attached hereto, all
Obligations owing by the Loan Parties will be secured by:

(i) valid, perfected, first-priority security interests in and liens (i) with
respect to the Debtors, pursuant to section 364(c)(2) of the Bankruptcy Code and
(ii) with respect to the Non-Debtor Loan Parties, pursuant to the Collateral
Documents (other than the Orders), in each case, on the Collateral that is not
subject to non avoidable, valid and perfected liens in existence as of the
Petition Date (or to non avoidable valid liens in existence as of the Petition
Date that are subsequently perfected as permitted by section 546(b) of the
Bankruptcy Code), subject only to Permitted Liens (other than Liens permitted
under clause (a) thereof) and the Carve-Out; and

(ii) valid, perfected, security, junior interests in and liens pursuant to
(i) with respect to the Debtors, section 364(c)(3) of the Bankruptcy Code and
(ii) with respect to the Non-Debtor Loan Parties, pursuant to the Collateral
Documents (other than the Orders), in each case, on the Collateral that is
subject to non avoidable, valid and perfected liens in existence as of the
Petition Date, or to non avoidable valid liens in existence as of the Petition
Date that are subsequently perfected as permitted by section 546(b) of the
Bankruptcy Code, subject only to the Carve-Out.

(c) On and after the entry of the Orders and after giving effect thereto, all
Obligations owing by the Debtors will be an allowed administrative expense claim
pursuant to section 364(c)(1) of the Bankruptcy Code in each of the Cases having
priority over all administrative expenses of the kind specified in sections 503
and 507 of the Bankruptcy Code and any and all expenses and claims of the
Borrower and the other Debtors, whether heretofore or hereafter incurred,
including, but not limited to, the kind specified in sections 105, 326, 328,
506(c), 507(a) or 1114 of the Bankruptcy Code, subject only to the Carve-Out.

3.25. [Intentionally Omitted].

3.26. [Intentionally Omitted].

 

-35-



--------------------------------------------------------------------------------

3.27. [Intentionally Omitted].

3.28. Excluded Collateral. Set forth on Annex I to Schedule 3.28 is a complete
and accurate list as of the Effective Date of all Excluded Collateral that is
Capital Stock of domestic joint ventures, Domestic Subsidiaries, “first-tier”
foreign joint ventures, and Foreign 956 Subsidiaries.

3.29. Mortgaged Real Property. After giving effect to the recording of the
Mortgages, real property identified on Schedule 1.1C shall be subject to a
recorded first lien mortgage, deed of trust or similar security instrument
(subject to Permitted Liens).

3.30. [Intentionally Omitted].

3.31. The Final Order. Upon the maturity (whether by the acceleration or
otherwise) of any of the Obligations, the Lenders shall, subject to the
provisions of Section 7 and the applicable provisions of the Final Order, be
entitled to immediate payment of such Obligations, and to enforce the remedies
provided for hereunder, without further application to or order by the
Bankruptcy Court.

3.32. Wind-Down Budget. All material facts in the Wind-Down Budget are accurate
and the Borrower has disclosed to each Lender all assumptions in the Wind-Down
Budget, it being understood that in the case of projections, such projections
are based on reasonable estimates, on the date as of which such information is
stated or certified.

SECTION 4

CONDITIONS PRECEDENT

4.1. Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the following conditions precedent, satisfaction of such
conditions precedent to be determined by the Required Lenders in their
reasonable discretion, except as otherwise set forth below:

(a) Loan Documents. The Lenders shall have received the following documents,
which shall be in form satisfactory to each Lender:

(i) this Agreement executed and delivered by the Borrower;

(ii) the Guaranty, executed and delivered by each Guarantor;

(iii) the Equity Pledge Agreement, executed and delivered by each Pledgor;

(iv) [intentionally omitted];

(v) the Environmental Agreement, executed and delivered by each Loan Party party
thereto; and

 

-36-



--------------------------------------------------------------------------------

(vi) a promissory note of the Borrower evidencing the Loans of such Lender,
substantially in the form of Exhibit G (the “Note”), with appropriate insertions
as to date and principal amount.

(b) Related Section 363 Transactions. The Required Lenders and their counsel
shall be reasonably satisfied that the terms of the Related Section 363
Transactions and of the Transaction Documents are consistent in all material
respects with the information provided to the Lenders in advance of the date
hereof or are otherwise reasonably satisfactory to the Required Lenders (the
Required Lenders acknowledge that the form of Transaction Documents provided to
them on or prior to the date hereof are satisfactory). The Transaction Documents
shall have been duly executed and delivered by the parties thereto, all
conditions precedent to the Related Section 363 Transactions set forth in the
Transaction Documents shall have been satisfied, and the Related Section 363
Transactions shall have been consummated pursuant to such Transaction Documents
substantially contemporaneously with the conditions precedent set forth in this
Section 4.1, and no provision thereof shall have been waived, amended,
supplemented or otherwise modified, in each case in a manner adverse to the
Lenders, without the Required Lender’s consent.

(c) Final Order. (i) The Final Order shall have been entered by the Bankruptcy
Court and shall have been in full force and effect.

(ii) The Final Order shall not have been reversed, modified, amended, stayed or
vacated, in the case of any modification or amendment, in a manner, or relating
to a matter, without the consent of the Lenders.

(iii) The Debtors and their respective Subsidiaries shall be in compliance in
all respects with the Final Order.

(iv) [Intentionally Omitted].

(v) [Intentionally Omitted].

(d) New CarCo Assignment and Assumption. The Borrower and New CarCo shall have
executed and delivered the New CarCo Assignment and Assumption, and all
conditions precedent to New CarCo’s $7,072,488,605 First Lien Credit Agreement
between New CarCo and Treasury shall have been satisfied or waived by the
Treasury in accordance with the terms therewith substantially contemporaneously
with the conditions precedent set forth in this Section 4.1.

(e) Canadian Post-Sale Facility. The Canadian Post-Sale Facility, in form and
substance satisfactory to the Lenders, shall have become effective and the
Lenders shall have received all documents, instruments and related agreements in
connection with the Canadian Post-Sale Facility.

(f) Canadian PV Loan Agreement. The Canadian PV Loan Agreement, in form and
substance satisfactory to the Lenders, shall have become effective and the
Lenders shall have received all documents, instruments and related agreements in
connection with the Canadian PV Loan Agreement.

 

-37-



--------------------------------------------------------------------------------

(g) [Intentionally Omitted].

(h) [Intentionally Omitted].

(i) Wind-Down Budget. The Borrower shall have delivered to the Lenders the
Wind-Down Budget in form and substance satisfactory to the Required Lenders.

(j) [Intentionally Omitted].

(k) Litigation. There shall not exist any action, suit, investigation,
litigation or proceeding pending (other than the Cases) or threatened in any
court or before any arbitrator or Governmental Authority that, in the sole
discretion of the Required Lenders, materially or adversely affects any of the
transactions contemplated hereby, or that has or could be reasonably likely to
have a Material Adverse Effect.

(l) [Intentionally Omitted].

(m) Consents. The Lenders shall have received all necessary third party and
governmental waivers and consents, and each Loan Party shall have complied with
all Applicable Laws, decrees and material agreements.

(n) No Default. No Default or Event of Default shall exist on the Effective Date
or after giving effect to the transactions contemplated to be consummated on the
Effective Date pursuant to the Transaction Documents and the Loan Documents.

(o) Accuracy of Representations and Warranties. All representations and
warranties made by the North American Group Members in or pursuant to the Loan
Documents shall be true and correct in all material respects.

(p) Closing Certificate; Certified Certificate of Incorporation; Good Standing
Certificates. The Lenders shall have received (i) a certificate of the secretary
or assistant secretary of each Loan Party, dated the Effective Date,
substantially in the form of Exhibit B-1, with appropriate insertions and
attachments, including the certificate of incorporation (or equivalent
organizational document) of each Loan Party, certified by the relevant authority
of the jurisdiction of organization of such Loan Party (provided that, to the
extent applicable, in lieu of delivering the certificate of incorporation and
other organizational documents, such certificate may include a certification
that such documents not have been amended, supplemented or otherwise modified
since the Closing Date), (ii) bring down good standing certifications for each
Loan Party from its jurisdiction of organization and (iii) a certificate of the
Borrower and each Guarantor, dated the Effective Date, to the effect that the
conditions set forth in this Section 4.1 have been satisfied, substantially in
the form of Exhibit B-2.

(q) Legal Opinion. The Lenders shall have received the executed legal opinion of
Weil, Gotshal and Manges LLP, New York counsel to the Loan Parties,
substantially in the form of Exhibit E, as to New York law, United States
federal law and the Delaware General Corporation Law.

 

-38-



--------------------------------------------------------------------------------

SECTION 5

AFFIRMATIVE COVENANTS

Each Loan Party covenants and agrees to, and to cause each of its Subsidiaries
that is a North American Group Member to, so long as any Loan is outstanding and
until payment in full of all Obligations, in each case except as shall be
required in connection with the Wind-Down, and subject to the Orders, the
Related Section 363 Transactions, the Cases, the Bankruptcy Code and all orders
of the Bankruptcy Court issued in connection with the Cases:

5.1. Financial Statements. The Borrower shall deliver to the Lenders:

(a) as soon as reasonably possible after receipt by the subject North American
Group Member, a copy of any material report that may be prepared and submitted
by such North American Group Member’s independent certified public accountants
at any time or any other material report with respect to the North American
Group Members provided to the Borrower and its Subsidiaries pursuant to the
Transition Services Agreement;

(b) from time to time such other information regarding the financial condition,
operations, or business of any North American Group Member as any Lender may
reasonably request;

(c) promptly upon their becoming available, copies of such other financial
statements and reports, if any, as any North American Group Member may be
required to publicly file with the SEC or any similar or corresponding
governmental commission, department or agency substituted therefor, or any
similar or corresponding governmental commission, department, board, bureau, or
agency, federal or state;

(d) [intentionally omitted];

(e) notice of and copies of each Debtors’ pleadings filed in the Cases in
connection with any material contested matter or adversary proceeding in the
Cases (but the foregoing may be satisfied by including each of the Lenders and
their counsel in a “core service group,” to receive copies of all pleadings
under any order establishing notice and service requirements in the Cases), and
such additional information with respect to such matters as either of the
Lenders may reasonably request, and which notice shall also include sending
copies of any pleadings or other documents that the Borrower or other Debtors
seek to file under seal to each of the lenders and their counsel, provided,
however, that if (in addition to the confidentiality provisions of this
Agreement) additional confidentiality provisions are needed (i.e. if required by
third parties), the Lenders and the Borrower shall endeavor to work out
reasonable additional confidentiality terms;

(f) no later than the twentieth Business Day following the last day of each
fiscal quarter, a report (a “Quarterly Report”) setting forth in reasonable
detail the anticipated receipts and disbursements of the North American Group
Members for the immediately succeeding twelve-month period (on a calendar month
basis) and the aggregate amount of cash and Cash Equivalents of the North
American Group Members as of the last day of the immediately preceding fiscal
quarter, in form and substance reasonably satisfactory to the Required Lenders.
Each Quarterly Report shall be accompanied by a certificate of a Responsible
Officer certifying that such Quarterly Report was prepared in good faith and are
based on reasonable estimates on the date as of which such information is
certified; and

 

-39-



--------------------------------------------------------------------------------

(g) on the first Business Day of February to occur each year from the Effective
Date until the Maturity Date, a report setting forth in reasonable detail the
three-year business plan of the Borrower.

5.2. Notices; Reporting Requirements. The relevant Loan Party shall deliver
written notice to the Lenders of the following:

(a) Defaults. Promptly after a Responsible Officer or any officer of a North
American Group Member with a title of at least executive vice president becomes
aware of the occurrence of any Default or Event of Default, or any event of
default under any publicly filed material Contractual Obligation of any Group
Member;

(b) Litigation. Promptly after a Responsible Officer or an attorney in the
general counsel’s office of a North American Group Member obtains knowledge of
any action, suit or proceeding instituted by or against such North American
Group Member or any of its Subsidiaries in any federal or state court or before
any commission, regulatory body or Governmental Authority (i) in which the
amount in controversy, in each case, is an amount equal to $25,000,000 or more,
(ii) in which injunctive or similar relief is sought, or (iii) which relates to
any Loan Document, the relevant Loan Party shall furnish to the Lenders notice
of such action, suit or proceeding;

(c) Material Adverse Effect on Collateral. Promptly upon any North American
Group Member becoming aware of any default or any event or change in
circumstances related to any Collateral which, in each case, could reasonably be
expected to have a Material Adverse Effect;

(d) Judgments. Promptly upon the entry of a judgment or decree against any Loan
Party or any of its Subsidiaries in an amount in excess of $15,000,000;

(e) Environmental Events. As soon as possible and in any event within seven
Business Days of obtaining knowledge thereof: (i) any development, event, or
condition occurring after the date hereof that, individually or in the aggregate
with other developments, events or conditions occurring after the date hereof,
could reasonably be expected to result in the payment by the Group Members, in
the aggregate, of a Material Environmental Amount; and (ii) any notice that any
Governmental Authority may deny any application for an Environmental Permit
sought by, or revoke or refuse to renew any Environmental Permit held by, any
Group Member; to the extent such Environmental Permit is material to the
continued operations or business of the Group Members or of any manufacturing
related facility;

(f) Material Adverse Effect. Any development or event that has had or could
reasonably be expected to have a Material Adverse Effect;

 

-40-



--------------------------------------------------------------------------------

(g) Insurance. Promptly upon any material change in the insurance coverage
required of any Loan Party or any other Person pursuant to any Loan Document,
with copy of evidence of same attached;

(h) Compliance Certificate. On the tenth Business Day of each calendar month,
beginning with the first month to occur after the Effective Date, a Compliance
Certificate, executed by a Responsible Officer of the Borrower, stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate;

(i) Investment Reports. With respect to any Investment made pursuant to
clause (p)(i) or (ii) of the definition of Permitted Investments, on the tenth
Business Day of each calendar month, beginning with the month immediately
following the calendar month in which the first such Investment is made, a
report executed by a Responsible Officer of the Borrower, setting forth (x) the
amount of each Investment made pursuant to each of clause (p)(i) and/or (p)(ii),
if any, in the immediately proceeding calendar month, (y) a description of each
such Investment, if any, and (z) the aggregate amount of Investments made
pursuant to each of clause (p)(i) and (p)(ii) since the Effective Date, if any,
as of the end of the immediately preceding calendar month;

(j) [Intentionally Omitted];

(k) [Intentionally Omitted];

(l) Expense Policy. Within 15 days after the conclusion of each calendar month,
beginning with the month in which the Effective Date occurs, the Borrower shall
deliver to the Lenders a certification signed by a Responsible Officer of the
Borrower that (i) the Expense Policy conforms to the requirements set forth
herein; (ii) the Borrower and its Subsidiaries are in compliance with the
Expense Policy; and (iii) there have been no material amendments to the Expense
Policy or deviations from the Expense Policy other than those that have been
disclosed to and approved by the Lenders; provided that the requirement to
deliver the certification referenced in this Section 5.2(l) may be qualified as
to the best of such Responsible Officer’s knowledge after due inquiry and
investigation;

(m) Executive Privileges and Compensation. The Borrower shall submit a
certification on the last day of each fiscal quarter beginning with the fiscal
quarter ended September 30, 2009, certifying that the Borrower has complied with
and is in compliance with the provisions set forth in Section 5.16. Such
certification shall be made to the Lenders by an SEO of the Borrower, subject to
the requirements and penalties set forth in Title 18, United States Code,
Section 1001; and

(n) Organizational Documents. Subject to Section 6.6, each North American Group
Member shall furnish prompt written notice to the Lenders of any material
amendment to such entity’s organizational documents and copies of such
amendments.

Each notice required to be provided pursuant to this Section 5.2(a)-(f) above
shall be accompanied by a statement of a Responsible Officer setting forth
details of the occurrence referred to therein and stating what action the
Borrower proposes to take with respect thereto.

 

-41-



--------------------------------------------------------------------------------

5.3. Existence. (a) Preserve and maintain its legal existence and all of its
material rights, privileges, licenses and franchises;

(b) pay, discharge or otherwise satisfy at or before maturity or before they
become delinquent, as the case may be, all their Postpetition obligations of
whatever nature, except (i) where such payment, discharge or satisfaction is
prohibited by the Orders, the Bankruptcy Code, the Bankruptcy Rules or an order
of the Bankruptcy Court or by this Agreement or the Wind-Down Budget, or
(ii) where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the Borrower or its
Subsidiaries, as the case may be;

(c) comply with the requirements of all Applicable Laws, rules, regulations and
orders of Governmental Authorities if failure to comply with such requirements
could be reasonably likely (either individually or in the aggregate) to have a
Material Adverse Effect on any Loan Party or the Collateral;

(d) keep adequate records and books of account, in which complete entries will
be made in accordance with GAAP consistently applied, and maintain adequate
accounts and reserves for all taxes (including income taxes), all depreciation,
depletion, obsolescence and amortization of its properties, all contingencies,
and all other reserves;

(e) (i) change the location of its chief executive office/chief place of
business from that specified in Section 3.10, (ii) change its name, identity or
corporate structure (or the equivalent) or change the location where it
maintains records with respect to the Collateral, or (iii) reincorporate or
reorganize under the laws of another jurisdiction, it shall give the Lenders
written notice thereof not later than ten (10) days after such event occurs, and
shall deliver to the Lenders all Uniform Commercial Code financing statements
and amendments as the Lenders shall request and take all other actions deemed
reasonably necessary by the Lenders to continue its perfected status in the
Collateral with the same or better priority;

(f) keep in full force and effect the provisions of its charter documents,
certificate of incorporation, by-laws, operating agreements or similar
organizational documents; and

(g) comply (i) in the case of each North American Group Member that is not a
Debtor, with all Contractual Obligations in a manner such that a Material
Adverse Effect could not reasonably be expected to result and (ii) in the case
of each Debtor, with all material Postpetition Contractual Obligations
(including the Transition Services Agreement).

5.4. Payments of Taxes. Except as prohibited by the Bankruptcy Code, the
Borrower will and will cause each Group Member (i) to timely file or cause to be
filed all federal and material state and other Tax returns that are required to
be filed and all such Tax returns shall be true and correct and (ii) to timely
pay and discharge or cause to be paid and discharged promptly all Taxes,
assessments and governmental charges or levies arising Postpetition and imposed
upon the Borrower or any of the other Group Members or upon any of their
respective incomes or receipts or upon any of their respective properties before
the same shall become in default or past due, as well as all lawful claims for
labor, materials and supplies or otherwise which, if unpaid, might result in the

 

-42-



--------------------------------------------------------------------------------

imposition of a Lien or charge upon such properties or any part thereof;
provided that it shall not constitute a violation of the provisions of this
Section 5.4 if the Borrower or any of the other Group Members shall fail to pay
any such Tax, assessment, government charge or levy or claim for labor,
materials or supplies which is being contested in good faith, by proper
proceedings diligently pursued, and as to which adequate reserves have been
provided.

5.5. Use of Proceeds. The Loan Parties and their Subsidiaries shall use the Loan
proceeds only for the purposes set forth in Section 3.20 and in a manner
generally consistent with the Wind-Down Budget, except as otherwise permitted in
Section 3.20(a)(i).

5.6. Maintenance of Existence; Payment of Obligations; Compliance with Law.
Subject to the Orders, the Related Section 363 Transactions and the Cases, each
Loan Party shall:

(a) keep all property useful and necessary in its business in good working order
and condition; and

(b) maintain errors and omissions insurance and blanket bond coverage in such
amounts as are in effect on the Closing Date (as disclosed to the Lenders in
writing except in the event of self-insurance) and shall not reduce such
coverage without the written consent of the Lenders, and shall also maintain
such other insurance with financially sound and reputable insurance companies,
and with respect to property and risks of a character usually maintained by
entities engaged in the same or similar business similarly situated, against
loss, damage and liability of the kinds and in the amounts customarily
maintained by such entities. Notwithstanding anything to the contrary in this
Section 5.6, to the extent that any North American Group Member is engaged in
self-insurance with respect to any of its property as of the Closing Date, such
Loan Party may, if consistent with past practices, continue to engage in such
self-insurance throughout the term of this Agreement; provided, that the North
American Group Members shall promptly obtain third party insurance that conforms
to the criteria in this Section 5.6 at the request of the Lenders.

5.7. Further Identification of Collateral. Each Loan Party will furnish to the
Lenders from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as any Lender may reasonably request, all in reasonable detail.

5.8. Defense of Title. Subject to the Wind-Down, the Orders, the Related
Section 363 Transactions, the Cases, the Bankruptcy Code and all orders of the
Bankruptcy Court, each Loan Party warrants and will defend the right, title and
interest of the Lenders in and to all Collateral against all adverse claims and
demands of all Persons whomsoever, subject to (x) the restrictions imposed by
the Existing Agreements to the extent that such restrictions are valid and
enforceable under the applicable Uniform Commercial Code and other Requirements
of Law and (y) the rights of holders of any Permitted Lien.

 

-43-



--------------------------------------------------------------------------------

5.9. Preservation of Collateral. Subject to the Wind-Down, the Orders, the
Related Section 363 Transactions, the Cases, the Bankruptcy Code and all orders
of the Bankruptcy Court, each Loan Party shall do all things necessary to
preserve the Collateral so that the Collateral remains subject to a perfected
security interest with the priority provided for such security interest under
the Loan Documents. Without limiting the foregoing, each Loan Party will comply
with all Applicable Laws, rules and regulations of any Governmental Authority
applicable to such Loan Party or relating to the Collateral and will cause the
Collateral to comply, with all Applicable Laws, rules and regulations of any
such Governmental Authority, except where failure to so comply would not
reasonably be expected to have a Material Adverse Effect. No Loan Party will
allow any default to occur for which any Loan Party is responsible under any
Loan Documents and each Loan Party shall fully perform or cause to be performed
when due all of its obligations under the Loan Documents.

5.10. Maintenance of Papers, Records and Files. (a) each North American Group
Member will maintain all Records in good and complete condition and preserve
them against loss or destruction, all in accordance with industry and customary
practices;

(b) each North American Group Member shall collect and maintain or cause to be
collected and maintained all Records relating to its business and operations and
the Collateral in accordance with industry custom and practice, including those
maintained pursuant to the preceding subsection, and all such Records shall be
in the possession of the North American Group Members or reasonably obtainable
upon the request of any Lender unless the Lenders otherwise approve; and

(c) for so long as any Lender has an interest in or Lien on any Collateral, each
North American Group Member will hold or cause to be held all related Records in
trust for such Lender. Each North American Group Member shall notify, or cause
to be notified, every other party holding any such Records of the interests and
Liens granted hereby.

5.11. Maintenance of Licenses. Subject to the Wind-Down, the Orders, the Related
Section 363 Transactions and the Cases, the Bankruptcy Code and all orders of
the Bankruptcy Court, except where the failure to do so could not reasonably be
likely to have a Material Adverse Effect, each Loan Party shall (i) maintain all
licenses, permits, authorizations or other approvals necessary for such Loan
Party to conduct its business and to perform its obligations under the Loan
Documents, (ii) remain in good standing under the laws of the jurisdiction of
its organization, and in each other jurisdiction where such qualification and
good standing are necessary for the successful operation of such Loan Party’s
business, and (iii) shall conduct its business in accordance with Applicable Law
in all material respects.

5.12. Payment of Obligations. The Borrower will duly and punctually pay or cause
to be paid the principal and interest on the Loans and each North American Group
Member will duly and punctually pay or cause to be paid all fees and other
amounts from time to time owing by it hereunder or under the other Loan
Documents, all in accordance with the terms of this Agreement and the other Loan
Documents. Each North American Group Member will, and will cause each of its
Subsidiaries to, pay (i) with respect to each Debtor its Postpetition
obligations; and (ii) with respect to each other Group Member its obligations,
in each case including tax liabilities, assessments and governmental charges or
levies imposed upon such Person or upon its income and profits or upon any of

 

-44-



--------------------------------------------------------------------------------

its property, real, personal or mixed (including without limitation, the
Collateral) or upon any part thereof, as well as any other lawful claims which,
if unpaid, could reasonably be expected to become a Lien upon such properties or
any part thereof, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the relevant Loan Party, or such Subsidiary, has
set aside on its books adequate reserves with respect thereto and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

5.13. OFAC. At all times throughout the term of this Agreement, each Loan Party
and its Controlled Affiliates (a) shall be in full compliance with all
applicable orders, rules, regulations and recommendations of OFAC and (b) shall
not permit any Collateral to be maintained, insured, traded, or used (directly
or indirectly) in violation of any United States statutes, rules or regulations,
in a Prohibited Jurisdiction or by a Prohibited Person, and no lessee or
sublessee shall be a Prohibited Person or a Person organized in a Prohibited
Jurisdiction.

5.14. Investment Company. Each North American Group Member will conduct its
operations in a manner which will not subject it to registration as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended from time to time.

5.15. Further Assurances. Subject to the Wind-Down, the Orders, the Related
Section 363 Transactions and the Cases, the Borrower shall, and shall cause each
North American Group Member to, from time to time execute and deliver, or cause
to be executed and delivered, such additional instruments, certificates or
documents, and take such actions, as the Lenders may reasonably request for the
purposes of implementing or effectuating the provisions of this Agreement and
the other Loan Documents, or of more fully perfecting or renewing the rights of
the Lenders with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by any Group Member which may be deemed to
be part of the Collateral) pursuant hereto or thereto. Upon the exercise by any
Lender of any power, right, privilege or remedy pursuant to this Agreement or
the other Loan Documents that requires any consent, approval, recording,
qualification or authorization of any Governmental Authority, the Borrower will
execute and deliver, or will cause the execution and delivery of, all
applications, certifications, instruments and other documents and papers that
such Lender may be required to obtain from the Borrower or any Group Member such
governmental consent, approval, recording, qualification or authorization.

5.16. Executive Privileges and Compensation. (a) Subject to the Wind-Down, the
Orders, the Related Section 363 Transactions and the Cases, the Borrower shall
comply with the following restrictions on executive privileges and compensation:

(i) the Borrower shall take all necessary action to ensure that its Specified
Benefit Plans comply in all respects with the EESA, including, without
limitation, the provisions of the Capital Purchase Program (as defined in the
EESA) and the TARP Standards for Compensation and Corporate Governance, as
implemented by any guidance or regulation thereunder, including the rules set
forth in 31 C.F.R. Part 30, or any other guidance or regulations promulgated
under the EESA, as the same shall be

 

-45-



--------------------------------------------------------------------------------

in effect from time to time (collectively, the “Compensation Regulations”), and
shall not adopt any new Specified Benefit Plan (x) that does not comply
therewith or (y) that does not expressly state and require that such Specified
Benefit Plan and any compensation thereunder shall be subject to all relevant
Compensation Regulations adopted, issued or released on or after the date any
such Specified Benefit Plan is adopted. To the extent that the Compensation
Regulations change, or are implemented in a manner that requires changes to
then-existing Specified Benefit Plans, the Borrower shall effect such changes to
its Specified Benefit Plans as promptly as practicable after it has actual
knowledge of such changes in order to be in compliance with this
Section 5.16(a)(i) (and shall be deemed to be in compliance for a reasonable
period within which to effect such changes);

(ii) the Borrower shall be subject to the limits on the deductibility of
executive compensation imposed by section 162(m)(5) of the Code, as applicable;

(iii) the Borrower shall not pay or accrue any bonus or incentive compensation
to the Senior Employees, except as may be permitted under the EESA or the
Compensation Regulations;

(iv) the Borrower shall not adopt or maintain any compensation plan that would
encourage manipulation of its reported earnings to enhance the compensation of
any of its employees;

(v) the Borrower shall maintain all suspensions and other restrictions of
contributions to Specified Benefit Plans that are in place or initiated as of
the Closing Date; and

(vi) the Borrower shall otherwise comply with the provisions of the Capital
Purchase Program and the TARP Standards for Compensation and Corporate
Governance, as implemented by any guidance or regulation thereunder, including
the rules set forth in 31 C.F.R. Part 30, including without limitation the
prohibition on golden parachute and tax “gross up” payments, the requirement
with respect to the establishment of a compensation committee of the board of
directors, and the requirement that the Borrower provide certain disclosures to
the Treasury and the Borrower’s primary regulator.

At all times throughout the term of this Agreement, the Required Lenders shall
have the right to require any Group Member to claw back any bonuses or other
compensation, including golden parachutes, paid to any Senior Employees in
violation of any of the foregoing.

(b) On or prior to September 15, 2009, the Borrower shall cause (i) its
principal executive officer and principal financial officer (or, in each case, a
person acting in a similar capacity) and (ii) its compensation committee, as
applicable, to provide the certifications to the Treasury and the Borrower’s
primary regulator required by the rules set forth in 31 C.F.R. Part 30. The
Borrower shall preserve appropriate documentation and records to substantiate
such certification in an easily accessible place for a period not less than
three years following the Maturity Date.

 

-46-



--------------------------------------------------------------------------------

From the Closing Date until the repayment of all Obligations, the Borrower shall
comply with the provisions of this Section 5.16.

5.17. Aircraft. With respect to any private passenger aircraft or interest in
such aircraft that is owned or held by the Borrower or any of its respective
Subsidiaries immediately prior to the Closing Date, such party shall demonstrate
to the satisfaction of the Treasury that it is taking all reasonable steps to
divest itself of such aircraft or interest. In addition, the Borrower shall not
acquire or lease any private passenger aircraft or interest in private passenger
aircraft after the Closing Date.

5.18. Restrictions on Expenses. (a) The Borrower shall maintain and implement an
Expense Policy, provide the Expense Policy to the Treasury and the Borrower’s
primary regulatory agency, and post the text of the Expense Policy on its
Internet website, if the Borrower maintains a company website, and distribute
the Expense Policy to all employees covered under the Expense Policy. Any
material amendments to the Expense Policy shall require the prior written
consent of the Treasury, and any material deviations from the Expense Policy,
whether in contravention thereof or pursuant to waivers provided for thereunder,
shall promptly be reported to the Treasury.

(b) The Expense Policy shall, at a minimum: (i) require compliance with all
Requirements of Law, (ii) apply to the Borrower and all of its Subsidiaries,
(iii) govern (A) the hosting, sponsorship or other payment for conferences and
events, (B) travel accommodations and expenditures, (C) consulting arrangements
with outside service providers, (D) any new lease or acquisition of real estate,
(E) expenses relating to office or facility renovations or relocations, and
(F) expenses relating to entertainment or holiday parties, (iv) provide for
(A) internal reporting and oversight, and (B) mechanisms for addressing
non-compliance with the Expense Policy and (v) comply in all respects with the
provisions of the Capital Purchase Program and the TARP Standards for
Compensation and Corporate Governance, as implemented by any guidance or
regulation thereunder, including the rules set forth in 31 C.F.R. Part 30.

5.19. Employ American Workers Act. The Borrower shall comply, and the Borrower
shall take all necessary action to ensure that its Subsidiaries comply, in all
respects with the provisions of the EAWA in all respects.

5.20. Internal Controls; Recordkeeping; Additional Reporting. (a) The Borrower
shall promptly establish internal controls to provide reasonable assurance of
compliance in all material respects with each of the Borrower’s covenants and
agreements set forth in Sections 5.16, 5.17, 5.18, 5.19 and 5.20(b) hereof and
shall collect, maintain and preserve reasonable records evidencing such internal
controls and compliance therewith, a copy of which records shall be provided to
the Lenders promptly upon request. On the 15th day after the last day of each
calendar quarter (or, if such day is not a Business Day, on the first Business
Day after such day) commencing with the calendar quarter ending September 30,
2009, the Borrower shall deliver to the Treasury (at its address set forth in
Section 8.2) a report setting forth in reasonable detail (x) the status of
implementing such internal controls and (y) the Borrower’s

 

-47-



--------------------------------------------------------------------------------

compliance (including any instances of material non-compliance) with such
covenants and agreements. Such report shall be accompanied by a certification
duly executed by an SEO of the Borrower stating that such quarterly report is
accurate in all material respects to the best of such SEO’s knowledge, which
certification shall be made subject to the requirements and penalties set forth
in Title 18, United States Code, Section 1001.

(b) The Borrower shall use its reasonable best efforts to account for the use
and expected use of the proceeds from the Loans. On the 30th day after the last
day of each month (or, if such day is not a Business Day, on the first Business
Day after such day) commencing with July 31, 2009, the Borrower shall deliver to
the Lenders (at their respective addresses set forth in Section 8.2) a report
setting forth in reasonable detail the actual results of the operations of the
Borrower and its Subsidiaries for such month, which shall include (without
limitation) a budget-to-actual variance analysis. Such report shall be
accompanied by a certification duly executed by an SEO of the Borrower that such
monthly report is accurate in all material respects to the best of such SEO’s
knowledge, which certification shall be made subject to the requirements and
penalties set forth in Title 18, United States Code, section 1001.

(c) The Borrower shall collect, maintain and preserve reasonable records
relating to the implementation of all Federal support programs provided to the
Borrower or any of its Subsidiaries pursuant to the EESA, the use of the
proceeds thereunder and the compliance with the terms and provisions of such
programs; provided that the Borrower shall have no obligation to comply with the
foregoing in connection with any such program to the extent that such program
independently requires, by its express terms, the Borrower to collect, maintain
and preserve any records in connection therewith. The Borrower shall provide the
Treasury with copy of all such reasonable records promptly upon request.

5.21. Waivers. (a) For any Person who is a Loan Party as of the Closing Date and
any Person that becomes a Loan Party after the Closing Date, the Borrower shall
cause a waiver, in substantially the form attached hereto as Exhibit D-1, to be
duly executed by such North American Group Member and promptly delivered to the
Treasury.

(b) For any Person who is an SEO as of the Closing Date and any Person that
becomes an SEO after the Closing Date, the Borrower shall cause a waiver, in
substantially the form attached hereto as Exhibit D-2, to be duly executed by
such SEO, and promptly delivered to the Treasury.

(c) For any Person who is an SEO as of the Closing Date and any Person that
becomes an SEO after the Closing Date, the Borrower shall cause a consent and
waiver, in substantially the form attached hereto as Exhibit D-3, to be duly
executed by such SEO, and promptly delivered to the Borrower (with a copy to the
Treasury).

(d) For any Person who is a Senior Employee as of the Closing Date and any
Person that becomes an Senior Employee after the Closing Date, the Borrower
shall cause a waiver, in substantially the form attached hereto as Exhibit D-4,
to be duly executed by such Senior Employee, and promptly delivered to the
Treasury.

 

-48-



--------------------------------------------------------------------------------

(e) For any Person who is a Senior Employee as of the Closing Date and any
Person that becomes an Senior Employee after the Closing Date, the Borrower
shall cause a consent and waiver, in substantially the form attached hereto as
Exhibit D-5, to be duly executed by such Senior Employee, and promptly delivered
to the Borrower (with a copy to the Treasury).

(f) For the avoidance of doubt, this requirement will be deemed satisfied for
the United States with respect to Loan Parties that are party to the Existing
UST Term Loan Agreement and any SEO or Senior Employee, to the extent such Loan
Party, SEO or Senior Employee has previously provided such a waiver to the
Treasury.

5.22. [Intentionally Omitted].

5.23. Additional Guarantors. Except as otherwise agreed to by the Required
Lenders, the Borrower shall cause each Domestic Subsidiary of a North American
Group Member who becomes a Debtor after the Closing Date to become a Guarantor
(each, an “Additional Guarantor”) in accordance with Section 4.24 of the
Guaranty, other than (i) [intentionally omitted], (ii) any Foreign 956
Subsidiary, (iii) any Other Foreign 956 Subsidiary and (iv) any Non-U.S.
Subsidiary owned in whole or in part by a Foreign 956 Subsidiary, except in the
case of clauses (i) through (iv), any Subsidiaries that were guarantors under
the Existing UST Term Loan Agreement.

5.24. Provide Additional Information. Each North American Group Member shall,
promptly, from time to time and upon request of any Lender, furnish to such
Lender such information, documents, records or reports with respect to the
Collateral, the Indebtedness of the North American Group Members or any
Subsidiary thereof or the corporate affairs, conditions or operations, financial
or otherwise, of such North American Group Member as any Lender may reasonably
request, including without limitation, providing to such Lender reasonably
detailed information with respect to each inquiry of such Lender raised with the
North American Group Members prior to the Closing Date.

5.25. Inspection of Property; Books and Records; Discussions. Subject to the
Wind-Down, the Orders, the Related Section 363 Transactions and the Cases, the
Borrower shall, and shall cause each Group Member to, (a) keep proper books of
records and account in which full, true and correct entries in conformity with
GAAP and all Requirements of Law shall be made of all dealings and transactions
in relation to its business and activities, and (b) permit representatives of
any Lender, the Special Inspector General of the Troubled Asset Relief Program
or the Comptroller General of the United States to visit and inspect any of its
properties and examine and make abstracts from any of its books and records and
other data delivered to them pursuant to the Loan Documents at any reasonable
time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers and employees of the Group Members and with its independent
certified public accountants.

 

-49-



--------------------------------------------------------------------------------

5.26. Governance of Borrower. Promptly after the Effective Date, the Borrower
shall cause its by-laws to be amended and maintained to provide as follows:

(a) From the date of such amendment until a plan of liquidation confirmed by the
Bankruptcy Court is effective for each of the Cases (such date, the “Liquidation
Plan Effective Date”):

(i) the Borrower’s Board of Directors shall be comprised of five (5) members (it
being understood that so long as the Borrower is diligently and in good faith
pursuing the nomination and appointment of members to the Borrower’s Board of
Directors, no Default shall arise under the Wind-Down Facility Agreement from
the fact that from time to time, the Borrower’s Board of Directors might consist
of fewer than five (5) members);

(ii) subject to clauses (iii) and (iv) below, (A) the Required Lenders, as a
group, shall have the right to nominate three (3) individuals as members to the
Board of Directors and (B) the Creditors’ Committee, as a group, shall have the
right to nominate two (2) individuals as members to the Borrower’s Board of
Directors, and each of the Required Lenders, the Creditors’ Committee, and the
Borrower shall use its commercially reasonable efforts to cause the election to
the Board of Directors of such individuals as directors of Borrower (unless the
Board of Directors reasonably concludes that any such individual is not eligible
to serve as a director, in which event the Required Lenders or Creditors’
Committee, as the case may be, shall nominate a substitute individual);

(iii) prior to the appointment of any individual as director of the Borrower by
the Board of Directors, such individual shall be subject to a review by and
shall be reasonably acceptable to the Required Lenders and the Creditors’
Committee (it being understood that so long as the Borrower is diligently and in
good faith pursuing the nomination and appointment of members to its Board of
Directors that satisfy the requirements of the undertaking set forth in this
Annex, no Default shall arise under the Wind-Down Facility Agreement from the
fact that the foregoing parties have not agreed on acceptable nominees);

(iv) upon the vacancy of a director’s position on the Borrower’s Board of
Directors (whether by resignation of a director or otherwise), the party with
the right to nominate such director hereby shall be entitled to nominate such
director’s replacement; provided that, at no time shall the majority of the
members serving on the Borrower’s Board of Directors be members nominated by the
Creditors’ Committee; and

(v) at least one director nominated by each of the Required Lenders and the
Creditors’ Committee shall be appointed to any committee of the Borrower’s Board
of Directors.

(b) The provisions of the Borrower’s by-laws relating to the matters set forth
in clause (a) above, as amended in accordance with the terms thereof shall
remain in effect and may not be amended or repealed in whole or in any part, nor
may any provision inconsistent with any of the preceding provisions (in whole or
in part) be adopted other than (i) with respect to any period, by a unanimous
approval of the Borrower’s Board of Directors or (ii) with respect to the period
on or after the Liquidation Plan Effective Date, by a unanimous approval of the
Borrower’s Board of Directors, or if such unanimous approval of the Borrower’s
Board of Directors is not obtained, as determined by the Bankruptcy Court.

 

-50-



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Agreement to the contrary, the Creditors’
Committee (or the Unsecured Creditors Representative, as applicable) is intended
to and shall be a third-party beneficiary of this Section 5.26, and shall be
legally entitled to enforce the provisions hereof, but only to the extent that
the Creditors’ Committee (or the Unsecured Creditors Representative, as
applicable) shall have take the action contemplated by this Section 5.26 to have
been taken by such Person.

SECTION 6

NEGATIVE COVENANTS

Each Loan Party hereby covenants and agrees to, and to cause itself and each of
its Subsidiaries that is a North American Group Member to, so long as any Loan
or any interest or fee payable hereunder is owing to any Lender, each North
American Group Member will abide by the following negative covenants, in each
case except as shall be required in connection with the Wind-Down and subject to
the Orders, the Related Section 363 Transactions, the Cases, the Bankruptcy Code
and all orders of the Bankruptcy Court issued in connection with the Cases:

6.1. Prohibition on Fundamental Changes. No North American Group Member shall,
at any time, directly or indirectly, (i) enter into any transaction of merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation, winding up or dissolution) or Dispose of all or
substantially all of its Property without the Lender’s prior consent, provided,
any Guarantor may merge, consolidate, amalgamate into, or Dispose of all or
substantially all of its Property to another North American Group Member; or
(ii) form or enter into any partnership, syndicate or other combination (other
than joint ventures permitted by Section 6.14) that could reasonably be expected
to have a Material Adverse Effect.

6.2. Lines of Business. No North American Group Member will engage to any
substantial extent in any line or lines of business activity other than the
businesses generally carried on by the North American Group Members as of the
Closing Date or businesses reasonably related thereto.

6.3. Transactions with Affiliates. No North American Group Member will (a) enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property (including Collateral) or the rendering of any service,
with any Affiliate unless such transaction is (i) in the ordinary course of such
North American Group Member’s business, and (ii) generally upon fair and
reasonable terms and, with respect to any transaction with an Affiliate that is
not a Group Member, no less favorable to such North American Group Member than
it would obtain in an arm’s length transaction with a Person which is not an
Affiliate (other than any transaction that occurs pursuant to an agreement in
effect as of the Petition Date), and in either case, is otherwise permitted
under this Agreement, or (b) make a payment that is not otherwise permitted by
this Section 6.3 to any Affiliate. Irrespective of whether such transactions
comply with the provisions of this Section 6.3, but subject to the other
restrictions set forth elsewhere in this Agreement, the Loan Parties shall be
permitted to (x) transact business in the ordinary course with (i) the joint
ventures in which the Loan Parties or their Subsidiaries participate and
(ii) [intentionally omitted], and (y) make Restricted Payments permitted under
Section 6.5.

 

-51-



--------------------------------------------------------------------------------

6.4. Limitation on Liens. No North American Group Member will, create, incur,
assume or suffer to exist any Lien upon any of its Property, whether now owned
or hereafter acquired, except Permitted Liens.

6.5. Restricted Payments. Without the Lenders’ consent, no North American Group
Member shall, (i) declare or pay any dividend (other than dividends payable
solely in common Capital Stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of any Capital Stock of any North American Group Member, whether now or
hereafter outstanding, or make any other distribution in respect thereof, either
directly or indirectly, whether in cash or property or in obligations of any
North American Group Member and (ii) optionally prepay, repurchase, redeem or
otherwise optionally satisfy or defease with cash or Cash Equivalents any
Indebtedness (any such payment referred to in clauses (i) and (ii), a
“Restricted Payment”), other than:

(a) redemptions, acquisitions or the retirement for value or repurchases (or
loans, distributions or advances to effect the same) of shares of Capital Stock
from current or former officers, directors, consultants and employees, including
upon the exercise of stock options or warrants for such Capital Stock, or any
executive or employee savings or compensation plans, or, in each case to the
extent applicable, their respective estates, spouses, former spouses or family
members or other permitted transferees;

(b) any Subsidiary (including an Excluded Subsidiary) may make Restricted
Payments to its direct parent or to the Borrower or any Guarantor that is a
Wholly Owned Subsidiary;

(c) any JV Subsidiary may make Restricted Payments required or permitted to be
made pursuant to the terms of the joint venture arrangements in effect on the
Closing Date (or otherwise as approved by the Required Lenders) of holders of
its Capital Stock, provided that, the Borrower and its Subsidiaries have
received their pro rata portion of such Restricted Payments; and

(d) any Subsidiary that is not a North American Group Member may make Restricted
Payments to any other Subsidiary or Subsidiaries that are not North American
Group Members.

For the avoidance of doubt this Section 6.5 shall not restrict in any manner any
North American Group Member from Disposing of any New GM Equity Interests.

6.6. Amendments to Transaction Documents. (a) No North American Group Member
will amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the indemnities and licenses furnished to New CarCo
and its successors or any of its Subsidiaries pursuant to the Transaction
Documents such that after giving effect thereto such indemnities or licenses,
taken as a whole, shall be materially less favorable to the interests of the
Lenders with respect thereto or (b) otherwise amend, supplement or otherwise
modify the terms and conditions of the Transaction Documents.

 

-52-



--------------------------------------------------------------------------------

6.7. Changes in Fiscal Periods. No North American Group Member will permit its
fiscal year to end on a day other than December 31 or change its method of
determining fiscal quarters, in each case, unless otherwise agreed by the
Required Lenders.

6.8. Negative Pledge. No North American Group Member will, enter into or suffer
to exist or become effective any agreement that prohibits or limits the ability
of any North American Group Member to create, incur, assume or permit to exist
any Lien upon any of the Collateral, whether now owned or hereafter acquired,
other than this Agreement, the other Loan Documents, the Existing Agreements,
and Permitted Liens; provided that the agreements excepted from the restrictions
of this Section shall include customary negative pledge clauses in agreements
providing refinancing Indebtedness or permitted unsecured Indebtedness.

6.9. Indebtedness. No North American Group Member will, create, incur, assume or
suffer to exist any Indebtedness except Permitted Indebtedness.

6.10. Investments. No North American Group Member will make any advance, loan,
extension of credit (by way of guaranty or otherwise) or capital contribution
to, or purchase any Capital Stock, bonds, notes, debentures or other debt
securities of, or any assets constituting a business unit of, or make any other
investment in, any Person (all of the foregoing, “Investments”), except
Permitted Investments.

6.11. Action Adverse to the Collateral. Except as permitted under any provision
of this Agreement, no Loan Party shall or shall permit any Pledged Entity that
is a Subsidiary to take any action that would directly or indirectly materially
impair or materially adversely affect such North American Group Member’s title
to, or the value of, the Collateral, or materially increase the duties,
responsibilities or obligation of any North American Group Member.

6.12. Limitation on Sale of Assets. Subject to the Wind-Down, the Orders, the
Related Section 363 Transactions and the Cases and any other applicable
provision of any Loan Document, each North American Group Member shall have the
right to Dispose freely of any of its Property (including, without limitation,
receivables and leasehold interests) whether now owned or hereafter acquired.

6.13. [Intentionally Omitted].

6.14. JV Agreements. No North American Group Member or Pledged Entity shall
allow any modification or amendment to any JV Agreement, except that any such
party that is not a Debtor may modify or amend any JV Agreement; provided that
such amendment or modification could not reasonably be expected to have a
Material Adverse Effect.

6.15. Swap Agreements. The North American Group Members will not itself, and
will not permit any of their respective Subsidiaries to, enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which the Borrower or any Subsidiary has actual or anticipated exposure (other
than those in respect of Capital Stock) and (b) Swap Agreements entered into in
order to effectively cap, collar or exchange interest rates with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary.

 

-53-



--------------------------------------------------------------------------------

6.16. Clauses Restricting Subsidiary Distributions. The Borrower will not, and
will not permit any Guarantor to, enter into or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Guarantor to (a) make Restricted Payments in respect of any Capital Stock of
such Guarantor held by, or pay any Indebtedness owed to, the Borrower or any
other Guarantor, (b) make loans or advances to, or other Investments in, the
Borrower or any other Guarantor or (c) transfer any of its assets to the
Borrower or any other Guarantor, except for such encumbrances or restrictions
existing under or by reason of (i) any restrictions existing under the Loan
Documents, (ii) any restrictions with respect to a Guarantor imposed pursuant to
an agreement that has been entered into in connection with the Disposition of
all or substantially all of the Capital Stock or assets of such Guarantor,
(iii) any agreement or instrument governing Indebtedness assumed in connection
with the acquisition of assets by the Borrower or any Guarantor permitted
hereunder or secured by a Lien encumbering assets acquired in connection
therewith, which encumbrance or restriction is not applicable to any Person, or
the properties or assets of any Person, other than the Person or the properties
or assets of the Person so acquired, (iv) restrictions on the transfer of assets
subject to any Lien permitted by Section 6.4 imposed by the holder of such Lien
or on the transfer of assets subject to a Disposition permitted by Section 6.12
imposed by the acquirer of such assets, (v) provisions in joint venture
agreements and other similar agreements (in each case relating solely to the
respective joint venture or similar entity or the Capital Stock therein) entered
into in the ordinary course of business, (vi) restrictions contained in the
terms of any agreements governing purchase money obligations, Capital Lease
Obligations or attributable obligations not incurred in violation of this
Agreement; provided that, such restrictions relate only to the property financed
with such Indebtedness, (vii) restrictions on cash or other deposits imposed by
customers under contracts or other arrangements entered into or agreed to in the
ordinary course of business, or (viii) customary non-assignment provisions in
leases, contracts, licenses and other agreements entered into in the ordinary
course of business and consistent with past practices.

6.17. Sale/Leaseback Transactions. No North American Group Member will enter
into any arrangement with any Person providing for the leasing by any such North
American Group Member of real or personal property that has been or is to be
sold or transferred by any such North American Group Member to such Person or to
any other Person to whom funds have been or are to be advanced by such Person on
the security of such property or rental obligations of any such North American
Group Member (a “Sale/Leaseback Transaction”) other than any Sale/Leaseback
Transaction in effect on the Closing Date.

6.18. [Intentionally Omitted].

6.19. Modification of Organizational Documents. No North American Group Member
will modify any organizational documents, except (i) as required by the
Bankruptcy Code or (ii) in connection with a Disposition permitted by
Section 6.12.

 

-54-



--------------------------------------------------------------------------------

SECTION 7

EVENTS OF DEFAULT

7.1. Events of Default. Notwithstanding the provisions of section 362(c) of the
Bankruptcy Code, and without notice, application or motion to, hearing before,
or order of the Bankruptcy Court, or any notice to any of the North American
Group Members, and subject to the provisions of this Section 7, each of the
following events shall constitute an “Event of Default”, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied:

(a) the Borrower shall default in the payment of any principal of or interest on
any Loan when due (whether at stated maturity or upon acceleration), including
the failure to pay the Administrative Priority Claim Payment Amount on or before
the Administrative/Priority Claim Payment Date; or

(b) any Guarantor shall default in its payment obligations under the Guaranty;
or

(c) any Loan Party shall default in the payment of any other amount payable by
it hereunder or under any other Loan Document after notification by the Lenders
of such default, and such default shall have continued unremedied for three (3)
Business Days; or

(d) any North American Group Member shall breach any covenant contained in
Section 5.16 (Executive Privileges and Compensation), Section 5.17 (Aircraft),
Section 5.18 (Restrictions on Expenses), Section 5.19 (Employ American Workers
Act), Section 5.20 (Internal Controls; Recordkeeping; Additional Reporting),
Section 5.21 (Waivers) or Section 6 hereof; or

(e) any North American Group Member shall default in performance of or otherwise
breach non-payment obligations or covenants under any of the Loan Documents not
covered by another clause in this Section 7, and such default has not been
remedied within the applicable grace period provided therein, or if no grace
period, within ten (10) Business Days; or

(f) any representation, warranty or certification made or deemed made herein or
in any other Loan Document by any North American Group Member or any certificate
furnished to the Lenders pursuant to the provisions hereof or thereof, shall
prove to have been false or misleading in any material respect as of the time
made or furnished; or

(g) [intentionally omitted]; or

(h) [intentionally omitted]; or

(i) [intentionally omitted]; or

(j) [intentionally omitted]; or

 

-55-



--------------------------------------------------------------------------------

(k) any of the Cases shall be dismissed or converted to a case under chapter 7
of the Bankruptcy Code; a trustee or interim trustee under chapter 7 or
chapter 11 of the Bankruptcy Code, a receiver and manager, or an examiner with
enlarged powers relating to the operation of the business (powers beyond those
set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) under
section 1106(b) of the Bankruptcy Code shall be appointed in any of the Cases;
or an application shall be filed by the Borrower or any of its Subsidiaries for
the approval of any other Superpriority Claim (other than the Carve-Out) in any
of the Cases which is pari passu with or senior to the claims of the Lenders
against any Borrower or any other Loan Party hereunder or under any of the other
Loan Documents, or there shall arise or be granted any such pari passu or senior
Superpriority Claim; or

(l) except as expressly agreed to in writing by the Required Lenders, any Debtor
shall make any Prepetition Payment to any general unsecured creditor other than
any such Prepetition Payments that are (i) payable pursuant to an order by the
Bankruptcy Court or (ii) consistent with the Wind-Down Budget; or

(m) [intentionally omitted]; or

(n) [intentionally omitted]; or

(o) [intentionally omitted]; or

(p) any Loan Document shall for whatever reason be terminated, any default or
event of default shall have occurred under any Loan Document, the Loan Documents
shall for any reason cease to create a valid, security interest in any of the
Collateral purported to be covered hereby or thereby, or any North American
Group Member’s material obligations (including the Borrower’s Obligations
hereunder) shall cease to be in full force and effect, or the enforceability
thereof shall be contested by any North American Group Member; or

(q) the filing of a motion, pleading or proceeding by any of the other Loan
Parties which could reasonably be expected to result in a material impairment of
the rights or interests of any Lender under any Loan Document, or a
determination by a court with respect to a motion, pleading or proceeding
brought by another party which results in a material impairment of the rights or
interests of any Lender under any Loan Document; or

(r) (i) any order shall be entered reversing, amending, supplementing, staying
for a period in excess of five days, vacating or otherwise modifying in any
material respect the Final Order without the prior written consent of the
Lenders, (ii) the Final Order shall cease to create a valid and perfected Lien
or to be otherwise in full force and effect or (iii) any Debtor shall fail to,
or fail to cause any North American Group Member to, comply with the Orders; or

(s) the North American Group Members or any other material Subsidiaries of the
Borrower shall take any action in support of any of the events set forth in
clauses (k), (l), (m), (q) or (s) or any person other than the North American
Group Members or any other material Subsidiaries of the Borrower shall do so,
and such application is not contested in good faith by the North American Group
Members or any other material Subsidiaries of the Borrower and the relief
requested is granted in an order that is not stayed pending appeal; or

 

-56-



--------------------------------------------------------------------------------

(t) [intentionally omitted]; or

(u) any Change of Control shall have occurred without the prior consent of the
Lenders other than pursuant to the Related Section 363 Transaction; or

(v) any North American Group Member shall grant, or suffer to exist, any Lien on
any Collateral other than Permitted Liens; or the Liens contemplated under the
Loan Documents shall cease to be perfected Liens on the Collateral in favor of
the Lenders of the requisite priority hereunder with respect to such Collateral
(subject to the Permitted Liens); or

(w) [intentionally omitted]; or

(x) [intentionally omitted]; or

(y) [intentionally omitted]; or

(z) [intentionally omitted]; or

(aa) [intentionally omitted]; or

(bb) any North American Group Member (other than a Debtor) shall admit its
inability to, or intention not to, perform any of such party’s material
Obligations hereunder; or

(cc) a plan shall be confirmed in any of the Cases that does not, or any order
shall be entered which dismisses any of the Cases and which order does not
comply with the repayment provisions of this Agreement; or any of the Debtors
shall seek support, or fail to contest in good faith the filing or confirmation
of such a plan or the entry of such an order.

7.2. Remedies upon Event of Default. (a) If any Event of Default occurs and is
continuing under Section 7.1(l), the Required Lenders may, by written notice to
the Borrower, take any action set forth in Section 7.2(c).

(b) After the Maturity Date, if any Obligations remain outstanding, the Required
Lenders may, by written notice to the Borrower, take any action set forth in
Section 7.2(c).

(c) Upon (but only upon) the occurrence of an event set forth in Section 7.2(a)
and (b), the Required Lenders may take any or all of the following actions, at
the same or different times, in each case without further order of or
application to the Bankruptcy Court (provided that (x) with respect to
clause (iii) below and the enforcement of Liens or other remedies with respect
to the Collateral under clause (v) below, the Lenders shall provide the Borrower
(with a copy to counsel for each Committee and to the United States Trustee for
the Southern District of New York) with five Business Days’ written notice prior
to taking the action contemplated thereby, (y) upon receipt of any such notice,
the Borrower may only make disbursements in the ordinary course of business and
with respect to the Carve-Out, but may not disburse any other amounts, and
(z) in any hearing after the giving of the aforementioned notice, the only issue
that may be raised by any party in opposition thereto shall be whether, in fact,
the specific Event of Default giving rise to the enforcement has occurred and is
continuing):

(i) declare the principal of and accrued interest on the outstanding Loans to be
immediately due and payable;

 

-57-



--------------------------------------------------------------------------------

(ii) [intentionally omitted]

(iii) set-off any amounts (other than Excluded Collateral) held in any accounts
maintained by any Loan Party with respect to which any Lender is a party to a
control agreement;

(iv) compel any Debtor to or to cause any North American Group Member to sell
any or all of its assets (other than the Excluded Collateral) that comprise
collateral consistent with Section 363(b) of the Bankruptcy Code or any other
Applicable Law, and credit bid the Loans in any such sale pursuant to
Section 363(k) of the Bankruptcy Code or other Applicable Law; or

(v) take any other action or exercise any other right or remedy (including,
without limitation, with respect to the Liens in favor of the Lenders) permitted
under and consistent with the Loan Documents or by Applicable Law.

(d) Notwithstanding any other provision in this Agreement or the other Loan
Documents, the Lenders’ rights and remedies set forth in Section 7.2(a), (b) and
(c) shall for all purposes be the sole and exclusive remedy of the Lenders and
their respective Affiliates under this Agreement and the other Loan Documents,
at law or in equity, for all purposes against the Borrower, any of its direct or
indirect Subsidiaries (including, the Guarantors), the Pledgors, and any of
their respective former, current and future direct or indirect equity holders,
controlling persons, stockholders, directors, officers, employees, agents,
members, managers, general or limited partners or assignees upon any Event of
Default or for any loss or damage suffered as a result of the breach of any
representation, warranty, covenant or agreement contained in this Agreement, the
other Loan Documents or otherwise by the Borrower or any of its direct or
indirect Subsidiaries, any Pledgor or any Guarantor.

SECTION 8

MISCELLANEOUS

8.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 8.1 or as otherwise expressly
provided herein. The Required Lenders and the Borrower (on its own behalf and as
agent on behalf of any other Loan Party party to the relevant Loan Document)
may, from time to time, (a) enter into written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights or obligations of the Lenders or of the Loan Parties hereunder
or thereunder or (b) waive, on such terms and conditions as the Lenders may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
except that (x) the consent of each Lender directly affected thereby shall be
required with respect to (i) reductions in the amount or extensions of the
Maturity Date of any Loan or any change to the definition

 

-58-



--------------------------------------------------------------------------------

of “Maturity Date”, (ii) reductions in the rate of interest or any fee or
extensions of any due date thereof, (iii) [intentionally omitted],
(iv) imposition of any additional restrictions on assignments and
participations, (v) [intentionally omitted] and (vi) modifications to the pro
rata treatment and sharing provisions of the Loan Documents, and (y) the consent
of 100% of the Lenders shall be required with respect to (i) modifications to
this Section of any of the voting percentages, the definition of “Required
Lenders”, or the minimum requirement necessary for all Lenders or Required
Lenders to take action hereunder, (ii) prior to the consummation of the Related
Section 363 Transactions, the release or subordination of any of the Guarantors
or a material portion of the Collateral other than in connection with the
Related Section 363 Transactions, (iii) after the consummation of the Related
Section 363 Transactions, the release or subordination of all or substantially
all of the Guarantors or all or substantially all of the Collateral, (iv) the
assignment, delegation or other transfer by any Loan Party of any of its rights
and obligations under this Agreement and (v) amendments, supplements,
modifications or waivers of Sections 2.12 (or the rights and obligations
contained therein), 4.1(a), 4.1(c)(ii), 4.1(e), 4.1(f), 4.1(m) or 7.1(r), the
definition of “ABR” or the minimum notice requirements contained in Section 2.4.

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders and all future holders of the Loans. In the case of any waiver, the Loan
Parties and the Lenders shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Any such waiver, amendment, supplement or
modification shall be effected by a written instrument signed by the parties
required to sign pursuant to the foregoing provisions of this Section 8.1;
provided that, delivery of an executed signature page of any such instrument by
facsimile transmission shall be effective as delivery of a manually executed
counterpart thereof.

8.2. Notices. (a) All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission or overnight or hand delivery, when received,
addressed as follows in the case of the Borrower and the Lenders, or to such
other address as may be hereafter notified by the respective parties hereto:

Borrower:

Motors Liquidation Company

GM Global Headquarters

Att. Mail Code 482-C37-A99

300 Renaissance Center

Detroit, MI 48265

Attn: Treasurer, James Selzer

Telecopy: 248-262-8491

 

-59-



--------------------------------------------------------------------------------

with a copy to:

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153-0119

Attention: Stephen Karotkin

                  Richard Ginsburg

                  Soo-Jin Shim

Telecopy: 212-310-8007

Treasury:

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Chief Counsel Office of Financial Stability

Telecopy: 202-927-9225

Email: OFSChiefCounselNotices@do.treas.gov

with a copy to:

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, NY 10281

Attention: John J. Rapisardi

Telecopy: 212-504-6666

Telephone: 212-504-6000

Canadian Lender:

Export Development Canada

151 O’Connor Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Loans Services

Telecopy: 613-598-2514

with a copy to:

Export Development Canada

151 O’Connor Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Asset Management/Covenants Officer

Telecopy: 613-598-3186

 

-60-



--------------------------------------------------------------------------------

provided that any notice, request or demand to or upon the Lenders shall not be
effective until received.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by
each Lender in its sole discretion. The Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

8.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

8.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

8.5. Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Lenders and any other Canadian Lender Consortium Member for all their
(i) reasonable out-of-pocket costs and expenses incurred in connection with the
development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby (including
the reasonable out-of-pocket costs and expenses of the advisors and counsel to
each Lender and each other Canadian Lender Consortium Member, but excluding the
professional fees of such advisors and counsel to each Lender and each other
Canadian Lender Consortium Member), and (ii) costs and expenses incurred in
connection with the enforcement or preservation of any rights or exercise of
remedies under this Agreement, the other Loan Documents and any other documents
prepared in connection herewith or therewith in respect of any Event of Default
or otherwise, including the fees and disbursements of counsel (including the
allocated fees and disbursements and other charges of in-house counsel) to each
Lender and each other Canadian Lender Consortium Member, (b) to pay, indemnify,
or reimburse each Lender and each other Canadian Lender Consortium Member for,
and hold each Lender and each other Canadian Lender Consortium Member harmless
from, any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying such fees, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (c) to pay, indemnify or reimburse each Lender and
each other Canadian Lender Consortium Member, their respective affiliates, and
their respective officers, directors, partners, employees, advisors, agents,
controlling persons and trustees (each, an “Indemnitee”) for, and hold each
Indemnitee harmless from and against

 

-61-



--------------------------------------------------------------------------------

any and all other liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever incurred by an Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of, the execution or delivery of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, including any of the foregoing relating to the
use or proposed use of proceeds of the Loans or the violation of, noncompliance
with or liability under, any Environmental Law applicable to the operations or
assets of any Group Member, including any of the Mortgaged Properties, and the
reasonable fees and expenses of legal counsel in connection with claims, actions
or proceedings by any Indemnitee against any Loan Party under any Loan Document
or any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by any third party or by the Borrower or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”),
provided that the Borrower shall have no obligation hereunder to any Indemnitee
(x) for Taxes (it being understood that the Borrower’s obligations with respect
to Taxes are set forth in Section 2.12) or (y) with respect to Indemnified
Liabilities to the extent such Indemnified Liabilities resulted from the gross
negligence or willful misconduct of, in each case as determined by a final and
nonappealable decision of a court of competent jurisdiction, such Indemnitee,
any of its affiliates or its or their respective officers, directors, partners,
employees, agents or controlling persons. No Indemnitee shall be liable for any
damages arising from the use by unauthorized persons of information or other
materials sent through electronic, telecommunications or other information
transmission systems that are intercepted by such persons or for any special,
indirect, consequential or punitive damages in connection with the Loans.
Without limiting the foregoing, and to the extent permitted by Applicable Law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 8.5 shall be payable not later than 30 days after written
demand therefor. Statements payable by the Borrower pursuant to this Section 8.5
shall be submitted to the Treasurer of the Borrower as set forth in Section 8.2,
or to such other Person or address as may be hereafter designated by the
Borrower in a written notice to the Lenders. The agreements in this Section 8.5
shall survive repayment of the Loans and all other amounts payable hereunder.

8.6. Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto, all future holders of the Loans and their respective successors and
assigns permitted hereby, except that the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder (except to its Debtor
Successor) without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 8.6.

 

-62-



--------------------------------------------------------------------------------

(b) Any Lender may, without the consent of the Borrower, assign to one or more
assignees (each, an “Assignee”) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Loans at the time owing
to it) pursuant to an Assignment and Assumption, executed by such Assignee and
such Lender and delivered to the Borrower for its records, to any other branch,
division or agency of the United States or Canadian governments or any
government of any state, province, commonwealth or territory of the United
States or Canada or to New CarCo, together with any related rights and
obligations thereunder, without the consent of the Borrower. The Borrower or its
agent will maintain a register (“Register”) of each Lender and Assignee. The
Register shall contain the names and addresses of the Lenders and Assignees and
the principal amount of the loans (and stated interest thereon) held by each
such Lender and Assignee from time to time. The entries in the Register shall be
conclusive and binding, absent manifest error.

(c) Any Lender may, without the consent of the Borrower, sell participations to
any other branch, division or agency of the United States or Canadian
governments or any government of any state, province, commonwealth or territory
of the United States or Canada (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that (1) requires the consent of each Lender
directly affected thereby pursuant to the proviso to the second sentence of
Section 8.1 and (2) directly affects such Participant. Subject to paragraph (c)
of this Section, the Borrower agrees that each Participant shall be entitled to
the benefits of Section 2.10 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this
Section 8.6. To the extent permitted by law, and subject to paragraph (c) of
this Section, each Participant also shall be entitled to the benefits of
Section 8.7 as though it were a Lender. Notwithstanding anything to the contrary
in this Section 8.6, each Lender shall have the right to sell one or more
participations in all or any part of its Loans or other Obligations to one or
more lenders or other Persons that provide financing to such Lender in the form
of sales and repurchases of participations without having to satisfy the
foregoing requirements. In the event that a Lender sells a participation in such
Lender’s rights and obligations under this Agreement, the Lender, on behalf of
Borrower, shall maintain a register on which it enters the name, address and
interest in this Agreement of all Participants.

8.7. Adjustments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 7, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing

 

-63-



--------------------------------------------------------------------------------

to such other Lender, such Benefitted Lender shall purchase for cash in Dollars
from the other Lenders a participating interest in such portion of the
Obligations owing to each such other Lender, or shall provide such other Lenders
with the benefits of any such collateral or the proceeds thereof, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to any notice or other requirement contained in the Orders, each Lender
shall have the right, without (i) further order of or application to the
Bankruptcy Court, or (ii) prior notice to the Borrower, any such notice being
expressly waived by the Borrower to the extent permitted by Applicable Law, upon
all amounts owing hereunder becoming due and payable (whether at the stated
maturity, by acceleration or otherwise) to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Borrower. Each Lender agrees promptly to notify the Borrower and the other
Lenders after any such set-off and application made by such Lender; provided
that, the failure to give such notice shall not affect the validity of such set
off and application.

8.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Lenders.

8.9. Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

8.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents. Subject to Section 8.18, in the event of any conflict between this
Agreement or any other Loan Document and the Orders, the Orders shall control.

8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH,

THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY
CODE.

 

-64-



--------------------------------------------------------------------------------

8.12. Submission to Jurisdiction; Waivers. All judicial proceedings brought
against any Loan Party hereto arising out of or relating to this Agreement or
any other Loan Document, or any Obligations hereunder and thereunder, may be
brought in the Bankruptcy Court and, if the Bankruptcy Court does not have (or
abstains from) jurisdiction, the courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof. Each Loan Party hereto hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 8.2 or at such other address of which the Lenders
shall have been notified pursuant thereto; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13. Acknowledgments. The Loan Party hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Lender has any fiduciary relationship with or duty to any Group Member
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Lenders, on one hand, and any Group
Member, on the other hand, in connection herewith or therewith is solely that of
debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower or any Subsidiary and the Lenders.

8.14. Release of Guaranties. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the Lenders hereby agree to take promptly,
any action requested by the Borrower having the effect of releasing, or
evidencing the release of, any guarantee by any Loan Party of the Obligations to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 8.1.

 

-65-



--------------------------------------------------------------------------------

8.15. Confidentiality. Each of the Lenders agrees to keep confidential all
non-public information provided to it by any Loan Party or any other Lender
pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent any Lender from
disclosing any such information (a) to any other Lender or any affiliate of any
thereof, (b) subject to an agreement to comply with the provisions of this
Section 8.15 (or other provisions at least as restrictive as this Section), to
any actual or prospective Transferee or any pledgee of Loans or any direct or
indirect contractual counterparty (or the professional advisors thereto) to any
swap or derivative transaction relating to the Loan Party and its obligations,
(c) to its affiliates, employees, directors, trustees, agents, attorneys,
accountants and other professional advisors, or those of any of its affiliates
for performing the purposes of a Loan Document, subject to such Lender, as the
case may be, advising such Person of the confidentiality provisions contained
herein, (d) upon the request or demand of any Governmental Authority or
regulatory agency (including self-regulated agencies) having jurisdiction (or
purporting to have jurisdiction) over it upon notice (other than in connection
with routine examinations or inspections by regulators) to the Borrower thereof
unless such notice is prohibited or the Governmental Authority or regulatory
agency shall require otherwise, (e) in response to any order of any court or
other Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, after notice to the Borrower if reasonably feasible, and, if
applicable, after exhaustion of the Group Members’ rights and remedies under
Section 1.6 of the Department of the Treasury Regulations, 31 C.F.R. Part 1,
Subpart A; Sections 27-29 inclusive and 44 of the Access to Information Act,
R.S.C., ch A-1 (1985) and Section 28 and Part IV (Sections 50-56 inclusive) of
the Freedom of Information and Protection of Privacy Act, R.S.O., ch. F.31
(1990), after notice to the Borrower if reasonably feasible, (f) if requested or
required to do so in connection with any litigation or similar proceeding, after
notice to the Borrower if reasonably feasible, (g) that has been publicly
disclosed, other than in breach of this Section, (h) to the National Association
of Insurance Commissioners or any similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender or (i) in connection with the exercise of any remedy hereunder or under
any other Loan Document.

8.16. Waivers of Jury Trial. THE BORROWER AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

8.17. USA PATRIOT Act. Each Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender to identify each Loan Party in accordance with the USA PATRIOT Act.

 

-66-



--------------------------------------------------------------------------------

8.18. Orders. The terms and conditions hereunder shall be subject to the terms
and conditions of the Final Order. In the event of any inconsistency between the
terms or conditions of this Agreement and the terms and conditions of the
Orders, the terms and conditions of the Orders shall control. Notwithstanding
the foregoing, in the event of any inconsistency between the terms or conditions
of Section 8.1 and the terms and conditions of the Orders, the terms and
conditions of Section 8.1 shall control.

8.19. Effect of Amendment and Restatement of the Existing Credit Agreement. On
the Effective Date, the Existing Credit Agreement shall be amended, restated and
superseded in its entirety. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement.

8.20. New GM Equity Interests. Each Lender hereby acknowledges and agrees that
it, and each Affiliate of any Lender, (a) shall have no right, in any manner
whatsoever, to the New GM Equity Interests or any proceeds received from the
sale or distribution thereof in satisfaction or repayment of the Loans and
(b) will not initiate or prosecute any claims, causes of action, adversary
proceedings or other litigation seeking recourse against the New GM Equity
Interests or any proceeds received from the sale or distribution thereof in
satisfaction or repayment of the Loans or otherwise.

 

-67-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

MOTORS LIQUIDATION COMPANY By:   /s/ Niharika Ramdev   Name: Niharika Ramdev  
Title: Assistant Treasurer

[Signature Page to Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

GUARANTORS:

 

CHEVROLET-SATURN OF HARLEM,

    INC.

 

ENVIRONMENTAL CORPORATE

    REMEDIATION COMPANY, INC.

 

REMEDIATION AND LIABILITY

    MANAGEMENT COMPANY, INC.

 

SATURN, LLC

 

SATURN DISTRIBUTION CORPORATION

By:   /s/ Ted Stenger   Name: Ted Stenger   Title: Executive Vice President

[Signature Page to Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

UNITED STATES DEPARTMENT OF THE TREASURY, as a Lender

By:   /s/ Herbert M. Allison, Jr.   Title: Interim Assistant Secretary of the
Treasury for Financial Stability

[Signature Page to Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

EXPORT DEVELOPMENT CANADA, as a Lender By:   /s/ Chris Timbrell   Name: Chris
Timbrell   Title: Senior Financing Manager By:   /s/ Joseph Huang   Name: Joseph
Huang   Title: Sr. ICS.

[Signature Page to Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement]



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the

Freedom of Information Act, the Access to Information Act and the Freedom of

Information and Protection of Privacy Act, respectively.

EXHIBIT A

FORM OF AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT

See Executed Version



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

EXECUTION VERSION

 

 

 

AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

 

 

made by

 

 

MOTORS LIQUIDATION COMPANY (f/k/a General Motors Corporation),

 

 

and certain of its Subsidiaries

 

 

in favor of

 

 

THE UNITED STATES DEPARTMENT OF THE TREASURY

 

 

and

 

 

EXPORT DEVELOPMENT CANADA

 

 

 

 

Dated July 10, 2009

 

 

 



--------------------------------------------------------------------------------

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

TABLE OF CONTENTS

 

         Page

SECTION 1

  DEFINED TERMS      3

1.1  

      Definitions    3

1.2  

      Other Definitional Provisions    4

SECTION 2

  GUARANTY    4

2.1  

      Guaranty    4

2.2  

      Right of Contribution    5

2.3  

      No Subrogation    6

2.4  

      Amendments, Etc. with Respect to the Obligations    6

2.5  

      Guaranty Absolute and Unconditional    6

2.6  

      Reinstatement    7

2.7  

      Payments    7

SECTION 3

  GRANT OF SECURITY INTEREST    8

3.1  

      Grant of Security Interest    8

3.2  

      Right of Set-off    9

3.3  

      Intentionally Omitted    9

3.4  

      UCC Matters, Further Assurances    10

SECTION 4

  MISCELLANEOUS    10

4.1  

      Lenders’ Appointment as Attorney-in-Fact    10

4.2  

      Proceeds    12

4.3  

      Remedies    12

4.4  

      Continuing Liability of each Grantor    13

4.5  

      Limitation on Duties Regarding Preservation of Collateral    13

4.6  

      Powers Coupled with an Interest    13

4.7  

      Release of Security Interest Upon Satisfaction of all Obligations    13

4.8  

      Partial Release of Collateral    14

4.9  

      Waiver of Rights    14

4.10

      Notices    14

4.11

      Severability    14

4.12

      Integration    15

4.13

      Payment of Expenses    15

4.14

      Waiver; Amendment    15

4.15

      No Waiver; Cumulative Remedies    15

4.16

      Headings, etc.    15

4.17

      Successors and Assigns    15

4.18

      Governing Law    15

4.19

      Submission to Jurisdiction; Waivers    15

 

i



--------------------------------------------------------------------------------

4.20

      Waiver of Jury Trial.    16

4.21

      Counterparts.    16

4.22

      Joint and Several Liability.    16

4.23

      Intentionally Omitted.    16

4.24

      Additional Guarantors.    16

4.25

      Effect of Amendment and Restatement of the Original Guaranty and Security
Agreement.    17

Exhibits

 

Exhibit A    List of Guarantors

Schedules

 

Schedule 1    Pledged Notes Schedule 2    Commercial Tort Claims

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED

GUARANTY AND SECURITY AGREEMENT

This AMENDED AND RESTATED GUARANTY AND SECURITY AGREEMENT, dated as of July 10,
2009 (as amended, supplemented and otherwise modified from time to time, this
“Agreement”), is made by MOTORS LIQUIDATION COMPANY (f/k/a General Motors
Corporation) (together with is successors and assigns, the “Borrower”), EACH OF
THE ENTITIES SET FORTH ON EXHIBIT A HERETO (each a “Guarantor” and together with
any entity that may become a party hereto as provided herein and each of their
respective successors and assigns, collectively, the “Guarantors”; and the
Guarantors together with the Borrower, each a “Grantor” and collectively, the
“Grantors”) in favor of THE UNITED STATES DEPARTMENT OF THE TREASURY (together
with its successors and assigns, “Treasury”) and EXPORT DEVELOPMENT CANADA
(together with its successors and assigns, “EDC”, and collectively with
Treasury, the “Lenders”).

RECITALS

WHEREAS, on June 1, 2009 (the “Petition Date”), the Borrower, Saturn, LLC, a
Delaware limited liability company, Saturn Distribution Corporation, a Delaware
corporation, and Chevrolet-Saturn of Harlem, Inc., a Delaware corporation (each
an “Initial Debtor” and collectively, the “Initial Debtors”), filed voluntary
petitions in the Bankruptcy Court (as defined below) for relief, and commenced
cases (each an “Initial Case” and collectively, the “Initial Cases”) under the
Bankruptcy Code and have continued in the possession of their assets and in the
management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, on June 3, 2009, the Grantors entered into the Secured Superpriority
Debtor-In-Possession Credit Agreement, among the Borrower, the Guarantors party
thereto and the Lenders (the “Existing Credit Agreement”);

WHEREAS, pursuant to the terms of Existing Credit Agreement, each Grantor
entered into that certain Guaranty and Security Agreement, dated as of June 3,
2009 (the “Original Guaranty and Security Agreement”), pursuant to which each
Grantor granted a security interest in its assets and guaranteed the payment and
performance of the Obligations (as defined in the Existing Credit Agreement) in
favor of the Lenders;

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders provided the
Borrower with (i) term loans in an aggregate amount equal to $32,125,000,000
(the “Tranche B Term Loans”) and (ii) term loans in an aggregate amount equal to
$1,175,000,000 (the “Tranche C Term Loans”);

WHEREAS, on June 25, 2009, the Bankruptcy Court entered the Final Order pursuant
to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Final Order”) approving the terms and
conditions of the Existing Credit Agreement and the Loan Documents (as defined
in the Existing Credit Agreement);

 

1



--------------------------------------------------------------------------------

WHEREAS, on July 5, 2009, the Bankruptcy Court entered the Wind-Down Order
pursuant to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Wind-Down Order”) approving the
amendment to the Existing Credit Agreement to provide the Debtors with
post-petition, wind-down financing;

WHEREAS, pursuant to the Amended and Restated Master Sale and Purchase Agreement
dated as of June 26, 2009 (as amended, modified or supplemented from time to
time, the “Master Transaction Agreement”), on July 10, 2009, Treasury exchanged
a portion of its Tranche B Term Loans in an amount equal to $25,052,511,395
together with, its Additional Notes (as defined in the Existing Credit
Agreement) and its rights under the Existing UST Term Loan Agreement including
the Warrant Note and the Additional Notes (as each such term is defined in the
Existing UST Loan Agreement) to General Motors Company, f/k/a NGMCO, Inc.)
(together with its successors and assigns, “New CarCo”) (in exchange for common
and preferred Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement, on July 10, 2009, EDC
exchanged a portion of its Tranche B Term Loans in an amount equal to
$3,010,805,085 together with its Additional Notes to New CarCo in exchange for
common and preferred Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement and in accordance with the
Section 363 Sale Order, the Borrower and the other Debtors sold to New CarCo
certain of its assets and properties, and New CarCo assumed certain liabilities
of the Borrower and the other Debtors and their Subsidiaries, including a
portion of the Treasury’s Tranche B Term Loans in an aggregate amount equal to
$7,072,488,605 pursuant to the Tranche B Assignment and Assumption Agreement,
dated as of the date hereof (the “New CarCo Assignment and Assumption”), among
the Borrower, New CarCo and EDC (collectively, and together with the other
transactions contemplated by the Transaction Documents, the “Related Section 363
Transactions”);

WHEREAS, the Borrower and the Lenders have agreed to amend and restate the terms
and provisions of the Existing Credit Agreement as more particularly set forth
in that certain $1,175,000,000 Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among the Grantors and the Lenders (as
amended, modified, or supplemented from time to time prior to the date hereof,
the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement it is necessary and advisable
to amend and restate the terms and provisions of the Original Guaranty and
Security Agreement as more particularly set forth herein; and

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree that on the Effective Date, the Original Guaranty and
Security Agreement shall be amended and restated in its entirety as follows:

SECTION 1.

DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Deposit Accounts, Documents, Equipment, General Intangibles, Goods,
Instruments, Inventory, Letter-of-Credit Rights, and Supporting Obligations.

“Agreement”: as defined in the preamble hereto.

“Collateral”: as defined in Section 3.

“Grantor”: as defined in the preamble hereto.

“Guarantors”: as defined in the preamble hereto.

“Excluded Collateral”: as defined in the Credit Agreement.

“Individual Property”: each parcel of real property, the improvements thereon
and all personal property owned by any Grantor.

“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
any Group Member.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and Pledged Equity Interests, in each case of clauses (i) and
(ii) above, other than such property constituting Excluded Collateral.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Pledged Equity Interests”: as defined in the Equity Pledge Agreement.

“Pledged Notes”: all Intercompany Notes at any time issued to or held by any
Grantor and all other promissory notes issued to or held by any Grantor, in each
case in an amount exceeding $25,000,000 individually (other than promissory
notes issued in connection with extensions of Trade Credit by any Grantor in the
ordinary course of business) listed on Schedule 1.

 

3



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include all dividends or other income
from the Investment Property, collections thereon or distributions or payments
with respect thereto.

“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).

“Securities Act”: the Securities Act of 1933, as amended.

“Vehicles”: all cars, trucks, trailers and other vehicles covered by a
certificate of title in any state.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole (including the Schedules and Annexes hereto)
and not to any particular provision of this Agreement (or the Schedules and
Annexes hereto), and Section and Schedule references are to this Agreement
unless otherwise specified.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto, (i) the words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation,” (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights,
(iv) references to agreements or other Contractual Obligations shall, unless
otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time and (v) references to any Person shall include its successors and
assigns.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.

GUARANTY

2.1 Guaranty. (a) Each Guarantor hereby jointly and severally, unconditionally
and irrevocably guarantees as primary obligor and not merely as a surety, to the
Lenders and any other Person holding any Obligations and each of their
respective permitted indorsees, transferees and assigns the prompt and complete
payment and performance by Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.

 

4



--------------------------------------------------------------------------------

(b) Each Guarantor further agrees to pay any and all expenses (including all
reasonable fees and disbursements of counsel) which may be paid or incurred by
the Lenders or its agents, advisors or representatives, etc. in enforcing any
rights with respect to, or collecting, any or all of the Obligations and/or
enforcing any rights with respect to, or collecting against, any of the
Guarantors under this Agreement. This Agreement shall remain in full force and
effect until the Obligations are paid in full and the Loans are repaid,
notwithstanding that from time to time prior thereto there may not be any
outstanding Obligations.

(c) No payment or payments made by the Borrower, any Guarantor, any other
guarantor or any other Person, or received or collected by the Lenders from the
Borrower, any Guarantor, any other guarantor or any other Person by virtue of
any action or proceeding or any set-off or appropriation or application at any
time or from time to time in reduction of or in payment of the Obligations shall
be deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder.

(d) Subject to Section 4.7 hereof, the Guaranty contained in this Section 2.1
shall remain in full force and effect and each Guarantor shall remain liable for
the Obligations until (i) the Obligations are satisfied and paid in full and
this Agreement has been terminated and (ii) the date on which any payment made
to the Lender in respect of the Obligations shall no longer be subject to
avoidance under the Bankruptcy Code.

(e) Each Guarantor agrees that whenever, at any time, or from time to time, it
shall make any payment on account of its liability hereunder, it will notify the
Lenders in writing that such payment is made under this Agreement for such
purpose.

(f) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder shall in no
event exceed the amount that can be guaranteed by such Guarantor under
applicable federal and state laws relating to fraudulent conveyances or
transfers or the insolvency of debtors (after giving effect to the right of
contribution established in Section 2.2). The Lenders shall not enforce the
liability and obligation of the Guarantors to perform and observe the
Obligations by any action or proceeding wherein a money judgment shall be sought
against the Guarantors, except that the Lenders may bring a foreclosure action,
an action for specific performance or any other appropriate action or proceeding
to enable the Lenders to enforce and realize upon its interest under this
Agreement or in the Collateral given to Lenders pursuant to the Loan Documents
to secure the Obligations; provided, however, that, any judgment in any such
action or proceeding shall be enforceable against the Guarantors only to the
extent of the Guarantors’ interest in the Collateral given to the Lenders to
secure the Obligation, and the Lenders shall not sue for, seek or demand any
deficiency judgment against the Guarantors in any such action or proceeding
under or by reason of or in connection with the Obligations.

(g) Each Guarantor agrees that the Obligations may at any time and from time to
time exceed the amount of the liability of such Guarantor hereunder without
impairing the guaranty of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Lenders hereunder.

 

80



--------------------------------------------------------------------------------

2.2 Right of Contribution. (a) Each Guarantor hereby agrees that to the extent
that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment. Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3. The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to any Lender, and each Guarantor shall remain liable to such
Lender for the full amount guaranteed by such Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by any Lender, no
Guarantor shall be entitled to be subrogated to any of the rights of any Lender
against the Borrower or any other Guarantor or any collateral security or
guaranty or right of offset held by any Lender for the payment of the
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Lenders by the Borrower on account of the Obligations are paid in full and
the Loans have been repaid. If any amount shall be paid to any Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been paid in full, such amount shall be held by such Guarantor in trust
for the Lenders, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the Lenders in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
Lenders, if required), to be applied against the Obligations, whether matured or
unmatured, in such order as the Lenders may determine. Each Guarantor hereby
agrees that any intercompany debt (including any Intercompany Notes) and any
amounts paid hereunder by such Guarantor shall be fully subordinated to the
indefeasible payment in full in cash of the Obligations owing to the Lender.

2.4 Amendments, Etc. with Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the Lenders
may be rescinded and any of the Obligations continued, and the Obligations, or
the liability of any other party upon or for any part thereof, or any collateral
security or guaranty therefor or right of offset with respect thereto, may, from
time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by any
Lender, and the Credit Agreement and any other documents executed and delivered
in connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as provided therein, and any collateral security, guaranty or
right of offset at any time held by any Lender for the payment of the
Obligations or the obligations of any Guarantor may be sold, exchanged, waived,
surrendered or released. No Lender shall have any obligation to protect, secure,
perfect or insure any lien at any time held by it as security for the
Obligations or for this Agreement or any property subject thereto. When making
any demand hereunder against any Guarantor, the Lenders may, but shall be under
no obligation to, make a similar demand on the Borrower or any other Guarantor,
and any failure by any Lender to make any such demand or to collect

 

6



--------------------------------------------------------------------------------

any payments from the Borrower or any such other Guarantor or any release of the
Borrower or such other Guarantor shall not relieve any Guarantor of its
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Lenders against
such Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.

2.5 Guaranty Absolute and Unconditional. Each Guarantor understands and agrees
that this Agreement shall be construed as a continuing, absolute and
unconditional guaranty of the full and punctual payment and performance by the
Borrower of the Obligations and not of collectibility only and is in no way
conditioned upon any requirement that the Lenders first attempt to collect any
of the Obligations from the Borrower or any other Guarantor, without regard to
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Loan Document, any of the Obligations or any other collateral security
therefor or guaranty thereof or right of offset with respect thereto at any time
or from time to time held by the Lenders, (b) any defense, set-off, deduction,
abatement, recoupment, reduction or counterclaim (other than a defense of
payment or performance) that may at any time be available to or be asserted by
the Borrower against the Lenders or any other Guarantor, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge or defense of a surety or guarantor or any other
obligor on any obligation of the Borrower from the Obligations, or of any
Guarantor from this Agreement, in bankruptcy or in any other instance. When
pursuing its rights and remedies hereunder against any Guarantor, each Lender
may, but shall be under no obligation to, pursue such rights, powers, privileges
and remedies as it may have against the Borrower or any other Person or against
the Collateral or any other collateral security or guaranty for the Obligations
or any right of offset with respect thereto, and any failure by any Lender to
pursue such other rights or remedies or to collect any payments from the
Borrower or any such other Person or to realize upon any such collateral
security or guaranty or to exercise any such right of offset, or any release of
the Borrower or any such other Person or any such collateral security, guaranty
or right of offset, shall not relieve any Guarantor of any liability hereunder,
and shall not impair or affect the rights, powers, privileges and remedies,
whether express, implied or available as a matter of law or equity, of the
Lenders against the Guarantors. This Agreement shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and each of their respective permitted successors,
indorsees, transferees and assigns, until all the Obligations permitted shall
have been satisfied by performance and payment in full and the Credit Agreement
and the other Loan Documents shall have been terminated, notwithstanding that
from time to time during the term of the Credit Agreement the Borrower may be
free from any Obligations.

2.6 Reinstatement. This Agreement shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Obligations is rescinded or must otherwise be restored or returned by
the Lenders upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

7



--------------------------------------------------------------------------------

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Lenders, in Dollars, promptly after demand therefor and in
accordance with the wiring instructions of such Lender.

SECTION 3.

GRANT OF SECURITY INTEREST

3.1 Grant of Security Interest. Each Grantor hereby grants to the Lenders, a
first priority security interest in all of the following property now owned or
at any time hereafter acquired by such Grantor or in which such Grantor now has
or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”) as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:

(a) all Accounts;

(b) all Chattel Paper;

(c) all Deposit Accounts;

(d) all Documents (other than title documents with respect to Vehicles);

(e) all Equipment;

(f) all General Intangibles;

(g) all Instruments (including Instruments evidencing the Pledged Notes listed
on Schedule 1);

(h) each Individual Property;

(i) all Inventory;

(j) all Investment Property;

(k) all Letter-of-Credit Rights;

(l) all Receivables;

(m) all Commercial Tort Claims that, individually, exceed $25,000,000 each of
which is specified on Schedule 2 and otherwise to the extent specifically
notified to the Secured Parties from time to time;

(n) all Goods and other property not otherwise described above;

(o) all books and Records pertaining to the Collateral; and

 

8



--------------------------------------------------------------------------------

(p) to the extent not otherwise included, all Proceeds, Supporting Obligations
and products of any and all of the foregoing and all collateral security and
Guarantees given by any Person with respect to any of the foregoing;

in each case howsoever such Grantor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise), provided that,
notwithstanding anything to the contrary contained herein or in any other Loan
Document, the term “Collateral” and each other term used in the definition
thereof shall not include, and no Grantor is pledging or granting a security
interest in, any Property to the extent that such Property constitutes Excluded
Collateral; provided further, however, that if and when, and to the extent that,
any Property ceases to be Excluded Collateral, such Grantor hereby grants to the
Lenders, and at all times from and after such date, the Lenders shall have a
first priority Lien in and on such Property (subject to Permitted Liens), and
such Grantor shall cooperate in all respects to ensure the prompt perfection of
the Lenders’ security interest therein.

With respect to each right to payment or performance included in the Collateral
from time to time, the Lien granted therein includes a continuing security
interest in (i) any Supporting Obligation that supports such payment or
performance and (ii) any Lien that (A) secures such right to payment or
performance or (B) secures any such Supporting Obligation.

3.2 Right of Set-off. Each Grantor hereby irrevocably authorizes the Lenders at
any time and from time to time without notice to any Grantor, any such notice
being expressly waived by Grantors, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final),
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender to or for the credit or the account of any Grantor, or any
part thereof in such amounts as such Lender may elect, against and on account of
the obligations and liabilities of such Grantor to such Lender hereunder and
claims of every nature and description of such Lender against such Grantor, in
any currency, whether arising hereunder, under the Credit Agreement, or under
any other Loan Document, as such Lender may elect, whether or not the Lender has
made any demand for payment and although such obligations, liabilities and
claims may be contingent or unmatured. Each Lender may set-off cash, the
proceeds of the liquidation of any Collateral and all other sums or obligations
owed by such Lender to any Grantor against all of such Grantor’s obligations to
such Lender, whether under this Agreement or under any other agreement with such
Grantor, or otherwise, whether or not such obligations are then due, without
prejudice to such Lender’s right to recover any deficiency. The rights of each
Lender under this Section are in addition to other rights and remedies
(including without limitation, other rights of set-off) which such Lender may
have. Upon the occurrence of any Event of Default with respect to any Grantor,
the Lenders shall have the right to cause liquidation, termination or
acceleration to the extent of any assets pledged by such Grantor to secure their
Obligations hereunder or under any other Loan Document to which Section 3
applies.

3.3 Intentionally Omitted.

 

9



--------------------------------------------------------------------------------

3.4 UCC Matters, Further Assurances. Each Grantor, shall, at all times on and
after the date hereof, and at its expense, cause New York UCC financing
statements and continuation statements to be filed in all applicable
jurisdictions as required to continue the perfection of the security interests
created by this Agreement. Each Grantor shall, from time to time, at its expense
and in such manner and form as the Lender may reasonably require, execute,
deliver, file and record any other statement, continuation statement, specific
assignment or other instrument or document and take any other action that may be
necessary, or that the Lenders may reasonably request, to create, evidence,
preserve, perfect or validate the security interests created hereunder or to
enable the Lenders to exercise and enforce its rights hereunder with respect to
any of the Collateral. Each Grantor agrees that, if the grant of a security
interest in any Property to the Lenders require a consent to such grant from any
other Person (other than such Grantor or any of its Affiliates), such Grantor
shall use its best efforts to procure such consent, taking into consideration
the likelihood that such consent will be given. Further, each Grantor agrees
that if any Excluded Collateral should, at any time following the Effective
Date, become Collateral on which the Lenders are, in accordance with the terms
of the Loan Documents, permitted to take a Lien, such Grantor shall so notify
the Lenders and cooperate with and shall take all steps as may be reasonably
required by the Lenders to enable and continue the perfection of the Lenders’
security interests therein. Without limiting the generality of the foregoing,
such Grantors shall, upon the request of the Lender, execute and file such New
York UCC financing or continuation statements, or amendments thereto or
assignments thereof, Mortgages and such other instruments or notices, as may be
necessary or appropriate or as the Lender may reasonably request with respect to
the Collateral. Each Grantor hereby authorizes the Lenders to file one or more
New York UCC financing or continuation statements, and amendments thereto and
assignments thereof, relative to all or any of the Collateral now existing or
hereafter arising without the signature of such Grantor where permitted by law.
A carbon, photographic or other reproduction of this Agreement or any financing
statement covering the Collateral or any part thereof shall be sufficient as a
financing statement.

3.5 Commercial Tort Claims. Each Grantor shall promptly notify the Lender if, at
any time, it is the beneficiary of a Commercial Tort Claim that, individually
exceeds $25,000,000, and shall deliver an amendment to Schedule 2 to reflect
such additional Commercial Tort Claims.

SECTION 4.

MISCELLANEOUS

4.1 Lenders’ Appointment as Attorney-in-Fact. (a) Each Grantor hereby
irrevocably constitutes and appoints each Lender and any officer or agent
thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, from
time to time in such Lender’s discretion, for the purpose of carrying out the
terms of this Agreement to take any and all appropriate action and to execute
any and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Agreement, which such Grantor is required to do
hereunder but has failed to do so within the time limits required, including
without limitation, to protect, preserve and realize upon the Collateral, to
file

 

10



--------------------------------------------------------------------------------

such financing statements relating to the Collateral as such Lender at its
option deems appropriate, and, without limiting the generality of the foregoing,
such Grantor hereby gives the Lenders the power and right, on behalf of such
Guarantor, without assent by, but with notice to, such Guarantor, if an Event of
Default shall have occurred and be continuing, to do the following:

(i) in the name of such Grantor or its own name, or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any insurance policies or
with respect to any of the Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Lenders for the purpose of collecting any and all such moneys
due with respect to any other Collateral whenever payable;

(ii) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral; and

(iii) (A) to direct any party liable for any payment under any Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Lenders or as the Lenders shall direct; (B) to ask or demand for, collect,
receive payment of and receipt for, any and all moneys, claims and other amounts
due or to become due at any time in respect of or arising out of any Collateral;
(C) to sign and endorse any invoices, assignments, verifications, notices and
other documents in connection with any of the Collateral; (D) to commence and
prosecute any suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect the Collateral or any part thereof and to
enforce any other right in respect of any Collateral; (E) to defend any suit,
action or proceeding brought against such Grantor with respect to any
Collateral; (F) to settle, compromise or adjust any suit, action or proceeding
described in clause (E) above and, in connection therewith, to give such
discharges or releases as the Lender may deem appropriate; and (G) in connection
with its exercise of its remedies hereunder pursuant to Section 4.3, generally,
to sell, transfer, pledge and make any agreement with respect to or otherwise
deal with any of the Collateral as fully and completely as though the Lenders
were the absolute owner thereof for all purposes, and to do, at the Lenders’
option and such Grantor’s expense, at any time, or from time to time, all acts
and things which the Lenders deem necessary to protect, preserve or realize upon
the Collateral and the Lenders’ Liens thereon and to effect the intent of this
Agreement and the other Loan Documents, all as fully and effectively as such
Grantor might do.

(b) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. This power of attorney is a power coupled
with an interest and shall be irrevocable.

(c) Each Grantor also authorizes the Lenders, at any time and from time to time,
to execute, in connection with any sale of Collateral provided for in
Section 4.3, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral.

 

11



--------------------------------------------------------------------------------

(d) The powers conferred on the Lenders are solely to protect the Lenders’
interests in the Collateral and, except as required under Applicable Law, shall
not impose any duty upon the Lenders to exercise any such powers. Each Lender
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers, and neither Lender nor any of its respective
officers, directors, agents or employees shall be responsible to such Grantor
for any act or failure to act hereunder, except for its own gross negligence or
willful misconduct.

4.2 Proceeds. If an Event of Default shall occur and be continuing, (a) all
proceeds of Collateral received by such Grantor consisting of cash, checks and
Cash Equivalents shall be held by such Grantor in trust for the Lenders,
segregated from other funds of such Grantor, and shall forthwith upon receipt by
such Grantor be turned over to the Lenders in the exact form received by such
Grantor (duly endorsed by such Grantor to the Lenders, if required), and (b) any
and all such proceeds received by such Grantor will be applied by the Lenders
against the Obligations (whether matured or unmatured), such application to be
in such order as the Lenders shall elect. For purposes hereof, proceeds shall
include, but not be limited to, all principal and interest payments, royalty
payments, license fees, all prepayments and payoffs, all dividends and
distributions, insurance claims, condemnation awards, sale proceeds, rents and
any other income and all other amounts received with respect to the Collateral
and upon the liquidation of any Collateral, all such proceeds received by the
Lenders will be distributed by the Lenders in such order as the Lenders shall
elect. Any balance of such proceeds remaining after the Obligations shall have
been paid in full and this Agreement shall have been terminated shall be
promptly paid over to such Grantor or to whomsoever may be lawfully entitled to
receive the same.

4.3 Remedies. If an Event of Default shall occur and be continuing, the Lenders
may exercise, in addition to all other rights and remedies granted to them in
this Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC, at law and in equity. Without limiting the generality of the
foregoing, the Lenders, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon such Grantor or any other Person
(all and each of which demands, defenses, presentments, protests, advertisements
and notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels or as an entirety at public
or private sale or sales, at any exchange, broker’s board or office of the
Lenders or elsewhere upon such terms and conditions and at prices that are
consistent with the prevailing market for similar collateral as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Lenders shall act in
good faith to obtain the best execution possible under prevailing market
conditions. The Lenders shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the related Grantor, which right or equity is hereby
waived and released to the extent not prohibited by Applicable Law. Each Grantor
further agrees, at the Lenders’ request, to assemble the Collateral and make it
available to the Lenders at places that the Lenders shall reasonably select,
whether at the related

 

12



--------------------------------------------------------------------------------

Grantor’s premises or elsewhere. The Lenders shall apply the net proceeds of any
such collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable costs and expenses of every kind incurred therein or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Lenders hereunder, including
reasonable attorneys’ fees and disbursements, to the payment in whole or in part
of the Obligations, in such order as the Lenders may elect, and only after such
application and after the payment by the Lenders of any other amount required or
permitted by any provision of law, including Section 9-608(a)(1)(c) of the New
York UCC, need the Lenders account for the surplus, if any, to the related
Grantor. To the extent permitted by Applicable Law, each Grantor waives all
claims, damages and demands it may acquire against the Lenders arising out of
the exercise by the Lenders of any of its rights hereunder. If any notice of a
proposed sale or other Disposition of Collateral shall be required by Applicable
Law, such notice shall be deemed reasonable and proper if given at least
ten (10) days before such sale or other Disposition. Each Grantor shall remain
liable for any deficiency (plus accrued interest thereon) if the proceeds of any
sale or other disposition of the Collateral are insufficient to pay the
Obligations and the reasonable fees and disbursements incurred by the Lenders,
including reasonable fees and expenses of any attorneys employed by the Lenders
to collect such deficiency. Because each Grantor recognizes that the Lenders may
not be able to purchase or sell all of the Collateral on a particular Business
Day, or in a transaction with the same purchaser, or in the same manner because
the market for such Collateral may not be liquid, each Grantor agrees that
liquidation of the Collateral does not require a public purchase or sale and
that a good faith private purchase or sale shall be deemed to have been made in
a commercially reasonable manner. Accordingly, the Lenders may elect, in their
sole discretion, the time and manner of liquidating any Collateral and nothing
contained herein shall (i) obligate the Lenders to liquidate any Collateral on
the occurrence of a Event of Default or to liquidate all Collateral in the same
manner or on the same Business Day or (ii) constitute a waiver of any of the
Lenders’ rights or remedies.

4.4 Continuing Liability of each Grantor. The security interests described above
are granted as security only and shall not subject the Lenders or any of their
respective assigns to, or transfer or in any way affect or modify, any
obligation, liability or indemnity of each Grantor with respect to, any of the
Collateral or any transaction relating thereto. None of the Lenders or their
respective assigns shall be required or obligated in any manner to make any
inquiry as to the nature or sufficiency of any payment received by it or the
sufficiency of any performance by any party under any such obligation, or to
make any payment or present or file any claim, or to take any action to collect
or enforce any performance or the payment of any amount thereunder to which any
such Person may be entitled at any time.

4.5 Limitation on Duties Regarding Preservation of Collateral. The Lenders’ duty
with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession shall be in accordance with Section 9-207 of the
New York UCC. Neither of the Lenders nor any of their respective directors,
officers or employees shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the related Grantor or otherwise.

 

13



--------------------------------------------------------------------------------

4.6 Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

4.7 Release of Security Interest Upon Satisfaction of all Obligations. Upon
termination of this Agreement and repayment to the Lenders of all Obligations
and the performance of all obligations under the Loan Documents, each Lender
shall release its security interest in any remaining Collateral; provided that
if any payment, or any part thereof, of any of the Obligations is rescinded or
must otherwise be restored or returned by such Lender upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the related Grantor,
or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or a trustee or similar officer for such Grantor or any
substantial part of its Property, or otherwise, this Agreement, all rights
hereunder and the Liens created hereby shall continue to be effective, or be
reinstated, until such payments have been made.

4.8 Partial Release of Collateral. Each Lender shall, in connection with any
Disposition of Collateral permitted under the Credit Agreement, release from the
Lien created hereby on such Collateral the portion of the Collateral Disposed
of, upon the related Grantor’s satisfaction of any applicable conditions set
forth in the Credit Agreement. In connection therewith, the Lenders, at the
request and sole cost and expense of the Grantor shall execute and deliver to
the Grantor all releases or other documents including, without limitation, UCC
termination statements reasonably necessary for the release of the Lien created
hereby on such Collateral. For the avoidance of doubt, the Lien of the Lenders
on Collateral shall not be released in connection with the Disposition of
Collateral between and among the Grantors.

4.9 Waiver of Rights. Except as otherwise expressly provided herein, each
Grantor waives any and all notice of any kind including notice of the creation,
renewal, extension or accrual of any of the Obligations, and notice of or proof
of reliance by the Lenders upon this Agreement or acceptance of this Agreement.
All of the Obligations shall conclusively be deemed to have been created,
contracted or incurred, or renewed, extended, amended or waived in reliance upon
this Agreement and all dealings between the Grantors, on the one hand, and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon this Agreement. Each Grantor waives
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Borrower or the Guarantors with respect to the
Obligations to the fullest extent permitted by law. In addition, each Guarantor
waives any requirement that the Lenders exhaust any right, power or remedy or
proceed against the Borrower or any other Guarantor.

4.10 Notices. Except as otherwise expressly permitted by this Agreement, all
notices, requests and other communications provided for herein (including any
modifications of, or waivers, requests or consents under, this Agreement) shall
be given or made in writing (including by telecopy or electronic transmission)
delivered to the intended recipient at the “Address for Notices” specified on
the signatures pages hereof, beneath each party’s name; or, as to any party, at
such other address as shall be designated by such party in a written notice to
each other party. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when transmitted by
telecopier or electronic transmission or personally delivered or, in the case of
a mailed notice, upon receipt, in each case given or addressed as aforesaid.

 

89



--------------------------------------------------------------------------------

4.11 Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

4.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents. Subject to Section 4.23, in the event of any conflict between this
Agreement or any other Loan Documents and the Orders, the Orders shall control.

4.13 Payment of Expenses. Each Grantor agrees to pay on demand by each Lender,
any and all reasonable out-of-pocket costs, fees and expenses (including
reasonable legal fees and expenses) incurred by such Lender or its agents,
representatives or advisors in enforcing any of its rights or remedies under
this Agreement, in each case in accordance with Section 8.5 of the Credit
Agreement.

4.14 Waiver; Amendment. None of the terms or provisions of this Agreement may be
waived, amended, supplemented or otherwise modified except in accordance with
Section 8.1 of the Credit Agreement.

4.15 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

4.16 Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

4.17 Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of each Grantor and shall inure to the benefit of any
Lender and its permitted respective successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of each Lender (and any
attempted assignment or transfer by any Grantor without such consent shall be
null and void).

4.18 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE,
THE BANKRUPTCY CODE.

4.19 Submission to Jurisdiction; Waivers. All judicial proceedings brought
against any Grantor arising out of or relating to this Agreement or any other
Loan Document, or any Obligations hereunder and thereunder, may be brought in
the Bankruptcy Court and,

 

15



--------------------------------------------------------------------------------

if the Bankruptcy Court does not have (or abstains from) jurisdiction, the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof. Each
Loan Party hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive jurisdiction of the courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 4.10 or at such other address of which each Loan
Party shall have been notified pursuant thereto; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

4.20 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

4.21 Counterparts. This Agreement may be executed in any number of counterparts,
all of which when taken together shall constitute one and the same instrument
and any of the parties hereto may execute this Agreement by signing any such
counterpart.

4.22 Joint and Several Liability. Each Grantor hereby acknowledges and agrees
that the Grantors are jointly and severally liable to the Lenders for all
representations, warranties, covenants, obligations and liabilities of each
Grantor hereunder and under the Loan Documents. Each Grantor hereby further
acknowledges and agrees that (a) any Event of Default or any default, or breach
of a representation, warranty or covenant by any Grantor hereunder or under any
Loan Document is hereby considered a default or breach by each Grantor, as
applicable, and (b) the Lenders shall have no obligation to proceed against one
Grantor before proceeding against the other Grantors. Each Grantor hereby waives
any defense to its obligations under this Agreement based upon or arising out of
the disability or other defense or cessation of liability of one Grantor versus
the other. A Grantor’s subrogation claim arising from

 

16



--------------------------------------------------------------------------------

payments to the Lenders shall constitute a capital investment in the other
Grantor subordinated to any claims of the Lenders and equal to a ratable share
of the equity interests in such Grantor.

4.23 Orders. This Agreement shall be subject to the terms and conditions of the
Credit Agreement, the Orders, the Related Section 363 Transactions, the Cases,
the Bankruptcy Code and all orders of the Bankruptcy Court. In the event of any
inconsistency between the terms or conditions of this Agreement and the terms
and conditions of the applicable orders related to the foregoing, the terms and
conditions of such orders shall control.

4.24 Additional Guarantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.23 of the Credit
Agreement, or that the Borrower desires to become a party to this Agreement,
shall become a Guarantor for all purposes of this Agreement upon execution and
delivery by such Subsidiary of a Joinder Agreement in the form of Annex 1
hereto.

4.25 Collateral Agent. Treasury and EDC, each in their capacity as a Lender,
hereby appoint Treasury (or its agents or bailees) as collateral agent (in such
capacity, the “Collateral Agent”) and gratuitous bailee for purposes of
perfecting its Liens on any part of the Collateral required to be delivered
hereunder that is in the Collateral Agent’s possession or control (or in the
possession or control of its agents or bailees), to the extent that possession
or control thereof is taken to perfect a Lien thereon under the New York UCC
(such Collateral being the “Pledged Collateral”) as Collateral Agent and
gratuitous bailee for the Lenders (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the
New York UCC), and any assignee, solely for the purpose of perfecting the Liens
granted under the Loan Documents, subject to the terms and conditions of this
Section 4.25. Treasury shall not have any obligation whatsoever to the Lenders
to ensure that the Pledged Collateral is genuine or owned by any of the
Grantors, or to preserve rights or benefits of any Person except as expressly
set forth in this Section 4.25. The duties or responsibilities of Treasury under
this Section 4.25 shall be limited solely to holding the Pledged Collateral as
Collateral Agent and as bailee in accordance with this Section 4.25. Treasury
shall not have by reason of this Agreement or any other document a fiduciary
relationship in respect of the Lenders and each Lender hereby waives and
releases Treasury from all claims and liabilities arising pursuant to the
Treasury’s role under this Section 4.25 as gratuitous bailee and Collateral
Agent with respect to the Pledged Collateral including, without limitation, for
loss or damage to the Pledged Collateral. Each Grantor hereby acknowledges and
agrees to this Section 4.25.

4.26 Effect of Amendment and Restatement of the Original Guaranty and Security
Agreement. On the Effective Date, the Original Guaranty and Security Agreement
shall be amended, restated and superseded in its entirety. The parties hereto
acknowledge and agree that (a) this Agreement and the other Loan Documents,
whether executed and delivered in connection herewith or otherwise, do not
constitute a novation, payment and reborrowing, or termination of the
“Obligations” (as defined in the Existing Credit Agreement) under the Existing
Credit Agreement as in effect prior to the Effective Date and (b) such
“Obligations” are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement and the
Credit Agreement.

 

17



--------------------------------------------------------------------------------

[SIGNATURE PAGE TO FOLLOW]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

MOTORS LIQUIDATION COMPANY (f/k/a General Motors Corporation), as the Borrower

By:

     

Name:

Title:

Address for Notices:

 

767 Fifth Avenue

14th Floor

New York, NY 10153



--------------------------------------------------------------------------------

GUARANTORS:

CHEVROLET-SATURN OF HARLEM, INC.

ENVIRONMENTAL CORPORATE REMEDIATION COMPANY, INC.

REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC.

SATURN, LLC

SATURN DISTRIBUTION CORPORATION

By:

     

Name:

Title:

ADDRESS FOR NOTICES:

767 Fifth Avenue

14th Floor

New York, New York 10153

 

 

Amended and Restated Guaranty and Security Amendment

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to with respect to Section 4.25:

 

LENDER:

THE UNITED STATES DEPARTMENT OF THE TREASURY

By:

     

Name:

Title:

 

 

Amended and Restated Guaranty and Security Amendment

 



--------------------------------------------------------------------------------

Acknowledged and Agreed to with respect to Section 4.25:

 

EDC:

EXPORT DEVELOPMENT CANADA

By:

     

Name:

Title:

By:

     

Name:

Title:

 

 

Amended and Restated Guaranty and Security Amendment

 



--------------------------------------------------------------------------------

EXHIBIT A

LIST OF GUARANTORS

 

      Guarantor Name    Form of
Organization    Jurisdiction of
Organization

1.

   Chevrolet-Saturn of Harlem, Inc.    Corporation    Delaware

2.

   Environmental Corporate Remediation Company, Inc.    Corporation    Delaware

3.

   Remediation and Liability Management Company, Inc.    Corporation    Michigan

4.

   Saturn, LLC    Limited Liability Company    Delaware

5.

   Saturn Distribution Corporation    Corporation    Delaware

 

 

Amended and Restated Guaranty and Security Amendment



--------------------------------------------------------------------------------

Annex 1 to Amended and Restated

Guaranty and Security Agreement

JOINDER AGREEMENT, dated as of                                         , 20    
(the “Joinder Agreement”), made by                                          (the
“Additional Grantor”), in favor of the United States Department of the Treasury
and Export Development Canada (the “Secured Parties”) in connection with the
Guaranty and Security Agreement referred to below. All capitalized terms not
defined herein shall have the meaning ascribed to them in the Guaranty and
Security Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, MOTORS LIQUIDATION COMPANY (f/k/a General Motors Corporation) (together
with its successors and assigns, the “Borrower”) and certain of its Affiliates
(other than the Additional Grantor) have entered into the Amended and Restated
Guaranty and Security Agreement, dated as of July     , 2009 (as amended,
supplemented, restated or otherwise modified from time to time, the “Guaranty
and Security Agreement”) in favor of the Secured Parties;

WHEREAS, pursuant to Section 5.23 of the Credit Agreement the Additional Grantor
is required to become a party to the Guaranty and Security Agreement; and

WHEREAS, the Additional Grantor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Guaranty and Security Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Guaranty and Security Agreement. By executing and delivering this Joinder
Agreement, the Additional Grantor, as provided in Section 4.24 of the Guaranty
and Security Agreement and Section 5.23 of the Credit Agreement, hereby becomes
a party to the Guaranty and Security Agreement and the Credit Agreement as a
Grantor and Guarantor, respectively, thereunder with the same force and effect
as if originally named therein as a Grantor (except that its obligations
thereunder including the obligation to make representations thereunder shall
take effect from the date hereof) and, without limiting the generality of the
foregoing, hereby expressly assumes all obligations and liabilities of a Grantor
thereunder and hereby grants to the Secured Parties, as collateral security for
the prompt and complete payment of performance when due (whether at stated
maturity, by acceleration or otherwise) of the Obligations, a security interest
in, all of its Property constituting Collateral. The information set forth in
Annex I-A hereto is hereby added to the indicated Schedules for the indicated
Loan Document.



--------------------------------------------------------------------------------

2. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

[signatures follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL GRANTOR]

By:

     

Name:

Title:



--------------------------------------------------------------------------------

Annex I-A to Joinder Agreement

Supplement to Schedule 1.1B of the Credit

Agreement

 

Name   Jurisdiction   Tax ID #        

X

               

X

       

 

Supplement to Exhibit A of the Guaranty and

Security Agreement.

 

Name   Jurisdiction   Tax ID #        

X

               

X

       



--------------------------------------------------------------------------------

Schedule 1

Pledged Notes (each individually exceeding $25,000,000)

None.



--------------------------------------------------------------------------------

Schedule 2

Commercial Tort Claims (each individually exceeding $25,000,000)

 

1. General Motors Corporation v. Fuci-Metals USA, Inc. et al (Case No. 04 L 280
in the Circuit Court of the Nineteenth Judicial Circuit—Lake County, Illinois):
On May 1, 2007, General Motors Corporation was granted motion for summary
judgment in the amount of $83 million in respect of this supplier fraud case.
The motion was uncontested and the judgment has not been collected to date.



--------------------------------------------------------------------------------

EXHIBIT B-1

ASSISTANT SECRETARY’S CERTIFICATE OF THE GUARANTORS

July __, 2009

Reference is made to that certain $1,175,000,000 Amended and Restated
Superpriority Debtor-in-Possession Credit Agreement dated as of the date hereof
(the “Loan Agreement”; terms defined therein being used herein as therein
defined), among Motors Liquidation Company, a debtor and debtor-in-possession
under Chapter 11 of the United States Bankruptcy Code (the “Borrower”), as
borrower, certain Subsidiaries of the Borrower listed on Appendix A attached
hereto, as guarantors (each, a “Guarantor and collectively, the “Guarantors”),
and the United States Department of Treasury and Export Development Canada, as
lenders (each, “Lender” and together, the “Lenders”).

Pursuant to Section 4.1(p) of the Loan Agreement, the undersigned, a duly
elected Responsible Officer of each Guarantor hereby certifies, to my actual
knowledge, in the name and on behalf of each Guarantor listed on and not
individually, the following:

1. Attached hereto as Annex 1 is a certified and valid copy of the Certificate
of Good Standing of each Guarantor, issued by the Secretary of State or
comparable state officials of each Guarantor’s jurisdiction of organization (the
“Officials”).

2. The Certificates or Articles of Incorporation or similar organizational
documents (the “Guarantor Organizational Documents”) of each Guarantor, true
copies of which were last certified to you on June 3, 2009, have not been
amended or repealed and such Guarantor Organizational Documents are in full
force and effect as of the date hereof.

3. The By-Laws, Limited Liability Company Operating Agreement or other
governance documents (the “Guarantor Governance Documents”) of each Guarantor.
true copies of which were last certified to you on June 3, 2009, have not been
amended or repealed and such Guarantor Governance Documents are in full force
and effect as of the date hereof.

4. Attached hereto as Annex 2 is a true and complete copy of the written
consents duly adopted by the Board of Directors, Board of Managers, Sole Member
or similar governing body of each Guarantor on the date indicated thereon,
authorizing the execution, delivery and performance of the Loan Documents to
which such Guarantor is a party and each other document to be delivered by such
Guarantor from time to time in connection thereof and such written consents have
not been modified, rescinded or amended and are now in full force and effect.

5. As of the date hereof, the persons listed on Annex 3 below are duly elected
and qualified officers of each Guarantor holding the offices indicated next to
their respective names below, and the signatures appearing opposite their
respective names below are true and genuine signatures of such officers, and
each of such officers (i) is duly authorized to execute and deliver on behalf of
each of the Guarantors each of the Loan Documents to which each Guarantor is a
party and any certificate or other document in connection with the Loan
Documents on behalf of each Guarantor and (ii) constitute Responsible Officers
of each of the Guarantors for purposes of the Loan Agreement.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

By:     Name:   Title:  

 

[Amended and Restated Loan Agreement—Signature page to Assistant Secretary’s
Certificate of the Guarantors]



--------------------------------------------------------------------------------

ANNEX 1

Certificates of Good Standing



--------------------------------------------------------------------------------

ANNEX 2

Written Consents



--------------------------------------------------------------------------------

ANNEX 3

Incumbency

 

Name

  

Title

 

Signature

    

             

    

             

 

Incumbency—Guarantors



--------------------------------------------------------------------------------

APPENDIX A

Guarantors

Chevrolet-Saturn of Harlem, Inc.

Environmental Corporate Remediation Company, Inc.

Remediation and Liability Management Company, Inc.

Saturn, LLC

Saturn Distribution Corporation



--------------------------------------------------------------------------------

EXHIBIT B-2

OFFICER’S CERTIFICATE

Motors Liquidation Company

July __, 2009

Reference is made to that certain $1,175,000,000 Amended and Restated Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of the date hereof
(the “Loan Agreement”; terms defined therein being used herein as therein
defined), among Motors Liquidation Company (the “Company”), as borrower, and the
United States Department of the Treasury and Export Development Canada as
lenders (each, a “Lender” and together, the “Lenders”).

Pursuant to Section 4.1(p) of the Loan Agreement, the undersigned, a duly
elected and appointed Responsible Officer of the Company, hereby certifies, to
my actual knowledge, in the name and on behalf of the Company, and not
individually, the following:

 

  1. Each of the conditions set forth in Section 4.1 of the Loan Agreement have
been satisfied (or waived by the Lenders) as of the Effective Date.

 

  2. The representations and warranties of the Company set forth in each of the
Loan Documents to which it is a party or which are contained in any certificate
furnished by or on behalf of the Company pursuant to any of the Loan Documents
to which it is a party are true and correct in all material respects on and as
of the date hereof with the same effect as if made on the date hereof, except
for representations and warranties expressly stated to relate to a specific
earlier date, in which case such representations and warranties were true and
correct in all material respects as of such earlier date.

 

  3. No Default or Event of Default has occurred and is continuing as of the
date hereof or after giving effect to the Loans to be made on the date hereof
and the use of proceeds thereof.

 

  4. Since the Petition Date, there has been no event or circumstance that
either individually or in the aggregate has had or could reasonably be expected
to have a Material Adverse Effect.

[Remainder of Page Intentionally Left Blank]

 

Exh. B-2-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

   Name:

 

Exh. B-2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION

See Executed Version

 

[Signature Page to Assignment and Assumption]



--------------------------------------------------------------------------------

EXECUTION COPY

TRANCHE B TERM LOAN ASSIGNMENT AND ASSUMPTION AGREEMENT

This TRANCHE B TERM LOAN ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”),
dated as of July 10, 2009, is made by and among GENERAL MOTORS CORPORATION, a
Delaware corporation, a debtor and debtor-in-possession in a case pending under
chapter 11 of the Bankruptcy Code, as the assignor (the “Assignor”), GENERAL
MOTORS COMPANY (formerly known as NGMCO, Inc.), a Delaware corporation, as the
assignee (the “Assignee”) THE UNITED STATES DEPARTMENT OF THE TREASURY (the
“Treasury”) and EXPORT DEVELOPMENT CANADA (“EDC”).

W I T N E S S E T H:

WHEREAS, on June 3, 2009, the Assignor, as borrower, entered into that certain
$33,300,000,000 Secured Superpriority Debtor-in-Possession Credit Agreement (as
amended, supplemented or otherwise modified prior to the date hereof, the “DIP
Credit Agreement”; unless otherwise defined herein, terms defined in the DIP
Credit Agreement and used herein shall have the meanings given to them in the
DIP Credit Agreement), with the guarantors named therein and the Treasury and
EDC as lenders;

WHEREAS, on June 26, 2009, the Assignor entered into that certain Amended and
Restated Master Sale and Purchase Agreement, as amended (the “Purchase
Agreement”) with Saturn LLC, Saturn Distribution Corporation, Chevrolet-Saturn
of Harlem, Inc. (together with the Assignor, as sellers) and the Assignee, (as
purchaser), pursuant to the Purchase Agreement, the sellers, including the
Assignor, will sell, transfer, assign, convey and deliver to the Assignee, and
the Assignee will purchase, accept and acquire from sellers, including the
Assignor, all of the Purchased Assets (as defined therein) and assume and
thereafter pay or perform as and when due, or otherwise discharge, all of the
Assumed Liabilities (as defined therein);

WHEREAS, pursuant to Section 6.9(a) of the Purchase Agreement, the Assignor will
assign, and the Assignee will assume that portion of the Obligations under the
Tranche B Term Loan made by the Treasury pursuant to the DIP Credit Agreement in
a principal amount of $7,072,488,605 (the “Assigned Obligations”);

WHEREAS, for the avoidance of doubt from and after the Effective Date (as
defined below), any Tranche B Term Loans held by EDC are expressly excluded from
the Assigned Obligations;

WHEREAS, the Assignor, certain of its affiliates which are guarantors under the
DIP Credit Agreement and Treasury intend to amend and restate the portion of the
DIP Credit Agreement related to the Tranche B Term Loans immediately following
the consummation of the transactions contemplated by the Purchase Agreement on
the Effective Date pursuant to that certain $7,072,488,605 Secured Credit
Agreement among Assignee, as borrower, the Guarantors a party thereto, and the
Treasury, as lender, to be dated as of the date hereof (the “UST Credit
Agreement”); and



--------------------------------------------------------------------------------

WHEREAS, concurrently with the execution and delivery of the UST Credit
Agreement, the Assignor, certain of its affiliates which are guarantors under
the DIP Credit Agreement and Treasury intend to amended and restated the other
Loan Documents (as defined in the UST Credit Agreement).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained in this Agreement, and for other good and valuable consideration, the
value, receipt and sufficiency of which are acknowledged, the parties hereby
agree as follows:

ARTICLE I

ASSIGNMENT AND ASSUMPTION

Section 1.1 Assignment. Pursuant to, and in accordance with, the Purchase
Agreement, the Assignor hereby irrevocably sells and assigns to the Assignee
without recourse to the Assignor, and the Assignee hereby irrevocably purchases
and assumes from the Assignor without recourse to the Assignor, as of the
Effective Date, the Assigned Obligations.

Section 1.2 Payments. From and after the Effective Date, the Assignee shall make
all payments in respect of the Assigned Obligations (including payments of
principal, interest, fees and other amounts) to the Treasury for amounts which
have accrued subsequent to the Effective Date pursuant to the terms and
conditions of UST Credit Agreement.

Section 1.3 Release. From and after the Effective Date, Assignor shall be
released from its Obligations to repay the principal of, or to pay interest,
fees and other amounts with respect to the Assigned Obligations under the DIP
Credit Agreement; provided that, Assignor shall continue to comply with, and be
bound by all other Obligations set forth in the DIP Credit Agreement other than
the Assigned Obligations.

Section 1.4 EDC. For the avoidance of doubt, from and after the Effective Date,
the Tranche B Term Loans held by EDC under the DIP Credit Agreement are
expressly excluded from the Assigned Obligations.

Section 1.5 Guarantors. Each Guarantor ratifies and confirms their obligations
under the Guaranty and the other Collateral Documents (as such terms are defined
in the UST Credit Agreement) with respect to the Assigned Obligations in favor
of the Treasury. For the avoidance of doubt, from and after the Effective Date,
EDC is no longer a beneficiary under the Guaranty and the other Collateral
Documents with respect to the Assigned Obligations.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1 Assignor Representations. Assignor hereby represents and warrants,
in each case subject to the Orders, the Related Section 363 Transactions, the
Cases, the Bankruptcy Code and all orders of the Bankruptcy Court issued in
connection with the Cases, that:

 

115



--------------------------------------------------------------------------------

(i) it is a corporation, duly organized, validly existing and in good standing
under the laws of Delaware;

(ii) it has the full corporate power, authority, legal right and has taken all
necessary action to sell, assign and transfer the Assigned Obligations;

(iii) the execution and delivery of this Agreement by Assignor, and the
performance of, and compliance with, the terms of this Agreement by Assignor,
will not violate its organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which it is a party or that is applicable to Assignor or any of its assets, in
each case which materially and adversely affect its ability to carry out the
transactions contemplated by this Agreement; and

(iv) the Agreement constitutes a valid and legally binding obligation of
Assignor enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights and by principles of
equity (regardless of whether enforceability is considered in equity or at law),
and except that the enforcement of rights with respect to indemnification and
contribution obligations may be limited by applicable law.

Section 2.2 Assignee Representations. Assignee hereby represents and warrants
that:

(i) it is a corporation, duly organized, validly existing and in good standing
under the laws of Delaware;

(ii) it has the full power, authority, legal right and has taken all necessary
action to purchase and assume the Assigned Obligations;

(iii) the execution and delivery of this Agreement by Assignee, and the
performance of, and compliance with, the terms of this Agreement by Assignee,
will not violate its organizational documents or constitute a default (or an
event which, with notice or lapse of time, or both, would constitute a default)
under, or result in the breach of, any material agreement or other instrument to
which it is a party or that is applicable to Assignee or any of its assets, in
each case which materially and adversely affect its ability to carry out the
transactions contemplated by this Agreement; and

(iv) the Agreement constitutes a valid and legally binding obligation of
Assignee enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights and by principles of
equity (regardless of whether enforceability is considered in equity or at law),
and except that the enforcement of rights with respect to indemnification and
contribution obligations may be limited by applicable law.

 

116



--------------------------------------------------------------------------------

ARTICLE III

CONDITIONS TO EFFECTIVENESS

Section 3.1 Conditions to Effectiveness. This Agreement shall become effective
on the date (the “Effective Date”) each of the following conditions is
satisfied:

(i) this Agreement shall be executed and delivered by each party hereto; and

(ii) the “Closing” pursuant to the Purchase Agreement has occurred.

ARTICLE IV

MISCELLANEOUS

Section 4.1 Treasury and EDC Consent. By causing a duly authorized officer or
representative to sign the signature page hereto on its behalf, each of the
Treasury and EDC consent to the terms and conditions set forth in this Agreement
and the transactions contemplated hereby. EDC acknowledges and agrees that, as
of the Effective Date, it is not a mortgagee or obligee or guarantee with
respect to the Assigned Obligations.

Section 4.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of New York.

Section 4.3 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to constitute an original, but all of which when taken
together shall constitute one and the same instrument. Delivery of an executed
signature page of this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually executed counterpart thereof.

 

117



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

GENERAL MOTORS CORPORATION,

    as Assignor

By:     Name:   Title:  

 

 

Tranche B Term Loan Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

GENERAL MOTORS COMPANY,

    as Assignor

By:     Name:   Title:  

 

 

Tranche B Term Loan Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

TREASURY:

 

THE UNITED STATES DEPARTMENT OF THE TREASURY

By:     Name:   Herbert M. Allison, Jr. Title:   Assistant Secretary for
Financial Stability

 

 

Tranche B Term Loan Assignment and Assumption Agreement

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

EDC:

 

EXPORT DEVELOPMENT CANADA

By:

     

Name:

Title:

By:

     

Name:

Title:

 

 

Tranche B Term Loan Assignment and Assumption Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written by their respective duly authorized officers
or representatives.

 

[GUARANTOR]

By:

     

Name:

Title:

 

 

[Signature Page to Tranche B Term Loan Assignment and Assumption Agreement]



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF WAIVER FOR THE LOAN PARTIES

In consideration for the benefits that it will receive as a result of its or its
Affiliate’s participation in the United States Department of the Treasury’s (the
“Lender”) Automotive Industry Financing Program and/or any other economic
stabilization program implemented by the Department of the Treasury under the
Emergency Economic Stabilization Act of 2008 (as amended, supplemented, or
otherwise modified, the “EESA”) or any other law or regulation in existence
either prior to or subsequent to the date of this letter (any such program,
including the Automotive Industry Financing Program, a “Program”), [LOAN PARTY]
(together with its subsidiaries and affiliates, the “Company”) hereby
voluntarily waives any claim against any of the United States (and each of its
departments and agencies) for any changes to compensation or benefits of the
Company’s employees that are required to comply with the executive compensation
and corporate governance requirements of Section 111 of the EESA, as implemented
by any guidance or related laws and regulations issued and/or to be issued
thereunder (whether or not in existence as of the date hereof), including
without limitation the provisions of the Capital Purchase Program and the TARP
Standards for Compensation and Corporate Governance, as implemented by any
guidance or regulation thereunder, including the rules set forth in 31 CFR Part
30, or any other guidance or regulations promulgated under the EESA and the
requirements of the $[1,175,000,000] Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among [Motors Liquidation Company] (the
“Borrower”), the Company, the Lender and others, entered into on or about July
[__], 2009, as amended, restated, supplemented or otherwise modified (each of
the foregoing, collectively, the “Limitations”).

The Company acknowledges that the aforementioned laws, regulations and
Limitations may require modification of the compensation, bonus, incentive and
other benefit plans, arrangements, policies and agreements (including, without
limitation, so-called “golden parachute” agreements and “gross up”
arrangements), whether or not in writing, that the Company may have with its
employees or in which such employees may participate as the regulations and
Limitations relate to (i) the period the United States holds any equity or debt
securities of the Company acquired through a Program, including without
limitation the Automotive Industry Financing Program, or (ii) any other period
applicable under such Program or Limitations, as the case may be.

This waiver includes all claims the Company may have under the laws of the
United States or any state (whether or not in existence as of the date hereof)
related to the requirements imposed by the aforementioned laws, regulations and
Limitations, including without limitation a claim for any compensation or other
payments or benefits the Company’s employees would otherwise receive, any
challenge to the process by which the aforementioned laws, regulations or
Limitations are or were adopted and any tort or constitutional claim about the
effect of these laws, regulations or Limitations on the Company’s employment
relationship with its employees.

[signatures follow]



--------------------------------------------------------------------------------

[LOAN PARTY] By:      

Name:

Title:

Date: July     , 2009

 

Signature Page to Form of Waiver for the Loan Parties



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF WAIVER OF SEO TO LENDERS

In consideration for the benefits I will receive as a result of the
participation of [Motors Liquidation Company] (together with its subsidiaries
and affiliates, the “Company”) in the United States Department of the Treasury’s
(“Treasury”) Automotive Industry Financing Program and/or any other economic
stabilization program implemented by the Department of the Treasury under the
Emergency Economic Stabilization Act of 2008 (as amended, supplemented, or
otherwise modified, the “EESA”) or any other law or regulation in existence
either prior to or subsequent to the date of this letter from me (any such
program, including the Automotive Industry Financing Program, a “Program”), I
hereby voluntarily waive any claim against the United States (and each of its
departments and agencies), the Loan Parties (as defined in the $[1,175,000,000]
Amended and Restated Secured Superpriority Debtor-in-Possession Credit Agreement
among [Motors Liquidation Company] (the “Borrower”), the Company, the Lender and
others, entered into on or about July [__], 2009 or my employer for any changes
to my compensation or benefits that are required to comply with the executive
compensation and corporate governance requirements of Section 111 of the EESA,
as implemented by any guidance or related laws and regulations issued and/or to
be issued thereunder (whether or not in existence as of the date hereof),
including without limitation the provisions of the Capital Purchase Program and
the TARP Standards for Compensation and Corporate Governance, as implemented by
any guidance or regulation thereunder, including the rules set forth in 31 CFR
Part 30, or any other guidance or regulations promulgated under the EESA and the
requirements of the $[1,175,000,000] Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among [Motors Liquidation Company] (the
“Borrower”), the Company, the Lender and others, entered into on or about July
[__], 2009, as amended, restated, supplemented or otherwise modified (each of
the foregoing, collectively, the “Limitations”).

I acknowledge that the aforementioned laws, regulations and Limitations may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including, without limitation,
so-called “golden parachute” agreements and tax “gross up” arrangements),
whether or not in writing, that I may have with the Company or in which I may
participate as they relate to (i) the period the United States holds any equity
or debt securities of the Company acquired through a Program, including without
limitation the Automotive Industry Financing Program, or (ii) any other period
applicable under such Program or Limitations, as the case may be.

This waiver includes all claims I may have under the laws of the United States
or any state (whether or not in existence as of the date hereof) related to the
requirements imposed by the aforementioned laws, regulations and Limitations,
including without limitation a claim for any compensation or other payments or
benefits I would otherwise receive, any challenge to the process by which the
aforementioned laws, regulations or Limitations are or were adopted and any tort
or constitutional claim about the effect of these laws, regulations or
Limitations on my employment relationship.

[signatures follow]



--------------------------------------------------------------------------------

Intending to be legally bound, I have executed this Waiver as of this         
day of July, 2009.

   Name:

 

[Signature Page to Waiver of SEO to Lender]



--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF CONSENT AND WAIVER OF SEO TO THE LOAN PARTIES

In consideration for the benefits I will receive as a result of the
participation of [Motors Liquidation Company] (together with its subsidiaries
and affiliates, the “Company”) in the United States Department of the Treasury’s
(“Treasury”) Automotive Industry Financing Program and/or any other economic
stabilization program implemented by the Department of the Treasury under the
Emergency Economic Stabilization Act of 2008 (as amended, supplemented, or
otherwise modified, the “EESA”) or any other law or regulation in existence
either prior to or subsequent to the date of this letter from me (any such
program, including the Automotive Industry Financing Program, a “Program”), I
hereby voluntarily consent to and waive any claim against any of the United
States (and its departments and agencies), the Loan Parties (as defined in the
$[1,175,000,000] Amended and Restated Secured Superpriority Debtor-in-Possession
Credit Agreement among [Motors Liquidation Company] (the “Borrower”), the
Company, the Lender and others, entered into on or about July [__], 2009, the
Company, the Company’s Board of Directors (or similar governing body), any
individual member of the Company’s Board of Directors (or similar governing
body) and the Company’s officers, employees, representatives and agents for any
changes to my compensation or benefits that are required to comply with the
executive compensation and corporate governance requirements of Section 111 of
the EESA, as implemented by any guidance or related laws and regulations issued
and/or to be issued thereunder (whether or not in existence as of the date
hereof), including without limitation the provisions of the Capital Purchase
Program and the TARP Standards for Compensation and Corporate Governance, as
implemented by any guidance or regulation thereunder, including the rules set
forth in 31 CFR Part 30, or any other guidance or regulations promulgated under
the EESA and the requirements of the $[1,175,000,000] Amended and Restated
Secured Superpriority Debtor-in-Possession Credit Agreement among [Motors
Liquidation Company] (the “Borrower”), the Company, the Lender and others,
entered into on or about July [__], 2009, as amended, restated, supplemented or
otherwise modified (each of the foregoing, collectively, the “Limitations”).

I acknowledge that the aforementioned laws, regulations and Limitations may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including so-called “golden
parachute” agreements and tax “gross-up” arrangements), whether or not in
writing, that I may have with the Company or in which I may participate as they
relate to (i) the period the United States holds any equity or debt securities
of the Company acquired through a Program, including without limitation the
Automotive Industry Financing Program, or (ii) any other period applicable under
such Program or Limitations, as the case may be.

This waiver includes all claims I may have under the laws of the United States
or any state (whether or not in existence as of the date hereof) related to the
requirements imposed by the aforementioned laws, regulations and Limitations,
including without limitation a claim for any compensation or other payments or
benefits I would otherwise receive, any challenge to the process by which the
aforementioned laws, regulations or Limitations are or were adopted and any tort
or constitutional claim about the effect of these laws, regulations or
Limitations on my employment relationship.

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment or benefit
provided to me, including any bonus or incentive compensation based on
materially inaccurate financial statements or performance criteria, would cause
the Company to fail to be in compliance with the terms and conditions of any
laws, regulations or the Limitations (such payment or

 

D-3-1



--------------------------------------------------------------------------------

benefit, an “Excess Payment”), upon notification from the Company, I shall
promptly repay such Excess Payment to the Company. In addition, I agree that the
Company shall have the right to postpone any such payment or benefit for a
reasonable period of time to enable the Committee to determine whether such
payment or benefit would constitute an Excess Payment.

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the aforementioned laws, regulations or
Limitations shall be final, conclusive and binding. I further understand that
the Company is relying on this letter from me in connection with its
participation in a Program.

[signatures follow]



--------------------------------------------------------------------------------

Intending to be legally bound, I have executed this Consent and Waiver as of
this          day of July, 2009.

   Name:

 

[Signature Page to Consent and Waiver of SEO to the Loan Parties]



--------------------------------------------------------------------------------

EXHIBIT D-4

FORM OF WAIVER OF SENIOR EMPLOYEES TO LENDERS

In consideration for the benefits I will receive as a result of the
participation of [Motors Liquidation Company] (together with its subsidiaries
and affiliates, the “Company”) in the United States Department of the Treasury’s
(“Treasury”) Automotive Industry Financing Program and/or any other economic
stabilization program implemented by the Department of the Treasury under the
Emergency Economic Stabilization Act of 2008 (as amended, supplemented, or
otherwise modified, the “EESA”) or any other law or regulation in existence
either prior to or subsequent to the date of this letter from me (any such
program, including the Automotive Industry Financing Program, a “Program”), I
hereby voluntarily waive any claim against the United States (and each of its
departments and agencies), the Loan Parties (as defined in the $[1,175,000,000]
Amended and Restated Secured Superpriority Debtor-in-Possession Credit Agreement
among [Motors Liquidation Company] (the “Borrower”), the Company, the Lender and
others, entered into on or about July [__], 2009 or my employer for any failure
to pay or accrue any bonus or incentive compensation or other compensation as a
result of compliance with the executive compensation and corporate governance
requirements of Section 111 of the EESA, as implemented by any guidance or
related laws and regulations issued and/or to be issued thereunder (whether or
not in existence as of the date hereof), including without limitation the
provisions of the Capital Purchase Program and the TARP Standards for
Compensation and Corporate Governance, as implemented by any guidance or
regulation thereunder, including the rules set forth in 31 CFR Part 30, or any
other guidance or regulations promulgated under the EESA and the requirements of
the $[1,175,000,000] Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among [Motors Liquidation Company] (the
“Borrower”), the Company, the Lender and others, entered into on or about July
[__], 2009, as amended, restated, supplemented or otherwise modified (each of
the foregoing, collectively, the “Limitations”).

I acknowledge that the aforementioned laws, regulations and Limitations may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including, without limitation,
so-called “golden parachute” agreements and tax “gross-up” arrangements),
whether or not in writing, that I may have with the Company or in which I may
participate as they relate to (i) the period the United States holds any equity
or debt securities of the Company acquired through a Program, including without
limitation the Automotive Industry Financing Program, or (ii) any other period
applicable under such Program or Limitations, as the case may be.

This waiver includes all claims I may have under the laws of the United States
or any state (whether or not in existence as of the date hereof) related to the
requirements imposed by the aforementioned laws, regulations and Limitations,
including without limitation a claim for any compensation or other payments or
benefits I would otherwise receive, any challenge to the process by which the
aforementioned laws, regulations or Limitations are or were adopted and any tort
or constitutional claim about the effect of these laws, regulations or
Limitations on my employment relationship.

[signatures follow]



--------------------------------------------------------------------------------

Intending to be legally bound, I have executed this Waiver as of this         
day of July, 2009.

   Name:

 

[Signature Page to Waiver of Senior Employees to Lenders]



--------------------------------------------------------------------------------

EXHIBIT D-5

FORM OF CONSENT AND WAIVER OF SENIOR EMPLOYEES TO THE COMPANY

In consideration for the benefits I will receive as a result of the
participation of [Motors Liquidation Company] (together with its subsidiaries
and affiliates, the “Company”) in the United States Department of the Treasury’s
(“Treasury”) Automotive Industry Financing Program and/or any other economic
stabilization program implemented by the Department of the Treasury under the
Emergency Economic Stabilization Act of 2008 (as amended, supplemented, or
otherwise modified, the “EESA”) or any other law or regulation in existence
either prior to or subsequent to the date of this letter from me (any such
program, including the Automotive Industry Financing Program, a “Program”), I
hereby voluntarily consent to and waive any claim against any of the Company,
the United States (and each of its departments and agencies), the Loan Parties
(as defined in the $[1,175,000,000] Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among [Motors Liquidation Company] (the
“Borrower”), the Company, the Lender and others, entered into on or about July
[__], 2009 the Company’s Board of Directors (or similar governing body), any
individual member of the Company’s Board of Directors (or similar governing
body) and the Company’s officers, employees, representatives and agents for any
failure to pay or accrue any bonus or incentive compensation or other
compensation as a result of compliance with the executive compensation and
corporate governance requirements of Section 111 of the EESA, as implemented by
any guidance or related laws and regulations issued and/or to be issued
thereunder (whether or not in existence as of the date hereof), including
without limitation the provisions of the Capital Purchase Program and the TARP
Standards for Compensation and Corporate Governance, as implemented by any
guidance or regulation thereunder, including the rules set forth in 31 CFR Part
30, or any other guidance or regulations promulgated under the EESA and the
requirements of the $[1,175,000,000] Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among [Motors Liquidation Company] (the
“Borrower”), the Company, the Lender and others, entered into on or about July
[__], 2009, as amended, restated, supplemented or otherwise modified (each of
the foregoing, collectively, the “Limitations”).

I acknowledge that the aforementioned laws, regulations and Limitations may
require modification of the compensation, bonus, incentive and other benefit
plans, arrangements, policies and agreements (including, without limitation,
so-called “golden parachute” agreements and tax “gross-up” arrangements),
whether or not in writing, that I may have with the Company or in which I may
participate as they relate to (i) the period the United States holds any equity
or debt securities of the Company acquired through a Program, including without
limitation the Automotive Industry Financing Program, or (ii) for any other
period applicable under such Program or Limitations, as the case may be.

This waiver includes all claims I may have under the laws of the United States
or any state (whether or not in existence as of the date hereof) related to the
requirements imposed by the aforementioned laws, regulations and Limitations,
including without limitation a claim for any compensation or other payments or
benefits I would otherwise receive, any challenge to the process by which the
aforementioned laws, regulations or Limitations are or were adopted and any tort
or constitutional claim about the effect of these laws, regulations or
Limitations on my employment relationship.

I agree that, in the event and to the extent that the Compensation Committee of
the Board of Directors of the Company or similar governing body (the
“Committee”) reasonably determines that any compensatory payment or benefit
provided to me would cause the Company to fail to be in compliance with the
terms and conditions of any laws, regulations or the Limitations (such payment
or benefit, an “Excess Payment”), upon notification from the Company, I shall
promptly repay such Excess Payment to the Company. In addition, I agree that the
Company shall have the right to postpone any such payment or benefit for a
reasonable period of time to enable the Committee to determine whether such
payment or benefit would constitute an Excess Payment.

 

D-5-1



--------------------------------------------------------------------------------

I understand that any determination by the Committee as to whether or not,
including the manner in which, a payment or benefit needs to be modified,
terminated or repaid in order for the Company to be in compliance with
Section 111 of the EESA and/or the aforementioned laws, regulations or
Limitations shall be final, conclusive and binding. I further understand that
the Company is relying on this consent and waiver from me in connection with its
participation in a Program.

[signatures follow]



--------------------------------------------------------------------------------

Intending to be legally bound, I have executed this Consent and Waiver as of
this          day of July, 2009.

   Name:

 

[Signature Page of Consent and Waiver of Senior Employees to Loan Parties]



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF LEGAL OPINION OF WEIL, GOTSHAL & MANGES LLP

See Executed Version

 

Exh. E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF COMPLIANCE CERTIFICATE

                             , 20__

Pursuant to Section 5.2(h) of the $1,175,000,000 Amended and Restated Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as July 6, 2009, as
amended, supplemented or modified from time to time (the “Credit Agreement”),
among Motors Liquidation Company (formerly known as General Motors Corporation),
a Delaware corporation (“Borrower”), the Guarantors named therein and The United
States Department of the Treasury and Export Development Canada (collectively,
the “Lenders”), the undersigned hereby certifies in [his] [her] capacity as an
Officer of the Borrower and not in [his] [her] individual capacity, as follows:

1. I am the duly elected [insert title of Responsible Officer] of the Borrower;

2. I have reviewed and am familiar with the contents of this Certificate;

3. I have reviewed the terms of the Credit Agreement and the Loan Documents and
based upon such review, to my knowledge, no Default or Event of Default has
occurred [except as set forth on Annex I hereto]; and

[signature page follows]

 

Exh. F-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the calculations set forth in
Schedule I hereto, are made and delivered in my capacity described in
paragraph 1 above, and not in my individual capacity for and on behalf of the
Borrower as of the date first written above.

 

MOTORS LIQUIDATION COMPANY

(f/k/a General Motors Corporation)

By:      

Name:

Title:

 

[Signature Page to Compliance Certificate]



--------------------------------------------------------------------------------

SCHEDULE I

Financial Information and Calculations

 

Sch. I-1



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF AMENDED AND RESTATED NOTE

See Executed Version



--------------------------------------------------------------------------------

THIS NOTE HAS BEEN ISSUED WITH AN ORIGINAL ISSUE DISCOUNT (“OID”) FOR UNITED
STATES FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE
AND YIELD TO MATURITY OF THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT
767 FIFTH AVENUE, NEW YORK NY 10153.

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE LENDER PURSUANT TO THE TERMS OF SUCH
CREDIT AGREEMENT.

PROMISSORY NOTE

 

$985,805,085    July 10, 2009    New York, New York

FOR VALUE RECEIVED, MOTORS LIQUIDATION COMPANY (f/k/a General Motors
Corporation), a Delaware corporation (together with its permitted successors and
assigns the “Borrower”), hereby promises to pay to the order of THE UNITED
STATES DEPARTMENT OF THE TREASURY (the “Lender”), at the Funding Office of the
Lender specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States, and in immediately available funds, the principal
sum of NINE HUNDRED EIGHTY-FIVE MILLION EIGHT HUNDRED FIVE THOUSAND EIGHTY-FIVE
AND NO/100 ($985,805,085) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Loans of the Lender to the Borrower outstanding
under the Credit Agreement), on the dates and in the principal amounts provided
in the Credit Agreement. The principal amount shall be paid on the Maturity
Date. The Borrower further agrees to pay interest in like money at such Funding
Office on the unpaid principal amount hereof from time to time outstanding at
the rates and on the dates specified in Section 2.6 of the Credit Agreement.
Capitalized terms used but not otherwise defined herein have the meanings
assigned to them in the Credit Agreement (as defined below).

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, type and amount of the Loans and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another type, each continuation
of all or a portion thereof as the same type. Each such endorsement shall
constitute prima facie evidence of the accuracy of the information endorsed. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of the Loans.

This Note (a) is one of the Notes referred to in the $1,175,000,000 Amended and
Restated Secured Superpriority Debtor-in-Possession Credit Agreement, dated as
of July 10, 2009 between the Borrower, the Lender and others (as amended,
supplemented



--------------------------------------------------------------------------------

or otherwise modified from time to time, the “Credit Agreement”) and evidences
the Loans made by the Lender thereunder; (b) is subject to the provisions of the
Credit Agreement; and (c) is subject to optional and mandatory prepayment in
whole or in part as provided in the Credit Agreement. This Note is secured and
guaranteed as provided in the Loan Documents. Reference is hereby made to the
Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted.

The Borrower and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayment of this Note, (b) expressly agree that this Note, or any
payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrower or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrower, even if the Borrower is not a party to such
agreement; provided, however, that the Lender and the Borrower, by written
agreement between them, may affect the liability of the Borrower.

The Lender shall not enforce the liability and obligation of the Borrower to
perform and observe the obligations evidenced by this Note by any action or
proceeding wherein a money judgment shall be sought against the Borrower, except
that the Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable the Lender
to enforce and realize upon its interest under this Note or in the Collateral
given to Lender pursuant to the Loan Documents to secure this Note; provided,
however, that, any judgment in any such action or proceeding shall be
enforceable against the Borrower only to the extent of the Borrower’s interest
in the Collateral given to the Lender to secure this Note, and the Lender, by
accepting this Note, shall not sue for, seek or demand any deficiency judgment
against the Borrower in any such action or proceeding under or by reason of or
under or in connection with this Note.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE PROVISIONS OF SECTION 8.6 OF THE CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]



--------------------------------------------------------------------------------

BORROWER: MOTORS LIQUIDATION COMPANY, a     Delaware corporation By:      

Name:

Title:

 

 

[Signature Page to Promissory Note]



--------------------------------------------------------------------------------

SCHEDULE OF LOANS

This Note evidences the Loans made under the within-described Credit Agreement
to the Borrower, on the dates, in the principal amounts and bearing interest at
the rates set forth below, and subject to the payments and prepayments of
principal set forth below:



--------------------------------------------------------------------------------

Schedule A

to Initial Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date   Amount of ABR
Loans  

Amount

Converted to

ABR Loans

 

Amount of

Principal of ABR
Loans Repaid

 

Amount of ABR
Loans Converted

to

Eurodollar Loans

  Unpaid Principal
Balance of ABR
Loans  

Notation

Made By

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       

XXX

                       



--------------------------------------------------------------------------------

Schedule B

to Initial Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date  

Amount of
Eurodollar

Loans

 

Amount

Converted to
Eurodollar Loans

  Eurodollar Rate
with Respect
Thereto   Amount of
Principal of
Eurodollar Loans
Repaid  

Amount of
Eurodollar

Loans Converted
to ABR Loans

 

Unpaid

Principal

Balance of
Eurodollar

Loans

 

Notation

Made

By

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           

XXX

                           



--------------------------------------------------------------------------------

EXHIBIT H

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF ENVIRONMENTAL AGREEMENT

See Executed Version



--------------------------------------------------------------------------------

EXECUTION VERSION

ENVIRONMENTAL AGREEMENT

This ENVIRONMENTAL AGREEMENT (this “Agreement”) made as of the 10th day of July,
2009, by MOTORS LIQUIDATION COMPANY (f/k/a General Motors Corporation), a
Delaware corporation (together with its successors and assigns, the “Borrower”)
and the Guarantors party to the Credit Agreement, in favor of THE UNITED STATES
DEPARTMENT OF THE TREASURY (the “Treasury”) and EXPORT DEVELOPMENT CANADA (each
a “Lender” and collectively, the “Lenders”).

W I T N E S S E T H:

WHEREAS, on June 1, 2009 (the “Petition Date”), the Borrower, Saturn, LLC, a
Delaware limited liability company, Saturn Distribution Corporation, a Delaware
corporation, and Chevrolet-Saturn of Harlem, Inc., a Delaware corporation (each
an “Initial Debtor” and collectively, the “Initial Debtors”), filed voluntary
petitions in the Bankruptcy Court (as defined below) for relief, and commenced
cases (each an “Initial Case” and collectively, the “Initial Cases”) under the
Bankruptcy Code and have continued in the possession of their assets and in the
management of their businesses pursuant to sections 1107 and 1108 of the
Bankruptcy Code;

WHEREAS, on June 3, 2009, the Borrower and the Guarantors entered into the
Secured Superpriority Debtor-In-Possession Credit Agreement, among the Borrower,
the Guarantors party thereto and the Lenders (the “Existing Credit Agreement”);

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders provided the
Borrower with (i) term loans in an aggregate amount equal to $32,125,000,000
(the “Tranche B Term Loans”) and (ii) term loans in an aggregate amount equal to
$1,175,000,000 (the “Tranche C Term Loans”);

WHEREAS, on June 25, 2009, the Bankruptcy Court entered the Final Order pursuant
to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Final Order”) approving the terms and
conditions of the Existing Credit Agreement and the Loan Documents (as defined
in the Existing Credit Agreement);

WHEREAS, on July 5, 2009, the Bankruptcy Court entered the Wind-Down Order
pursuant to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Wind-Down Order”) approving the
amendment to the Existing Credit Agreement to provide the Debtors with
post-petition, wind-down financing;

WHEREAS, pursuant to the Amended and Restated Master Sale and Purchase Agreement
dated as of June 26, 2009 (as amended, modified or supplemented from time to
time, the “Master Transaction Agreement”), on July 10, 2009, Treasury exchanged
a portion of its Tranche B Term Loans in an amount equal to $22,041,706,310
together with, its Additional Notes (as defined in the Existing Credit
Agreement) and its rights under the Existing UST Term Loan Agreement including
the Warrant Note and the



--------------------------------------------------------------------------------

Additional Notes (as each such term is defined in the Existing UST Loan
Agreement) to General Motors Company, f/k/a NGMCO, Inc.) (together with its
successors and assigns, “New CarCo”) (in exchange for common and preferred
Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement, on July 10, 2009, EDC
exchanged a portion of its Tranche B Term Loans in an amount equal to
$3,081,085,085 together with its Additional Notes to New CarCo in exchange for
common and preferred Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement and in accordance with the
Section 363 Sale Order, the Borrower and the other Debtors sold to New CarCo
certain of its assets and properties, and New CarCo assumed certain liabilities
of the Borrower and the other Debtors and their Subsidiaries, including a
portion of the Treasury’s Tranche B Term Loans in an aggregate amount equal to
$7,072,488,605 pursuant to the Tranche B Assignment and Assumption Agreement,
dated as of the date hereof (the “New CarCo Assignment and Assumption”), among
the Borrower, New CarCo and EDC (collectively, and together with the other
transactions contemplated by the Transaction Documents, the “Related Section 363
Transactions”);

WHEREAS, the Borrower and the Lenders have agreed to amend and restate the terms
and provisions of the Existing Credit Agreement as more particularly set forth
in that certain $1,175,000,000 Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among the Grantors and the Lenders (as
amended, modified, or supplemented from time to time prior to the date hereof,
the “Credit Agreement”);

WHEREAS, it is a condition precedent to the Lenders entering into the Credit
Agreement that the Borrower and Guarantors shall have executed and delivered
this Agreement to the Lenders.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS

Capitalized terms used herein and not specifically defined herein shall have the
respective meanings ascribed to such terms in the Credit Agreement. As used in
this Agreement, the following terms shall have the following meanings:

“Collateral Property” means any real property and physical facilities thereon
included as Collateral.

 

149



--------------------------------------------------------------------------------

“Environmental Laws” means any and all foreign, Federal, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, permits, requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or
natural resources, as now or may at any time hereafter be in effect.

“Hazardous Materials” shall mean any material or substance now or in the future
defined as a “hazardous substance,” “hazardous material,” “hazardous waste”,
“toxic substance,” “toxic pollutant,” “contaminant,” “pollutant” or other words
of similar import within the meaning of any Environmental Law, including
petroleum and petroleum products, derivatives and compounds, including gasoline,
diesel fuel, and oil; explosives, flammable materials; radioactive material;
soil vapors; polychlorinated biphenyls; lead and lead-based paint; asbestos or
asbestos-containing materials; and any substance the presence of which on, at or
from any Collateral Property is prohibited by any foreign, federal, state or
local authority.

“Losses” shall mean any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts and
all actual damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement of whatever kind or
nature (including, but not limited to, costs of investigations, natural resource
damages, reasonable attorneys’ fees and other costs of defense).

“Properties” shall mean, collectively, each and every Collateral Property.

“Release” and “Released” with respect to any Hazardous Materials means any
release, deposit, discharge, emission, leaking, leaching, spilling, seeping,
migrating, injecting, pumping, pouring, emptying, escaping, dumping or disposing
of Hazardous Materials into the environment.

“Responsible Environmental Person” shall mean, with respect to the Borrower, any
Person with direct knowledge and responsibility for monitoring environmental
conditions and assuring compliance with Environmental Laws.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.1 Intentionally Omitted.

Section 2.2 Environmental Representations and Warranties. As of the date hereof,
the Borrower represents and warrants that, to the best of any Responsible
Environmental Person’s knowledge and belief after reasonable due inquiry, except
as either disclosed on Schedule A attached hereto, or as provided to the Lenders
prior to the date hereof (including, without limitation, in connection with that
certain Environmental Indemnity Agreement made by Borrower and certain of its
Subsidiaries in favor of the Treasury, dated as of December 31, 2008 and in
connection with that certain Environmental Indemnity Agreement made by the
Borrower and certain of its Subsidiaries in favor of the Lenders, dated as of
June 3, 2009) or which would not reasonably be expected to give rise to material
liabilities under Environmental Laws:

 

150



--------------------------------------------------------------------------------

(a) Hazardous Materials and underground storage tanks at each Collateral
Property are in compliance with Environmental Law; (b) Releases of Hazardous
Materials at the Mortgage Properties for which investigation or remediation is
required by a Governmental Authority are being investigated and remediated in
material compliance with Environmental Law; (c) there is no non-compliance with
current Environmental Laws; (d) to any Responsible Environmental Person’s actual
knowledge after reasonable inquiry there is no known threat of any Release of
Hazardous Materials migrating to any Collateral Property; (e) no Responsible
Environmental Person knows of, nor has any Responsible Environmental Person
received, any written notice or other communication from any Person (including
but not limited to a Governmental Authority) relating to Hazardous Materials at,
on, under or from any Collateral Property; (f) the Borrower and Guarantors have
(1) disclosed to the Lenders, in writing, (A) all outstanding notices or claims
of alleged non-compliance with applicable Environmental Laws and (B) each
Collateral Property where investigation or remediation activities are ongoing,
and (2) made available (or otherwise shall use diligent efforts to promptly make
available) any and all material information relating to adverse environmental
conditions at, on, under or from any Collateral Property that would reasonably
be expected to result in material liabilities under Environmental Laws,
including but not limited to any reports relating to Hazardous Materials at, on,
under or migrating to or from any Collateral Property and/or to the
environmental condition of any Collateral Property for which investigation or
remediation is required by a Governmental Authority; (g) as of 5 p.m. EDT on
July 9, 2009, Schedule A lists all Environmental Liens (as defined below) in
regard to the Collateral Properties; (h) there is no judicial, administrative,
or arbitral proceeding under or relating to any Environmental Law that is
pending or, to the knowledge of the Borrower, threatened, naming the Borrower;
(i) except as provided for in the Loan Documents and the Master Transaction
Agreement, the Borrower has not entered into or agreed to any consent decree,
order, or settlement or other agreement, or is subject to any judgment, decree,
or order or other agreement, in any judicial, administrative, arbitral, or other
forum for dispute resolution, relating to compliance with or liability under any
Environmental Law; and (j) except as provided for in the Loan Documents and the
Master Transaction Agreement, the Borrower has not assumed or retained, by
contract, any liabilities of any kind, fixed or contingent, known or unknown,
under any Environmental Law or with respect to any Hazardous Materials.

Section 2.3 Environmental Covenants.

(a) Except as would not reasonably be expected to give rise to material
liabilities under Environmental Laws, Borrower and, with respect to itself and
the Properties it owns, each Guarantor, covenants and agrees that so long as the
Loans are outstanding, and until payment in full of all Obligations and
termination of the Loan Documents, and subject to the Orders, the Related
Section 363 Transactions and the Cases: (i) all uses and operations on or of the
Properties, whether by such Borrower, Guarantor, or to the extent commercially
reasonable any other Person, shall be in compliance with all Environmental Laws;
(ii) there shall be no Releases of Hazardous Materials at, on, under or from any
of the Properties at concentrations exceeding those allowed by Environmental
Law; (iii) Hazardous Materials at, on, or under any of the Properties for which
investigation or remediation is required by a Governmental Authority shall be
investigated and remediated in compliance with Environmental Laws; and
(iv) except for environmental deed restrictions, institutional controls and
access agreements required by agency order or a voluntary remedial action, the
Borrower and each Guarantor shall keep the Properties free and clear of all
liens and other encumbrances imposed pursuant to any Environmental Law, whether
due to any act or omission of the Borrower any Guarantor or any other Person
(the “Environmental Liens”).

 

151



--------------------------------------------------------------------------------

(b) Borrower and, with respect to itself and the Properties it owns, each
Guarantor, shall, subject to the Orders, the Related Section 363 Transactions
and the Cases: (i) promptly and reasonably cooperate, at its sole cost and
expense, in all reasonable activities pursuant to Section 2.3(c) below,
including but not limited to providing all material, non-privileged information
and making knowledgeable persons reasonably available for interviews;
(ii) perform any environmental compliance or site assessment or other
investigation of environmental conditions in connection with any of the
Properties, at its sole cost and expense, pursuant to any reasonable written
request of the Lenders, upon the Lender’s reasonable belief that conditions at a
Collateral Property not in compliance with Environmental Law and could result in
material liability under Environmental Laws or that a Release of Hazardous
Materials at, on, or from or migrating to any Collateral Property, could result
in material liabilites under Environmental Laws, and share with the Lenders the
reports and other results thereof, and the Lenders shall be entitled to rely on
such reports and other results thereof; (iii) comply with all reasonable written
requests of the Lenders, at its sole cost and expense, to reasonably effectuate
investigation or remediation of any Hazardous Materials Released at, on, under,
from or migrating to any Collateral Property that the Lenders reasonably believe
could result in material liabilities under Environmental Laws; (iv) use
commercially reasonable efforts to cause all tenants and other users of any of
the Properties to materially comply with all Environmental Laws; and (v) except
for those events and conditions disclosed to the Lenders prior to the date
hereof and except for those which would not reasonably be expected to give rise
to material liabilities under Environmental Laws, within ten (10) Business Days
notify the Lenders in writing after a Responsible Environmental Person has
become aware of (A) any Release of Hazardous Materials at, on, under, from or
migrating towards any of the Properties; (B) any non-compliance with any
Environmental Laws related to any of the Properties; (C) any actual
Environmental Lien imposed on any Collateral Property; (D) any required or
proposed investigation or remediation relating to a Release of Hazardous
Materials at, on, under, from or migrating to any of the Properties; and (E) any
written notice or other communication of which any Responsible Environmental
Person receives from any source whatsoever (including but not limited to a
Governmental Authority) relating in any way to Releases of Hazardous Materials
at, on, under or from any Collateral Property.

(c) Upon (i)(A) the occurrence and during the continuance of an Event of Default
or (B) the Lenders’ reasonable belief that a Collateral Property is not in
compliance with all Environmental Laws and such noncompliance would reasonably
be expected to result in material liabilities under Environmental Laws, or
(C) the Lenders’ reasonable belief that a Release of Hazardous Materials at, on,
from or migrating to any of the Collateral Properties has occurred or is
occurring and would reasonably be expected to result in the Borrower or any
Guarantor incurring material liabilities under Environmental Laws and
(ii) reasonable notice to the Borrower and any Guarantor that owns the
Collateral Property at issue, the Lenders and any other Person designated by the
Lenders, including but not limited to any environmental consultant, and any
receiver appointed by any court of competent jurisdiction, shall have the right,
but not the obligation, to enter upon such Collateral Property at all reasonable
times, subject to the terms of any applicable lease in place for a Collateral
Property, to assess any and all aspects of the environmental condition of such
Collateral Property and its use,

 

152



--------------------------------------------------------------------------------

including but not limited to conducting any environmental assessment or audit
(the scope of which shall be determined in the Lenders’ reasonable discretion
taking into account the perceived environmental risk and the magnitude of the
potential liability) and taking samples of soil, groundwater or other water,
air, or building materials, and conducting other invasive testing. Each Borrower
or Guarantor shall cooperate with and provide reasonable access to the Lenders
and any such Person or entity designated by the Lenders. Upon prior written
request to the Lenders, the Borrower and Guarantors shall be entitled at their
sole cost and expense to take split samples of any samples collected by the
Lenders or its designees.

ARTICLE III

MISCELLANEOUS

Section 3.1 Notices. All notices required or permitted hereunder shall be given
and shall become effective as provided in the Credit Agreement.

Section 3.2 No Third-Party Beneficiary. The terms of this Agreement are for the
sole and exclusive protection and use of the Lenders. No party shall be a
third-party beneficiary hereunder, and no provision hereof shall operate or
inure to the use and benefit of any such third party.

Section 3.3 Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Lenders.

Section 3.4 No Oral Change. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 8.1 of the Credit Agreement.

Section 3.5 Headings, etc. The headings and captions of various paragraphs of
this Agreement are for convenience of reference only and are not to be construed
as defining or limiting, in any way, the scope or intent of the provisions
hereof.

Section 3.6 Number and Gender/Successors and Assigns. All pronouns and any
variations thereof shall be deemed to refer to the masculine, feminine, neuter,
singular or plural as the identity of the person or persons referred to may
require. Without limiting the effect of specific references in any provision of
this Agreement, the terms “Borrower” and “Guarantor” shall be deemed to refer to
each and every person or entity comprising a Borrower or Guarantor from time to
time, as the sense of a particular provision may require, and to include the
heirs, executors, administrators, legal representatives, successors and assigns
of such Borrower or Guarantor, all of whom shall be bound by the provisions of
this Agreement, provided that no obligation of any Borrower or Guarantor may be
assigned except with the written consent of the Lenders. Each reference herein
to the Lenders shall be deemed to include its successors and assigns.

 

153



--------------------------------------------------------------------------------

Section 3.7 Joint and Several Liability. The Borrower and Guarantors hereby
acknowledge and agree that the Borrower and each of the Guarantors are jointly
and severally liable to the Lenders for all representations, warranties,
covenants, and other obligations of the Borrower and Guarantors hereunder. The
Borrower and Guarantors hereby further acknowledge and agree that (a) any Event
of Default or any default, or breach of a representation, warranty or covenant
by any Guarantor or Borrower hereunder is hereby considered a default or breach
by the Borrower or Guarantor, as applicable, and (b) the Lenders shall have no
obligation to proceed against the Borrower or any Guarantor before proceeding
against the others. The Borrower and Guarantors hereby waive any defense to its
obligations under this Agreement based upon or arising out of the disability or
other defense or cessation of liability of one versus the other. Any Borrower or
Guarantor’s subrogation claim arising from payments to the Lenders shall
constitute a capital investment in the other (Borrower or Guarantor, as the case
may be) subordinated to any claims of the Lenders and equal to a ratable share
of the equity interests in the Borrower or Guarantor.

Section 3.8 Release of Liability. Any one or more parties liable upon or in
respect of this Agreement may be released without affecting the liability of any
party not so released.

Section 3.9 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Lenders, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 3.10 Severability. Any provision of this Agreement that is held to be
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 3.11 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 3.12 Submission to Jurisdiction; Waivers. All judicial proceedings
brought against Borrower or any Guarantor arising out of or relating to this
Agreement or any other Loan Document, or any Obligations hereunder and
thereunder, may be brought in the courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof. Each Loan Party hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive jurisdiction of the courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof;

 

154



--------------------------------------------------------------------------------

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 3.1; and

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

Section 3.13 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN.

Section 3.14 Exculpation. Notwithstanding anything appearing to the contrary in
this Agreement, or in the Notes, the Credit Agreement, the Mortgages or any of
the other Loan Documents, Lenders shall not be entitled to enforce the liability
and obligation of the Borrower or any Guarantor to perform and observe the
obligations contained in this Agreement by any action or proceeding against any
member, shareholder, partner, manager, director, officer, agent, affiliate,
beneficiary, trustee or employee of Borrower or any Guarantor (or any direct or
indirect member, shareholder, partner or other owner of any such member,
shareholder, partner, manager, director, officer, agent, affiliate or employee
of Borrower or any Guarantor, or any director, officer, employee, agent, manager
or trustee of any of the foregoing); provided, however, for purposes of
clarification, the foregoing is not intended to exempt any Loan Parties from
their respective obligations and liabilities under this Agreement or any of the
other Loan Documents.

Section 3.15 Effect of Amendment and Restatement of the Original Environmental
Indemnity Agreement. Section 3.16 On the Effective Date, the Original
Environmental Indemnity shall be amended, restated and superseded in its
entirety. The parties hereto acknowledge and agree that (a) this Agreement and
the other Loan Documents, whether executed and delivered in connection herewith
or otherwise, do not constitute a novation, payment and reborrowing, or
termination of the “Obligations” (as defined in the Newco Credit Facility) under
the Newco Credit Facility as in effect prior to the Effective Date and (b) such
“Obligations” are in all respects continuing (as amended and restated hereby)
with only the terms thereof being modified as provided in this Agreement and the
Credit Agreement.

 

155



--------------------------------------------------------------------------------

Section 3.17 Orders. This Agreement shall be subject to the terms and conditions
of the Orders,, the Related Section 363 Transactions, the Cases, the Bankruptcy
Code and all orders of the Bankruptcy Court. In the event of any inconsistency
between the terms or conditions of this Agreement and the terms and conditions
of the applicable orders related to the foregoing, the terms and conditions of
such orders shall control.

[NO FURTHER TEXT ON THIS PAGE]

 

156



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower and Guarantor has caused this Agreement to be
executed and delivered by their duly authorized officers as of the date first
above written.

 

BORROWER: MOTORS LIQUIDATION COMPANY By:  

 

Name   Title:  

[Signature Page to Environmental Agreement]



--------------------------------------------------------------------------------

GUARANTORS: CHEVROLET-SATURN OF HARLEM, INC.

ENVIRONMENTAL CORPORATE REMEDIATION COMPANY, INC.

REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC.

SATURN, LLC SATURN DISTRIBUTION CORPORATION By:  

 

Name:   Title:   ADDRESS FOR NOTICES:

767 Fifth Avenue, 14th Floor

New York, New York 10153

Attention:

Telephone:

Facsimile:

[Signature Page to Environmental Agreement]



--------------------------------------------------------------------------------

LENDER: THE UNITED STATES DEPARTMENT OF THE TREASURY By:  

 

Name:   Title:   Address for Notices:

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW, Room 2312

Washington, D.C. 20220

Attention: Assistant General Counsel (Banking and Finance)

Facsimile: (202) 622-1974

[Signature Page to Environmental Agreement]



--------------------------------------------------------------------------------

LENDER: EXPORT DEVELOPMENT CANADA By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Address for Notices:

151 O’Connor Street

Ottawa, Ontario

Canada

[Signature Page to Environmental Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Environmental Liens Known as of 5:00 pm, July 8, 2009

 

•  

On or about May 5, 2009, the United States Environmental Protection Agency
recorded a lien on the GM Central Foundry Superfund Site in Massena, NY.

 

•  

On or about May 15, 2009, the Michigan Department of Environmental Quality
recorded liens on the following GM properties:

 

  1. GM Die Storage Lot, Genesee County, MI

  2. GM Chevrolet-Pontiac Canada Group Metals, Kent County, MI

  3. Hemphill Landfill, Genesee County, MI

  4. Pontiac Employee Development Center, Oakland County, MI

  5. GM Malleable Plant, Saginaw County, MI

  6. GM Lansing No. 6 Car Assembly, Ingham County, MI

  7. GM Pontiac Centerpoint Campus – West Engineering, Oakland County, MI

Schedule A



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF AMENDED AND RESTATED MORTGAGE

See Executed Version



--------------------------------------------------------------------------------

MORTGAGE

 

 

GENERAL MOTORS CORPORATION, as mortgagor

(Mortgagor)

to

THE UNITED STATES DEPARTMENT OF THE TREASURY, EXPORT

DEVELOPMENT CANADA, and the several lenders as mortgagee

(Lender)

 

  Dated:   As of July     , 2009     Address:   Saginaw Vacant Land      

2100 Veterans Memorial Pkwy.

Saginaw, MI

    County:   Saginaw County, MI     PIN:                              



--------------------------------------------------------------------------------

THIS MORTGAGE (the “Security Instrument”) is made as of the         day of July,
2009, by GENERAL MOTORS CORPORATION, a Delaware corporation, having its
principal place of business at 300 Renaissance Center, Detroit, Michigan 48265,
as mortgagor (the “Mortgagor” or “Borrower”), in favor of THE UNITED STATES
DEPARTMENT OF THE TREASURY having an address at 1500 Pennsylvania Avenue NW,
Room 3426, Washington, DC 20220, EXPORT DEVELOPMENT CANADA, and the several
lenders (collectively, (the “Lender”) pursuant to that certain Secured
Superpriority Debtor-in-Possession Credit Agreement, dated as of June 3, 2009
(the “Credit Agreement”), between Borrower a debtor-in-possession in a case
pending under chapter 11 of title 11 of the United States Code § 101 et seq.,
and the regulations adopted and promulgated thereto (as the same may be amended
from time to time, the “Bankruptcy Code”) and the Lender.

RECITALS:

WHEREAS, this Security Instrument is given to secure Borrower’s obligations
under the Credit Agreement. The Credit Agreement concerns a loan (the “Loan”)
made to Borrower by Lender in the maximum principal sum of THIRTY-THREE BILLION
THREE HUNDRED MILLION AND 00/100 DOLLARS ($33,300,000,000), which Loan is
evidenced by (i) that certain Initial Note, dated June 3, 2009, made by Borrower
in favor of The United States Department of the Treasury and (ii) that certain
Initial Note, dated June 3, 2009, made by Borrower in favor of Export
Development Canada (such Initial Notes, together with all extensions, renewals,
replacements, restatements, amendments, supplements, severances or modifications
thereof, are hereinafter referred to collectively as the “Notes”). Each of the
Notes is due by its terms on the Maturity Date, or upon an earlier date for
reason of acceleration, unless extended by the Lender.

WHEREAS, on June 1, 2009 (the “Petition Date”), the Borrower filed voluntary
petitions in the United States Bankruptcy Court for the Southern District of New
York (together with the District Court for the Southern District of New York,
where applicable, the “Bankruptcy Court”), and commenced chapter 11 cases
(collectively, the “Cases”) under the Bankruptcy Code and have continued in the
possession of their assets and in the management of their businesses pursuant to
sections 1107 and 1108 of the Bankruptcy Code.

WHEREAS, Mortgagor is the owner of the real property described in Exhibit A
attached hereto and made a part hereof (the “Land”).

WHEREAS, Mortgagor has agreed to execute and deliver this Security Instrument in
accordance with the provisions of the Credit Agreement and of the Final Order in
order to secure the payment and performance of all of the Obligations (as
defined in Section 2.3 hereof). All capitalized terms not otherwise defined
herein shall have the meaning ascribed to them in the Credit Agreement.

 

164



--------------------------------------------------------------------------------

ARTICLE 1

GRANTS OF SECURITY

Section 1.1 Property Mortgaged. Mortgagor does hereby irrevocably mortgage,
grant, bargain, sell, pledge, assign, warrant, transfer and convey to and grants
a security interest to Lender and its successors and assigns in, the following
property, rights, interests and estates now owned, or hereafter acquired by
Mortgagor (collectively, the “Property”):

(a) Land. The Land described in Exhibit A attached hereto and made a part
hereof;

(b) Additional Land. All additional lands, estates and development rights
hereafter acquired by Mortgagor for use in connection with the Land and the
development of the Land and all additional lands and estates therein which may,
from time to time, by supplemental mortgage or otherwise be expressly made
subject to the lien of this Security Instrument;

(c) Improvements. The buildings, structures, fixtures, additions, enlargements,
extensions, modifications, repairs, replacements and improvements now or
hereafter erected or located on the Land (the “Improvements”);

(d) Easements. All easements, rights-of-way or use, rights, strips and gores of
land, streets, ways, alleys, passages, sewer rights, water, water courses, water
rights and powers, air rights and development rights, and all estates, rights,
titles, interests, privileges, liberties, servitudes, tenements, hereditaments
and appurtenances of any nature whatsoever, in any way now or hereafter
belonging, relating or pertaining to the Land and the Improvements and the
reversion and reversions, remainder and remainders, and all land lying in the
bed of any street, road or avenue, opened or proposed, in front of or adjoining
the Land, to the center line thereof and all the estates, rights, titles,
interests, dower and rights of dower, curtesy and rights of curtesy, property,
possession, claim and demand whatsoever, both at law and in equity, of Mortgagor
of, in and to the Land and the Improvements and every part and parcel thereof,
with the appurtenances thereto;

(e) Fixtures and Personal Property. All machinery, equipment, fixtures
(including, but not limited to, all heating, air conditioning, plumbing,
lighting, communications and elevator fixtures, inventory and goods) and other
property of every kind and nature whatsoever owned by Mortgagor, or in which
Mortgagor has or shall have an interest, now or hereafter located upon the Land
and the Improvements, or appurtenant thereto, and usable in connection with the
present or future operation and occupancy of the Land and the Improvements and
all building equipment, materials and supplies of any nature whatsoever owned by
Mortgagor, or in which Mortgagor has or shall have an interest, now or hereafter
located upon the Land and the Improvements, or appurtenant thereto, or usable in
connection with the present or future operation and occupancy of the Land and
the Improvements (collectively, the “Personal Property”), and the right, title
and interest of Mortgagor in and to any of the Personal Property which may be
subject to any security interests, as defined in the Uniform Commercial Code, as
adopted and enacted by the State or States where any of the Property is located
(the “Uniform Commercial Code”), superior in lien to the lien of this Security
Instrument and all proceeds and products of the above;

 

165



--------------------------------------------------------------------------------

(f) Leases and Rents. All leases, subleases and other agreements, whether or not
in writing, to which Mortgagor is a party, affecting the use, enjoyment or
occupancy of the Land and/or the Improvements heretofore or hereafter entered
into and all extensions, amendments and modifications thereto, to the extent
assignable, whether before or after the filing by or against Mortgagor of any
petition for relief under the Bankruptcy Code (collectively, the “Leases”) and
all right, title and interest of Mortgagor, its successors and assigns therein
and thereunder, including, without limitation, any guaranties of the lessees’
obligations thereunder, cash or securities deposited thereunder to secure the
performance by the lessees of their obligations thereunder and all rents,
additional rents, payments in connection with any termination, cancellation or
surrender of any Lease, revenues, issues and profits (including all oil and gas
or other mineral royalties and bonuses) from the Land and/or the Improvements
whether paid or accruing before or after the filing by or against Mortgagor of
any petition for relief under the Bankruptcy Code and all proceeds from the sale
or other disposition of the Leases (the “Rents”) and the right to receive and
apply the Rents to the payment of the Obligations;

(g) Condemnation Awards. All awards or payments, including interest thereon,
which may heretofore and hereafter be made with respect to the Property, whether
from the exercise of the right of eminent domain (including but not limited to
any transfer made in lieu of or in anticipation of the exercise of the right),
or for a change of grade, or for any other injury to or decrease in the value of
the Property;

(h) Insurance Proceeds. All proceeds of and any unearned premiums on any
insurance policies of the Mortgagor covering the Property, including, without
limitation, the right to receive and apply the proceeds of any insurance,
judgments, or settlements made in lieu thereof, for damage to the Property;

(i) Tax Certiorari. All refunds, rebates or credits in connection with a
reduction in real estate taxes and assessments charged against the Property as a
result of tax certiorari or any applications or proceedings for reduction,
subject, in each case, to the rights of tenants;

(j) Conversion. All proceeds of the conversion, voluntary or involuntary, of any
of the foregoing including, without limitation, proceeds of insurance and
condemnation awards, into cash or liquidation claims;

(k) Rights. The right, in the name and on behalf of Mortgagor, to appear in and
defend any action or proceeding brought with respect to the Property and to
commence any action or proceeding to protect the interest of Lender in the
Property;

(l) Agreements. To the extent assignable, all agreements, contracts,
certificates, instruments, franchises, permits, licenses, plans, specifications
and other documents, now or hereafter entered into, and all rights therein and
thereto, respecting or pertaining to the use, occupation, construction,
management or operation of the Land and any part thereof and any Improvements or
respecting any business or activity conducted on the Land and any part thereof
and all right, title and interest of Mortgagor therein and thereunder,
including, without limitation, the right, upon the happening and during the
continuance of an Event of Default, to receive and collect any sums payable to
Mortgagor thereunder;

 

166



--------------------------------------------------------------------------------

(m) Intangibles. All trade names, trademarks, servicemarks, logos, copyrights,
goodwill, books and records and all other general intangibles relating to or
used in connection with the operation of the Property;

(n) Causes of Action. All causes of action and claims (including, without
limitation, all causes of action or claims arising in tort, by contract, by
fraud or by concealment of material fact) against any Person for damages or
injury to the Property or in connection with any transactions financed in whole
or in part by the proceeds of the Loan (“Causes of Action”); and

(o) Other Rights. Any and all other rights of Mortgagor in and to the items set
forth in Subsections (a) through (n) above;

in each case subject to the Permitted Encumbrances (as defined in Section 3.4
below).

Section 1.2 Assignment of Leases And Rents. Mortgagor hereby absolutely and
unconditionally assigns to Lender all of Mortgagor’s right, title and interest
in and to all current and future Leases and Rents; it being intended by
Mortgagor that this assignment constitutes a present, absolute assignment and
not an assignment for additional security only. Nevertheless, subject to the
terms of this Section 1.2 and Section 9.1(h) below, Lender grants to Mortgagor a
revocable license to collect and receive the Rents.

Section 1.3 Security Agreement. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the Uniform Commercial
Code. The Property includes both real and personal property and all other rights
and interests, whether tangible or intangible in nature, of Mortgagor in the
Property. By executing and delivering this Security Instrument, Mortgagor hereby
grants to Lender, as security for the Obligations, (as herein defined) a
security interest in the Personal Property, to the full extent that the Personal
Property may be subject to the Uniform Commercial Code.

Section 1.4 Pledge of Monies Held. Mortgagor hereby pledges to Lender any and
all monies now or hereafter held by Lender, including, without limitation, any
insurance proceeds and condemnation awards, as additional security for the
Obligations until expended or applied as provided in the Credit Agreement or
this Security Instrument, as applicable.

CONDITIONS TO GRANT

TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender and its successors and assigns, forever;

PROVIDED, HOWEVER, these presents are upon the express condition that, if (a)(i)
Borrower shall well and truly pay to Lender the outstanding principal amount of
the Loan set forth in, and evidenced by, the Credit Agreement and the Notes,
together with all interest accrued and unpaid thereon and all other sums due to
Lender in respect of the Loan under the Notes, the Credit

 

167



--------------------------------------------------------------------------------

Agreement or any other Loan Document (such amounts being herein referred to,
collectively, as the “Debt”) at the time and in the manner provided in the
Notes, the Credit Agreement and the other Loan Documents, and the Credit
Agreement is terminated or (ii) Mortgagor and the other Guarantors shall pay the
obligations to Lender as provided in the Guaranty, and each Guarantor shall well
and truly perform each and every covenant and condition set forth in the
Guaranty and each of the other Loan Documents to which it is a party, and the
Guaranty is terminated, and (b) Mortgagor shall well and truly perform the Other
Obligations (as herein defined) as set forth in this Security Instrument, these
presents and the estate hereby granted shall cease, terminate and be void.

ARTICLE 2

OBLIGATIONS SECURED

Section 2.1 Obligations Secured. This Security Instrument and the grants,
assignments and transfers made in Article 1 are given for the purpose of
securing the payment and performance of the obligations of Mortgagor under the
Credit Agreement (the “Credit Agreement Obligations”).

Section 2.2 Other Obligations. This Security Instrument and the grants,
assignments and transfers made in Article 1 are also given for the purpose of
securing the following (the “Other Obligations”):

(a) the performance of all obligations of Mortgagor contained herein;

(b) the payment of all sums advanced pursuant to this Security Instrument to
protect and preserve the Property and the lien and the security interest created
hereby;

(c) the performance of each obligation of Mortgagor contained in any other
agreement given by Mortgagor to Lender which is for the purpose of further
securing the obligations secured hereby, and any renewals, extensions,
substitutions, replacements, amendments, modifications and changes thereto; and

(d) the performance of each obligation of Mortgagor contained in any renewal,
extension, amendment, modification, consolidation, change of, or substitution or
replacement for, any of the other Loan Documents to which Mortgagor is a party.

Section 2.3 Obligations. Mortgagor’s obligation for the payment and performance
of the Credit Agreement Obligations and the Other Obligations are referred to
collectively below as the “Obligations.”

 

168



--------------------------------------------------------------------------------

ARTICLE 3

MORTGAGOR COVENANTS

Mortgagor covenants and agrees that:

Section 3.1 Payment and Performance of the Obligations. Mortgagor will pay and
perform the Obligations at the time and in the manner provided in the Credit
Agreement, this Security Agreement and the other Loan Documents, as applicable.

Section 3.2 Incorporation by Reference. All the covenants, conditions and
agreements contained in each of the other Loan Documents executed by Mortgagor
are hereby made a part of this Security Instrument to the same extent and with
the same force as if fully set forth herein.

Section 3.3 Insurance. Mortgagor shall obtain and maintain, or cause to be
maintained, insurance in full force and effect at all times with respect to
Mortgagor and the Property as required pursuant to the Credit Agreement.

Section 3.4 Liens. Mortgagor shall not, create, incur, assume or suffer to
exist, directly or indirectly, any Lien (as defined herein) on the Property,
other than the following (collectively, the “Permitted Encumbrances”):

(a) Permitted Liens existing on the date hereof or hereafter created in
accordance with the terms of the Credit Agreement and/or this Security
Instrument;

(b) Leases existing on the date hereof, if any or hereafter entered into in
accordance with the terms of the Credit Agreement and/or this Security
Instrument, excluding any Leases entered into in connection with the Section 363
Sale;

(c) Liens for Taxes (as defined in Section 3.5 below) and Other Charges (as
defined in Section 3.5 below) not yet subject to penalties for non-payment or
which are being contested in accordance with Section 3.5 hereof; provided that
adequate reserves with respect thereto are maintained on the books of Mortgagor
in conformity with GAAP;

(d) Liens of mechanics, materialmen and other Liens imposed by law created in
the ordinary course of business for amounts not yet due or which are being
contested in accordance with Section 3.8 hereof and will not cause a Material
Adverse Effect;

(e) Easements, rights-of-way, covenants, restrictions, zoning and similar
restrictions and other similar charges or encumbrances not interfering with the
ordinary conduct of the business of Mortgagor and will not cause a Material
Adverse Effect; and

(f) this Security Instrument.

As used in this Security Instrument, the term “Lien” means any mortgage, deed of
trust, lien, pledge, hypothecation, assignment, security interest, or any other
encumbrance, charge or transfer of, on or affecting the Property, any portion
thereof or any interest therein, including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially

 

169



--------------------------------------------------------------------------------

the same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances, excluding any leases entered into in connection with the
Section 363 Sale, and permitted Dispositions.

Section 3.5 Payment of Taxes, Etc. Mortgagor shall pay or cause to be paid, as
the same become due and payable, all (i) real estate and personal property
taxes, assessments, water rates or sewer rents, now or hereafter levied or
assessed or imposed against the Property or part thereof (collectively, the
“Taxes”) and (ii) ground rents, maintenance charges, impositions and any other
charges, including, without limitation, vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof
(collectively, the “Other Charges”). At Lender’s request, Mortgagor shall
furnish to Lender receipts, or other evidence of the payment of the Taxes and
the Other Charges prior to the date the same shall become delinquent. Mortgagor
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge (other than Permitted Encumbrances) which may be or become a Lien or
charge against the Property, and shall promptly pay for all utility services
provided to the Property (provided however this applies only to utility services
the failure to pay could result in the creation of a lien that has a Material
Adverse Effect). After prior written notice to Lender, Mortgagor, at its own
expense, may contest by appropriate legal proceeding, promptly initiated and
conducted in good faith and with due diligence, the amount or validity or
application in whole or in part of any Taxes or Other Charges, other than ground
rent, provided that (i) no Event of Default has occurred and remains uncured;
(ii) such proceeding shall be permitted under and be conducted in accordance
with the provisions of any other instrument to which Mortgagor is subject and
shall not constitute a default thereunder and such proceeding shall be conducted
in accordance with all Requirements of Laws; (iii) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost; (iv) Mortgagor shall promptly upon final
determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (v) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (vi) Mortgagor shall
furnish such security as may be required in the proceeding to insure the payment
of any such Taxes or Other Charges, together with all interest and penalties
thereon.

Section 3.6 Maintenance and Use of Property. Mortgagor shall cause the Property
to be maintained in a good and safe condition and as otherwise required under
the terms of the Credit Agreement. The Improvements and the Personal Property
shall not be removed, demolished or materially altered or expanded (except for
normal replacement of the Personal Property) in any respect that could
reasonably be expected to have a Material Adverse Effect without the consent of
Lender, which consent shall not be unreasonably withheld, conditioned or
delayed. Mortgagor shall not initiate, join in, acquiesce in, or consent to any
change in any private restrictive covenant, zoning law or other public or
private restriction, limiting or defining the uses which may be made of the
Property or any part thereof if doing so would have a Material Adverse Effect.
If under applicable zoning provisions the use of all or any portion of the
Property is or shall become a nonconforming use, Mortgagor will not cause or
permit the nonconforming use to be discontinued or the nonconforming Improvement
to be abandoned if doing so would have a Material Adverse Effect.

 

170



--------------------------------------------------------------------------------

Section 3.7 Waste. Mortgagor shall not commit or suffer any intentional physical
waste of the Property or make any change in the use of the Property which will
in any way materially increase the risk of fire or other hazard arising out of
the operation of the Property, or take any action that might invalidate or give
cause for cancellation of any insurance policy related to the Property, or do or
permit to be done thereon anything that may in any way materially impair the
value of the Property or the security of this Security Instrument in any,
material respect. Mortgagor will not, without the prior written consent of
Lender, permit any drilling or exploration for or extraction, removal, or
production of any minerals from the surface or the subsurface of the Land,
regardless of the depth thereof or the method of mining or extraction thereof.

Section 3.8 Payment for Labor and Materials. Mortgagor will pay when due all
bills and costs for labor, materials, and specifically fabricated materials
incurred in connection with the Property in accordance with the requirements of
Section 5.4 of the Credit Agreement unless such bills and costs are being
contested in accordance with Section 5.4 of the Credit Agreement.

Section 3.9 Performance of Other Agreements. Mortgagor shall observe and perform
each and every term to be observed or performed by Mortgagor pursuant to the
terms of any of the Loan Documents given by Mortgagor to Lender for the purpose
of further securing the Obligations, and any amendments, modifications or
changes thereto. Mortgagor shall observe and perform all of its obligations
under any agreement or recorded instrument affecting or pertaining to the
Property, the failure of which, if not observed or performed, could reasonably
be expected to have a Material Adverse Effect.

Section 3.10 Change of Name, Identity or Structure. If Mortgagor shall
(i) change the location of its chief executive office/chief place of business
from that set forth in the introductory paragraph hereof, (ii) change its name,
identity or corporate structure (or the equivalent) or change the location where
it maintains records with respect to the Property, or (iii) reincorporate or
reorganize under the laws of another jurisdiction, it shall give Lender written
notice thereof not less than ten (10) days after such event occurs, and shall
deliver to Lender all Uniform Commercial Code financing statements and
amendments as Lender shall request and take all other actions deemed reasonably
necessary by Lender to continue its perfected status in the Property with the
same or better priority. Mortgagor hereby authorizes Lender, prior to or
contemporaneously with the effective date of any such change, to file any
financing statement or financing statement change required by Lender to
establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Mortgagor shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Mortgagor intends to operate the Property, and representing and warranting that
Mortgagor does business under no other trade name with respect to the Property.

Section 3.11 Access to Properties. Mortgagor shall permit agents,
representatives and employees of Lender to inspect the Property or any part
thereof at reasonable hours upon reasonable advance notice, subject to the
rights of tenants under their respective Leases.

 

171



--------------------------------------------------------------------------------

Section 3.12 Cooperate in Legal Proceedings. Mortgagor shall cooperate fully
with Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way adversely affect the rights of
Lender hereunder or any rights obtained by Lender under this Security Instrument
or any of the other Loan Documents to which Mortgagor is a party, and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

Section 3.13 Awards and Insurance Benefits. Mortgagor shall cooperate with
Lender in obtaining for Lender the benefits of any condemnation awards or
insurance proceeds lawfully or equitably payable in connection with the
Property, and Lender shall be reimbursed for any expenses incurred in connection
therewith out of such condemnation award or insurance proceeds. All Net Cash
Proceeds received in connection with any casualty or condemnation relating to
the Property shall be applied as set forth in the Credit Agreement.

Section 3.14 Mortgage and Intangible Taxes. Mortgagor shall pay or cause to be
paid all State, county and municipal recording, mortgage, intangible, and all
other taxes imposed upon the execution and recordation of this Security
Instrument.

Section 3.15 Leasing Matters. Mortgagor shall not enter into any new Lease other
than Leases entered into in connection with the Section 363 Sale, or renew or
extend any existing Lease unless such proposed Lease or renewed or extended
Lease, as applicable, (i) provides for rental rates and terms comparable to
existing local market rates and terms (taking into account the type and quality
of the tenant) as of the date such Lease is executed by Mortgagor, (ii) does not
have a Material Adverse Effect, and (iii) is subject and subordinate to this
Security Instrument and the lessee thereunder agrees to attorn to Lender. All
proposed Leases which do not satisfy the requirements set forth in this
Section 3.15 shall be subject to the prior approval of Lender, which approval
shall not be unreasonably withheld, conditioned or delayed. Mortgagor shall not
amend, modify or waive the provisions of any Lease or terminate, reduce rents
under, accept a surrender of space under, or shorten the term of, any Lease
(including any guaranty, letter of credit or other credit support with respect
thereto) if such action would have a Material Adverse Effect.

Section 3.16 Management Agreement. Mortgagor shall not engage a property manager
without Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed) unless (i) such agreement is with a reputable
and experienced professional management organization which manages properties of
a type, quality and size similar to the Property, (ii) such agreement provides
for management fees that are customary and reasonable management fees for
properties of a type, quality and size similar to the Property and is otherwise
on market terms and conditions for properties of a type, quality and size
similar to the Property, (iii) entering into such agreement could not reasonably
be expected to have a Material Adverse Effect, (iv) such agreement is pursuant
to an arms length transaction with a property manager that is not an affiliate
of any Loan Party, (v) such agreement is terminable upon thirty (30) days prior
written notice by Mortgagor for any reason, and (vi) such property manager
executes an agreement in accordance with the terms of the following sentence. In
the event that Lender approve the engagement of a property manager or Mortgagor
shall, without Lender’s consent, engage a property manager pursuant to the terms
of the immediately preceding sentence, Mortgagor and such property manager shall
execute an agreement reasonably acceptable to

 

172



--------------------------------------------------------------------------------

Lender conditionally assigning Mortgagor’s interest in such management agreement
to Lender and subordinating, during the continuance of an Event of Default,
manager’s right to receive fees and expenses under such agreement while the
Obligations remain outstanding.

Section 3.17 Alterations. Mortgagor shall not make any alterations to the
Improvements that have a Material Adverse Effect.

Section 3.18 Zoning. Mortgagor shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of any
Property in any manner that could result in a Material Adverse Effect.

Section 3.19 No Joint Assessment. Mortgagor shall not suffer, permit or initiate
the joint assessment of the Property with (a) any other real property
constituting a tax lot separate from the Property, or (b) any portion of the
Property which may be deemed to constitute personal property, or any other
procedure whereby the Lien of any taxes which may be levied against such
personal property shall be assessed or levied or charged to such Property.

Section 3.20 Intentionally deleted.

Section 3.21 Intentionally deleted.

Section 3.22 Intentionally deleted.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Mortgagor represents and warrants to Lender that:

Section 4.1 Warranty of Title. Mortgagor has good and marketable title to the
Property and has the right to mortgage, grant, bargain, sell, pledge, assign,
warrant, transfer and convey the same and that Mortgagor possesses a fee simple
absolute estate in the Land and the Improvements and that it owns the Property
free and clear of all liens, encumbrances and charges whatsoever except for the
Permitted Encumbrances. To Mortgagor’s knowledge, this Security Instrument, when
properly recorded in the appropriate records, together with any Uniform
Commercial Code financing statements required to be filed in connection
herewith, will create (i) a valid, perfected lien on the Property, subject only
to Permitted Encumbrances and (ii) perfected security interests in and to, and
perfected collateral assignments of, all personalty (including the Leases), all
in accordance with the terms thereof, subject only to Permitted Encumbrances to
the extent a security interest in personalty may be perfected by the filing of a
mortgage. No Person other than Mortgagor owns any interest in any payments due
under such Leases that is superior to or of equal priority with Lender’s
interest therein except as may be reflected by the Permitted Encumbrances.
Mortgagor shall forever warrant, defend and preserve the title and the validity
and priority of the lien of this Security Instrument and shall forever warrant
and defend the same to Lender against the claims of all Persons whomsoever,
subject only to Permitted Encumbrances.

 

173



--------------------------------------------------------------------------------

Section 4.2 Organization. Mortgagor is duly organized or formed, as the case may
be, and is validly existing and in good standing in the jurisdiction in which it
is organized, with requisite power and authority to own the Property and to
transact the businesses in which it is now engaged. Mortgagor is duly qualified
to do business and is in good standing in each jurisdiction where it is required
to be so qualified in connection with the Property, its businesses and
operations, except where failure so to qualify would not be reasonably likely
(either individually or in the aggregate) to have a Material Adverse Effect.
Mortgagor possesses all material rights, licenses, permits and authorizations,
governmental or otherwise, necessary to entitle it to own the Property and to
transact the businesses in which it is now engaged, except to the extent the
failure to possess the same will not have a Material Adverse Effect.

Section 4.3 Proceedings. This Security Instrument has been duly executed and
delivered by or on behalf of Mortgagor and constitutes the legal, valid and
binding obligations of Mortgagor enforceable against Mortgagor in accordance
with its terms, subject only to applicable bankruptcy, insolvency and similar
laws affecting rights of creditors generally, and subject, as to enforceability,
to general principles of equity (regardless of whether enforcement is sought in
a proceeding in equity or at law).

Section 4.4 Intentionally deleted.

Section 4.5 Compliance. To the Mortgagor’s actual knowledge, Mortgagor and the
Property and the use thereof comply in all respects with all Requirements of
Law, including, without limitation, all applicable environmental laws, building
and zoning ordinances and codes, except where the failure to do so would not
have a Material Adverse Effect.

Section 4.6 Condemnation. No condemnation, eminent domain or other similar
proceeding has been commenced or, to the best of Mortgagor’s knowledge, is
threatened or contemplated with respect to all or any portion of the Property or
for the relocation of roadways providing access to the Property.

Section 4.7 Separate Lots. The Land is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Land.

Section 4.8 Enforceability. The Loan Documents to which Mortgagor is a party are
not subject to any right of rescission, set-off, counterclaim or defense by
Mortgagor, including the defense of usury, and Mortgagor has not asserted any
right of rescission, set-off, counterclaim or defense with respect thereto.

Section 4.9 Filing and Recording Taxes. Except as permitted by the Credit
Agreement, all transfer taxes, deed stamps, intangible taxes or other amounts in
the nature of transfer taxes required to be paid by any Person under
Requirements of Law currently in effect in connection with the transfer of the
Property to Mortgagor have been paid. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
Requirements of Law currently in effect in connection with the execution,
delivery, recordation, filing, registration and perfection of this Security
Instrument, have been paid or will be paid simultaneously with the recordation
hereof.

 

174



--------------------------------------------------------------------------------

Section 4.10 Intentionally deleted.

Section 4.11 Forfeiture. Neither Mortgagor nor, to Mortgagor’s actual knowledge,
any other Person in occupancy of or involved with the operation or use any of
the Property has committed any act or omission affording any Governmental
Authority the right of forfeiture as against the Property or any part thereof.
Mortgagor hereby covenants and agrees not to commit, permit or suffer to exist
any act or omission affording such right of forfeiture.

Section 4.12 Intentionally deleted.

ARTICLE 5

OBLIGATIONS AND RELIANCES

Section 5.1 Relationship of Mortgagor and Lender. The relationship between
Mortgagor and Lender with respect to the Property and the Obligations is solely
that of debtor and creditor, and Lender has no fiduciary or other special
relationship with Mortgagor, and no term or condition of this Security
Instrument and of any of the other Loan Documents shall be construed so as to
deem the relationship between Mortgagor and Lender to be other than that of
debtor and creditor.

Section 5.2 No Reliance On Lender. The officers, members, general partners,
employees, principals and (if Mortgagor is a trust) beneficial owners of
Mortgagor are, collectively, experienced in the ownership and operation of
properties similar to the Property, and Mortgagor and Lender are relying solely
upon such expertise and business plan in connection with the ownership and
operation of the Property. Mortgagor is not relying on Lender’s expertise,
business acumen or advice in connection with the Property.

Section 5.3 No Lender Obligations. (a) Notwithstanding the provisions of
Section 1.1(a), (f), (l) and (m) or Section 1.2 hereof, Lender is not
undertaking the performance of (i) any obligations under the Leases; or (ii) any
obligations with respect to any of the agreements, contracts, certificates,
instruments, franchises, permits, trademarks, licenses and other documents
referred to in Section 1.1 hereof.

(b) By accepting or approving anything required to be observed, performed or
fulfilled or to be given to Lender pursuant to this Security Instrument and the
other Loan Documents to which Mortgagor is a party, including, without
limitation, any officer’s certificate, balance sheet, statement of profit and
loss or other financial statement, survey, appraisal, or insurance policy,
Lender shall not be deemed to have warranted, consented to, or affirmed the
sufficiency, the legality or effectiveness of same, and such acceptance or
approval thereof shall not constitute any warranty or affirmation with respect
thereto by Lender.

Section 5.4 Reliance. Mortgagor recognizes and acknowledges that in accepting
the Notes, the Credit Agreement, the Guaranty, this Security Instrument and the
other Loan Documents, (i) Lender is expressly and primarily relying on the truth
and

 

175



--------------------------------------------------------------------------------

accuracy of the warranties and representations of Mortgagor set forth in
Article 4 hereof and in each of the other Loan Documents executed by Mortgagor,
without any obligation to investigate the Property and notwithstanding any
investigation of the Property by Lender; (ii) that such reliance existed on the
part of Lender prior to the date hereof; (iii) that the warranties and
representations of Mortgagor are a material inducement to Lender in accepting
the Notes, the Credit Agreement, the Guaranty, this Security Instrument and the
other Loan Documents; and (iv) that Lender would not be willing to make the Loan
and accept this Security Instrument in the absence of the warranties and
representations of Mortgagor set forth in Article 4 hereof and in each of the
other Loan Documents executed by Mortgagor.

ARTICLE 6

FURTHER ASSURANCES

Section 6.1 Recording of Security Instrument, Etc. Mortgagor forthwith upon the
execution and delivery of this Security Instrument and thereafter, from time to
time, will cause this Security Instrument and any of the other Loan Documents
creating a lien or security interest or evidencing the lien hereof upon the
Property and each instrument of further assurance to be filed, registered or
recorded in such manner and in such places as may be required by any present or
future law in order to publish notice of and fully to protect and perfect the
lien or security interest hereof upon, and the interest of Lender in, the
Property. Mortgagor will pay, or cause to be paid, all taxes, filing,
registration or recording fees, and all expenses incident to the preparation,
execution, acknowledgment and/or recording of this Security Instrument and any
instrument of further assurance, and any modification or amendment of this
Security Instrument, and all federal, state, county and municipal taxes, duties,
imposts, assessments and charges arising out of or in connection with the
execution and delivery of this Security Instrument, or any instrument of further
assurance, and any modification or amendment of this Security Instrument, except
where prohibited by law so to do.

Section 6.2 Further Acts, Etc. Mortgagor will, at the cost of Mortgagor, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, deeds, conveyances, deeds of trust, mortgages, assignments,
notices of assignments, transfers and assurances as Lender shall, from time to
time, require, for the better assuring, conveying, assigning, transferring, and
confirming unto Lender the Property and rights hereby deeded, mortgaged,
granted, bargained, sold, conveyed, confirmed, pledged, assigned, warranted and
transferred or intended now or hereafter so to be, or which Mortgagor may be or
may hereafter become bound to convey or assign to Lender, or for carrying out
the intention or facilitating the performance of the terms of this Security
Instrument or for filing, registering or recording this Security Instrument, or
for complying with all Requirements of Law. Mortgagor hereby authorizes Lender
to file one or more financing statements or execute in the name of Mortgagor to
the extent Lender may lawfully do so, one or more chattel mortgages or other
instruments, to evidence more effectively the lien and security interest of
Lender in the Property. Mortgagor grants to Lender an irrevocable power of
attorney coupled with an interest for the purpose of exercising and perfecting
any and all rights and remedies available to Lender at law and in equity,
including without limitation such rights and remedies available to Lender
pursuant to this Section 6.2; provided, however, Lender agree not to exercise
such power of attorney unless an Event of Default has occurred and is
continuing.

 

176



--------------------------------------------------------------------------------

Section 6.3 Intentionally deleted.

Section 6.4 Replacement Documents. Upon receipt of an affidavit of an officer or
agent of Lender as to the loss, theft, destruction or mutilation of any Loan
Document which Mortgagor is a party to and which is not of public record, and,
in the case of any such mutilation, upon surrender and cancellation of such Loan
Document that Mortgagor is a party to, Mortgagor will issue, in lieu thereof, a
replacement Loan Document in the same form as, and dated the date of, such lost,
stolen, destroyed or mutilated Loan Document.

Section 6.5 Legal Fees for Enforcement. Mortgagor shall pay to Lender on demand
any and all expenses, including legal expenses and reasonable attorneys’ fees,
incurred or paid by Lender in protecting its interest in the Property or in
collecting any amount payable hereunder or in enforcing its rights hereunder
with respect to the Property (including commencing any foreclosure action),
whether or not any legal proceeding is commenced hereunder or thereunder,
together with interest thereon at the Post-Default Rate from the date paid or
incurred by Lender until such expenses are paid by Mortgagor, in accordance with
Section 8.5 of the Credit Agreement.

ARTICLE 7

DUE ON SALE/ENCUMBRANCE

Section 7.1 Lender Reliance. Mortgagor acknowledges that Lender has examined and
relied on the experience of Mortgagor and its officers, partners, members,
principals and (if Mortgagor is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Mortgagor’s ownership of the Property as a means of
maintaining the value of the Property as security for payment and performance of
the Obligations. Mortgagor acknowledges that Lender has a valid interest in
maintaining the value of the Property so as to ensure that, should Mortgagor
default in the payment and performance of the Obligations, Lender can recover
the Obligations by a sale of the Property.

Section 7.2 No Sale/Encumbrance. Mortgagor shall not Dispose of or suffer to
permit or grant a Lien on the Property or any part thereof or any interest
therein or permit or suffer the Property or any part thereof or any interest
therein to be Disposed of or encumbered by a Lien other than as expressly
permitted pursuant to the terms of this Security Instrument or the Credit
Agreement. Upon any permitted sale or other Disposition of the Property or any
portion thereof, Lender shall execute and deliver to Mortgagor, at Mortgagor’s
reasonable cost and expense, all documents or instruments, in recordable form,
necessary to (i) release the Property or such portion thereof from and satisfy
and/or terminate the lien of this Security Instrument and the other Loan
Documents, or (ii) transfer and assign this Security Instrument to Mortgagor or
its designee.

 

177



--------------------------------------------------------------------------------

ARTICLE 8

PREPAYMENT

Section 8.1 Prepayment. The Debt may be prepaid in whole or in part in
accordance with the express terms and conditions of the Credit Agreement.

ARTICLE 9

RIGHTS AND REMEDIES

Section 9.1 Remedies. Upon the occurrence and during the continuance of any
Event of Default, Mortgagor agrees that Lender may take such action, without
notice or demand (except for such notice or demand as may be expressly required
(during identical circumstances) pursuant to this Security Instrument or such
other Loan Document that both Mortgagor and Lender are parties to), as it deems
advisable to protect and enforce its rights against Mortgagor and in and to the
Property, including, but not limited to, the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as
Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender:

(a) reserved;

(b) institute proceedings, judicial or otherwise, for the complete foreclosure
of this Security Instrument under any applicable provision of law in which case
the Property or any interest therein may be sold for cash or upon credit in one
or more parcels or in several interests or portions and in any order or manner;

(c) with or without entry, to the extent permitted and pursuant to the
procedures provided by Requirements of Law, institute proceedings for the
partial foreclosure of this Security Instrument for the portion of the
Obligations then due and payable, subject to the continuing lien and security
interest of this Security Instrument for the balance of the Obligations not then
due, unimpaired and without loss of priority;

(d) sell for cash or upon credit the Property or any part thereof and all
estate, claim, demand, right, title and interest of Mortgagor therein and rights
of redemption thereof, pursuant to power of sale or otherwise, at one or more
sales, in one or more parcels, at such time and place, upon such terms and after
such notice thereof as may be required or permitted by law;

(e) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein;

(f) recover judgment against Borrower on the Notes either before, during or
after any proceedings for the enforcement of this Security Instrument or the
other Loan Documents;

 

178



--------------------------------------------------------------------------------

(g) apply for the appointment of a receiver, trustee, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Obligations and without regard for the solvency of Mortgagor,
any Guarantor or of any Person liable for the payment of the Obligations;

(h) subject to any Requirements of Law, the license granted to Mortgagor under
Section 1.2 hereof shall automatically be revoked and Lender may enter into or
upon the Property, either personally or by its agents, nominees or attorneys and
dispossess Mortgagor and its agents and servants therefrom, without liability
for trespass, damages or otherwise and exclude Mortgagor and its agents or
servants wholly therefrom, and take possession of all books, records and
accounts relating thereto and Mortgagor agrees to surrender possession of the
Property and of such books, records and accounts to Lender upon demand, and
thereupon Lender may (i) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with all and every part of the Property and
conduct business thereon; (ii) complete any construction on the Property in such
manner and form as Lender deem advisable; (iii) make alterations, additions,
renewals, replacements and improvements to or on the Property; (iv) exercise all
rights and powers of Mortgagor with respect to the Property, whether in the name
of Mortgagor or otherwise, including, without limitation, the right to make,
cancel, enforce or modify Leases, obtain and evict tenants, and demand, sue for,
collect and receive all Rents of the Property and every part thereof;
(v) require Mortgagor to pay monthly in advance to Lender, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of such part of the Property as may be occupied by Mortgagor;
(vi) require Mortgagor to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Mortgagor may be evicted by
summary proceedings or otherwise; and (vii) apply the receipts from the Property
to the payment of the Obligations, in such order, priority and proportions as
Lender shall deem appropriate in its sole discretion after deducting therefrom
all expenses (including reasonable attorneys’ fees) incurred in connection with
the aforesaid operations and all amounts necessary to pay the Taxes, Other
Charges, insurance premiums and other expenses in connection with the Property,
as well as just and reasonable compensation for the services of Lender, its
counsel, agents and employees;

(i) exercise any and all rights and remedies granted to a secured party upon
default under the Uniform Commercial Code, including, without limiting the
generality of the foregoing: (i) the right to take possession of any Collateral
owned by Mortgagor (including, without limitation, the Personal Property) or any
part thereof, and to take such other measures as Lender may deem necessary for
the care, protection and preservation of the Collateral owned by Mortgagor
(including, without limitation, the Personal Property), and (ii) request
Mortgagor at its expense to assemble the Collateral it owns, including, without
limitation, the Personal Property, and make it available to Lender at a
convenient place acceptable to Lender. Any notice of sale, disposition or other
intended action by Lender with respect to the Collateral owned by Mortgagor,
including, without limitation, the Personal Property, sent to Mortgagor in
accordance with the provisions hereof at least ten (10) days prior to such
action, shall constitute commercially reasonable notice to Mortgagor;

(j) apply any sums held in escrow or otherwise by Lender in accordance with the
terms of this Security Instrument or any other Loan Document to which Mortgagor
is a party to the payment of the Obligations in such priority and proportions as
Lender in its discretion shall deem proper;

 

179



--------------------------------------------------------------------------------

(k) surrender any insurance policies relating to the Property, collect the
unearned insurance premiums thereon and apply such sums as a credit on the
Obligations in such priority and proportion as Lender in its discretion shall
deem proper, and in connection therewith, Mortgagor hereby appoints Lender as
agent and attorney-in-fact (which appointment is coupled with an interest and is
therefore irrevocable) for Mortgagor to collect such insurance premiums during
the continuance of an Event of Default;

(l) foreclose by STATUTORY POWER OF SALE or otherwise and apply the proceeds of
any recovery to the Obligations in accordance with Section 9.2 hereof or to any
deficiency under this Security Instrument;

(m) exercise all rights and remedies under any Causes of Action, whether before
or after any sale of the Property by foreclosure, power of sale, or otherwise
and apply the proceeds of any recovery to the Obligations in accordance with
Section 9.2 hereof or to any deficiency under this Security Instrument; or

(n) pursue such other remedies as Lender may have under Requirements of Law.

In the event of a sale, by foreclosure, power of sale, or otherwise, of less
than all of the Property, this Security Instrument shall continue as a lien and
security interest on the remaining portion of the Property unimpaired and
without loss of priority.

Section 9.2 Application of Proceeds. The purchase money, proceeds and avails of
any disposition of the Property, or any part thereof, or any other sums
collected by Lender pursuant to this Security Instrument may be applied by
Lender upon the occurrence and during the continuance of an Event of Default to
the payment of the Obligations in such priority and proportions as Lender in its
discretion shall deem proper.

Section 9.3 Right to Cure Defaults. Upon the occurrence and during the
continuance of any Event of Default, or any default which in Lender’s reasonable
opinion constitutes an emergency or dangerous condition at the Property, Lender
may, but without any obligation to do so and without notice to or demand on
Mortgagor and without releasing Mortgagor from any obligation hereunder, make or
do the same in such manner and to such extent as Lender may deem necessary to
protect the security hereof. Lender is authorized to enter upon the Property for
such purposes, or appear in, defend, or bring any action or proceeding to
protect its interest in the Property or to foreclose this Security Instrument or
collect the Obligations. The cost and expense of any cure hereunder (including
reasonable attorneys’ fees to the extent permitted by law), with interest as
provided below, shall constitute a portion of the Obligations and shall be due
and payable to Lender upon demand. All such costs and expenses incurred by
Lender in remedying such default or Event of Default shall bear interest at the
rate provided for in the Credit Agreement for the period after notice from
Lender that such cost or expense was incurred to the date of payment to Lender
and shall be deemed to constitute a portion of the Obligations and be secured by
this Security Instrument and the other Loan Documents and shall be immediately
due and payable upon demand by Lender therefor.

 

180



--------------------------------------------------------------------------------

Section 9.4 Actions and Proceedings. Lender has the right (but not the
obligation) to appear in and defend any action or proceeding brought with
respect to the Property and to bring any action or proceeding, in the name and
on behalf of Mortgagor, which Lender, in its discretion, decides should be
brought to protect its interest in the Property; provided, however, that Lender
agrees not to exercise any of the rights set forth in this Section 9.4 unless an
Event of Default, or any default which in Lender’s reasonable opinion
constitutes an emergency or dangerous condition at the Property, has occurred
and is continuing.

Section 9.5 Recovery of Sums Required to be Paid. Lender shall have the right
from time to time to take action to recover any sum or sums which constitute a
part of the Obligations as the same become due, without regard to whether or not
the balance of the Obligations shall be due, and without prejudice to the right
of Lender thereafter to bring an action of foreclosure, or any other action, for
an Event of Default by Mortgagor existing at the time such earlier action was
commenced.

Section 9.6 Other Rights, Etc.

(a) The failure of Lender to insist upon strict performance of any term hereof
shall not be deemed to be a waiver of any term of this Security Instrument.
Mortgagor shall not be relieved of Mortgagor’s obligations hereunder by reason
of (i) the failure of Lender to comply with any request of any Guarantor to take
any action to foreclose this Security Instrument or otherwise enforce any of the
provisions hereof or of the Notes or the other Loan Documents, (ii) the release,
regardless of consideration, of the whole or any part of the Property, or of any
Person liable for the Debt or any other Obligations or any portion thereof, or
(iii) any agreement or stipulation by Lender extending the time of payment or
otherwise modifying or supplementing the terms of the Notes, the Credit
Agreement, the Guaranty, this Security Instrument or the other Loan Documents.

(b) It is agreed that the risk of loss or damage to the Property is on
Mortgagor, and Lender shall have no liability whatsoever for decline in value of
the Property, for failure to maintain the insurance policies required hereunder
or under the Credit Agreement with respect to the Property, or for failure to
determine whether insurance in force is adequate as to the amount of risks
insured. Possession by Lender shall not be deemed an election of judicial
relief, if any such possession is requested or obtained, with respect to the
Property or any other Collateral not in Lender’s possession.

(c) Lender may resort for the payment of the Debt or other Obligations to any
other security held by Lender in such order and manner as Lender, in its
discretion, may elect. Lender may take action to recover the Obligations, or any
portion thereof, or to enforce any covenant hereof without prejudice to the
right of Lender thereafter to foreclose this Security Instrument. The rights of
Lender under this Security Instrument shall be separate, distinct and cumulative
and none shall be given effect to the exclusion of the others. No act of Lender
shall be construed as an election to proceed under any one provision herein to
the exclusion of any other provision. Lender shall not be limited exclusively to
the rights and remedies herein stated but shall be entitled to every right and
remedy now or hereafter afforded at law or in equity.

 

181



--------------------------------------------------------------------------------

Section 9.7 Right to Release Any Portion of the Property. Lender may release any
portion of the Property for such consideration as Lender may require without, as
to the remainder of the Property, in any way impairing or affecting the lien or
priority of this Security Instrument, or improving the position of any
subordinate lienholder with respect thereto, except to the extent that the
obligations hereunder shall have been reduced by the actual monetary
consideration, if any, received by Lender for such release, and Lender may
accept by assignment, pledge or otherwise any other property in place thereof as
Lender may require without being accountable for so doing to any other
lienholder. This Security Instrument shall continue as a lien and security
interest in the remaining portion of the Property.

Section 9.8 Violation of Laws. Subject to the terms of the Credit Agreement
(including the right, if any, for Mortgagor to contest non-compliance with any
Requirements of Laws), if the Property is not in compliance with Requirements of
Law and such non-compliance is reasonably likely to have a Material Adverse
Effect, Lender may impose such additional reasonable requirements upon Mortgagor
in connection herewith including, without limitation, monetary reserves or
financial equivalents as is permitted under the Credit Agreement.

Section 9.9 Right of Entry. Subject to the terms of the Credit Agreement and the
rights of tenants under their respective Leases, Lender and its agents shall
have the right to enter and inspect the Property at all reasonable times.

Section 9.10 Subrogation. If any or all of the proceeds of the Notes have been
used to extinguish, extend or renew any Indebtedness heretofore existing against
the Property, then, to the extent of the funds so used, Lender shall be
subrogated to all of the rights, claims, liens, titles, and interests existing
against the Property heretofore held by, or in favor of, the holder of such
Indebtedness and such former rights, claims, liens, titles, and interests, if
any, are not waived but rather are continued in full force and effect in favor
of Lender and are merged with the lien and security interest created herein as
cumulative security for the repayment, performance and discharge of the
Obligations.

ARTICLE 10

INDEMNIFICATIONS

Section 10.1 General Indemnification. Mortgagor shall, at its sole cost and
expense, protect, defend, indemnify, release and hold harmless the each
Indemnitee from and against any Losses imposed upon or incurred by or asserted
against any Indemnitee and directly or indirectly arising out of or in any way
relating to any one or more of the following: (a) any accident, injury to or
death of persons or loss of or damage to property occurring in, on or about the
Property or any part thereof or on the adjoining sidewalks, curbs, adjacent
property or adjacent parking areas, streets or ways; (b) any use, nonuse or
condition in, on or about the Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(c) performance of any labor or services or the furnishing of any materials or
other property in respect of the Property or any part thereof; (d) any failure
of the Property to be in compliance with any Requirements of Law; (e) any and
all claims and demands whatsoever which may be

 

182



--------------------------------------------------------------------------------

asserted against Lender by reason of any alleged obligations or undertakings on
its part to perform or discharge any of the terms, covenants, or agreements
contained in any Lease; provided, however, that Mortgagor shall not be liable
for the payment of any Losses to the extent the same arise (x) by reason of the
gross negligence or willful misconduct of Lender or (y) solely after Lender or
any agent or successor thereof takes title and possession of the Property
through foreclosure, exercise of a power of sale or a deed in lieu of
foreclosure, unless such Losses are a result of the acts or omissions of
Mortgagor. Any amounts payable to Lender by reason of the application of this
Section 10.1 shall become immediately due and payable and shall bear interest at
the rate provided for in the Credit Agreement from the date loss or damage is
sustained by Lender until paid. As used in this Security Instrument, the term
“Losses” means any and all claims, suits, actions, proceedings, obligations,
liabilities (including, without limitation, strict liabilities) and debts, and
all actual damages, losses, costs, expenses, fines, penalties, charges, fees,
expenses, judgments, awards, amounts paid in settlement of whatever kind or
nature (including, but not limited to, reasonable attorneys’ fees and other
costs of defense).

Section 10.2 Mortgage and/or Intangible Tax. Mortgagor shall, at its sole cost
and expense, protect, defend, indemnify, release and hold harmless each
Indemnitee from and against any and all Losses imposed upon or incurred by or
asserted against any such Indemnitee and directly or indirectly arising out of
or in any way relating to any tax on the making and/or recording of this
Security Instrument.

ARTICLE 11

WAIVERS

Section 11.1 Waiver of Counterclaim. To the extent permitted by Requirements of
Law, Mortgagor hereby waives its right to assert a counterclaim, other than a
mandatory or compulsory counterclaim, in any action or proceeding brought
against it by Lender arising out of or in any way connected with this Security
Instrument.

Section 11.2 Marshalling and Other Matters. Mortgagor hereby waives, to the
extent permitted by law, the benefit of all appraisement, valuation, stay,
extension, reinstatement and redemption laws now or hereafter in force and all
rights of marshalling in the event of any sale hereunder of the Property or any
part thereof or any interest therein. Further, Mortgagor hereby expressly waives
any and all rights of redemption from sale under any order or decree of
foreclosure of this Security Instrument on behalf of Mortgagor, and on behalf of
each Person acquiring any interest in or title to the Property subsequent to the
date of this Security Instrument and on behalf of all persons to the extent
permitted by Requirements of Law.

Section 11.3 Waiver of Notice. Mortgagor shall not be entitled to any notices of
any nature whatsoever from Lender except (a) with respect to matters for which
this Security Instrument, the Credit Agreement, the Guaranty or any other Loan
Document, specifically and expressly provides for the giving of notice by Lender
to Mortgagor, and (b) with respect to matters for which Lender is required by
any Requirements of Law to give notice, and Mortgagor hereby expressly waives
the right to receive any notice from Lender with respect to any matter for which
this Security Instrument does not specifically and expressly provide for the
giving of notice by Lender to Mortgagor.

 

183



--------------------------------------------------------------------------------

Section 11.4 Intentionally deleted.

Section 11.5 Waiver of Trial by Jury. EACH OF MORTGAGOR, AND BY ITS ACCEPTANCE
HEREOF, LENDER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
REQUIREMENTS OF LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS SECURITY INSTRUMENT.

ARTICLE 12

SUBMISSION TO JURISDICTION

Section 12.1 Submission to Jurisdiction. With respect to any claim or action
arising hereunder, Mortgagor irrevocably and unconditionally: (a) submits to the
exclusive jurisdiction of any court of the State and County of New York, or in
the United States District Court for the Southern District of New York, and
appellate courts from any thereof; (b) consents that any such action or
proceeding may be brought in such courts and, to the extent permitted by law,
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(c) agrees that, to the extent permitted by Requirements of Law, service of
process in any such action or proceeding may be effected by mailing a copy
thereof by registered or certified mail (or any substantially similar form of
mail), postage prepaid, to its address set forth in the Credit Agreement or at
such other address of which Lender shall have been notified; and (d) agrees that
nothing herein shall affect the right to effect service of process in any other
manner permitted by law or shall limit the right to sue in any other
jurisdiction.

ARTICLE 13

APPLICABLE LAW

Section 13.1 Choice of Law. INSOFAR AS THERE MAY BE NO APPLICABLE FEDERAL LAW,
THIS SECURITY INSTRUMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, WITHOUT REGARD TO ANY RULE OF CONFLICTS OF LAW (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW) THAT WOULD RESULT IN THE
APPLICATION OF THE SUBSTANTIVE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF
NEW YORK; PROVIDED, HOWEVER, THAT WITH RESPECT TO THE CREATION, PERFECTION,
PRIORITY AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST OF THIS SECURITY
INSTRUMENT, AND THE DETERMINATION OF DEFICIENCY JUDGMENTS, THE LAWS OF THE STATE
WHERE THE LAND IS LOCATED SHALL APPLY; PROVIDED, HOWEVER, THAT THE BANKRUPTCY
COURT SHALL RETAIN JURISDICTION TO HEAR ANY AND ALL CLAIMS, ISSUES AND/OR
DISPUTES REGARDING THIS SECURITY

INSTRUMENT. NOTHING IN THIS SECURITY INSTRUMENT SHALL REQUIRE ANY UNLAWFUL
ACTION OR INACTION BY EITHER PARTY.

 

184



--------------------------------------------------------------------------------

Section 13.2 Provisions Subject to Requirements of Law. All rights, powers and
remedies provided in this Security Instrument may be exercised only to the
extent that the exercise thereof does not violate any applicable provisions of
law and are intended to be limited to the extent necessary so that they will not
render this Security Instrument invalid, unenforceable or not entitled to be
recorded, registered or filed under the provisions of any Requirements of Law.

ARTICLE 14

DEFINITIONS

Section 14.1 General Definitions. Unless the context clearly indicates a
contrary intent or unless otherwise specifically provided herein, words used in
this Security Instrument may be used interchangeably in singular or plural form
and the word “Mortgagor” shall mean “each Mortgagor and any subsequent owner or
owners of the Property or any part thereof or any interest therein,” the word
“Lender” shall mean “Lender and any subsequent holder of the Notes,” the word
“Notes,” shall mean “the Notes and any other evidence of indebtedness secured by
this Security Instrument,” the word “Property” shall include any portion of the
Property and any interest therein, and the phrases “legal fees”, “attorneys’
fees” and “counsel fees” shall include any and all reasonable attorneys’,
paralegal and law clerk fees and disbursements, including, but not limited to,
fees and disbursements at the pre-trial, trial and appellate levels incurred or
paid by Lender in protecting its interest in the Property, the Leases and the
Rents and enforcing its rights hereunder.

Section 14.2 Headings, Etc. The headings and captions of various Articles and
Sections of this Security Instrument are for convenience of reference only and
are not to be construed as defining or limiting, in any way, the scope or intent
of the provisions hereof.

Section 14.3 Defined Terms. Defined terms used herein but not defined herein
shall have the meanings as defined in the Credit Agreement.

ARTICLE 15

MISCELLANEOUS PROVISIONS

Section 15.1 No Oral Change. This Security Instrument and any provisions hereof,
may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Mortgagor or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

Section 15.2 Liability. (a) If Mortgagor consists of more than one person (each
such person, a “Borrower Party”), the obligations and liabilities of each such
Borrower Party hereunder shall be joint and several. Each Borrower Party hereby

 

185



--------------------------------------------------------------------------------

acknowledges and agrees that the Borrower Parties are jointly and severally
liable to Lender for all representations, warranties, covenants, obligations and
liabilities of each Borrower Party hereunder. Each Borrower Party hereby further
acknowledges and agrees that (a) any Event of Default or any default, or breach
of a representation, warranty or covenant by any Borrower Party hereunder or
under any Loan Document to which Mortgagor is a party is hereby considered a
default or breach by each Borrower Party, as applicable, and (b) Lender shall
have no obligation to proceed against one Borrower Party before proceeding
against the other Borrower Parties. Each Borrower Party hereby waives any
defense to its obligations under this Security Instrument based upon or arising
out of the disability or other defense or cessation of liability of one Borrower
Party versus the other. A Borrower Party’s subrogation claim arising from
payments to Lender shall constitute a capital investment in the other Borrower
Party subordinated to any claims of Lender and equal to a ratable share of the
equity interests in such Borrower Party.

(a) Notwithstanding anything appearing to the contrary in this Security
Instrument, or in the Notes, the Credit Agreement or any of the other Loan
Documents, neither Lender nor any other Indemnitee shall be entitled to enforce
the liability and obligation of Mortgagor to pay, perform and observe the
obligations contained in this Security Instrument by any action or proceeding
against any member, shareholder, partner, manager, director, officer, agent,
affiliate, beneficiary, trustee or employee of Mortgagor (or any direct or
indirect member, shareholder, partner or other owner of any such member,
shareholder, partner, manager, director, officer, agent, affiliate or employee
of Mortgagor, or any director, officer, employee, agent, manager or trustee of
any of the foregoing); provided, however, for purposes of clarification, the
foregoing is not intended to exempt any of the Loan Parties from its obligations
and liabilities under any of the Loan Documents to which such Loan Party is a
party.

Section 15.3 Inapplicable Provisions. If any term, covenant or condition of this
Security Instrument is held to be invalid, illegal or unenforceable in any
respect, this Security Instrument shall be construed without such provision.

Section 15.4 Duplicate Originals; Counterparts. This Security Instrument may be
executed in any number of duplicate originals and each duplicate original shall
be deemed to be an original. This Security Instrument may be executed in several
counterparts, each of which counterparts shall be deemed an original instrument
and all of which together shall constitute a single Security Instrument. The
failure of any party hereto to execute this Security Instrument, or any
counterpart hereof, shall not relieve the other signatories from their
obligations hereunder.

Section 15.5 Number and Gender. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and vice
versa.

Section 15.6 Notices. All notices required or permitted under this Security
Instrument shall be given and be effective in accordance with the notice
provisions of the Credit Agreement.

Section 15.7 Fixture Filing Provisions. This Security Instrument shall be
effective as a financing statement filed as a fixture filing with respect to all
fixtures included in the Property and is to be filed and recorded in the real
estate records of the county where

 

186



--------------------------------------------------------------------------------

the Property is located. For this purpose the following information is included:
(i) Mortgagor shall be deemed the “Debtor” and is a corporation organized under
the laws of the state of Delaware with the address set forth on the first page
hereof and the organization number assigned Debtor by the state in which Debtor
is organized is 0056825; (ii) Lender shall be deemed the “Secured Party” with
the address set forth on the first page hereof; (iii) this Security Instrument
covers goods which are or are to become fixtures; and (iv) the name of the
record owner of the Land is the Debtor.

Section 15.8 Intentionally deleted.

Section 15.9 Conflicts. In the event of any conflict, inconsistency or ambiguity
between the provisions of this Security Instrument and the provisions of the
Credit Agreement, the provisions of the Credit Agreement shall control.

Section 15.10 No Mortgagee in Possession. Neither the enforcement of any of the
remedies under Article 9 hereof, the assignment of the Rents and Leases under
Article 1 hereof, the security interests under Article 1 hereof, nor any other
remedies afforded to Mortgagee under the Loan Documents, at law or in equity,
other than taking of title to the Property by foreclosure or otherwise, shall
cause Mortgagee to be deemed or construed to be a mortgagee in possession of the
Property, to obligate Mortgagee to lease the Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise. Mortgagor shall,
and hereby agrees to indemnify Mortgagee for, and to hold Mortgagee harmless
from and against, any and all claims, liability, expenses, losses or damages
which may or might be asserted against or incurred by Mortgagee, as the case may
be, solely by reason of Mortgagee’s status as an assignee pursuant to the
assignment of Rents and Leases contained herein, but excluding any claim to the
extent of Mortgagee’s gross negligence or willful misconduct. Should Mortgagee
incur any such claim, liability, expense, loss or damage, which is required to
be reimbursed under Section 8.5 of the Credit Agreement, the amount thereof,
including all actual expenses and reasonable fees of attorneys, shall constitute
Obligations secured hereby, and Mortgagor shall reimburse Mortgagee, as the case
may be, therefor as provided in Section 8.5 of the Credit Agreement.

Section 15.11 Discontinuance of Proceedings. If Mortgagee shall have proceeded
to invoke any right, remedy or recourse permitted under the Loan Documents and
shall thereafter elect to discontinue or abandon it for any reason, Mortgagee
shall have the unqualified right to do so and, in such an event, Mortgagor and
Mortgagee shall be restored to their former positions with respect to the
Obligations, the Loan Documents, the Property and otherwise, and the rights,
remedies, recourses and powers of Mortgagee shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Mortgagee thereafter to exercise any right, remedy or recourse under the Loan
Documents for such Event of Default.

Section 15.12 Covenant Running with the Land. All representations, warranties,
covenants and Obligations contained in the Credit Agreement are incorporated
herein by this reference and, to the extent relating to the Property, are
intended by the parties to be, and shall be construed as, covenants running with
the land. All persons or entities who may have or acquire an interest in the

 

187



--------------------------------------------------------------------------------

Property shall be deemed to have notice of, and be bound by, the terms of the
Credit Agreement and the other Loan Documents; however, no such party shall be
entitled to any rights thereunder without the prior written consent of
Mortgagee.

Section 15.13 Last Dollars Secured. The parties agree that any payments or
repayments of Obligations by Mortgagor shall be and be deemed to be applied
first to the portion of the Obligations that is not secured hereby, if any, it
being the parties’ intent that the portion of the Obligations last remaining
unpaid shall be secured hereby.

ARTICLE 16

CROSS-COLLATERALIZATION

Section 16.1 Cross-Collateralization. Mortgagor acknowledges that the
Obligations are secured by this Security Instrument together with those
additional security instruments given by Mortgagor and/or certain Affiliates of
Mortgagor to Lender, together with the other Loan Documents securing or
evidencing the Obligations, and encumbering the Collateral and other real and
personal property, all as more specifically set forth in the Credit Agreement
and the other Loan Documents. Upon the occurrence of an Event of Default, Lender
shall have the right to institute a proceeding or proceedings for the total or
partial foreclosure of this Security Instrument and any or all of such other
security instruments whether by court action, power of sale or otherwise, under
any applicable provision of law, for all or any portion of the Obligations, and
the lien and the security interest created by such other security instruments
shall continue in full force and effect without loss of priority as a lien and
security interest securing the payment of that portion of the Obligations then
due and payable but still outstanding. Mortgagor acknowledges and agrees that
the Property and the other real and personal property securing the Obligations
are located in one or more States and counties, and therefore Lender shall be
permitted to enforce payment of the Obligations and the performance of any term,
covenant or condition of the Guaranty, this Security Instrument or the other
Loan Documents and exercise any and all rights and remedies under the Guaranty,
this Security Instrument or the other Loan Documents, or as provided by law or
at equity, by one or more proceedings, whether contemporaneous, consecutive or
both, to be determined by Lender, in its sole discretion, in any one or more of
the States or counties in which the Property, the Collateral or any other real
or personal property securing the Obligations is located. Neither the acceptance
of this Security Instrument or the other Loan Documents nor the enforcement
thereof in any one State or county, whether by court action, foreclosure, power
of sale or otherwise, shall prejudice or in any way limit or preclude
enforcement by court action, foreclosure, power of sale or otherwise, of the
Notes, this Security Instrument or any of the other Loan Documents through one
or more additional proceedings in that State or county or in any other State or
county. Any and all sums received by Lender under the Guaranty, this Security
Instrument and the other Loan Documents on account of the Obligations shall be
applied to the Obligations in such order and priority as Lender shall determine,
in its sole discretion.

 

188



--------------------------------------------------------------------------------

ARTICLE 17

INTENTIONALLY DELETED

ARTICLE 18

STATE SPECIFIC PROVISIONS

Section 18.1 Principles of Construction. In the event of any inconsistencies
between the terms and conditions of this Article 18 and the other provisions of
this Security Instrument, the terms and conditions of this Article 18 shall
control and be binding.

Section 18.2 Granting Clause. The preamble to Section 1.1 is hereby modified in
its entirety to state as follows:

Mortgagor does hereby irrevocably mortgage and warrant to Lender and its
successors and assigns, and does hereby assign and grant a security interest to
Lender and its successors and assigns in, the following property, rights,
interests and estates now owned or hereafter acquired by Mortgagor
(collectively, the “Property”):

Section 18.3 Leases and Rents. The following sentences are hereby added at the
end of subparagraph (f) of Section 1.1 entitled “Leases and Rents” and after the
first sentence of Section 1.2 hereof entitled “Assignment of Leases and Rents”:

Lender shall also be entitled to all the rights and remedies conferred by Act
No. 210 of the Michigan Public Acts of 1953 as amended by Act No. 151 of the
Michigan Public Acts of 1966 (M.C.L.A. 554.231, et seq.), or Act No. 228 of the
Michigan Public Acts of 1925, as amended by Act No. 55 of the Michigan Public
Acts of 1933 (M.C.L.A. 554.211, et seq.), whichever is applicable, and pursuant
to Act No. 66 of the Michigan Public Acts of 1956 (M.C.L.A. 565.81, et seq.).
The assignment of leases and rents provided for in this Security Instrument
shall, notwithstanding anything to the contrary contained herein, constitute an
assignment of rents pursuant to M.C.L.A. 554.231, et seq., or M.C.L.A. 554.211,
et seq., whichever is applicable, and M.C.L.A. 565.81, et seq., and shall be
interpreted and applied in accordance therewith.

Section 18.4 Foreclosure. The word “or” is hereby deleted at the end of
Subsection (m) of Section 9.1 of this Security Instrument entitled “Remedies,”
and the following text is hereby added after Subsection (m):

(n) commence (i) foreclosure proceedings against the Property through judicial
proceedings or (ii) foreclosure proceedings against the Property constituting
real estate by advertisement pursuant to the applicable statute in such case
made and

 

189



--------------------------------------------------------------------------------

provided and to sell the Property or to cause the same to be sold at public sale
in accordance with the applicable statute in a single parcel or in several
parcels at the option of Lender. Mortgagor hereby acknowledges that this
Security Instrument contains a POWER OF SALE and that in the event Lender elect
to foreclose by advertisement pursuant to the POWER OF SALE, in accordance with
M.C.L.A. 600.3201, et seq., MORTGAGOR EXPRESSLY WAIVES NOTICE THEREOF (EXCEPT
ANY NOTICE REQUIRED UNDER THE AFORESAID STATUTE), A HEARING PRIOR TO SALE AND
ANY RIGHT, CONSTITUTIONAL OR OTHERWISE, THAT MORTGAGOR MIGHT OTHERWISE HAVE TO
REQUIRE A JUDICIAL FORECLOSURE.

Subsection (n) is renumbered as subsection (o),

Section 18.5 Appointment of Receiver. The following is hereby added to the end
of Section 9.1, subparagraph (g):

The failure of Mortgagor to pay any taxes or assessments assessed against the
Property, or any installment thereof, or any premiums payable with respect to
any insurance policies covering the Property, shall constitute waste as provided
by Act No. 236 of the Michigan Public Acts of 1961, as amended (M.C.L.A.
600.2927). Mortgagor further hereby consents to the appointment of a receiver
under said statute, should Lender elect to seek such relief thereunder;

Section 18.6 Future Advances. (THIS SECURITY INSTRUMENT IS ALSO A FUTURE ADVANCE
MORTGAGE UNDER APPLICABLE MICHIGAN LAW). THIS SECURITY INSTRUMENT IS A “FUTURE
ADVANCE MORTGAGE” UNDER PUBLIC ACT 348 OF PUBLIC ACTS OF 1990, AS AMENDED
(M.C.L.A. 565.901 ET SEQ.). ALL FUTURE ADVANCES UNDER THE NOTES, THE CREDIT
AGREEMENT, THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS SHALL HAVE THE
SAME PRIORITY AS IF THE FUTURE ADVANCE WAS MADE ON THE DATE THAT THIS SECURITY
INSTRUMENT WAS RECORDED. THIS SECURITY INSTRUMENT SHALL SECURE ALL INDEBTEDNESS
OF MORTGAGOR, ITS AFFILIATES, SUCCESSORS AND ASSIGNS UNDER THE NOTES, THE CREDIT
AGREEMENT, THIS SECURITY INSTRUMENT OR ANY OF THE LOAN DOCUMENTS, WHENEVER
INCURRED, INDEBTEDNESS TO BE DUE AT THE TIMES PROVIDED IN THE NOTES, THE CREDIT
AGREEMENT, THIS SECURITY INSTRUMENT AND THE OTHER LOAN DOCUMENTS. NOTICE IS
HEREBY GIVEN THAT THE INDEBTEDNESS SECURED HEREBY MAY INCREASE AS A RESULT OF
ANY ADVANCES, VOLUNTARY OR INVOLUNTARY, UNDER THE NOTE, THE CREDIT AGREEMENT,
THIS SECURITY INSTRUMENT OR ANY OF THE OTHER LOAN DOCUMENTS, ANY DEFAULTS
HEREUNDER BY THE MORTGAGOR DUE TO, FOR EXAMPLE, AND WITHOUT LIMITATION, UNPAID

 

190



--------------------------------------------------------------------------------

INTEREST OR LATE CHARGES, UNPAID TAXES OR INSURANCE PREMIUMS WHICH LENDERS ELECT
TO ADVANCE, DEFAULTS UNDER LEASES THAT LENDERS ELECT TO CURE, ATTORNEY FEES OR
COSTS INCURRED IN ENFORCING THE LOAN DOCUMENTS OR OTHER EXPENSES INCURRED BY
LENDERS IN PROTECTING THE PROPERTY, THE SECURITY OF THIS SECURITY INSTRUMENT OR
LENDERS’ RIGHTS AND INTERESTS.

Section 18.7 Michigan Law. The following is hereby added to the end of
Section 9.1, subparagraph (h):

In connection with Lender’ right to possession of the Property Mortgagor
acknowledges that it has been advised that there is a significant body of law in
Michigan which purportedly provides that in the absence of a showing of waste of
a character sufficient to endanger the value of the Property (or of other
special factors) a person in the role of Mortgagor is entitled to remain in
possession of the Property and to enjoy the earnings, revenues, rents, issues,
profits and income of the Property during the pendency of foreclosure
proceedings and until the expiration of the redemption period, notwithstanding
that the mortgage expressly provides to the contrary. Mortgagor further
acknowledges that it has been advised that Lender consider that the value of the
security granted hereby is inextricably intertwined with the effectiveness of
the management, maintenance and general operation of the Property and that the
Lender would not make the loan secured hereby unless they could be assured that
they would have the right to enjoy the earnings, revenues, rents, issues,
profits and income of the Property therefrom and/or take possession of the
Property and manage or control management thereof immediately upon an Event of
Default notwithstanding that foreclosure proceedings may not have been
instituted or are pending or that the redemption period, if any, may not have
expired. Mortgagor hereby knowingly, intelligently and voluntarily waives all
rights to possession of the Property from and after the occurrence of an Event
of Default and upon demand for possession by Lender Mortgagor agrees not to
assert any objection or defense to Lender’ request or to petition to a court for
possession, and hereby consents to this appointment of a receiver for the
Property. The rights hereby conferred upon Lender have been agreed upon prior to
the occurrence of an Event of Default and the exercise by Lender of these rights
shall not be deemed to put Lender in the status of a “mortgagee in possession.”
Mortgagor acknowledges that this provision is material to this transaction and
that the Lender would not make the loan secured hereby but for this paragraph.

Section 18.8 Additional Fixture Filing Provisions. This Security Instrument
shall be effective as a financing statement filed as a fixture filing with
respect to all fixtures included in the Property and is to be filed and recorded
in the real estate records of the

 

191



--------------------------------------------------------------------------------

county where the Property is located. For this purpose the following information
is included: (i) Mortgagor shall be deemed the “Debtor” and is a corporation
organized under the laws of the state of Delaware with the address set forth on
the first page hereof and the organization number assigned Debtor by the state
in which Debtor is organized is 0056825; (ii) Lender shall be deemed the
“Secured Party” with the address set forth on the first page hereof; (iii) this
Security Instrument covers goods which are or are to become fixtures; and
(iv) the name of the record owner of the Land is the Debtor.

Section 18.9 Waiver of Priority. The Lender reserve the right to waive the
priority of this Security Instrument as to any Lease otherwise subordinate to
this Security Instrument by recording a declaration of subordination in the
public records at any time prior to a sale on foreclosure of this Security
Instrument.

Section 18.10 Marshalling and Other Matters. The word “law” in the first
sentence of Section 11.2 of this Security Instrument is hereby deleted and the
words “Applicable Law” are replaced in its stead. The following is hereby added
after the word “Further,” and before the word “Mortgagor” at the beginning of
the second sentence in Section 11.2 hereof: “to the extent permitted by
Applicable Law”.

ARTICLE 19

FINAL ORDER

Section 19.1 The Governing Order. The terms and conditions hereunder shall be
subject to the terms and conditions of the Final Order.

Section 19.2 The Final Order. This Security Instrument is being recorded
pursuant to the Final Order entered with respect to the Cases, which provides,
in part, that the DIP Credit Facility (as defined in paragraph (i) of the Final
Order), and all Obligations in respect of the Credit Agreement shall at all
times provide to the Lender:

(a) an allowed administrative expense claim pursuant to section 364(c)(1) of the
Bankruptcy Code in each of the Cases having priority over all administrative
expenses of the kind specified in, or arising under, sections 503(b) and 507(a)
of the Bankruptcy Code and any and all expenses and claims of the Borrower and
the Guarantors, whether heretofore or hereafter incurred, including, but not
limited to, the kind specified in sections 105, 326, 328, 506(c), 507(a) or 1114
of the Bankruptcy Code, subject only to the Carve-Out;

(b) valid, perfected security interests in and liens pursuant to section
364(c)(2) of the Bankruptcy Code on all property and assets of the Borrower, the
Guarantors and their estates, of every kind or type whatsoever, including
tangible, intangible, real, personal or mixed, whether now owned or hereafter
acquired or arising, wherever located, all property of the estates of each of
the Borrower and the Guarantors within the meaning of section 541 of the
Bankruptcy Code (including avoidance actions arising under Chapter 5 of the
Bankruptcy Code and applicable state law); and all proceeds, rents and products
of the foregoing (collectively, as to the Borrower and each Guarantor, the
“Collateral”) that is not subject to non-avoidable, valid and perfected liens in
existence as of the

 

192



--------------------------------------------------------------------------------

Petition Date (or to non-avoidable valid liens in existence as of the Petition
Date that are subsequently perfected as permitted by section 546(b) of the
Bankruptcy Code), subject only to the Permitted Liens (as defined in the Credit
Agreement) and the Carve-Out;

(c) valid, perfected, junior security interests and liens pursuant to section
364(c)(3) of the Bankruptcy Code on all of the Collateral that is subject to
non-avoidable, valid and perfected liens (other than the Primed Liens) in
existence as of the Petition Date, or to non-avoidable valid liens in existence
as of the Petition Date that are subsequently perfected as permitted by section
546(b) of the Bankruptcy Code, subject only to the Carve-Out; and

(d) valid, perfected, priming security interests and liens pursuant to section
364(d)(1) of the Bankruptcy Code on the Collateral securing the Second Lien
Prepetition Facility and the Existing UST Loan Agreement, senior in all respects
to the Primed Liens, subject only to the security interests in and liens on all
property securing the First Lien Prepetition Facility, the Permitted Liens and
the Carve-Out.

ARTICLE 20

ADJUSTMENT AFTER SECTION 363 SALE

Section 20.1 The amount secured by this Security Instrument is subject to
reduction under the below circumstances.

(a) Lender, Mortgagor and Borrower anticipate that a sale of certain of the
assets of Borrower pursuant to Section 363 of the Bankruptcy Code will occur
pursuant to that certain Amended and Restated Master Sale and Purchase
Agreement, dated as of June 26, 2009 by and among Borrower, et al., as sellers
and General Motors Company, a Delaware corporation (formerly known as NGMCO,
Inc.) (collectively, the “Purchaser”) as purchaser (the “Purchase and Sale
Agreement”) and that pursuant to such sale, certain assets of Borrower, but not
including the Property, will be sold to Purchaser.

(b) Upon the “Closing Date” (as such term is defined in the Purchase and Sale
Agreement), the principal amount secured by this Security Instrument shall be
$1,175,000,000.00, and the Credit Agreement shall be amended and restated by
that certain Amended and Restated Secured Superpriority Debtor-In-Possession
Credit Agreement to be executed by the parties hereto and dated to be effective
on the Closing Date (the “Wind Down Credit Agreement”). Notwithstanding such
reduction in the principal amount secured, additional amounts including, without
limitation, protective advances, interest, costs and attorney’s fees, that
constitute Credit Agreement Obligations and/or Other Obligations, shall continue
to be secured by this Security Instrument.

(c) From and after the Closing Date, the defined term “Lender”, “Guaranty”,
“Guarantors”, “Loans” and “Notes” shall have the meaning assigned to that term
in the Wind Down Credit Agreement. All other terms not otherwise defined in this
Security Instrument shall have the respective meanings assigned to them in the
Wind Down Credit Agreement.

 

193



--------------------------------------------------------------------------------

[NO FURTHER TEXT ON THIS PAGE]

 

194



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Mortgagor has executed this Mortgage as of the date first
above written.

 

MORTGAGOR:

GENERAL MOTORS CORPORATION,

a Delaware corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

ACKNOWLEDGEMENTS

 

STATE OF      )        )   ss.: COUNTY OF      )  

The foregoing instrument was acknowledged before me this              day of
July, 2009, by                                         , as the
                                         of General Motors Corporation, a
Delaware limited liability company.

 

 

Notary Public

[SEAL]

My commission expires:

 



--------------------------------------------------------------------------------

LEGAL DESCRIPTION

EXHIBIT “A”

 

A-1



--------------------------------------------------------------------------------

EXHIBIT K

Intentionally Omitted



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT

See Executed Version



--------------------------------------------------------------------------------

EXECUTION VERSION

**Pursuant to the previously delivered FOIA letter, ATIA letter and FOIPPA
letter, please note that General Motors Corporation is requesting that this
document, any cover e-mail note and the previously delivered FOIA letter, ATIA
letter and FOIPPA letter receive confidential treatment pursuant to the Freedom
of Information Act, the Access to Information Act and the Freedom of Information
and Protection of Privacy Act, respectively.

 

 

AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT

made by

THE PARTIES SET FORTH ON ANNEX A HERETO

in favor of

THE UNITED STATES DEPARTMENT OF THE TREASURY

and

EXPORT DEVELOPMENT CANADA

Dated July 10, 2009

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

SECTION 1

  

DEFINITIONS

   3

1.1

  

Definitions.

   3

1.2

  

Other Definitional Provisions.

   4

SECTION 2

  

PLEDGE OF CAPITAL STOCK

   4

2.1

  

Pledge.

   4

2.2

  

Subsequently Acquired Capital Stock.

   5

2.3

  

Delivery of Share Certificates and Powers of Attorney.

   5

2.4

  

Uncertificated Securities.

   4

SECTION 3

  

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

   5

SECTION 4

  

VOTING, ETC. PRIOR TO AN EVENT OF DEFAULT

   5

SECTION 5

  

DIVIDENDS AND OTHER DISTRIBUTIONS

   6

SECTION 6

  

REPRESENTATION AND WARRANTIES OF THE PLEDGOR

   6

6.1

  

Representations and Warranties.

   6

SECTION 7

  

FURTHER ASSURANCES; POWER-OF-ATTORNEY

   7

SECTION 8

  

TRANSFER BY THE PLEDGOR

   8

SECTION 9

  

REMEDIES; PRIVATE SALE

   8

9.1

  

Remedies.

   8

9.2

  

Registration Rights.

   10

9.3

  

Private Sale.

   10

9.4

  

Cooperation.

   10

9.5

  

Deficiency.

   10

9.6

  

Revocation of Existing Proxies.

   10

9.7

  

No Duty to Others.

   11

SECTION 10

  

COVENANTS OF THE PLEDGOR

   11

10.1

  

Maintenance of Perfected Security Interest.

   11

10.2

  

No Other Liens.

   11

10.3

  

Restrictions on Voting and Transfers.

   12

10.4

  

Books and Records.

   12

10.5

  

Investment Property.

   12

SECTION 11

  

PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC.

   13

SECTION 12

  

NOTICES, ETC.

   13

 

i



--------------------------------------------------------------------------------

          Page

SECTION 13

  

WAIVER; AMENDMENT

   14

SECTION 14

  

GOVERNING LAW

   14

SECTION 15

  

SUBMISSION TO JURISDICTION; WAIVERS.

   14

15.1

  

Submission to Jurisdiction.

   14

15.2

  

Waiver of Jury Trial.

   15

SECTION 16

  

CONTINUING SECURITY INTEREST; RELEASE

   15

SECTION 17

  

MISCELLANEOUS

   16

17.1

  

No Waiver; Cumulative Remedies.

   16

17.2

  

Survival of Representations and Warranties.

   16

17.3

  

Payment of Expenses.

   16

17.4

  

Successors and Assigns.

   16

17.5

  

Counterparts.

   16

17.6

  

Severability.

   16

17.7

  

Integration.

   16

17.8

  

Headings, etc.

   17

17.9

  

Additional Pledgors.

   17

SECTION 18

  

EFFECT OF AMENDMENT AND RESTATEMENT OF ORIGINAL EQUITY PLEDGE

   17

SECTION 19

  

JOINT AND SEVERAL LIABILITY

   18

SECTION 20

  

ENFORCEMENT EXPENSES; INDEMNIFICATION

   18

20.1

  

Enforcement Expenses.

   18

20.2

  

Indemnification.

   18

20.3

  

Survival of Agreements.

   18

Annex A

  

Capital Stock in Issuing Entities Pledged by Pledgors

  

Annex B

  

Acknowledgment and Consent

  

Annex C

  

Form of Joinder Agreement

  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT

This AMENDED AND RESTATED EQUITY PLEDGE AGREEMENT, dated as of July 10, 2009 (as
amended, modified or supplemented from time to time, this “Agreement”), made by
the undersigned, each of which is further identified on Annex A hereto (each, a
“Pledgor” and together with their respective successors and assigns,
collectively, the “Pledgors”), in favor of THE UNITED STATES DEPARTMENT OF THE
TREASURY (together with its successors and assigns, the “Treasury”) and EXPORT
DEVELOPMENT CANADA (together with its successors and assigns, “EDC”, and
collectively with Treasury, the “Lender” or the “Pledgee”). Except as otherwise
defined herein, terms used herein and defined in the Credit Agreement referred
to below shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, on June 1, 2009 (the “Petition Date”), Motors Liquidation Company
(f/k/a General Motors Corporation) (together with its permitted successors and
assigns, the “Borrower”), Saturn, LLC, a Delaware limited liability company,
Saturn Distribution Corporation, a Delaware corporation, and Chevrolet-Saturn of
Harlem, Inc., a Delaware corporation (each an “Initial Debtor” and collectively,
the “Initial Debtors”) filed voluntary petitions in the Bankruptcy Court (as
defined below) for relief, and commenced cases (each an “Initial Case” and
collectively, the “Initial Cases”) under the Bankruptcy Code and have continued
in the possession of their assets and in the management of their businesses
pursuant to sections 1107 and 1108 of the Bankruptcy Code;

WHEREAS, on June 3, 2009, the Pledgors entered into the Secured Superpriority
Debtor-In-Possession Credit Agreement, among the Borrower, the Guarantors party
thereto and the Lenders (the “Existing Credit Agreement”);

WHEREAS, pursuant to the terms of Existing Credit Agreement, each Pledgor
entered into that certain Equity Pledge Agreement, dated as of June 3, 2009 (the
“Original Pledge Agreement”) pursuant to which each Pledgor granted a security
interest in its assets and guaranteed the payment and performance of the
Obligations (as defined in the Existing Credit Agreement) in favor of the
Lenders;

WHEREAS, pursuant to the Existing Credit Agreement, the Lenders provided the
Borrower with (i) term loans in an aggregate amount equal to $32,125,000,000
(the “Tranche B Term Loans”) and (ii) term loans in an aggregate amount equal to
$1,175,000,000 (the “Tranche C Term Loans”);

WHEREAS, on June 25, 2009, the Bankruptcy Court entered the Final Order pursuant
to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Final Order”) approving the terms and
conditions of the Existing Credit Agreement and the Loan Documents (as defined
in the Existing Credit Agreement;



--------------------------------------------------------------------------------

WHEREAS, on July 5, 2009, the Bankruptcy Court entered the Wind-Down Order
pursuant to the Bankruptcy Code Sections 105(a), 361, 362, 363, 364 and 507 and
Bankruptcy Rules 2002, 4001 and 6004 (the “Wind-Down Order”) approving the
amendment to the Existing Credit Agreement to provide the Debtors with
post-petition, wind-down financing;

WHEREAS, pursuant to the Amended and Restated Master Sale and Purchase Agreement
dated as of June 26, 2009 (as amended, modified or supplemented from time to
time, the “Master Transaction Agreement”), on July 10, 2009, the Lender
exchanged a portion of its Tranche B Term Loans in an amount equal to
$25,052,511,395 together with, its Additional Notes (as defined in the Existing
Credit Agreement) and its rights under the Existing UST Term Loan Agreement
including the Warrant Note and the Additional Notes (as each such term is
defined in the Existing UST Loan Agreement) to General Motors Company, f/k/a
NGMCO, Inc.) (together with its successors and assigns, “New CarCo”) in exchange
for common and preferred Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement, on July 10, 2009, the
Canadian Lender exchanged a portion of its Tranche B Term Loans in an amount
equal to $3,010,805,085 together with its Additional Notes to New CarCo in
exchange for common and preferred Capital Stock of New CarCo;

WHEREAS, pursuant to the Master Transaction Agreement and in accordance with the
Section 363 Sale Order, the Borrower and the Debtors sold to New CarCo certain
of its assets and property, and New CarCo assumed certain liabilities of the
Borrower and its Subsidiaries, including a portion of the Treasury’s Tranche B
Term Loans in an aggregate amount equal to $7,072,488,605 pursuant to the
Assignment and Assumption Agreement, dated as of the date hereof (the “New CarCo
Assignment and Assumption”), among the Borrower, New CarCo and EDC
(collectively, and together with the other transactions contemplated by the
Transaction Documents, the “Related Section 363 Transactions”);

WHEREAS, the Borrower and the Lenders have agreed to amend and restate the terms
and provisions of the Existing Credit Agreement as more particularly set forth
in that certain $1,175,000,000 Amended and Restated Secured Superpriority
Debtor-in-Possession Credit Agreement among the Grantors and the Lenders (as
amended, modified, or supplemented from time to time prior to the date hereof,
the “Credit Agreement”); and

WHEREAS, in connection with the Credit Agreement it is necessary and advisable
to amend and restate the terms and provisions of the Original Pledge Agreement
as more particularly set forth herein.

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto agree that on the Effective Date, the Original Pledge Agreement
shall be amended and restated in its entirety as follows:

SECTION 1

DEFINITIONS

1.1 Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC: Certificated Security, Chattel Paper, Documents, Instruments and General
Intangibles.

(a) The following terms shall have the following meanings:

“Agreement”: this Amended and Restated Equity Pledge Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.

“Collateral”: the Pledged Equity Interests, together with (i) all Chattel Paper,
Investment Property, Documents, Instruments and General Intangibles attributable
solely to the Pledged Equity Interests; (ii) all rights of any Pledgor to
receive moneys (including dividends) due but unpaid or to become due with
respect to the Pledged Equity Interests and all property received in
substitution or exchange therefor; (iii) all of Pledgors’ rights and privileges
with respect to the Pledged Equity Interests; (iv) all rights of Pledgors to
property of the related Issuing Entities with respect to the Pledged Equity
Interests; and (v) all Proceeds with respect to the foregoing clauses (i)
through (iv); and (vi) to the extent not included in the foregoing, all
proceeds, products, offspring, rents, revenues, issues, profits, royalties,
income, benefits, accessions, additions, substitutions and replacements of and
to any and all of the foregoing; provided that, notwithstanding anything to the
contrary contained herein or in any other Loan Document, the term Collateral and
each other term used in the definition thereof shall not include, and the
Pledgee shall not have a pledge or any other Lien pursuant to this Agreement on,
any of the Excluded Collateral of any Pledgor.

“Collateral Agent”: the Treasury, on behalf of the Pledgees, pursuant to
Section 17.10.

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC and
(ii) whether or not constituting “investment property” as so defined, all
Pledged Notes and Pledged Equity Interests, in each case of clauses (i) and
(ii) above, other than such property constituting Excluded Collateral.

“Issuing Entity”: each of the entities listed under the heading “Issuing Entity”
on Annex A hereto.

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

“Original Pledge Agreement”: as defined in the Recitals.

“Pledged Equity Interests”: the shares of Capital Stock set forth on Annex A
hereto, together with any other shares, stock certificates, options or rights of
any nature whatsoever in respect of the Capital Stock of any Person that may be
issued or granted to, or held by, any Pledgor while this Agreement is in effect;
provided, that in no event shall any Excluded Collateral be required to be
pledged hereunder.

 

3



--------------------------------------------------------------------------------

“Proceeds”: all “proceeds” as that term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Pledged Equity Interests, collections thereon
or distributions or payments with respect thereto.

“Securities Act”: the Securities Act of 1933, as amended.

1.2 Other Definitional Provisions.

(a) The words “hereof,” “herein”, “hereto” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section and Schedule
references are to this Agreement unless otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

SECTION 2

PLEDGE OF CAPITAL STOCK

2.1 Pledge. As collateral security for the prompt satisfaction and performance
of the Obligations when due (whether at the stated maturity, by acceleration or
otherwise), each Pledgor hereby: (i) pledges, collaterally assigns and
hypothecates to the Pledgee and hereby grants to the Pledgee for the benefit of
the Pledgee and its assigns a first priority security interest in all of the
Collateral now or from time to time, which such Pledgor now has or at any time
in the future may acquire any right, title or interest in; (ii) pledges and
deposits as security with the Collateral Agent the Pledged Equity Interests of
the related Issuing Entities owned by such Pledgor on the date hereof and
delivers to the Collateral Agent, any certificates therefor or instruments
thereof, accompanied by such other instruments of transfer as are reasonably
acceptable to the Pledgee; and (iii) collaterally assigns, transfers,
hypothecates, mortgages, charges and sets over to the Pledgee all of such
Pledgor’s right, title and interest in and to the Pledged Equity Interests of
the related Issuing Entities (and in and to the certificates or instruments
evidencing such Pledged Equity Interests of the related Issuing Entities) to be
held by the Collateral Agent, upon the terms and conditions set forth in this
Agreement.

2.2 Subsequently Acquired Capital Stock. If, at any time or from time to time
after the date hereof, a Pledgor acquires (by purchase, stock dividend or
otherwise) any additional Capital Stock (other than any such Capital Stock
constituting Excluded Collateral) of the related Issuing Entities or, if any
Capital Stock constituting Excluded Collateral ceases to be Excluded Collateral,
such Pledgor hereby automatically pledges and shall forthwith deposit such
Capital Stock of the related Issuing Entities (including any certificates or
instruments representing such Capital Stock of the related Issuing Entities) as
security with the Collateral Agent, together with related stock powers duly
executed in blank by such Pledgor authorizing Pledgee to transfer ownership of
any Pledged Equity Interests acquired or received by such Pledgor after the date
of this Agreement to a third party in accordance with the terms of this
Agreement.

 

4



--------------------------------------------------------------------------------

2.3 Delivery of Share Certificates and Powers of Attorney. Simultaneously with
the delivery of this Agreement, each Pledgor is delivering to the Collateral
Agent, all certificated securities (including, without limitation, stock
certificates) representing the Pledged Equity Interests, together with related
stock powers duly executed in blank by the relevant Pledgor authorizing
Collateral Agent to transfer ownership of such Pledged Equity Interests to a
third party in accordance with the terms of this Agreement. Each Pledgor shall
promptly deliver to the Collateral Agent, or cause the Borrower or any Issuing
Entity to deliver directly to the Collateral Agent, (i) share certificates or
other instruments representing any Pledged Equity Interests acquired or received
by such Pledgor after the date of this Agreement and (ii) related stock powers
duly executed in blank by such Pledgor authorizing Collateral Agent to transfer
ownership of any Pledged Equity Interests acquired or received by such Pledgor
after the date of this Agreement to a third party in accordance with the terms
of this Agreement.

2.4 Uncertificated Securities. Notwithstanding anything to the contrary
contained in Sections 2.1 and 2.2, if any Pledged Equity Interests are
uncertificated securities, the respective Pledgor hereby notifies the Pledgee
thereof in Annex A hereof, and hereby covenants that it shall take all actions
reasonably required by the Lenders to perfect the security interest of the
Pledgee in such uncertificated Pledged Equity Interests under Applicable Law.
Each Pledgor further agrees to take such actions as the Pledgee deems reasonably
necessary to effect the foregoing and to permit the Pledgee to exercise any of
its rights and remedies hereunder and under applicable law.

SECTION 3

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

The Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining physical possession of any certificated Pledged Equity
Interests, which may be held (in the discretion of the Pledgee) in the name of
the relevant Pledgor, endorsed or assigned in blank or, if an Event of Default
shall have occurred and be continuing, in the name of the Pledgee or any nominee
or nominees of the Pledgee or a sub-agent appointed by the Pledgee; provided
that, prior to any transfer resulting from the Lenders exercise of remedies
under this Agreement, the Pledgee shall remain primarily liable for any and all
actions and inactions of any such sub-agent or nominee of the Pledgee.

SECTION 4

VOTING, ETC. PRIOR TO AN EVENT OF DEFAULT

Unless and until an Event of Default shall have occurred and be continuing, each
Pledgor shall be entitled to exercise all voting rights attaching to any and all
Pledged Equity Interests owned by it, and to give consents, waivers or
ratifications in respect thereof, provided that no vote shall be cast or any
consent, waiver or ratification given or any action taken which would violate,

 

5



--------------------------------------------------------------------------------

result in a breach of any covenant contained in, or be materially inconsistent
with, any of the terms of this Agreement, the Credit Agreement or any other Loan
Document or that would have the effect of materially impairing the value of the
Collateral or any part thereof or the position or interests of the Pledgee
therein. All such rights of a Pledgor to vote and to give consents, waivers and
ratifications shall cease in case an Event of Default shall occur and be
continuing and Section 9 hereof shall become applicable; provided that, the
Pledgee shall have the right from time to time during the continuance of an
Event of Default to permit such Pledgor to exercise such rights. After all
Events of Default have been cured or waived, each Pledgor will have the right to
exercise the voting and consensual rights and powers that it would otherwise be
entitled to exercise pursuant to the terms of this Section 4.

SECTION 5

DIVIDENDS AND OTHER DISTRIBUTIONS

Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends, interest and principal or other amounts payable in respect of
the Pledged Equity Interests shall be paid to the Pledgors in accordance with
the related certificate of incorporation, by-laws, certificate of formation, or
operating agreement (or equivalent thereof), as the case may be. On and after
the date on which an Event of Default shall have occurred and be continuing, all
such amounts shall be paid to and shall constitute Collateral of the Pledgee
under the Loan Documents. All dividends, distributions or other payments which
are received by a Pledgor contrary to the provisions of this Section 5 or
Section 9 shall be received in trust for the benefit of the Pledgee, shall be
segregated from other property or funds of such Pledgor and shall be forthwith
paid over to the Collateral Agent for the benefit of the Pledgee as collateral
for the Obligations in the same form as so received (with any necessary
endorsement).

SECTION 6

REPRESENTATION AND WARRANTIES OF THE PLEDGOR

6.1 Representations and Warranties. Each Pledgor represents, warrants and
covenants that:

(a) it is the sole owner of the Pledged Equity Interests pledged by it
hereunder, free and clear of all claims, mortgages, pledges, Liens, security
interests and other encumbrances of any nature whatsoever (and no right or
option to acquire the same exists in favor of any other person or entity),
except for the assignment, pledge and security interest in favor of the Pledgee
created or provided for herein or under any other Loan Document and Permitted
Liens, and (except to the Pledgee hereunder) such Pledgor agrees that, except as
permitted by the Credit Agreement, it will not encumber or grant any Lien in or
with respect to the Pledged Equity Interest or permit any of the foregoing;

(b) except in connection with the Permitted Liens, no options, warrants or other
agreements with respect to the Collateral owned by such Pledgor are outstanding;

 

6



--------------------------------------------------------------------------------

(c) except for Excluded Collateral, the Pledged Equity Interests pledged by such
Pledgor hereunder, represent all of the shares of Capital Stock of the Issuing
Entities owned by such Pledgor;

(d) to the knowledge of such Pledgor, all of the Pledged Equity Interests owned
by it have been duly and validly issued, are fully paid and non-assessable; and

(e) the pledge and collateral assignment to the Pledgee of the Pledged Equity
Interests by such Pledgor pursuant to this Agreement, together with the delivery
in the State of New York by such Pledgor to the Collateral Agent of all
certificated Pledged Equity Interests together with related stock powers with
respect thereto in blank, and the filing of New York UCC financing statements in
the applicable filing jurisdiction set forth on Annex A, will create a valid and
perfected first priority Lien in the Collateral, and the proceeds thereof,
subject to no other Lien or to any agreement purporting to grant to any third
party a Lien on the property or assets of such Pledgor which would include the
Collateral other than a Permitted Lien allowable under the Credit Agreement.

SECTION 7

FURTHER ASSURANCES; POWER-OF-ATTORNEY

7.1 Further Assurances. Each Pledgor agrees that it will cooperate with the
Pledgee in filing and refiling under the New York UCC such financing statements,
continuation statements and other documents in such filing offices in any New
York UCC jurisdiction as may reasonably be necessary or advisable and wherever
required or advisable by law in order to perfect and preserve the Pledgee’s
first priority security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral, and agrees to do such further
acts and things and to execute and deliver to the Pledgee such additional
conveyances, assignments, agreements and instruments as the Pledgee may
reasonably require or reasonably deem advisable to carry into effect the
purposes of this Agreement or to further assure and confirm unto the Pledgee its
rights, powers and remedies hereunder or thereunder. Each Pledgor authorizes the
Pledgee to use the collateral description “all personal property” or words of
similar effect in any such financing statements.

7.2 Power-of-Attorney. Each Pledgor hereby constitutes and irrevocably appoints
the Pledgee as its true and lawful attorney-in-fact, with full authority in the
place and stead of such Pledgor and in the name of such Pledgor or otherwise, at
any time and from time to time after an Event of Default shall have occurred and
be continuing, to (i) affix to any documents representing the Collateral, the
stock powers delivered with respect thereto, (ii) transfer or cause the transfer
of the Collateral, or any part thereof, on the books of the Issuing Entity, to
the name of the Pledgee or any nominee, (iii) exercise with respect to such
Collateral, all the rights, powers and remedies of an owner, and (iv) take any
action and execute any instrument which the Pledgee may deem necessary or
advisable to accomplish the purposes of this Agreement, which such Pledgor is
required to do hereunder but has failed to do within the required time frames
hereunder. The power of attorney granted pursuant to this Section 7.2 and all
authority hereby conferred are granted and conferred solely to protect the
Pledgee’s interest in the Collateral and shall not impose any duty upon the
Pledgee to exercise any power. This power of attorney shall be irrevocable as
one coupled with an interest until the Obligations are paid in full and the Loan
Documents have been terminated.

 

7



--------------------------------------------------------------------------------

SECTION 8

TRANSFER BY THE PLEDGOR

No Pledgor will sell or otherwise dispose of, grant any Lien or option with
respect to, or mortgage, pledge or otherwise encumber any of the Collateral
except in accordance with the terms of this Agreement and the Loan Documents or
as may otherwise be agreed to in writing by the Pledgee.

SECTION 9

REMEDIES; PRIVATE SALE

9.1 Remedies. During the period during which an Event of Default is continuing:

(a) the Pledgee shall have all of the rights and remedies with respect to the
Collateral of a secured party under the New York UCC and such additional rights
and remedies to which a secured party is entitled under the laws in effect in
any jurisdiction where any rights and remedies hereunder may be asserted
(including, without limitation, the right, to the maximum extent permitted by
law, to exercise all voting, consensual and other powers of ownership pertaining
to the Collateral as if the Pledgee was the sole and absolute owner thereof (and
the Pledgors agree to take all such action as may be appropriate to give effect
to such right));

(b) the Pledgee may make any reasonable compromise or settlement deemed
desirable with respect to any of the Collateral and may extend the time of
payment, arrange for payment in installments, or otherwise modify the terms of,
any of the Collateral;

(c) the Pledgee may, in its name or in the name of related Pledgor or otherwise,
demand, sue for, collect or receive any money or property at any time payable or
receivable on account of, or in exchange for, any of the Collateral, but shall
be under no obligation to do so;

(d) the Pledgee may, with respect to the Collateral or any part thereof which
shall then be or shall thereafter come into the possession, custody or control
of the Pledgee or any of its agents, sell, lease, assign or otherwise dispose of
all or any part of such Collateral, at such place or places as the Pledgee deems
best, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and any Person may be the purchaser, lessee,
assignee or recipient of any or all of the Collateral so disposed of at any
public sale (or, to the extent permitted by Applicable Law, at any private sale)
and thereafter hold the same absolutely free from

 

8



--------------------------------------------------------------------------------

any claim or right of whatsoever kind, including any right or equity of
redemption (statutory or otherwise), of any Pledgor, any such demand, notice and
right or equity being hereby expressly waived and released. The Pledgee may,
without notice or publication, adjourn any public or private sale or cause the
same to be adjourned from time to time by announcement at the time and place
fixed for the sale, and such sale may be made at any time or place to which the
sale may be so adjourned;

(e) the Pledgee shall have the right to receive any and all cash dividends,
payments or other Proceeds paid in respect of the Collateral and make
application thereof to the Obligations in such order as the Pledgee shall elect;
and

(f) any or all of the Collateral may be registered in the name of the Pledgee or
its nominee, and the Pledgee or its nominee may thereafter exercise, (A) all
voting, corporate or other organizational and other rights pertaining to such
Collateral at any meeting of shareholders or other equity holders of the
relevant Issuing Entities or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Collateral as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Collateral upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate or other organizational structure of
any Issuing Entity, or upon the exercise by any Pledgor or the Pledgee of any
right, privilege or option pertaining to such Collateral, and in connection
therewith, the right to deposit and deliver any and all of the Collateral with
any committee, depositary, transfer agent, registrar or other designated agency
upon such terms and conditions as the Lender may determine), all without
liability except to account for property actually received by it, but the Lender
shall have no duty to any Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

The Pledgors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws (to the extent not preempted), the Pledgee may be compelled,
with respect to any sale of all or any part of the Collateral which constitutes
a “security” under the Securities Act, to limit purchasers to those who will
agree, among other things, to acquire such Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The
Pledgors acknowledge that any such private sale may be at prices and on terms
less favorable to the Pledgee than those obtainable through a public sale
without such restrictions, and, notwithstanding such circumstances, agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Pledgee shall not have any obligation to engage
in public sales and no obligation to delay the sale of any such Collateral for
the period of time necessary to permit the respective issuer thereof to register
it for public sale.

9.2 Registration Rights. If the Pledgee shall determine to exercise its right to
sell any or all of the Collateral pursuant to Section 9 at any time when an
Event of Default has occurred and is continuing, and if in the opinion of the
Pledgee it is necessary or advisable to have the Collateral, or that portion
thereof to be sold, registered under the provisions of the Securities Act, the
relevant Pledgor will use commercially reasonable efforts to cause the Issuing
Entity thereof to (i) execute and deliver, and cause the directors

 

9



--------------------------------------------------------------------------------

and officers of such Issuing Entity to execute and deliver, all such instruments
and documents, and do or cause to be done all such other acts as may be, in the
opinion of the Pledgee, necessary or advisable to register the Collateral, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its commercially reasonable efforts to cause the registration statement
relating thereto to become effective and to remain effective for a period of two
years from the date of the first public offering of the Collateral, or that
portion thereof to be sold, and (iii) use commercially reasonable efforts to
make all amendments thereto and/or to the related prospectus which, in the
opinion of the Pledgee, are necessary, all in conformity with the requirements
of the Securities Act and the rules and regulations of the Securities and
Exchange Commission applicable thereto. Each Pledgor agrees to cause such
Issuing Entity to comply with the provisions of the securities or “Blue Sky”
laws of any and all jurisdictions which the Pledgee shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) that will satisfy the provisions of Section 11(a) of
the Securities Act.

9.3 Private Sale. The Pledgee shall not incur any liability as a result of the
sale of the Collateral, or any part thereof, at any private sale pursuant to
Section 9.1 of this Agreement conducted in good faith. Each Pledgor hereby
waives any claims against the Pledgee by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of any obligations.

9.4 Cooperation. Each Pledgor agrees to use commercially reasonable efforts to
do or cause to be done all such other acts as may be necessary to make such sale
or sales of all or any portion of the Collateral pursuant to this Section 9
valid and binding and in compliance with any and all other Applicable Law. Each
Pledgor further agrees that a breach of any of the covenants contained in this
Section 9 will cause irreparable injury to the Pledgee, that the Pledgee has no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 9 shall be specifically
enforceable against such Pledgor, and such Pledgor hereby waives and agrees (to
the extent not prohibited by Applicable Law) not to assert any defenses against
an action for specific performance of such covenants except for a defense that
no Event of Default has occurred.

9.5 Deficiency. Each Pledgor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the reasonable fees and disbursements of any attorneys
employed by the Pledgee to collect such deficiency.

9.6 Revocation of Existing Proxies. Without limitation to Section 9.1 and
subject to restrictions in the documents governing the Permitted Liens, each
Pledgor hereby revokes all previous proxies with regard to the Collateral and
appoints the Pledgee as its proxy holder to attend and vote at any and all
meetings of the shareholders (or other equity holders, as applicable) of the
Issuing Entities, and any adjournments thereof, held on or after the date of the
giving of this proxy and prior to the termination of this proxy and to execute
any and all written consents of shareholders (or other equity holders, as
applicable) of such Issuing Entities executed on or after the date of the giving
of this proxy and prior to the termination of this proxy, with the same effect
as if such Pledgor had personally attended the meetings or had personally voted
the Collateral or had personally signed the written the consents;

 

10



--------------------------------------------------------------------------------

provided, however, that the proxy holder shall have rights hereunder only upon
the occurrence and during the continuance of an Event of Default. Each Pledgor
hereby authorizes the Pledgee to substitute another Person as the proxy holder
and, upon the occurrence or during the continuance of an Event of Default,
hereby authorizes and directs the proxy holder to file this proxy and the
substitution instrument with the secretary or other appropriate officer of the
appropriate Issuing Entity. This proxy is coupled with an interest and is
irrevocable until the Obligations have been paid in full and the Loans have been
terminated.

9.7 No Duty to Others. It shall not be necessary for any Pledgee (and the
Pledgor hereby waives any right which the Pledgor may have to require any
Pledgee), in order to enforce the obligations of the Pledgor hereunder, first to
(i) institute suit or exhaust its remedies against the Pledgor or others liable
on the Loan or the Obligations or any other person, (ii) enforce any Pledgee’s
rights against any collateral which shall ever have been given to secure the
Loan, (iii) enforce any Pledgee’s rights against any other Pledgors of the
Obligations, (iv) join the Pledgor or any others liable on the Obligations in
any action seeking to enforce this Agreement, (v) exhaust any remedies available
to the Pledgee against any collateral which shall ever have been given to secure
the Loan, or (vi) resort to any other means of obtaining payment of the
Obligations. The Pledgee shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Obligations.

SECTION 10

COVENANTS OF THE PLEDGOR

10.1 Maintenance of Perfected Security Interest. Each Pledgor covenants and
agrees that subject to the right, title and interest of holders of Permitted
Liens, it will take all reasonable steps to defend the right, title and interest
of the Pledgee in and to the Collateral and the Proceeds thereof against the
claims and demands of all persons whomsoever; and each Pledgor covenants and
agrees that it will have like title to and right to pledge any other property at
any time hereafter pledged to the Pledgee as Collateral hereunder and will
likewise take all reasonable steps to defend its rights thereto and interests
therein.

10.2 No Other Liens. Each Pledgor covenants and agrees that it shall not
(i) create, incur, assume or permit to exist any Lien or encumbrance on the
Collateral (other than the Lien granted hereunder and Permitted Liens) and
(ii) take any action which would have the effect of materially impairing the
position or interests of the Pledgee hereunder except to the extent not
prohibited by this Agreement.

No Pledgor will, nor will it permit any of the related Issuing Entities (for so
long as all or a portion of its related Capital Stock constitutes Collateral
hereunder) to, without the prior written consent of the Pledgee, (i) enter into
or permit to exist any arrangement or agreement (excluding the Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits such
Pledgor or any of the related Issuing Entities from creating, assuming or
incurring any Lien upon such Pledgor’s properties, revenues or assets whether
now owned or hereafter acquired other than as permitted in the Credit Agreement,
(ii) permit any Lien to exist on any of the Capital Stock of the related Issuing
Entities (other than the Lien granted to the Pledgee hereunder and Permitted

 

11



--------------------------------------------------------------------------------

Liens), (iii) sell, transfer or otherwise dispose of any of the Capital Stock
with respect to the Issuing Entities, regardless of whether such Capital Stock
constitutes Collateral hereunder, other than in a transaction permitted under
the Credit Agreement or (iv) except as otherwise permitted in the Credit
Agreement, enter into any agreement, contract or arrangement (excluding the
Credit Agreement and the other Loan Documents) restricting the ability of any
Issuing Entity to pay or make dividends or distributions in cash or kind to the
Pledgor or the Pledgee (to the extent the Pledgee is entitled hereunder to
receive the payment of same), to make loans, advances or other payments of
whatsoever nature to the Pledgor, or to make transfers or distributions of all
or any part of its assets to the Pledgor or any Person owning or holding the
Capital Stock with respect to such Issuing Entity; in each case other than
(x) customary anti-assignment provisions contained in leases, permits, licensing
agreements and other contracts entered into by the Pledgor or such Issuing
Entity in the ordinary course of its business, (y) restrictions and conditions
imposed by any laws, rules or regulations of any Governmental Authority, and
(z) restrictions and conditions arising under the Credit Agreement and the other
Loan Documents.

10.3 Restrictions on Voting and Transfers. Except as otherwise permitted under
the Credit Agreement, without the prior written consent of the Pledgee, each
Pledgor covenants and agrees that it will not (i) vote to enable, or take any
other action to permit, any Issuing Entity to issue any stock or other equity
securities or interests of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock or
other equity securities or interests of any Issuing Entity or (ii) sell, assign,
transfer, exchange or otherwise dispose of, or grant any option with respect to,
the Pledged Equity Interests.

10.4 Books and Records. Each Pledgor covenants and agrees that it will cause its
pledge hereunder to be noted conspicuously on its books and records.

10.5 Investment Property. Except as indicated on Annex A hereto, with respect to
each Issuing Entity that is a partnership or a limited liability company
(i) each Pledgor confirms that none of the terms of any Capital Stock issued by
the applicable Issuing Entity provides that such Capital Stock is a “security”
within the meaning of Sections 8-102 and 8-103 of the New York UCC (a
“Security”), (ii) each Pledgor agrees that it will not take and will cause the
Issuing Entity not to take any action to cause or permit any such Capital Stock
to become a Security, (iii) each Pledgor agrees that it will not permit the
applicable Issuing Entity to issue any certificate representing any such Capital
Stock and (iv) Pledgor agrees that if, notwithstanding the foregoing, any such
Capital Stock shall be or become a Security, such Pledgor will (and will
instruct such Issuing Entity to) comply with instructions originated by the
Pledgee without further consent by such Pledgor. Each Pledgor covenants and
agrees that those Pledged Equity Interests that are noted as uncertificated on
Annex A hereto (the “Uncertificated Pledged Equity Interests”) are “general
intangibles” under Article 9 of the New York UCC, and are not “securities” for
purposes of Article 8 of the New York UCC or “investment property” for purposes
of Article 9 of the New York UCC, and that it will not modify any
organizational, operating or other agreements to permit such Capital Stock to be
governed by Article 8 of the New York UCC without the prior written consent of
the Pledgee.

 

12



--------------------------------------------------------------------------------

SECTION 11

PLEDGOR’S OBLIGATIONS ABSOLUTE, ETC.

Subject to Section 16, the obligations of each Pledgor under this Agreement
shall be absolute and unconditional and shall remain in full force and effect
without regard to, and shall not be released, suspended, discharged, terminated
or otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation:

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any of the Loan Documents, or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement;

(c) any furnishing of any additional security to Pledgee or its assignee or any
acceptance thereof or any release of any security by Pledgee or its assignee;

(d) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof;

(e) any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to such Pledgor or
any Affiliate of such Pledgor, or any action taken with respect to this
Agreement by any trustee or receiver, or by any court, in any such proceeding,
whether or not such Pledgor shall have notice or knowledge of any of the
foregoing; or

(f) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, the Pledgors in respect of its obligations hereunder or
the Pledgors in respect of this Agreement or otherwise.

SECTION 12

NOTICES, ETC.

Except as otherwise expressly permitted by this Agreement, all notices, requests
and other communications provided for herein and under the other Loan Documents
(including, without limitation, any modifications of, or waivers, requests or
consents under, this Agreement) shall be given or made in writing (including,
without limitation, by telecopy or Electronic Transmission) delivered to the
intended recipient at the “Address for Notices” specified (i) on the signatures
pages hereof, beneath each party’s name or (ii) in Section 8.2 of the Credit
Agreement or; (iii) as to any party, at such other address as shall be
designated by such party in a written notice to each other party.

 

13



--------------------------------------------------------------------------------

SECTION 13

WAIVER; AMENDMENT

None of the terms or provisions of this Agreement may be waived, amended,
supplemented or otherwise modified except in accordance with Section 8.1 of the
Credit Agreement.

SECTION 14

GOVERNING LAW

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK AND, TO THE EXTENT APPLICABLE, THE
BANKRUPTCY CODE.

SECTION 15

SUBMISSION TO JURISDICTION; WAIVERS.

15.1 Submission to Jurisdiction. All judicial proceedings brought against any
Pledgor hereto arising out of or relating to this Agreement or any other Loan
Document, or any Obligations hereunder and thereunder, may be brought in the
Bankruptcy Court and, if the Bankruptcy Court does not have (or abstains from)
jurisdiction, the courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof. Each Pledgor hereby irrevocably and unconditionally:

(a) submits for itself and its property in any such legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non exclusive jurisdiction of the courts of the State of New York, the courts of
the United States of America for the Southern District of New York, and
appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address set forth in Section 12 or at such other address of which the Lenders
shall have been notified pursuant thereto; and

 

14



--------------------------------------------------------------------------------

(d) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

15.2 Waiver of Jury Trial. THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

SECTION 16

CONTINUING SECURITY INTEREST; RELEASE

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Obligations have matured
and have been paid and satisfied in full, (ii) be binding upon and inure to the
benefit of the Pledgors, each of the Pledgors’ executors, administrators,
successors and assigns, and (iii) inure to the benefit of and be binding upon
the Pledgee and its successors, transferees and assigns. Upon the payment and
satisfaction in full of the Obligations, each Pledgor shall be entitled to the
return, upon its request and at its expense, of such of the Collateral as shall
not have been sold or otherwise applied pursuant to the terms hereof.

(b) Upon termination of the Credit Agreement and repayment to the Lender of all
Obligations and the performance of all obligations under the Loan Documents, the
Pledgee shall release its security interest in any remaining Collateral;
provided that if any payment, or any part thereof, of any of the Obligations is
rescinded or must otherwise be restored or returned by the Pledgee upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower, or upon or as a result of the appointment of a receiver, intervenor or
conservator of, or a trustee or similar officer for the Borrower or any
substantial part of its Property, or otherwise, this Agreement, all rights
hereunder and the Liens created hereby shall continue to be effective, or be
reinstated, until such payments have been made.

(c) The Lender shall, in connection with any Disposition of any Collateral
permitted under the Credit Agreement, release from the Lien of created hereby on
such Collateral the portion of the Collateral Disposed of, upon any applicable
Loan Parties’ satisfaction of the applicable conditions set forth in the Credit
Agreement. In connection therewith, the Lender, at the request and sole cost and
expense of the Pledgor, shall execute and deliver to the Pledgor all releases or
other documents including, without limitation, UCC termination statements,
reasonably necessary for the release of the Lien created hereby on such
Collateral. For the avoidance of doubt, the Lien of the Lenders on the
Collateral shall not be released in connection with the Disposition of
Collateral between and among the Pledgors and the other Loan Parties.

 

15



--------------------------------------------------------------------------------

SECTION 17

MISCELLANEOUS

17.1 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
.exercising, on the part of the Lender, any right, remedy, power or privilege
hereunder or under the other Loan Documents shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

17.2 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

17.3 Payment of Expenses. Each Pledgor hereby agrees to pay on demand by the
Lender any and all reasonable out-of-pocket costs, fees and expenses (including,
without limitation, reasonable legal fees and expenses) incurred by the Lender
or its agents, representatives, advisors in enforcing any of its rights or
remedies under this Agreement, in each case in accordance with Section 8.5 of
the Credit Agreement.

17.4 Successors and Assigns. This Agreement shall be binding upon the permitted
successors and assigns of the each Pledgor and shall inure to the benefit of
each Lender and its respective permitted successors and assigns; provided that
no Pledgor may assign, transfer or delegate any of its rights or obligations
under this Agreement without the prior written consent of each Lender (and any
attempted assignment or transfer by any Pledgor without such consent shall be
null and void).

17.5 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or other electronic transmission shall be effective as delivery of a
manually executed counterpart hereof. A set of the copies of this Agreement
signed by all the parties shall be lodged with the Borrower and the Lenders.

17.6 Severability. Any provision of this Agreement that is held to be prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating or rendering unenforceable the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

17.7 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Pledgors and the Pledgee with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Lender relative to the subject matter
hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

16



--------------------------------------------------------------------------------

17.8 Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

17.9 Additional Pledgors. Each Subsidiary of the Borrower that is required to
become, or that the Borrower desires to become, a party to this Agreement
pursuant to Section 5.23 of the Credit Agreement shall become a Pledgor for all
purposes of this Agreement upon execution and delivery by such Subsidiary of a
Joinder Agreement in the form of Annex C hereto.

17.10 Collateral Agent. Treasury and EDC, each in their capacity as a Lender,
hereby appoint Treasury (or its agents or bailees), as collateral agent (in such
capacity, the “Collateral Agent”) and bailee for purposes of perfecting
Treasury’s and EDC’s respective Liens on any part of the Collateral required to
be delivered hereunder that is in the Collateral Agent’s possession or control
(or in the possession or control of its agents or bailees), to the extent that
possession or control thereof is taken to perfect a Lien thereon under the New
York UCC (such Collateral being the “Pledged Collateral”) as Collateral Agent
and gratuitous bailee for the Lenders (such bailment being intended, among other
things, to satisfy the requirements of Sections 8-301(a)(2) and 9-313(c) of the
New York UCC), and any assignee, solely for the purpose of perfecting the Liens
granted under the Loan Documents, subject to the terms and conditions of this
Section 17.10. Treasury shall not have any obligation whatsoever to the Lenders
to ensure that the Pledged Collateral is genuine or owned by any of the
Pledgors, or to preserve rights or benefits of any Person except as expressly
set forth in this Section 17.10. The duties or responsibilities of Treasury
under this Section 17.10 shall be limited solely to holding the Pledged
Collateral as Collateral Agent and as bailee in accordance with this
Section 17.10. Treasury shall not have by reason of this Agreement or any other
document a fiduciary relationship in respect of the Lenders and each Lender
hereby waives and releases Treasury from all claims and liabilities arising
pursuant to the Treasury’s role under this Section 17.10 as gratuitous bailee
and Collateral Agent with respect to the Pledged Collateral including, without
limitation, for loss or damage to the Pledged Collateral. Each Pledgor hereby
acknowledges and agrees to this Section 17.10.

SECTION 18

THE ORDERS

This Agreement shall be subject to the terms and conditions of the Credit
Agreement, the Orders, the Related Section 363 Transactions, the Cases, the
Bankruptcy Code and all orders of the Bankruptcy Court. In the event of any
inconsistency between the terms or conditions of this Agreement and the terms
and conditions of the applicable orders related to the foregoing, the terms and
conditions of such orders shall control.

 

17



--------------------------------------------------------------------------------

SECTION 19

JOINT AND SEVERAL LIABILITY

Each Pledgor hereby acknowledges and agrees that the Pledgors are jointly and
severally liable to the Lender for all representations, warranties, covenants,
obligations and liabilities of each Pledgor hereunder and under the Loan
Documents. Each Pledgor hereby further acknowledges and agrees that (a) any
Event of Default or any default, or breach of a representation, warranty or
covenant by any Pledgor hereunder or under any Loan Document is hereby
considered a default or breach by each Pledgor, as applicable, and (b) the
Lender shall have no obligation to proceed against one Pledgor before proceeding
against the other Pledgors. Each Pledgor hereby waives any defense to its
obligations under this Agreement based upon or arising out of the disability or
other defense or cessation of liability of one Pledgor versus the other. A
Pledgor’s subrogation claim arising from payments to the Lender shall constitute
a capital investment in the other Pledgor subordinated to any claims of the
Lender and equal to a ratable share of the Capital Stock in such Pledgor.

SECTION 20

ENFORCEMENT EXPENSES; INDEMNIFICATION

20.1 Enforcement Expenses. Each Pledgor agrees to pay or reimburse each Lender
for all its costs and expenses incurred in collecting against the Pledgor or
enforcing or preserving any rights under this Agreement, including, without
limitation, the fees and disbursements of counsel such Lender, in each case in
accordance with Section 8.5 of the Credit Agreement.

20.2 Indemnification. The Pledgor agrees to pay, and to save the Lenders
harmless from, any and all liabilities with respect to, or resulting from any
delay in paying, any and all stamp, excise, sales or other taxes which may be
payable or determined to be payable with respect to any of their Collateral or
in connection with any of the transactions contemplated by this Agreement, in
each case in accordance with Sections 2.12 and 8.5 of the Credit Agreement. The
Pledgor agrees to pay, and to save the Lenders harmless from, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement.

20.3 Survival of Agreements. The agreements in this Section 20 shall survive
repayment of the Obligations and all other amounts payable under the Note.

 

18



--------------------------------------------------------------------------------

SECTION 21

EFFECT OF AMENDMENT AND RESTATEMENT

OF ORIGINAL PLEDGE AGREEMENT

On the Effective Date, the Original Pledge Agreement shall be amended, restated
and superseded in its entirety. The parties hereto acknowledge and agree that
(a) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation, payment and
reborrowing, or termination of the “Obligations” (as defined in the Existing
Credit Agreement) under the Existing Credit Agreement as in effect prior to the
Effective Date and (b) such “Obligations” are in all respects continuing (as
amended and restated hereby) with only the terms thereof being modified as
provided in this Agreement and the Credit Agreement.

[remainder of page intentionally left blank; signature page follows]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Agreement to be executed and
delivered by its duly authorized officers as of the date first above written.

 

GENERAL MOTORS ASIA PACIFIC HOLDINGS, LLC GENERAL MOTORS ASIA, INC. GENERAL
MOTORS INTERNATIONAL HOLDINGS, INC. GENERAL MOTORS OVERSEAS CORPORATION, each as
a Pledgor By:  

 

Name:   Title:   Address for Notices: 767 Fifth Avenue 14th Floor New York, NY
10153

Amended and Restated Equity Pledge Agreement



--------------------------------------------------------------------------------

GENERAL MOTORS OVERSEAS DISTRIBUTION CORPORATION GM APO HOLDINGS, LLC GM FINANCE
CO. HOLDINGS LLC GM GEFS L.P. GM LAAM HOLDINGS, LLC GM PREFERRED FINANCE CO.
HOLDINGS LLC GM TECHNOLOGIES, LLC, each as a Pledgor By:  

 

Name:   Title:   Address for Notices: 767 Fifth Avenue 14th Floor New York, NY
10153

Amended and Restated Equity Pledge Agreement



--------------------------------------------------------------------------------

GM COMPONENTS HOLDINGS, LLC,

as a Pledgor

By:  

 

Name:   Title:  

Address for Notices:

 

767 Fifth Avenue

14th Floor

New York, NY 10153

Amended and Restated Equity Pledge Agreement



--------------------------------------------------------------------------------

MOTORS LIQUIDATION COMPANY (f/k/a

General Motors Corporation),

as a Pledgor

By:  

 

Name:   Title:  

 

Address for Notices:

 

767 Fifth Avenue

14th Floor

New York, NY 10153

Amended and Restated Equity Pledge Agreement



--------------------------------------------------------------------------------

LENDER: THE UNITED STATES DEPARTMENT OF THE TREASURY By:  

 

Name:   Title:  

Amended and Restated Equity Pledge Agreement



--------------------------------------------------------------------------------

EDC: EXPORT DEVELOPMENT CANADA By:  

 

Name:   Title:   By:  

 

Name:   Title:  

Amended and Restated Equity Pledge Agreement



--------------------------------------------------------------------------------

ANNEX A

EQUITY INTERESTS IN ISSUING ENTITIES

PLEDGED BY ORIGINAL PLEDGORS

 

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate # Part A – Certificated domestic Equity Interests

Alan Reuber Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    26 Preferred   6    
      3,652 Common   2

Alhambra Pontiac GMC Buick, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    6,491 Preferred   5
          2,415 Common   2

Amherst Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    12,295 Preferred   1
          3,000 Common   2

Auburn Chevrolet Oldsmobile Cadillac, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    22,150 Preferred   1
          4,100 Common   2

Autocity Buick Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,050 Preferred   1
          1,950 Common   2

Beacon Chevrolet Oldsmobile, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    6,204 Preferred   4
          1,750 Common   2

Beil Acquisition Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    100 Shares   1

Bennett Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    17,914 Preferred   3
          3,768 Common   2

Bensonhurst Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10,920 Preferred   1
          853 Preferred   2           1,930 Common   1           147 Common   2

Buick-GMC Of Milford, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,700 Preferred   1
          7,600 Preferred   2           400 Common   3           3,000 Common  
4

 

A-1



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

Cadillac of Lynbrook, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    19,040 Preferred   1
          4,000 Common   2

Carnahan Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    37,503 Preferred  
10           6,941 Common   2

Champion Buick Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    4,114 Preferred   4
          3,569 Common   2

Chevrolet of Clarks Summit, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    7,225 Preferred   1
          1,275 Common   1

Chevrolet Oldsmobile Cadillac of Chicopee, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,065 Preferred   1
          1,985 Common   2

Chevrolet-Saturn Of Harlem, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10,791 Preferred   1
          5,000 Common   2

Cobb Parkway Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    8,444 Preferred   6
          19,487 Preferred   7           7,500 Common   4

Colchester Chevrolet, Inc.

  Delaware   Motors Liquidation Company   66 %    66 %    5,593 Preferred   11

Commerce Buick Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,832 Preferred   1
          3,000 Common   1

Commonwealth on the Lynnway, Inc

  Delaware   Motors Liquidation Company   100 %    100 %    19,962 Preferred   2
          7,000 Common   2

Dadeland Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    1,500 Preferred   1
          18,000 Preferred   2           3,650 Preferred   3           1500
Preferred   4           4,350 Common   3

 

A-2



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

DDH Investment of South Texas, Inc.

  Delaware   Motors Liquidation Company   85.6 %    85.6 %    72,426 Preferred  
28

Decatur Buick Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    21,000 Preferred   1
          5,000 Common   1

Douglaston Chevrolet-Geo, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    260 Preferred   23  
        3,962 Preferred   28           2,592 Common   3

Elk Grove Buick-Pontiac-GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    5,649 Preferred   2
          2,250 Common   2

Elk Grove Saturn Auto, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    6,523 Preferred   6
          3,100 Common   4

El-Mo Holding I Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    137,920 Shares   4

El-Mo Holding II Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    1,000 Shares   2

El-Mo Leasing II Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    1,000 Shares   01

El-Mo Leasing III Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    1,000 Shares   2

El-Mo-Mex, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10 Shares   01      
    5 Shares   02           5 Shares   03           10 Shares   04           3
Shares   05           5 Shares   06           5 Shares   07           33 Shares
  8           8 Shares   9           1 Share   10

 

A-3



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

Environmental Corporate Remediation Company, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    127,400 Shares   01A

Ernie Patti Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   69 %    69 %    7,902 Preferred   18

Exeter Chevrolet-Buick-Pontiac, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    17830 Preferred   2
          3,750 Common   2

Fairway Automotive Group, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    30,824 Preferred   5
          7,000 Common   2

Falls Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    41,550 Preferred   1
          950 Preferred   2           7,500 Common   3

Family Buick Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    15,411 Preferred   3
          2,733 Common   2

Fernandez-GMC-Pontiac Buick, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,319 Preferred   1
          7,681 Preferred   2           3,582 Preferred   3           3,985
Common   3

Florence Buick-GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    3,355 Preferred   8
          3,568 Preferred   9           8,478 Preferred   11           4,842
Preferred   18           5,895 Common   6

Freeborough Automotive, Inc. (Saturn Of Okemos)

  Delaware   Motors Liquidation Company   82 %    82 %    17,539 Preferred   19

Freehold Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    4,900 Preferred   3
          342 Preferred   21           23 Preferred   7           1,350 Common  
2

Frontier Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %   

9,792 Preferred

3,335 Common

  8


5

 

A-4



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

GEM Motors, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    3,053 Preferred   17
          1,050 Common   3

General Motors Commercial Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    10,000 Shares   1

General Motors Export Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    100 Shares   4

General Motors Indonesia, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    1,000 Shares   1

General Motors International Operations, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    1,000 Shares   2

General Motors Receivables Corporation

  Delaware   Motors Liquidation Company   100 %    100 %    100 Common Shares  
1

Gilroy Chevrolet Cadillac, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    29,901 Preferred   1
          20,000 Common   2

GM Auto Receivables Co.

  Delaware   Motors Liquidation Company   100 %    100 %    1000 Shares   2

GM Driversite Incorporated

  Delaware   Motors Liquidation Company   100 %    100 %    10 Shares   01

GM National Car International, Ltd.

  Delaware   Motors Liquidation Company   100 %    100 %    10 Shares   2

Hawaii Automotive Retailing Group, Inc.

  Delaware   Motors Liquidation Company   75 %    75 %    20,886 Preferred   15

Hope Automotive, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    5,713 Preferred   11
          1,550 Common   2

Integrity Saturn Of Chattanooga, Inc. (Saturn Of Chattanooga)

  Delaware   Motors Liquidation Company   84 %    84 %    13,909 Preferred   18

Jennings Motors, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %   

99 Preferred

1 Common

  1
1

 

A-5



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

John H. Powell Jr. Chevrolet – Oldsmobile, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    15,316 Preferred  
18           4,275 Common   2

Joseph Motors, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    8500 Preferred   1  
        2,500 Common   2

Kaufman Automotive Group, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    18,275 Preferred   1
          3,225 Common   1

King’s Mountain Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    9,625 Preferred   7
          2,250 Common   2

Leo Stec Saturn, Inc. (Saturn Of Chicago)

  Delaware   Motors Liquidation Company   100 %    100 %    37,008 Preferred   2
          10,000 Common   2

Lexington Motors, Inc.

  Delaware   Motors Liquidation Company   72 %    72 %    8442 Preferred   1

Lou Sobh Cerritos Saturn, Inc.

  Delaware   Motors Liquidation Company   82 %    82 %    30,021 Preferred   23

Lou Sobh Saturn, Inc.

  Delaware   Motors Liquidation Company   85 %    85 %    19,550 Preferred   10
          41,478 Preferred   18           40,727 Preferred   19

Lowell Pontiac Buick GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    5,684 Preferred   3
          2,000 Common   3

Martino Pontiac GMC, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10,274 Preferred   4
          15,494 Preferred   5           2,260 Common   4

MDIP-Norcal, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    1000   2

Merry Oldsmobile, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    674 Class A Common  
1           2000 Class A Common   2

 

A-6



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #           150 Class A Common   3           1,149 Class A Common
  4           750 Class A Common   6           2,345 Class B Common   11        
  3,000 Preferred   2           3,000 Preferred   3           3,000 Preferred  
4           5,791 Preferred   5           771 Preferred   6

Metro Chevrolet, Inc

  Delaware   Motors Liquidation Company   100 %    100 %    28,060 Preferred   1
          4952 Common   1

Metropolitan Auto Center, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,836 Preferred   2
          4,250 Common   3

Miami Lakes Pontiac, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    1,095 Preferred   12
          6,891 Preferred   18           7,585 Common   6

Millington Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    8,144 Preferred   2
          3,000 Common   3

Miracle Mile Chevrolet Buick, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10,314 Preferred   1
          4,420 Common   4

Motor Enterprises, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    8,500 Shares   1A

Motors Trading Corporation

  Michigan   Motors Liquidation Company   100 %    100 %   

10,000 Shares

11,000 Shares

5,000 Shares

  1             2             3           10,000 Shares   4

 

A-7



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

Multiple Dealerships Holdings of Albany, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10 Shares   2

New Castle Automotive, Inc. (Bill Walker Chev Pontiac Buick Cadillac)

  Delaware   Motors Liquidation Company   100 %    100 %    13,341 Preferred   2
          2,420 Common   2

New-Cen Commercial Corporation

  Michigan   Motors Liquidation Company   100 %    100 %    5,000 Shares   1    
      4,000 Shares   2           1,350 Shares   3           3,400 Shares   4    
      4,707 Shares   5           870 Shares   6           473 Shares   7        
  200 Shares   8           130 Shares   9           570 Shares   10          
4,250 Shares   11           7,420 Shares   12           3,000 Shares   13      
    6,000 Shares   14           4,330 Shares   15           8,870 Shares   16  
        2,000 Shares   17           15,000 Shares   18

New Rochelle Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    11,715 Preferred   2
          2,100 Common   3

North Orange County Saturn, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    20,927 Preferred   1
          3,693 Common   1

 

A-8



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction
of
Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

Northpoint Pontiac Buick GMC Truck, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    10,331 Preferred   4
          144 Preferred   7           1000 Preferred   8           10,070
Preferred   9           2,025 Preferred   10           4,160 Class A Common   2

Oakland Automotive Center, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    20,404 Preferred   3
          5,250 Common   4

Pacific Dealership Group, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    15,500 Preferred   1
          2,750 Common   2

Park Plaines Chevrolet-Geo, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    2,394 Common   4

Peninsula Pontiac GMC Buick, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    6,615 Preferred   23
          2,325 Common   2

Pontiac GMC of Latham, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    18,201 Preferred   2
          5,500 Common   2

Pontiac-Buick-GMC of Abilene, Inc

  Delaware   Motors Liquidation Company   100 %    100 %    14 Preferred   6    
      14,400 Preferred   20           3,900 Common   2

Port Arthur Chevrolet, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    17,833 Preferred   2
          3,228 Common   2

Premier Investment Group, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    1,000 Shares   01

Prestige Saturn Of Jacksonville, Inc.

  Delaware   Motors Liquidation Company   68 %    68 %    26,399 Preferred   16

Puente Hills Pontiac GMC Buick, Inc.

  Delaware   Motors Liquidation Company   100 %    100 %    22,598 Preferred   5
          4,500 Common   2           4,500 Common   3

 

A-9



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction

of

Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

Rancho Mirada Chevrolet, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

14,573 Preferred

  9          

3,216 Common

  2

Remediation and Liability Management Company, Inc.

 

Michigan

 

Motors Liquidation Company

  100 %    100 %   

100 Common

  1

Riverfront Development Corporation

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

60,000 Shares

  1          

30,000 Shares

  2          

30,000 Shares

  3

SAAB Cars Holdings Overseas Corp.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

100 Shares

  1

San Francisco Multiple Dealer Holdings, Inc

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

1000 Shares

  2

Saturn Of Central Florida, Inc. (Orlando South)

 

Delaware

 

Motors Liquidation Company

  88 %    88 %   

80,528 Preferred

  18

Saturn Of Charlotte Market Area, Inc.

 

Delaware

 

Motors Liquidation Company

  67 %    67 %   

22,894 Preferred

  24

Saturn of New York City, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

20,400 Preferred

  1          

4,675 Preferred

  2          

3,600 Common

  1          

825 Common

  2

Saturn of Ontario, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

6,570 Preferred

  5          

2,000 Common

  2

Saturn Of Raleigh Market Area, Inc.

 

Delaware

 

Motors Liquidation Company

  75 %    75 %   

32,489 Preferred

  23

Saturn Of Wilkes Barre, Inc.

 

Delaware

 

Motors Liquidation Company

  79 %    79 %   

8,595 Preferred

  19

Saturn Retail of South Carolina, LLC

 

Delaware

 

Saturn Distribution Corporation

  100 %    100 %   

100 Membership Interests

  N/A

Sherwood Pontiac Buick GMC, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

18,187 Preferred

  4          

3,450 Common

  2

 

A-10



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction

of

Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate #

Simpsonville Chevrolet, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

15,433 Preferred

  27          

4,650 Common

  3

Tampa Bay Buick, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

38,376 Preferred

  8          

7,500 Common

  2

Torrance Buick GMC, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

250 Preferred

  1          

33,750 Preferred

  2          

6,000 Common

  1

Tracy Pontiac GMC Cadillac, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

50 Preferred

  1          

1,200 Preferred

  2          

1,782 Preferred

  20          

5,112 Preferred

  21          

3,009 Common

  07          

1,677 Common

  08

Trenton Chevrolet, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

2,268 Preferred

  2          

2,000 Common

  2

Valley Stream Automotive, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

14,269 Preferred

  7          

3,400 Common

  4

Valley Stream Motors, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

13,000 Preferred

  1          

6,000 Common

  1

W. Babylon Chevrolet Geo, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

7,012 Preferred

  19          

2,400 Common

  2

Walsh Chevrolet, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

36,890 Preferred

  1          

14,000 Common

  2

Washington Chevrolet, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

17,756 Preferred

  15          

3500 Common

  2

Westminster Pontiac GMC Buick, Inc.

 

Delaware

 

Motors Liquidation Company

  100 %    100 %   

21,403 Preferred

  7          

3,992 Common

  2

 

A-11



--------------------------------------------------------------------------------

Issuing Entity

 

Jurisdiction

of

Organization

 

Pledgor of Equity

Interests

  Percentage
Owned     Percentage
Pledged    

Number of Shares

or Units Pledged

  Certificate # Part B – Uncertificated domestic Equity Interests

Albany Auto Group, LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

Alternative Energy Services LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

DP Compressors L.L.C.

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

General Motors Trade Receivables LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

GMETR Finance Company Receivables LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

GMETR Service Parts Receivables LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

GMLG Ltd.

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

Manual Transmissions Of Muncie, LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

North Bay Auto Group, LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

Saturn, LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

Saturn Distribution Corporation

  Delaware   Saturn, LLC   100 %    100 %    N/A (uncertificated)   N/A

TX Holdco., LLC

  Delaware   Motors Liquidation Company   99 %    99 %    N/A (uncertificated)  
N/A

Vector SCM, LLC

  Delaware   Motors Liquidation Company   100 %    100 %    N/A (uncertificated)
  N/A

 

A-12



--------------------------------------------------------------------------------

ANNEX B

ACKNOWLEDGMENT AND CONSENT

The undersigned hereby acknowledges receipt of a copy of the Amended and
Restated Equity Pledge Agreement dated as of July 10, 2009 (as amended,
supplemented or modified from time to time, the “Pledge Agreement”) among Motors
Liquidation Company (f/k/a General Motors Corporation) (together with its
successors and assigns, the “Borrower”), the other parties thereto as pledgors
(together with their respective successors and assigns, the “Pledgors”), the
United States Department of the Treasury and Export Development Canada, each as
a Secured Party (collectively, the “Secured Parties”) which Pledge Agreement
contains the pledge of Capital Stock of the undersigned Issuing Entity.
Capitalized terms used herein, but not herein defined, shall have the meanings
ascribed thereto in the Pledge Agreement. The undersigned agrees for the benefit
of the Secured Parties as follows:

1. The undersigned, together with its successors and assigns, will be bound by
the terms of Pledge Agreement and will comply with such terms insofar as such
terms are applicable to the undersigned.

 

[NAME OF ISSUING ENTITY] By:  

 

Name:   Title:   Address for Notices:

 

 

 

Fax:  

 

B-1



--------------------------------------------------------------------------------

ANNEX C

JOINDER AGREEMENT, dated as of                                         , 20    
(the “Joinder Agreement”), made by                                          (the
“Additional Pledgor”), in favor of The United States Department of the Treasury
and Export Development Canada (the “Pledgee”) in connection with the Equity
Pledge Agreement referred to below. All capitalized terms not defined herein
shall have the meaning ascribed to them in such Equity Pledge Agreement.

W I T N E S S E T H:

WHEREAS, Motors Liquidation Company (f/k/a General Motors Corporation) (together
with its successors and assigns, the “Borrower”) and certain of its Affiliates
(other than the Additional Pledgor) have entered into the Amended and Restated
Equity Pledge Agreement, dated as of July 10, 2009 (as amended, supplemented,
restated or otherwise modified from time to time, the “Equity Pledge Agreement”)
in favor of the Pledgee;

WHEREAS, pursuant to the Credit Agreement the Additional Pledgor is required to
become a party to the Equity Pledge Agreement; and

WHEREAS, the Additional Pledgor has agreed to execute and deliver this Joinder
Agreement in order to become a party to the Equity Pledge Agreement;

NOW, THEREFORE, IT IS AGREED:

1. Equity Pledge Agreement. By executing and delivering this Joinder Agreement,
the Additional Pledgor, as provided in Section 17.9 of the Equity Pledge
Agreement, hereby becomes a party to the Equity Pledge Agreement as a Pledgor
thereunder with the same force and effect as if originally named therein as a
Pledgor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Pledgor thereunder (except that its
obligations thereunder, including the obligation to make representations
thereunder shall take effect from the date hereof) and hereby grants to the
Pledgee, as collateral security for the prompt and complete payment or
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Obligations of the Pledgor, a security interest in, all of the
Collateral. The information set forth in Annex C-1 hereto is hereby added to the
information set forth in the Schedules to the Equity Pledge Agreement.

2. Governing Law. THIS JOINDER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.

 

[ADDITIONAL PLEDGOR] By:  

 

Name:   Title:  

 

C-2



--------------------------------------------------------------------------------

Annex C-1 to

Joinder Agreement

Supplement to Annex A: Capital Stock in Issuing Entities Pledged by Pledgors

 

Annex C-1 to Joinder Agreement



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1.1A

Outstanding Amount of Tranche C Term Loans

 

Lender

  

Funding Office

   Principal Amount
Outstanding as of
the Effective Date

United States Department of the Treasury

  

The United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Cash Management Officer

Telephone: (202) 622-9281

   $ 985,805,085

Export Development Canada

  

Export Development Canada

151 O’Connor Street

Ottawa, Ontario

Canada K1A 1K3

Attention: Loans Services

Fax #: (613) 598-2514

   $ 189,194,915

Total Principal Amount Outstanding as of the Effective Date

      $ 1,175,000,000



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1.1B

Guarantors

 

    

Guarantor Name

   Form of
Organization    Jurisdiction of
Organization 1.    Chevrolet-Saturn of Harlem, Inc.    Corporation    Delaware
2.    Environmental Corporate Remediation Company, Inc.    Corporation   
Delaware 3.    Remediation and Liability Management Company, Inc.    Corporation
   Michigan 4.    Saturn, LLC    Limited Liability
Company    Delaware 5.    Saturn Distribution Corporation    Corporation   
Delaware



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1.1C

Mortgaged Property

 

No.

  

Site Designation

  

County/State

  

Owner

1.   

Saginaw Vacant Land

(Saginaw Nodular Iron)

 

2100 Veterans Memorial Pkwy.,
Saginaw

   Saginaw, MI   

GENERAL MOTORS

CORPORATION

2.   

Fiero Site (includes Fiero

Powerhouse and parking lot)

 

900 Baldwin Ave., Pontiac

   Oakland, MI   

GENERAL MOTORS

CORPORATION

3.   

Romulus Engineering Center

 

37350 Ecorse Road, Romulus

   Wayne, MI   

GENERAL MOTORS

CORPORATION

4.   

Buick City Vacant Land

 

902 E. Hamilton Ave., Flint

   Genesee, MI   

GENERAL MOTORS

CORPORATION

5.   

Grand Blanc Vacant Land

(Dort Highway Land)

 

10800 S. Saginaw Road, Flint

   Genesee, MI   

GRANDE POINT

HOLDINGS, INC.

6.   

Lansing Vacant Land

(Former Plants 2, 3 and 6)

 

2800-2801 W. Saginaw Street, Lansing

   Ingham, MI   

GENERAL MOTORS

CORPORATION

7.   

Validation Center Land

 

200 S. Blvd. W., Pontiac

   Oakland, MI   

GENERAL MOTORS

CORPORATION

8.   

Pontiac Centerpoint Campus-West

 

660 S. Blvd. W., Pontiac

   Oakland, MI   

GENERAL MOTORS

CORPORATION

9.   

Pontiac Centerpoint Campus-Central

 

1999-2000 Centerpoint Pkwy., Pontiac

   Oakland, MI   

GENERAL MOTORS

CORPORATION

10.   

Pontiac EDC Vacant Land

 

65 University, Pontiac

   Oakland, MI   

GENERAL MOTORS

CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner 11.   

Delphi Site Vacant Land

 

1445 Parkway Ave., Trenton/Ewing Township

   Mercer, NJ    GENERAL MOTORS
CORPORATION 12.   

Janesville Training Center

 

1405 S. Jackson Street, Janesville

   Rock, WI    GENERAL MOTORS
CORPORATION 13.   

One General Motors Circle Building

 

One General Motors Circle, Syracuse

   Onondaga, NY    GENERAL MOTORS
CORPORATION 14.   

Clark Street Redevelopment

 

Former Cadillac Site, Detroit

   Wayne, MI    GENERAL MOTORS
CORPORATION 15.   

Centerpoint Land (no Ettkin ground lease)

 

Centerpoint Blvd. S. of South Blvd., Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 16.   

Centerpoint Land (Ettkin ground lease)

 

Centerpoint Blvd. S. of South Blvd., Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 17.   

6560 Cass

 

6560 Cass Ave., Detroit

   Wayne, MI    REMEDIATION AND
LIABILITY MANAGEMENT
COMPANY, INC. 18.   

Bluff Street

 

Chevrolet @ Glenwood, Flint

   Genesee, MI    GENERAL MOTORS
CORPORATION 19.    Atherton Road Land    Genesee, MI    GENERAL MOTORS
CORPORATION 20.   

Linden Road Landfill

 

TBD

   Genesee, MI    REMEDIATION AND
LIABILITY MANAGEMENT
COMPANY, INC. 21.   

Windiate Park

 

TBD

   Genesee, MI    GENERAL MOTORS
CORPORATION 22.   

Anderson Land

 

2915 Pendleton Ave., Anderson

   Madison, IN    GENERAL MOTORS
CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner 23.   

Kokomo Land

 

1723 N. Washington, Kokomo

   Howard, IN    GENERAL MOTORS
CORPORATION 24.   

Lot 8 Parking Lot

 

6241 Cass Ave – Cass & Amsterdam Aves., Detroit

   Wayne, MI    GENERAL MOTORS
CORPORATION 25.   

GM Powertrain Saginaw (Malleable Iron) (former MFD site)

 

77 W. Center Street, Saginaw

   Saginaw, MI    GENERAL MOTORS
CORPORATION 26.   

Davison Road Land

 

TBD

   Genesee, MI    GENERAL MOTORS
CORPORATION 27.   

Hemphill Lot

 

SEC Hemphill & Saginaw, Burton

   Genesee, MI    GENERAL MOTORS
CORPORATION 28.   

Former Plant 5

 

2901 S. Canal Road, Lansing

   Ingham, MI    GENERAL MOTORS
CORPORATION 29.   

Land along Stanley Road

 

Stanley Road, Mt. Morris

   Genesee, MI    REMEDIATION AND
LIABILITY MANAGEMENT
COMPANY, INC. 30.   

652 Meadow Drive

 

652 Meadow Drive, Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 31.   

642 Meadow Drive

 

642 Meadow Drive, Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 32.   

631 Meadow Drive

 

631 Meadow Drive, Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 33.   

607 Meadow Drive

 

607 Meadow Drivem Pontiac

   Oakland., MI    GENERAL MOTORS
CORPORATION 34.   

ACG – Penske Site

 

675 Oakland Ave., Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 35.   

Vacant Land

 

700 Garey Street, Saginaw

   Saginaw, MI    GENERAL MOTORS
CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner 36.   

GM Assembly Saturn Wilmington

 

801 Boxwood Road, P.O. Box 1

512-19899, Wilmington

   New Castle, DE    GENERAL MOTORS
CORPORATION 37.   

GM MFD Indianapolis

 

340 White River Pkwy W. Drive

South 50, Indianapolis

   Marion, IN    GENERAL MOTORS
CORPORATION 38.   

GM Assembly Shreveport

 

7600 General Motors Blvd.,

Shreveport

   Caddo Parish, LA    GENERAL MOTORS
CORPORATION 39.   

GM Powertrain Flint North

 

902 E. Hamilton Ave., Flint

   Genesee, MI    GENERAL MOTORS
CORPORATION 40.   

GM Powertrain Livonia

 

12200 Middlebelt, Livonia

   Wayne, MI    GENERAL MOTORS
CORPORATION 41.   

GM Assembly Pontiac East

 

2100 S. Opdyke Road, Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 42.   

GM MFD Pontiac

 

220 East Columbia, Pontiac

   Oakland, MI    GENERAL MOTORS
CORPORATION 43.   

GM MFD Grand Rapids

 

300 36th Street SW, Wyoming

   Kent, MI    GENERAL MOTORS
CORPORATION 44.   

GM Powertrain Willow Run

 

2930 Ecorse Road, Ypsilanti

   Washtenaw, MI    GENERAL MOTORS
CORPORATION 45.   

GM Powertrain Tonawanda

 

2995 River Road, Buffalo

*one parcel owned by ENCORE, Excluded Collateral

   Erie, NY    ENCORE 46.   

GM Powertrain Massena

 

Route 37 East, Massena

   St. Lawrence, NY    GENERAL MOTORS
CORPORATION 47.   

GM MFD Mansfield

 

2525 W. Fourth Street, Mansfield

   Richland, OH    GENERAL MOTORS
CORPORATION 48.   

GM Assembly Moraine

 

2601 W. Stroop Road, Moraine

   Montgomery, OH    GENERAL MOTORS
CORPORATION 49.   

GMPT – Parma Complex

 

5400 Chevrolet Blvd., Parma

   Cuyahoga, OH    GENERAL MOTORS
CORPORATION 50.   

Stamping Pittsburgh

 

1451 Lebanon School Road, West Mifflin

   Allegheny, PA    GENERAL MOTORS
CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner 51.   

GM Powertrain Fredericksburg

 

11032 Tidewater Trail, Fredericksburg

   Spotsylvania, VA    GENERAL MOTORS
CORPORATION 52.   

GM MFD Shreveport

 

7600 GM Blvd., Shreveport

   Caddo Parish, LA    GENERAL MOTORS
CORPORATION 53.   

RFO – Lordstown

 

1829 Hallock Young Road, Lordstown

   Montgomery, OH    GENERAL MOTORS
CORPORATION 54.    639 Riley Boulevard    Lawrence, IN    GENERAL MOTORS
CORPORATION 55.    332 Breezy Hill Lane    Lawrence, IN    GENERAL MOTORS
CORPORATION 56.    609 Rawlins Mill (Mount Pleasant) Road    Lawrence, IN   
GENERAL MOTORS
CORPORATION 57.    1609 Rawlins Mill Road    Lawrence, IN    GENERAL MOTORS
CORPORATION 58.    145 Broomsage Road    Lawrence, IN    GENERAL MOTORS
CORPORATION 59.    112 Bailey Scales Road    Lawrence, IN    GENERAL MOTORS
CORPORATION 60.    641 Riley Boulevard    Lawrence, IN    GENERAL MOTORS
CORPORATION 61.    1081 Breckenridge Road    Lawrence, IN    GENERAL MOTORS
CORPORATION 62.    N/A (Vacant Lot, Inman Court)    Lawrence, IN    GENERAL
MOTORS
CORPORATION 63.    1119 Breckenridge Road    Lawrence, IN    GENERAL MOTORS
CORPORATION 64.    N/A (Vacant lot north of GM Bedford Plant)    Lawrence, IN   
GENERAL MOTORS
CORPORATION 65.    402 Bailey Scales Road    Lawrence, IN    GENERAL MOTORS
CORPORATION 66.    “M” Street Church    Lawrence, IN    GENERAL MOTORS
CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

   County/State    Owner 67.    “M” Street Parsonage    Lawrence, IN   
GENERAL MOTORS
CORPORATION 68.    N/A (Five Acres – Danny Wall’s)    Lawrence, IN    GENERAL
MOTORS
CORPORATION 69.    224 Madison Street    Lawrence, IN    GENERAL MOTORS
CORPORATION 70.    624 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 71.    626 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 72.    628 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 73.    630 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 74.    632 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 75.    634 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 76.    636 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 77.    637 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 78.    638 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 79.    640 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 80.    641 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 81.    643 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 82.    645 Riley Boulevard A, B    Lawrence, IN    GENERAL MOTORS
CORPORATION 83.    330 Robins Way    Lawrence, IN    GENERAL MOTORS
CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

  

County/State

  

Owner

84.    126 Bailey Scales Road    Lawrence, IN    GENERAL MOTORS CORPORATION 85.
   115 Bailey Scales Road    Lawrence, IN    GENERAL MOTORS CORPORATION 86   
1589 Peerless Road    Lawrence, IN    GENERAL MOTORS CORPORATION 87.    1585
Peerless Road    Lawrence, IN    GENERAL MOTORS CORPORATION 88.    659 Riley
Boulevard    Lawrence, IN    GENERAL MOTORS CORPORATION 89.    105 Valley Lane
   Lawrence, IN    GENERAL MOTORS CORPORATION 90.    572 Broomsage Road   
Lawrence, IN    GENERAL MOTORS CORPORATION 91.    222 Madison Street   
Lawrence, IN    GENERAL MOTORS CORPORATION 92.    228 Madison Street   
Lawrence, IN    GENERAL MOTORS CORPORATION 93.    640 Jackson Street   
Lawrence, IN    GENERAL MOTORS CORPORATION 94.   

Vacant Land (76 acres)

 

NEC of Denton and Ecorse

   Wayne, MI    GENERAL MOTORS CORPORATION 95.   

GM Powertrain Toledo – REALM parcel

 

1455W. Alexis Road, Toledo

   Lucas, OH    REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC 96.   

GM Powertrain Bay City – REALM Parcel

 

1001 Woodside Ave., Bay City

   Bay, MI    REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC 97.    Adjacent
site to Salinas Industrial Park    Onondaga, NY    REMEDIATION AND LIABILITY
MANAGEMENT COMPANY, INC 98.   

Pontiac North Campus (includes Pontiac North PC Vacant Land and Pontiac North
Plant 17 Vacant Land)

 

895 Joslyn Road, Pontiac

   Oakland, MI    GENERAL MOTORS CORPORATION



--------------------------------------------------------------------------------

No.

  

Site Designation

  

County/State

  

Owner

99.
  

SPO – Pontiac

1251 Joslyn Road, Pontiac

   Oakland, MI    GENERAL MOTORS CORPORATION 100.
  

GM MFD Grand Blanc

10800 S. Saginaw Street, Grand Blanc

   Genesee, MI    GENERAL MOTORS CORPORATION 101.
  

GM Powertrain Saginaw (Metal Casting)

1629 N. Washington Ave., Saginaw

   Saginaw, MI    GENERAL MOTORS CORPORATION 102.
  

Saginaw Water Treatment Facility

TBD

   Saginaw, MI    GENERAL MOTORS CORPORATION 103.
  

GM Assembly Lordstown

2300 Hallock Young Road, Lordstown

   Trumbull, OH    GENERAL MOTORS CORPORATION 104.
  

GM MFD Lordstown

2369 Ellsworth-Bailey Road, Lordstown

   Trumbull, OH    GENERAL MOTORS CORPORATION 105.
  

GM Powertrain Toledo

1455W. Alexis Road, Toledo

   Lucas, OH    GENERAL MOTORS CORPORATION 106.
  

GM Powertrain Romulus Engine

36380 Ecorse Road, Romulus

   Wayne, MI    GENERAL MOTORS CORPORATION 107.
  

Stamping Pontiac Plant #14

220 East Columbia

   Oakland, MI    GENERAL MOTORS CORPORATION 108.   

GMPT – Moraine (DMAX)

2601 W. Stroop

   Montgomery, OH    GENERAL MOTORS CORPORATION 109.
   GMPT – Parma Stamping    Cuyahoga, OH    GENERAL MOTORS CORPORATION 110.   

Former Delco Chassis Plant

13000 Eckles Road

   Wayne, MI    GENERAL MOTORS CORPORATION 111.
  

Former Delco Chassis Plant

12950 Eckles Road

   Wayne, MI    REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC



--------------------------------------------------------------------------------

EXECUTION VERSION

Schedule 1.1D

Pledgors

 

    

Pledgor Name

   Form of Organization    Jurisdiction of
Organization 1.    Motors Liquidation Company    Corporation    Delaware 2.   
Saturn, LLC    Corporation    Delaware 3.    Saturn Distribution Corporation   
Corporation    Delaware



--------------------------------------------------------------------------------

Schedule 1.1G

Excluded Subsidiaries

 

Name of Entity

  

Jurisdiction of Organization

Alternative Energy Services LLC    Delaware Beil Acquisition Corporation   
Delaware El-Mo Holding I Corporation    Delaware El-Mo Holding II Corporation   
Delaware El-Mo Leasing II Corporation    Delaware El-Mo Leasing III Corporation
   Delaware El-Mo-Mex, Inc.    Delaware General Motors Capital Trust “D”   
Delaware General Motors Capital Trust “G”    Delaware General Motors Commercial
Corporation    Delaware General Motors Export Corporation    Delaware General
Motors Indonesia, Inc.    Delaware General Motors International Operations, Inc.
   Delaware General Motors Nova Scotia Finance Company    Canada General Motors
Receivables Corporation    Delaware General Motors Trade Receivables LLC   
Delaware GM Auto Receivables Co.    Delaware GM DriverSite Incorporated   
Delaware GM Facilities Trust No. 1999-1    Delaware GM National Car
International, Ltd.    Delaware GMETR Finance Company Receivables LLC   
Delaware GMETR Service Parts Receivables LLC    Delaware GMLG Ltd.    Delaware
LBK, LLC    Delaware Manual Transmissions of Muncie, LLC    Delaware MLS USA,
Inc.    Delaware Motor Enterprises, Inc.    Delaware Motors Trading Corporation
   Michigan New-Cen Commercial Corporation    Michigan SAAB Cars Holdings
Overseas Corp.    Delaware



--------------------------------------------------------------------------------

Schedule 3.10

Chief Executive Office and Chief Operating Office

 

Name

  

Main Office Address

Borrower

Motors Liquidation

Company

  

300 Renaissance Center

Detroit, MI 48265-3000

Guarantors

Chevrolet-Saturn of

Harlem, Inc.

  

2485 Second Avenue

New York, NY 10035

Environmental Corporate

Remediation Company, Inc.

  

c/o Worldwide Real Estate

200 Renaissance Center

Detroit, MI 48265

Remediation and Liability

Management Company, Inc.

  

300 Renaissance Center

Detroit, MI 48265-3000

Saturn, LLC

  

300 Renaissance Center

Detroit, MI 48265-3000

Saturn Distribution

Corporation

  

300 Renaissance Center

Detroit, MI 48265-3000



--------------------------------------------------------------------------------

Schedule 3.11

Location of Books and Records

 

Site/Property/Campus Designation

  

State /Province

  

City

Pontiac Centerpoint Campus - Central    Michigan    Pontiac Pontiac Centerpoint
Campus - West    Michigan    Pontiac Pontiac North Campus (incl Lab)    Michigan
   Pontiac Saginaw Technical & Casting Center    Michigan    Saginaw Romulus
Transmission Center    Michigan    Romulus Moraine Assembly Center    Ohio   
Moraine Massena Castings    New York    Massena Pittsburgh Metal Stamping   
Pennsylvania    West Miffin Grand Rapids Metal Stamping    Michigan    Wyoming
Pontiac EDC    Michigan    Pontiac Saginaw Administration Site    Michigan   
Saginaw Spring Hill Manufacturing Campus    Tennessee    Spring Hill Willow Run
PDC    Michigan    Belleville Pontiac North Plt 17    Michigan    Pontiac
Pontiac North PC    Michigan    Pontiac Flint PC    Michigan    Swartz Creek
Ypsilanti Vehicle Center    Michigan    Ypsilanti SPO PDC IV (b)    Tennessee   
Memphis



--------------------------------------------------------------------------------

Schedule 3.15

Subsidiaries

See attached.



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

Execution Version

Schedule 3.15

Subsidiaries

 

Excluded Subsidiary

  

Jurisdiction of
Organization

  

Direct Owner

  

Percentage

Owned

  

Number of Shares or

Units Outstanding and

Class of Shares

  

Authorized Shares

Alan Reuber Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

   100%   

3,652 Common Shares

 

18,352 Preferred Shares

  

3,652 Common Shares

 

20,693 Preferred Shares

Albany Auto Group, LLC

  

Delaware

  

Motors Liquidation Company

   100%   

N/A (Uncertificated)

  

N/A (Uncertificated)

Alhambra Pontiac GMC Buick, Inc.

  

Delaware

  

Motors Liquidation Company

   100%   

6,491 Preferred Shares

 

2,415 Common Shares

  

7,585 Preferred Shares

 

2,415 Common Shares

Alternative Energy Services LLC

  

Delaware

  

Motors Liquidation Company

   100%   

N/A (Uncertificated)

  

N/A (Uncertificated)

Amherst Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

   100%   

12,295 Preferred Shares

 

3,000 Common Shares

  

12,295 Preferred Shares

 

3,000 Common Shares



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Anixter International, Inc.

  

Delaware

  

Motors Liquidation Company

  

<0.0001% (14 Common Shares)

     

Auburn Chevrolet Oldsmobile Cadillac, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

22,150 Preferred Shares

 

4,100 Common Shares

  

21,150 Preferred Shares

 

4,100 common Shares

Autocity Buick Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

11,050 Preferred Shares

 

1,950 Common Shares

  

11,050 Preferred Shares

 

1,950 Common Shares

Beacon Chevrolet Oldsmobile, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

6,204 Preferred Shares

 

1,750 Common Shares

  

7,250 preferred Shares

 

1,750 Common Shares

Beil Acquisition Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

100 Common Shares

  

100 Common Shares

Bennett Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

17,914 Preferred Shares

 

3,786 Common Shares

  

21,454 Preferred Shares

 

3,786 Common Shares

Bensonhurst Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

11,773 Preferred Shares

 

2,077 Common Shares

  

11,773 Preferred Shares

 

2,077 Common Shares

 

260



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Buick-GMC of Milford, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

19,300 Preferred Shares

 

3,400 Common Shares

  

19,300 Preferred Shares

 

3,400 Common Shares

Cadillac of Lynbrook, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

4,000 Common Shares

 

19,040 Preferred Shares

  

4,000 Common Shares

 

19,040 Preferred Shares

Carnahan Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

39,331 Preferred Shares

 

6,941 Common Shares

  

39,331 Preferred Shares

 

6,941 Common Shares

Champion Buick Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

4,114 Preferred Shares

 

3,569 Common Shares

  

4,476 Preferred Shares

 

3,569 Common Shares

Chevrolet of Clarks Summit, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

7,225 Preferred Shares

 

1,275 Common Shares

  

7,225 Preferred Shares

 

1,275 Common Shares

Chevrolet-Saturn of Harlem, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

10,971 Preferred Shares

 

5,000 Common Shares

  

10,971 Preferred Shares

 

5,000 Common Shares

Chevrolet-Oldsmobile-Cadillac of Chicopee, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

11,065 Preferred Shares

 

1,985 Common Shares

  

11,065 Preferred Shares

 

1,985 Common Shares

 

261



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Cobb Parkway Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

27,931 Preferred Shares

 

7,500 Common Shares

  

29,347 Preferred Shares

 

7,500 Common Shares

Colchester Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

65%

  

5,593 Preferred Shares

 

3,000 Common Shares

  

8,060 Preferred Shares

 

3,000 Common Shares

Commerce Buick Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

11,832 Preferred Shares

 

3,000 Common Shares

  

11,832 Preferred Shares

 

3,000 Common Shares

Commonwealth on the Lynnway, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

19,962 Preferred Shares

 

7,000 Common Shares

  

7,000 common shares and 20,500 preferred shares

Dadeland Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

24,650 Preferred Shares

 

4,350 Common Shares

  

4,350 common shares and 24,650 preferred shares

DDH Investments of South Texas, Inc.

  

Delaware

  

Motors Liquidation Company

  

86%

  

72,246 Preferred Shares

 

12,116 Common Shares

  

109,044 Preferred Shares

 

12,116 Common Shares

Decatur Buick Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

21,000 Preferred Shares

 

5,000 Common Shares

  

21,000 Preferred Shares

 

5,000 Common Shares

 

262



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Douglaston Chevrolet-Geo, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

4,222 Preferred Shares

 

2,592 Common Shares

  

7,408 Preferred Shares

 

2,592 Common Shares

DP Compressors L.L.C.

  

Delaware

  

Motors Liquidation Company

  

100%

  

N/A (Uncertificated)

  

N/A (Uncertificated)

Elk Grove Buick Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

5,649 Preferred Shares

 

2,250 Common Shares

  

2,250 Common Shares

 

5,850 preferred shares

Elk Grove Saturn Auto, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

6,523 Preferred Shares

 

3,100 Common Shares

  

3,100 Common Shares

 

6,523 Preferred Shares

El-Mo Holding I Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

137,920 Common Shares

  

140,000 Common Shares

El-Mo Holding II Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

1,000 Common Shares

  

1,000 Common Shares

El-Mo Leasing II Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

1,000 Common Shares

  

1,000 Common Shares

El-Mo Leasing III Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

1,000 Common Shares

  

1,000 Common Shares

El-Mo-Mex, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

85 Common Shares

  

100 Common Shares

 

263



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Environmental Corporate Remediation Company, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

127,400 Common Shares

  

128,800 Common Shares

Ernie Patti Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

69%

  

7,902 Preferred Shares

 

3,500 Common Shares

  

15,000 Preferred Shares

 

3,500 Common Shares

Exeter Chevrolet Buick Pontiac, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

17,830 Preferred Shares

 

3,750 Common Shares

  

17,850 Preferred Shares

 

3,750 Common Shares

Fairway Automotive Group, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

30,824 Preferred Shares

 

7,000 Common Shares

  

33,800 Preferred Shares

 

7,000 Common Shares

Falls Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

42,500 Preferred Shares

 

7,500 Common Shares

  

42,500 Preferred Shares

 

7,500 Common Shares

Family Buick Pontiac GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

15,411 Preferred Shares

 

2,733 Common Shares

  

15,487 Preferred Shares

 

2,733 Common Shares

 

264



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Fernandez GMC Pontiac Buick, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

22,582 Preferred Shares

 

3,985 Common Shares

  

22,582 Preferred Shares

 

3,985 Common Shares

Florence Buick GMC, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

20,243 Preferred Shares

 

5,895 Common Shares

  

20,243 Preferred Shares

 

5,895 Common Shares

Freeborough Automotive, Inc.

  

Delaware

  

Motors Liquidation Company

  

70%

  

16,932 Preferred Shares

 

7,250 Common Shares

  

20,629 Preferred Shares

 

7,250 Common Shares

Freehold Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

5,265 Preferred Shares

 

1,350 Common Shares

  

7,650 Preferred Shares

 

1,350 Common Shares

Frontier Chevrolet, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

9,792 Preferred Shares

 

3,335 Common Shares

  

3,335 Common Shares

 

11,165 Preferred Shares

GEM Motors, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

3,053 Preferred Shares

 

1,050 Common Shares

  

1,050 Common Shares

 

5,950 Preferred Shares

 

265



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

General Motors Capital Trust “D”

  

Delaware

  

Motors Liquidation Company

  

100%

     

General Motors Capital Trust “G”

  

Delaware

  

Motors Liquidation Company

  

100%

     

General Motors Commercial Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

10,000 Common Shares

  

10,000 Common Shares

General Motors Export Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

100 Common Shares

  

100 Common Shares

General Motors Indonesia, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

1,000 Common Shares

  

100,000 Common Shares

General Motors International Operations, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

1,000 Common Shares

  

1,000 Common Shares

General Motors Nova Scotia Finance Company

  

Canada

  

Motors Liquidation Company

  

100%

  

18,599,748 Shares

  

100,000,000,000 Shares

General Motors Receivables Corporation

  

Delaware

  

Motors Liquidation Company

  

100%

  

100 Common Shares

  

1,000 Common Shares

General Motors Trade Receivables LLC

  

Delaware

  

Motors Liquidation Company

  

100%

  

N/A (uncertificated)

  

N/A (uncertificated)

Gilroy Chevrolet Cadillac, Inc.

  

Delaware

  

Motors Liquidation Company

  

100%

  

29,901 Preferred Shares

 

20,000 Common Shares

  

20,000 Common Shares

 

29,901 Preferred Shares

 

266



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

GM Auto Receivables Co.

   Delaware   

Motors Liquidation Company

   100%    1000 Common Shares    1,000 Common Shares

GM DriverSite Incorporated

   Delaware   

Motors Liquidation Company

   100%    10 Common Shares    10,000 Common Shares

GM National Car International, Ltd.

   Delaware   

Motors Liquidation Company

   100%    10 Common Shares    1,000 Common Shares

GMETR Finance Company Receivables LLC

   Delaware   

Motors Liquidation Company

   100%    N/A (uncertificated)    N/A (uncertificated)

GMETR Service Parts Receivables LLC

   Delaware   

Motors Liquidation Company

   100%    N/A (uncertificated)    N/A (uncertificated)

GMLG Ltd.

   Delaware   

Motors Liquidation Company

   100%    N/A (uncertificated)    N/A (uncertificated)

Hawaii Automotive Retailing Group, Inc.

   Delaware   

Motors Liquidation Company

   72%   

20,645 Preferred Shares

 

8,000 Common Shares

  

28,000 Preferred Shares

 

8,000 Common Shares

Hope Automotive, Inc.

   Delaware   

Motors Liquidation Company

   100%   

5,713 Preferred Shares

 

1,550 Common Shares

  

9,272 Preferred Shares

 

1,625 Common Shares

InQBate Corporation

   Delaware   

Motors Liquidation Company

  

>1%

(11 Common Shares)

     

 

267



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Integrity Saturn of Chattanooga, Inc.

   Delaware   

Motors Liquidation Company

   80%   

13,909 Preferred Shares

 

3,500 Common Shares

  

30,800 Preferred Shares

 

3,500 Common Shares

Jennings Motors, Inc.

   Delaware   

Motors Liquidation Company

   100%   

99 Preferred Shares

 

1 Common Shares

  

99 Preferred Shares

 

1 Common Shares

John H. Powell Jr. Chevrolet Oldsmobile, Inc.

   Delaware   

Motors Liquidation Company

   100%   

15,316 Preferred Shares

 

4,275 Common Shares

  

24,225 Preferred Shares

 

4,275 Common Shares

Joseph Motors, Inc.

   Delaware   

Motors Liquidation Company

   100%   

8,500 Preferred Shares

 

2,500 Common Shares

  

8,500 Preferred Shares

 

2,500 Common Shares

Kaufman Automotive Group, Inc.

   Delaware   

Motors Liquidation Company

   100%   

18,275 Preferred Shares

 

3,225 Common Shares

  

18,275 Preferred Shares

 

3,230 Common Shares

Kings Mountain Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

9,625 Preferred Shares

 

2,250 Common Shares

  

10,525 Preferred Shares

 

2,250 Common Shares

 

268



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

LBK, LLC

   Delaware   

Motors Liquidation Company

   100%    N/A (uncertificated)    N/A (uncertificated)

Leo Stec Saturn, Inc.

   Delaware   

Motors Liquidation Company

   100%   

37,008 Preferred Shares

 

10,000 Common Shares

  

37,219 Preferred Shares

 

10,000 Common Shares

Lexington Motors, Inc.

   Delaware   

Motors Liquidation Company

   72%   

8,442 Preferred Shares

 

3,250 Common Shares

  

8,442 Preferred Shares

 

3,250 Common Shares

Lou Sobh Cerritos Saturn, Inc.

   Delaware   

Motors Liquidation Company

   82%   

30,021 Preferred Shares

 

6,500 Common Shares

  

56,956 Preferred Shares

 

6,500 Common Shares

Lou Sobh Saturn of Elmhurst, Inc.

   Delaware   

Lou Sobh Saturn, Inc.

   100%      

Lou Sobh Saturn, Inc.

   Delaware   

Motors Liquidation Company

   85%   

61,028 Preferred Shares

 

10,557 Common Shares

  

71,724 Preferred Shares

 

10,557 Common Shares

Lowell Pontiac Buick GMC, Inc.

   Delaware   

Motors Liquidation Company

   100%   

5,684 Preferred Shares

 

2,000 Common Shares

  

6,359 Preferred Shares

 

2,000 Common Shares

 

269



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Manual Transmissions of Muncie, LLC

   Delaware   

Motors Liquidation Company

   100%    N/A (uncertificated)    N/A (uncertificated)

Martino Pontiac-GMC, Inc.

   Delaware   

Motors Liquidation Company

   100%   

25,768 Preferred Shares

 

2,260 Common Shares

  

25,821 Preferred Shares

 

5,140 Common Shares

MDIP-NorCal, Inc.

   Delaware   

Motors Liquidation Company

   100%    100 Common Shares    1,000 Common Shares

Merry Oldsmobile, Inc.

   Delaware   

Motors Liquidation Company

   100%   

15,562 Preferred Shares

 

4,723 Class A Common Shares

 

2,345 Class B Common Shares

  

22,000 Preferred Shares

 

8,000 class A Common Shares

 

10,000 class B Common Shares

Metro Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

28,060 Preferred Shares

 

4,952 Common Shares

  

28,060 Preferred Shares

 

4,952 Common Shares

Metropolitan Auto Center, Inc.

   Delaware   

Motors Liquidation Company

   100%   

11,836 Preferred Shares

 

4,250 Common Shares

  

12,750 Preferred Shares

 

4,250 Common Shares

 

270



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Miami Lakes Pontiac, Inc.

   Delaware   

Motors Liquidation Company

   100%   

7,986 Preferred Shares

 

7,585 Common Shares

  

9,672 Preferred Shares

 

7,585 Common Shares

Millington Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

8,144 Preferred Shares

 

3,000 Common Shares

  

8,144 Preferred Shares

 

3,000 Common Shares

Miracle Mile Chevrolet Buick, Inc.

   Delaware   

Motors Liquidation Company

   100%   

10,314 Preferred Shares

 

4,420 Common Shares

  

10,314 Preferred Shares

 

4,420 Common Shares

Motor Enterprises, Inc.

   Delaware   

Motors Liquidation Company

   100%    10,000 Common Shares   

80,000 Common Shares

 

20,000 Preferred Shares

Motors Trading Corporation

   Michigan   

Motors Liquidation Company

   100%    36,000 Common Shares    50,000 Common Shares

Multiple Dealerships Holdings of Albany, Inc.

   Delaware   

Motors Liquidation Company

   100%    10 Common Shares    100 Common Shares

 

271



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

New Castle Automotive, Inc.

   Delaware   

Motors Liquidation Company

   100%   

13,341 Preferred Shares

 

2,420 Common Shares

  

13,683 Preferred Shares

 

2,420 Common Shares

New Rochelle Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

11,715 Preferred Shares

 

2,100 Common Shares

  

12,320 Preferred Shares

 

2,180 Common Shares

New United Motor Manufacturing Inc.

   California   

Motors Liquidation Company

   50%      

10,000 Series A Common Shares

 

10,000 Series B Common Shares

New-Cen Commercial Corporation

   Michigan   

Motors Liquidation Company

   100%    71,570 Common Shares    85,300 Common Shares

North Bay Auto Group, LLC

   Delaware   

Motors Liquidation Company

   100%    N/A (uncertificated)    N/A (uncertificated)

North Orange County Saturn, Inc.

   Delaware   

Motors Liquidation Company

   100%   

20,927 Preferred Shares

 

3,693 Common Shares

  

20,927 Preferred Shares

 

3,693 Common Shares

Northpoint Pontiac-Buick-GMC Truck, Inc.

   Delaware   

Motors Liquidation Company

   100%   

23,570 Preferred Shares

 

4,160 Class A Common Shares

  

23,570 Preferred Shares

 

4,160 Class A Common Shares

 

272



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Oakland Automotive Center, Inc.

   Delaware   

Motors Liquidation Company

   100%   

20,404 Preferred Shares

 

5,250 Common Shares

  

21,230 Preferred Shares

 

5,250 Common Shares

Pacific Dealership Group, Inc.

   Delaware   

Motors Liquidation Company

   100%   

15,500 Preferred Shares

 

2,750 Common Shares

  

15,500 Preferred Shares

 

2,750 Common Shares

Park Plaines Chevrolet-Geo, Inc.

   Delaware   

Motors Liquidation Company

   100%    2,394 Common Shares   

2,394 Common Shares

 

9,106 Preferred Shares

Peninsula Pontiac GMC Buick, Inc.

   Delaware   

Motors Liquidation Company

   100%   

6,615 Preferred Shares

 

2,325 Common Shares

  

13,175 Preferred Shares

 

2,325 Common Shares

Pontiac Buick GMC of Abilene, Inc.

   Delaware   

Motors Liquidation Company

   100%   

14,414 Preferred Shares

 

3,900 Common Shares

  

22,100 Preferred Shares

 

3,900 Common Shares

Pontiac GMC of Latham, Inc.

   Delaware   

Motors Liquidation Company

   100%   

18,201 Preferred Shares

 

5,500 Common Shares

  

18,800 Preferred Shares

 

5,500 Common Shares

 

273



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Port Arthur Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

17,833 Preferred Shares

 

3,228 Common Shares

  

18,289 Preferred Shares

 

3,228 Common Shares

Premier Investment Group, Inc.

   Delaware   

Motors Liquidation Company

   100%    1,000 Common Shares    1,000 Common Shares

Prestige Saturn of Jacksonville, Inc.

   Delaware   

Motors Liquidation Company

   65%   

26,070 Preferred Shares

 

14,000 Common Shares

  

56,800 Preferred Shares

 

14,000 Common Shares

Puente Hills Pontiac GMC Buick, Inc.

   Delaware   

Motors Liquidation Company

   100%   

22,598 Preferred Shares

 

4,500 Common Shares

  

25,500 Preferred Shares

 

4,500 Common Shares

Rancho Mirada Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

14,573 Preferred Shares

 

3,216 Common Shares

  

18,224 Preferred Shares

 

3,216 Common Shares

Remediation and Liability Management Company, Inc.

   Michigan   

Motors Liquidation Company

   100%    100 Common Shares   

1,000 Common Shares

 

1,000,000 Preferred Shares

Riverfront Development Corporation

   Delaware   

Motors Liquidation Company

   100%    120,000 Common Shares    120,000 Shares

 

274



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

SAAB Cars Holdings Overseas Corp.

   Delaware   

Motors Liquidation Company

   100%   

100 Common Shares

  

5,000 Common Shares

San Francisco Multiple Dealer Holdings, Inc.

   Delaware   

Motors Liquidation Company

   100%   

1000 Common Shares

  

1,000 Shares

Saturn, LLC

   Delaware   

Motors Liquidation Company

   100%   

N/A (uncertificated)

  

N/A (uncertificated)

Saturn Distribution Corporation

   Delaware   

Saturn, LLC

   100%   

N/A (uncertificated)

  

N/A (uncertificated)

Saturn of Central Florida, Inc.

   Delaware   

Motors Liquidation Company

   88%   

80,528 Preferred Shares

 

11,555 Common Shares

  

103,993 Preferred Shares

 

11,555 Common Shares

Saturn of Charlotte Market Area, Inc.

   Delaware   

Motors Liquidation Company

   57%   

21,334 Preferred Shares

 

16,250 Common Shares

  

68,540 Preferred Shares

 

16,250 Common Shares

Saturn of New York City, Inc.

   Delaware   

Motors Liquidation Company

   100%   

25,075 Preferred Shares

 

4,425 Common Shares

  

4,425 Common Shares

 

25,075 Preferred Shares

Saturn of Ontario, Inc.

   Delaware   

Motors Liquidation Company

   100%   

6,570 Preferred Shares

 

2,000 Common Shares

  

2,000 Common Shares

 

8,000 Preferred Shares

 

275



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Saturn of Raleigh Market Area, Inc.

   Delaware   

Motors Liquidation Company

   69%   

31,535 Preferred

 

14,100 Common Shares

  

76,823 Preferred Shares

 

14,100 Common Shares

Saturn of Wilkes Barre, Inc.

   Delaware   

Motors Liquidation Company

   79%   

8,595 Preferred Shares

 

2,430 Common Shares

  

13,233 Preferred Shares

 

2,430 Common Shares

Saturn Retail of South Carolina, LLC

   Delaware   

Motors Liquidation Company

   100%   

100 Membership Interests

  

100 Membership Interests

Sherwood Pontiac Buick GMC, Inc.

   Delaware   

Motors Liquidation Company

   100%   

18,187 Preferred Shares

 

3,450 Common Shares

  

19,550 Preferred Shares

 

3,450 Common Shares

Simpsonville Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

15,433 Preferred Shares

 

4,650 Common Shares

  

26,350 Preferred Shares

 

4,650 Common Shares

Tampa Bay Buick, Inc.

   Delaware   

Motors Liquidation Company

   100%   

38,376 Preferred Shares

 

7,500 Common Shares

  

42,500 Preferred Shares

 

7,500 Common Shares

Tiens Biotech Group (USA), Inc.

   Delaware   

Motors Liquidation Company

   <0.1%      

 

276



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Torrance Buick GMC, Inc.

   Delaware   

Motors Liquidation Company

   100%   

34,000 Preferred Shares

 

6,000 Common Shares

  

34,000 Preferred Shares

 

6,000 Common Shares

Tracy Pontiac GMC Cadillac, Inc.

   Delaware   

Motors Liquidation Company

   100%   

8,144 Preferred Shares

 

4,686 Common Shares

  

8,250 Preferred Shares

6,000 Common Shares

Trenton Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

2,268 Preferred Shares

 

2,000 Common Shares

  

9,768 Preferred Shares

 

2,000 Common Shares

TX Holdco, LLC

   Delaware   

Motors Liquidation Company

   99%    N/A (Uncertificated)    N/A (uncertificated)

Valley Stream Automotive, Inc.

   Delaware   

Motors Liquidation Company

   100%   

14,269 Preferred Shares

 

3,400 Common Shares

  

18,100 Preferred Shares

 

3,400 Common Shares

Valley Stream Motors, Inc.

   Delaware   

Motors Liquidation Company

   100%   

13,000 Preferred Shares

 

6,000 Common Shares

  

13,000 Preferred Shares

 

6,000 Common Shares

 

277



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Vanguard Car Rental USA Inc.

   Delaware   

Motors Liquidation Company

   0.83%    N/A   

200 Common Shares

 

1,000 Preferred Shares

Vector SCM, LLC

   Delaware   

Motors Liquidation Company

   100%    N/A (Uncertificated)    N/A (uncertificated)

W. Babylon Chevrolet-Geo, Inc.

   Delaware   

Motors Liquidation Company

   100%   

7,012 Preferred Shares

 

2,400 Common Shares

  

12,600 Preferred Shares

 

2,400 Common Shares

Walsh Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

36,890 Preferred Shares

 

14,000 Common Shares

  

36,890 Preferred Shares

 

14,000 Common Shares

Washington Chevrolet, Inc.

   Delaware   

Motors Liquidation Company

   100%   

17,756 Preferred Shares

 

3,500 Common Shares

  

28,408 Preferred Shares

 

3,500 Common Shares

Westminster Pontiac GMC Buick, Inc.

   Delaware   

Motors Liquidation Company

   100%   

21,403 Preferred Shares

 

3,992 Common Shares

  

22,618 Preferred Shares

 

3,992 Common Shares

Vector SCM Asia Pacific Pte. Ltd.

   Singapore   

Vector SCM, LLC

   100%    N/A (Uncertificated)    N/A (Uncertificated)

 

278



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

Vector SCM Shanghai Ltd.

   China   

Vector SCM, LLC

   100%   

N/A (Uncertificated)

  

N/A (Uncertificated)

Vector SCM do Brasil Ltda.

   Brazil   

Vector SCM, LLC

   100%   

N/A (Uncertificated)

  

N/A (Uncertificated)

Vector SCM Mexico S. Del C.B.

   Mexico   

Vector SCM, LLC

   100%   

N/A (Uncertificated)

  

N/A (Uncertificated)

MLS USA, Inc.

   Delaware   

GMLG Ltd.

   100%   

N/A

  

2,500 Class A Common Shares

 

2,500 Class B Common Shares

GMRH Kansas City, Inc.

   Delaware   

Multiple Dealerships Holdings of Albany, Inc.

   100%   

N/A

  

100 Common Shares

GMRH Philadelphia, Inc.

   Delaware   

Multiple Dealerships Holdings of Albany, Inc.

   100%   

N/A

  

100 Common Shares

GMRH Pittsburgh, Inc.

   Delaware   

Multiple Dealerships Holdings of Albany, Inc.

   100%   

N/A

  

100 Common Shares

GMRH Seattle, Inc.

   Delaware   

Multiple Dealerships Holdings of Albany, Inc.

   100%   

N/A

  

100 Common Shares

 

279



--------------------------------------------------------------------------------

Confidential Treatment Requested by General Motors Corporation Pursuant to the
Freedom of Information Act, the

Access to Information Act and the Freedom of Information and Protection of
Privacy Act, respectively.

 

GMRH St. Louis, Inc.

   Delaware   

Multiple Dealerships Holdings of Albany, Inc.

   100%    N/A    100 Common Shares

GMRHLA, Inc.

   Delaware   

Multiple Dealerships Holdings of Albany, Inc.

   100%    N/A    100 Common Shares

GM Facilities Trust No. 1999-1

   Delaware   

Motors Liquidation Company

   100%    N/A    N/A

General Motors Strasbourg, S.A.

   France   

General Motors International Holdings, Inc.

   100%      

General Motors Foreign Sales Corporation

   Barbados   

General Motors Company

   100%    1,000 Shares    N/A

 

280



--------------------------------------------------------------------------------

Schedule 3.16

Ownership of North American Group Members

 

Loan Party

   Form of
Organization    Jurisdiction of
Organization   

Owner

   Percent Owned

Chevrolet-Saturn of

Harlem, Inc.

   Corporation    Delaware    Motors Liquidation
Company    100%

Environmental Corporate Remediation Company,

Inc.

   Corporation    Delaware    Motors Liquidation
Company    100%

Remediation and Liability Management Company,

Inc.

   Corporation    Michigan    Motors Liquidation
Company    100% Saturn, LLC    Corporation    Delaware    Motors Liquidation
Company    100%

Saturn Distribution

Corporation

   Corporation    Delaware    Saturn Corporation    100%



--------------------------------------------------------------------------------

Schedule 3.21

Jurisdictions and Recording Offices

A. UCC Filing Jurisdictions and Offices

 

Entity

   Form of
Organization    Jurisdiction of
Organization    Filing Jurisdiction and Filing Office Chevrolet Saturn of
Harlem, Inc.    Corporation    Delaware    Delaware – Secretary of State Motors
Liquidation Company    Corporation    Delaware    Delaware – Secretary of State
Saturn, LLC    Corporation    Delaware    Delaware – Secretary of State Saturn
Distribution Corporation    Corporation    Delaware    Delaware – Secretary of
State Environmental Corporate Remediation Company, Inc.    Corporation   
Delaware    Delaware – Secretary of State Remediation and Liability Management
Company, Inc.    Corporation    Michigan    Michigan – Secretary of State

B. Intellectual Property Filing Offices

 

U.S. Patent and Trademark Collateral    United States Patent and Trademark
Office U.S. Copyright Collateral    United States Copyright Office



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Assembly Saturn Wilmington    New Castle    DE
  

County Recorder of New

Castle, DE

GENERAL MOTORS CORPORATION    Kokomo Land    Howard    IN    County Recorder of
Howard, IN GENERAL MOTORS CORPORATION    639 Riley Boulevard    Lawrence    IN
   County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    332 Breezy Hill
Lane    Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS
CORPORATION    609 Rawlins Mill (Mount Pleasant) Road    Lawrence    IN   
County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    1609 Rawlins Mill
Road    Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS
CORPORATION    145 Broomsage Road    Lawrence    IN    County Recorder of
Lawrence, IN GENERAL MOTORS CORPORATION    112 Bailey Scales Road    Lawrence   
IN    County Recorder of Lawrence, IN



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    641 Riley Boulevard    Lawrence    IN    County
Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    1081 Breckenridge Road   
Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION   
N/A (Vacant Lot, Inman Court)    Lawrence    IN    County Recorder of Lawrence,
IN GENERAL MOTORS CORPORATION    1119 Breckenridge Road    Lawrence    IN   
County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    N/A (Vacant lot
north of GM Bedford Plant)    Lawrence    IN    County Recorder of Lawrence, IN
GENERAL MOTORS CORPORATION    402 Bailey Scales Road    Lawrence    IN    County
Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    “M” Street Church   
Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION   
“M” Street Parsonage    Lawrence    IN    County Recorder of Lawrence, IN



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    N/A (Five Acres – Danny Wall’s)    Lawrence    IN
   County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    224 Madison
Street    Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS
CORPORATION    624 Riley Boulevard A, B    Lawrence    IN    County Recorder of
Lawrence, IN GENERAL MOTORS CORPORATION    626 Riley Boulevard A, B    Lawrence
   IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    628 Riley
Boulevard A, B    Lawrence    IN    County Recorder of Lawrence, IN GENERAL
MOTORS CORPORATION    630 Riley Boulevard A, B    Lawrence    IN    County
Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    632 Riley Boulevard A, B
   Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION
   634 Riley Boulevard A, B    Lawrence    IN    County Recorder of Lawrence, IN



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    636 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    637 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    638 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    640 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    641 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    643 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    645 Riley Boulevard A, B    Lawrence    IN   

County Recorder of Lawrence,

IN

GENERAL MOTORS CORPORATION    330 Robins Way    Lawrence    IN   

County Recorder of Lawrence,

IN



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    126 Bailey Scales Road    Lawrence    IN    County
Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    115 Bailey Scales Road   
Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION   
1589 Peerless Road    Lawrence    IN    County Recorder of Lawrence, IN GENERAL
MOTORS CORPORATION    1585 Peerless Road    Lawrence    IN    County Recorder of
Lawrence, IN GENERAL MOTORS CORPORATION    659 Riley Boulevard    Lawrence    IN
   County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    105 Valley Lane
   Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION
   572 Broomsage Road    Lawrence    IN    County Recorder of Lawrence, IN
GENERAL MOTORS CORPORATION    222 Madison Street    Lawrence    IN    County
Recorder of Lawrence, IN



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    228 Madison Street    Lawrence    IN    County
Recorder of Lawrence, IN GENERAL MOTORS CORPORATION    640 Jackson Street   
Lawrence    IN    County Recorder of Lawrence, IN GENERAL MOTORS CORPORATION   
Anderson Land    Madison    IN    County Recorder of Madison, IN GENERAL MOTORS
CORPORATION    GM MFD Indianapolis    Marion    IN    County Recorder of Marion,
IN GENERAL MOTORS CORPORATION    GM Assembly Shreveport    Caddo Parish    LA   
County Recorder of Caddo Parish, LA GENERAL MOTORS CORPORATION    GM MFD
Shreveport    Caddo Parish    LA    County Recorder of Caddo Parish, LA
REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC    GM Powertrain Bay City –
REALM Parcel    Bay    MI    County Recorder of Bay, MI GENERAL MOTORS
CORPORATION    Buick City Vacant Land    Genesee    MI    County Recorder of
Genesee, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GRANDE POINT HOLDINGS, INC.    Grand Blanc Vacant Land (Dort Highway Land)   
Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS CORPORATION   
Bluff Street    Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS
CORPORATION    Atherton Road Land    Genesee    MI    County Recorder of
Genesee, MI REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC.    Linden Road
Landfill    Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS
CORPORATION    Windiate Park    Genesee    MI    County Recorder of Genesee, MI
GENERAL MOTORS CORPORATION    Davison Road Land    Genesee    MI    County
Recorder of Genesee, MI GENERAL MOTORS CORPORATION    Hemphill Lot    Genesee   
MI    County Recorder of Genesee, MI GENERAL MOTORS CORPORATION    GM MFD Grand
Blanc    Genesee    MI    County Recorder of Genesee, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC.    Land along Stanley Road   
Genesee    MI    County Recorder of Genesee, MI GENERAL MOTORS CORPORATION    GM
Powertrain Flint North    Genesee    MI    County Recorder of Genesee, MI
GENERAL MOTORS CORPORATION    Lansing Vacant Land (Former Plants 2, 3 and 6)   
Ingham    MI    County Recorder of Ingham, MI GENERAL MOTORS CORPORATION   
Former Plant 5    Ingham    MI    County Recorder of Ingham, MI GENERAL MOTORS
CORPORATION    GM MFD Grand Rapids    Kent    MI    County Recorder of Kent, MI
GENERAL MOTORS CORPORATION    Fiero Site (includes Fiero Powerhouse and parking
lot)    Oakland    MI    County Recorder of Oakland, MI GENERAL MOTORS
CORPORATION    Pontiac North Campus (includes Pontiac North PC Vacant Land and
Pontiac North Plant 17 Vacant Land)    Oakland    MI    County Recorder of
Oakland, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    SPO - Pontiac    Oakland    MI    County Recorder
of Oakland, MI GENERAL MOTORS CORPORATION    Validation Center Land    Oakland
   MI    County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Pontiac
Centerpoint Campus-West    Oakland    MI    County Recorder of Oakland, MI
GENERAL MOTORS CORPORATION    Pontiac Centerpoint Campus-Central    Oakland   
MI    County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Pontiac EDC
Vacant Land    Oakland    MI    County Recorder of Oakland, MI GENERAL MOTORS
CORPORATION    Centerpoint Land (no Etkin ground lease)    Oakland    MI   
County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    Centerpoint Land
(Etkin ground lease)    Oakland    MI    County Recorder of Oakland, MI GENERAL
MOTORS CORPORATION    652 Meadow Drive    Oakland    MI    County Recorder of
Oakland, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    642 Meadow Drive    Oakland    MI    County
Recorder of Oakland, MI GENERAL MOTORS CORPORATION    631 Meadow Drive   
Oakland    MI    County Recorder of Oakland, MI GENERAL MOTORS CORPORATION   
ACG – Penske Site    Oakland    MI    County Recorder of Oakland, MI GENERAL
MOTORS CORPORATION    GM Assembly Pontiac East    Oakland    MI    County
Recorder of Oakland, MI GENERAL MOTORS CORPORATION    GM MFD Pontiac    Oakland
   MI    County Recorder of Oakland, MI GENERAL MOTORS CORPORATION    607 Meadow
Drive    Oakland.    MI    County Recorder of Oakland., MI GENERAL MOTORS
CORPORATION    Stamping Pontiac Plant #14    Oakland    MI    County Recorder of
Oakland, MI GENERAL MOTORS CORPORATION    Saginaw Vacant Land (Saginaw Nodular
Iron)    Saginaw    MI    County Recorder of Saginaw, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Powertrain Saginaw (Malleable Iron) (former MFD
site)    Saginaw    MI    County Recorder of Saginaw, MI GENERAL MOTORS
CORPORATION    GM Powertrain Saginaw (Metal Casting)    Saginaw    MI    County
Recorder of Saginaw, MI GENERAL MOTORS CORPORATION    Saginaw Water Treatment
Facility    Saginaw    MI    County Recorder of Saginaw, MI GENERAL MOTORS
CORPORATION    Vacant Land (700 Garey Street)    Saginaw    MI    County
Recorder of Saginaw, MI GENERAL MOTORS CORPORATION    GM Powertrain Willow Run
   Washtenaw    MI    County Recorder of Washtenaw, MI GENERAL MOTORS
CORPORATION    Romulus Engineering Center    Wayne    MI    County Recorder of
Wayne, MI GENERAL MOTORS CORPORATION    Clark Street Redevelopment    Wayne   
MI    County Recorder of Wayne, MI REMEDIATION AND LIABILITY MANAGEMENT COMPANY,
INC.,    6560 Cass    Wayne    MI    County Recorder of Wayne, MI



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    Lot 8 Parking Lot    Wayne    MI    County
Recorder of Wayne, MI GENERAL MOTORS CORPORATION    GM Powertrain Livonia   
Wayne    MI    County Recorder of Wayne, MI GENERAL MOTORS CORPORATION    Vacant
Land (76 acres)    Wayne    MI    County Recorder of Wayne, MI GENERAL MOTORS
CORPORATION    GM Powertrain Romulus Engine    Wayne    MI    County Recorder of
Wayne, MI GENERAL MOTORS CORPORATION    Delphi Site Vacant Land    Mercer    NJ
   County Recorder of Mercer, NJ ENCORE    GM Powertrain Tonawanda    Erie    NY
   County Recorder of Erie, NY GENERAL MOTORS CORPORATION    One General Motors
Circle Building    Onondaga    NY    County Recorder of Onondaga, NY REMEDIATION
AND LIABILITY MANAGEMENT COMPANY, INC    Adjacent site to Salinas Industrial
Park    Onondaga    NY    County Recorder of Onondaga, NY



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

  

County

  

State

  

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Powertrain Massena    St. Lawrence    NY   
County Recorder of St. Lawrence, NY GENERAL MOTORS CORPORATION    GMPT - Parma
Complex    Cuyahoga    OH    County Recorder of Cuyahoga, OH GENERAL MOTORS
CORPORATION    GMPT - Parma Stamping    Cuyahoga    OH    County Recorder of
Cuyahoga, OH REMEDIATION AND LIABILITY MANAGEMENT COMPANY, INC    GM Powertrain
Toledo – REALM parcel    Lucas    OH    County Recorder of Lucas, OH GENERAL
MOTORS CORPORATION    GM Assembly Moraine    Montgomery    OH    County Recorder
of Montgomery, OH GENERAL MOTORS CORPORATION    GMPT - Moraine (DMAX)   
Montgomery    OH    County Recorder of Montgomery, OH GENERAL MOTORS CORPORATION
   RFO – Lordstown    Montgomery Co.    OH    County Recorder of Montgomery Co.,
OH GENERAL MOTORS CORPORATION    GM MFD Lordstown    Trumbull    OH    County
Recorder of Trumbull, OH



--------------------------------------------------------------------------------

C. Real Estate Mortgages And Fixture Filings

 

Debtor/Property Owner

  

Property

   County    State   

Filing Jurisdiction

GENERAL MOTORS CORPORATION    GM Assembly Lordstown    Trumbull    OH    County
Recorder of Trumbull., OH GENERAL MOTORS CORPORATION    GM Powertrain Toledo   
Lucas    OH    County Recorder of Lucas, OH GENERAL MOTORS CORPORATION    GM MFD
Mansfield    Richland    OH    County Recorder of Richland, OH GENERAL MOTORS
CORPORATION    Stamping Pittsburgh    Allegheny    PA    County Recorder of
Allegheny, PA GENERAL MOTORS CORPORATION    GM Powertrain Fredericksburg   
Spotsylvania    VA    County Recorder of Spotsylvania, VA GENERAL MOTORS
CORPORATION    Janesville Training Center    Rock    WI    County Recorder of
Rock, WI



--------------------------------------------------------------------------------

Schedule 3.25

Intellectual Property

Attached.



--------------------------------------------------------------------------------

Schedule 3.28

Excluded Collateral

EXCLUDED COLLATERAL

Set forth on Schedule 3.28 is a complete and accurate list of the types of
Property of the Loan Parties that shall be excluded from the Collateral
(collectively, “Excluded Collateral”):

 

(i) more than (a) 65% of the voting equity in any Foreign 956 Subsidiary and
(b) more than 65% or such greater percentage of the voting equity in any
Domestic 956 Subsidiary or Other Foreign 956 Subsidiary whose pledge would
result in an indirect pledge of more than 65% of any Foreign 956 Subsidiary’s
total outstanding voting equity, in each case, except for any additional equity
that was pledged under the Existing UST Term Loan Agreement.

 

(ii) any Capital Stock owned by the Borrower or any Guarantor in any of the
Subsidiaries identified on Annex 1 hereto (other than Capital Stock in Saturn,
LLC);

 

(iii) assets that give rise to tax-exempt interest income within the meaning of
Section 265(a)(2) of the Internal Revenue Code of 1986, as amended from time to
time;

 

(iv) any property, including cash and cash equivalents, (x) pledged or deposited
in connection with insurance, including worker’s compensation, unemployment
insurance or other types of social security or pension benefits, (y) pledged or
deposited to secure the performance of bids, tenders, statutory obligations, and
surety, appeal, customs or performance bonds and similar obligations, or
(z) pledged or deposited to secure reimbursement obligations in respect of
letters of credit issued to support any obligations or liabilities described in
clauses (x) or (y) above;

 

(v) any property of the Borrower or any Guarantor acquired with (a) funds
obtained from the Government of the United States, including proceeds of any
loan obtained under Section 136 of the EISA (as defined in the UST Loan
Agreement) or (b) under any other government programs or using other government
funds, including proceeds of government loans, contracts, grants, cooperative
agreements, or cooperative research and development agreements, to the extent
that a grant of a security interest therein is contractually prohibited, or
constitutes a breach or default under or results in the termination of any
contract or precludes eligibility for funding described in clauses (a) or
(b) above or requires a consent from any other person (other than the Borrower
or any of its affiliates) that has not been obtained;



--------------------------------------------------------------------------------

(vi) any Property to the extent that a grant of a security interest therein is
contractually prohibited, or constitutes a breach or default under or results in
the termination of any contract (except to the extent that such contract or the
related prohibitive provisions therein are ineffective under the New York
Uniform Commercial Code or other Applicable Law) or requires a consent from any
other Person (other than the Borrower or any of its Affiliates) that has not
been obtained;

 

(vii) motor vehicles owned by Non-Debtors situated in a jurisdiction in which
the perfection of a security interest is excluded from the Uniform Commercial
Code;

 

(viii) all intent-to-use trademark applications owned by each North American
Group Member for which neither a statement of use nor amendment to allege use
has been filed are deemed Collateral, except that such applications shall
constitute Excluded Collateral but only for as long as (and only to the extent
that) the grant of a security interest therein would invalidate or terminate
such applications and provided that such applications will automatically become
Collateral and be subject to the terms and conditions of the Agreement once a
statement of use or an amendment to allege use has been filed and accepted;

 

(ix) to the extent not otherwise included, all proceeds, including cash proceeds
(as each such term is defined in the Uniform Commercial Code), and products of
Excluded Collateral, in whatever form, including cash or cash equivalents; and

 

(x) New GM Equity Interests.



--------------------------------------------------------------------------------

Annex 1 to Schedule 3.28

EXCLUDED COLLATERAL

THE ENTIRE OUTSTANDING CAPITAL STOCK OF THE FOLLOWING

SUBSIDIARIES AND JOINT VENTURES:

 

Entity Name

  

Jurisdiction of
Organization

a. Domestic Entities

  

Anixter International, Inc.

   Delaware

General Motors Capital Trust “D”

   Delaware

General Motors Capital Trust “G”

   Delaware

GM Facilities Trust No. 1999-1

   Delaware

GMRH Kansas City, Inc.

   Delaware

GMRH Philadelphia, Inc.

   Delaware

GMRH Pittsburgh, Inc.

   Delaware

GMRH Seattle, Inc.

   Delaware

GMRH St. Louis, Inc.

   Delaware

GMRHLA, Inc.

   Delaware

InQBate Corporation

   Delaware

LBK, LLC

   Delaware

Lou Sobh Saturn of Elmhurst, Inc.

   Delaware

MLS USA, Inc. (f/k/a Moog-Lotus Systems Limited)

   Delaware

New United Motor Manufacturing Inc.

   California

Tiens Biotech Group (USA), Inc.

   Delaware

Vanguard Car Rental USA, Inc.

   Delaware

b. Foreign Entities

  

General Motors Foreign Sales Corporation

   Barbados

General Motors Strasbourg S.A.S.

   France

General Motors Nova Scotia Finance Company

   Canada

Vector SCM Asia Pacific Pte. Ltd.

   Singapore

Vector SCM Shanghai Ltd.

   China

Vector SCM do Brasil Ltda.

   Brazil

Vector SCM Mexico S. Del C.B.

   Mexico



--------------------------------------------------------------------------------

Excluded Real Property

Excluded Real Property

 

No.

  

Site Designation

  

County/State

  

Owner

  

Comments

1.

  

Delphi Site Vacant Land (includes Peregrine US Vacant land)

1245 E. Coldwater, Flint, MI.

   Genesee, MI    Remediation and Liability Management Company, Inc.    UST
elected not to mortgage due to environmental conditions

2.

   Danville Landfill/Danville Central Foundry    Vermillion, IL    Danville
Industrial, LLC    UST elected not to mortgage due to environmental conditions;
verifying title, part owned by General Motors Corporation (a Mortgaged Property)

3.

  

Leed’s Assembly Plant (adjacent land parcels)

*plant owned by GM

   Clay, MI    General Motors Corporation/ENCORE    UST elected not to mortgage
due to environmental conditions

4.

   Elyria Landfill    Lorain, OH    Remediation and Liability Management
Company, Inc.    UST elected not to mortgage due to environmental conditions

5.

   Vacant Land South of Van Born    Wayne, MI    ENCORE    UST elected not to
mortgage due to environmental conditions

6.

   Moraine Lagoon    Montgomery, OH    General Motors Corporation    Property is
subject to access right-of-way in favor of governmental entity (not
mortgageable)r

7.

   Greenpoint Landfill    Saginaw, MI    Remediation and Liability Management
Company, Inc.    UST elected not to mortgage due to environmental conditions



--------------------------------------------------------------------------------

8.

   Fairfax Land    Wyandotte, KS    General Motors Corporation.    UST elected
not to mortgage due to environmental conditions

9.

   1831 Groundinwood    Oakland, MI    General Motors Corporation    UST elected
not to mortgage due to environmental conditions

10.

   1495 Oak Hollow    Oakland, MI    General Motors Corporation    UST elected
not to mortgage due to environmental conditions

11.

  

GM Powertrain Tonawanda

2995 River Road, Buffalo

*one parcel owned by ENCORE, remainder owned by GMC

   Erie, NY    Environmental Corporate Remediation Company, Inc., as to one
parcel    UST elected not to mortgage due to environmental condition

12.

   Pontiac Centerpoint Campus - East    Oakland, MI    General Motors
Corporation    Subject to a Purchase and Sale Agreement between GM and Motown
Motion Pictures dated February 3, 2009, as amended April 6, 2009



--------------------------------------------------------------------------------

Real Property For Which Third Party Consents Required for Mortgaging or Title

Issues to be Resolved Before Mortgaging

 

No.

  

Site Description

   County/State   

Owner

  

Consent/Issue

1.

   Textile Road Land    Washtenaw Co., MI    [Remediation and Liability
Management Company, Inc.]    Title of property is clouded; Estate of Frances
Thumm is also owner

2.

  

Hyatt Hills Golf Complex

1300 Raritan

   Union, NJ    General Motors Corporation    Consent of golf course operator

3.

   Framingham Landfill    Middlesex, MA    General Motors Corporation/
Remediation and Liability Management Company, Inc.    Consent of adjacent
property owner

4.

   Flint Flow-Though Warehouse    Genesee, MI    General Motors Corporation   
Consent of ground lessee